--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 15, 2011 (this
“Agreement”), to the CREDIT AGREEMENT dated as of May 13, 2008 (as heretofore
amended, the “Existing Credit Agreement”) relating to certain senior secured
cash flow-based credit facilities, among CLEAR CHANNEL COMMUNICATIONS, INC., a
Texas corporation (the “Parent Borrower”), CLEAR CHANNEL CAPITAL I, LLC, a
Delaware limited liability company (“Holdings”), the SUBSIDIARY CO-BORROWERS,
the FOREIGN SUBSIDIARY REVOLVING BORROWERS, CITIBANK, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, DEUTSCHE BANK AG NEW YORK BRANCH, as
L/C Issuer and the LENDERS from time to time party thereto.


A.            The Parent Borrower has requested an amendment to the Existing
Credit Agreement pursuant to which certain provisions of the Existing Credit
Agreement will be amended as set forth herein.


B.             In order to effect the foregoing, the Parent Borrower and the
other parties hereto desire to enter into this Agreement in order to amend and
restate, as of the Amendment and Restatement Effective Date, the Existing Credit
Agreement, on the terms and subject to the conditions set forth herein.


Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parent Borrower, Holdings, the Administrative Agent, the L/C Issuers, the Swing
Line Lender, the Amendment Arrangers (as defined below) and the Lenders party
hereto hereby agree as follows:


SECTION 1.           Defined Terms.  Capitalized terms used but not otherwise
defined herein (including the preliminary statements hereto) have the meanings
assigned to them in the Existing Credit Agreement or the Restated Credit
Agreement (as defined below), as the context may require.  The provisions of
Section 1.02 of the Existing Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.  The term “Amendment Arrangers” means
Citigroup Global Markets Inc. and Goldman Sachs Lending Partners LLC, in their
capacities as the joint lead arrangers and joint bookrunners for this Agreement.


SECTION 2.           Amendment and Restatement.


(a)           Effective as of the Amendment and Restatement Effective Date, the
Existing Credit Agreement is hereby amended and restated in its entirety to be
in the form of the Amended and Restated Credit Agreement attached as Exhibit A
hereto (the Existing Credit Agreement as so amended and restated, the “Restated
Credit Agreement”).


(b)           In connection with this Agreement and the Restated Credit
Agreement, the Intercreditor Agreement shall be amended and restated as of the
Amendment and Restatement Effective Date to be in the form of Exhibit I-1
attached to the Restated Credit Agreement, with such ministerial changes made
prior to the effectiveness of the amendment and restatement thereof as are
reasonably satisfactory to the Administrative Agent and are not materially
adverse to the Lenders.

 
 

--------------------------------------------------------------------------------

 

(c)            Except as expressly set forth above or in the Restated Credit
Agreement, all schedules and exhibits referred to in the Restated Credit
Agreement shall be deemed to refer to the corresponding schedules and exhibits
to the Existing Credit Agreement.


(d)           The rights and obligations of the parties to the Existing Credit
Agreement with respect to the period prior to the Amendment and Restatement
Effective Date shall not be affected by the amendment and restatement of the
Existing Credit Agreement pursuant hereto.


SECTION 3.           Representations and Warranties.  Holdings and the Parent
Borrower hereby represent and warrant to each other party hereto that:


(a)           The execution, delivery and performance by Holdings and the Parent
Borrower of this Agreement, and the consummation of the transactions
contemplated hereby, are within their respective corporate or other powers, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of any of any such Person’s
Organization Documents, (ii) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of such Person or any of
the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Existing Credit Agreement) under (A) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable material Law; except with
respect to any breach, contravention or violation (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.


(b)           This Agreement has been duly executed and delivered by each of
Holdings and the Parent Borrower, and constitutes a legal, valid and binding
obligation of each such Person, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.


(c)           None of the Collateral Documents in effect on the Amendment and
Restatement Effective Date will be rendered invalid, non-binding or
unenforceable against any Loan Party as a result of this Agreement.  The
Guarantees created under such Collateral Documents will continue to guarantee
the Obligations (as the Obligations are modified hereunder) to the same extent
as they guaranteed the Obligations immediately prior to the Amendment and
Restatement Effective Date.  The Liens created under such Collateral Documents
will continue to secure the Obligations (as the Obligations are modified
hereunder), and will continue to be perfected, in each case, to the same extent
as they secured the Obligations or were perfected immediately prior to the
Amendment and Restatement Effective Date and no further document, instrument or
agreement, or any recording, filing, re-recording or re-filing of any such
Collateral Document or any notice of a Lien created thereby, is required, as a
result of this Agreement in order to maintain the effectiveness, perfection and
priority of such Liens or to maintain the validity, binding effect or
enforceability of such Guarantees.

 
-2-

--------------------------------------------------------------------------------

 

(d)           The representations and warranties of the Parent Borrower and each
other Loan Party contained in Article V of the Existing Credit Agreement or in
any other Loan Document are true and correct in all material respects on and as
of the date hereof and on and as of the Amendment and Restatement Effective Date
(in each case, except to the extent that any representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects on such respective dates.


(e)           No Default has occurred and is continuing.


SECTION 4.           Effectiveness.


(a)           This Agreement shall become effective on and as of the date (such
date, the “Execution Date”) on which the Amendment Arrangers shall have executed
a counterpart hereof and shall have received duly executed counterparts of this
Agreement that, when taken together, bear the signatures of the Parent Borrower,
Holdings, the Administrative Agent, each L/C Issuer, the Swing Line Lender and
the Required Lenders (it being understood and agreed that Sections 2 and 5(b),
(c), (e) and (f) of this Agreement shall not become effective until each of the
conditions set forth in clause (b) below has been satisfied in accordance with
the terms thereof).  In the absence of a change to the terms and conditions of
this Agreement or to the proposed terms of the Restated Credit Agreement, in
each case that is (x) materially adverse to the Lenders and (y) made after the
submission of an executed counterpart to this Agreement to the Amendment
Arrangers but prior to the Execution Date, no executed counterpart to this
Agreement may be revoked after such submission.


(b)           The provisions of Sections 2 and 5(b), (c), (e) and (f) of this
Agreement shall become effective on the date (such date, the “Amendment and
Restatement Effective Date”) on which each of the following conditions is
satisfied; provided that if such conditions are not satisfied on or prior to the
date which is ninety (90) days after the Execution Date, this Agreement shall
terminate and no longer be in effect and Sections 2 and 5(b), (c), (e) and (f)
shall not become effective:


(i)            The Amendment Arrangers shall have received the following:


(A)           such documents and certificates as the Amendment Arrangers may
reasonably request relating to the organization, existence and good standing of
Holdings and each U.S. Loan Party, the authorization of the transactions
contemplated hereby by Holdings and each U.S. Loan Party, the Loan Documents or
the transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Amendment Arrangers;


(B)           a favorable legal opinion of Kirkland & Ellis LLP, counsel to the
Loan Parties, and Cox Smith Matthews Incorporated, Texas counsel to the Loan
Parties, each in form and substance reasonably satisfactory to the Amendment
Arrangers, covering such matters relating to this Agreement, the Restated Credit
Agreement and the other Loan Documents and security interests created thereunder
as the Amendment Arrangers shall reasonably request; and

 
-3-

--------------------------------------------------------------------------------

 

(C)           a certificate from the Chief Financial Officer of the Parent
Borrower dated the Amendment and Restatement Effective Date, certifying as to
the accuracy of the representations and warranties set forth in Section 3
hereof.


(ii)           The Administrative Agent shall have received payment from the
Parent Borrower, in Same Day Funds, for the account of each Lender (other than
any Defaulting Lender) that delivers an executed counterpart signature page to
this Agreement at or prior to 12:00 p.m., New York City time, on February 15,
2011, a consent fee in an aggregate amount equal to 0.10% of the aggregate
principal amount of the Term Loans and the Revolving Credit Commitments (whether
used or unused) of such Lender as of the Execution Date, in each case determined
after giving pro forma effect to the Voluntary Prepayment and the Commitment
Reduction referred to in clause (v) below.


(iii)           The Administrative Agent and the Amendment Arrangers shall have
received all other fees and other amounts due and payable to them in connection
with this Agreement, including, to the extent invoiced on or before the
Amendment and Restatement Effective Date, reimbursement or payment of all
reasonable documented out-of-pocket expenses (including reasonable fees,
disbursements and other charges of counsel) required to be reimbursed or paid by
any Loan Party in connection with the Amendment.


(iv)           Each Loan Party shall have entered into a written instrument in
form and substance reasonably satisfactory to the Amendment Arrangers pursuant
to which it confirms that it consents to this Agreement and reaffirms that the
Collateral Documents to which it is party will continue to apply in respect of
the Restated Credit Agreement and the Obligations of such Loan Party hereunder
and thereunder.


(v)           The Parent Borrower shall have voluntarily prepaid Term Loans (the
“Voluntary Prepayment”) and shall have voluntarily prepaid outstanding Revolving
Credit Loans and permanently reduced the corresponding Revolving Credit
Commitments (the “Commitment Reduction”) in an aggregate amount of $500,000,000,
allocated on a ratable basis between outstanding Term Loans (and, as among the
Classes of Term Loans, allocated on a ratable basis among the Classes of Term
Loans) and Revolving Credit Commitments (and, as between the Classes of
Revolving Credit Commitments, allocated on a ratable basis between the Classes
of Revolving Credit Commitments, whether used or unused), substantially
contemporaneously with the satisfaction of the other conditions precedent set
forth in this Section 4(b).


(vi)           The ABL Credit Agreement shall have been, or substantially
contemporaneously with the satisfaction of the other conditions precedent set
forth in this Section 4(b) shall be, amended to, among other things, modify
certain of the negative covenants set forth therein to be consistent with the
modifications to the corresponding covenants set forth in the Existing Credit
Agreement contemplated hereby.

 
-4-

--------------------------------------------------------------------------------

 

SECTION 5.           Effect of this Agreement; Amendment Arrangers; Certain
Authorizations and Waivers.


(a)           Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Agents, the Arrangers, the L/C Issuers,
the Swing Line Lender or the Lenders under the Existing Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.


(b)           On and after the Amendment and Restatement Effective Date, each
reference in the Existing Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Existing
Credit Agreement in any other Loan Document, shall be deemed to be a reference
to the Existing Credit Agreement as amended and restated hereby.  This Agreement
shall constitute a “Loan Document” for all purposes of the Existing Credit
Agreement, the Restated Credit Agreement and the other Loan Documents.


(c)           The L/C Issuers, the Swing Line Lender and the Lenders party
hereto hereby authorize the Administrative Agent to enter into such amendment or
amendments to the Restated Credit Agreement or any other Loan Document as shall
be appropriate, in the judgment of the Administrative Agent, to give effect to
the transactions contemplated hereby or to cure any ambiguity, omission, defect
or inconsistency relating to effectuation of the transactions contemplated
hereby.


(d)           On and after the Execution Date, the Amendment Arrangers, their
respective Affiliates and the officers, directors, employees, agents and
attorneys-in-fact of any of the foregoing (collectively, the “Amendment Arranger
Related Persons”) shall have the benefit of all the exculpatory, reimbursement
and indemnity provisions that are set forth in the Existing Credit Agreement or
any other Loan Document for the benefit of the Administrative Agent, any other
Agent or any other Agent-Related Person.  Without limiting the foregoing, each
L/C Issuer, the Swing Line Lender and each Lender party hereto (i) acknowledges
that it has made its own analysis and decision to enter into the Existing Credit
Agreement, this Agreement and the other Loan Documents, and that none of the
Amendment Arrangers or any other Amendment Arranger Related Persons has made any
express or implied representation or warranty, or shall be deemed to have any
responsibility or duty, with respect to the completeness, sufficiency or
performance thereof, and (ii) by delivering its signature page to this Agreement
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Amendment
Arrangers on the Amendment and Restatement Effective Date pursuant to the terms
hereof.

 
-5-

--------------------------------------------------------------------------------

 

(e)           The L/C Issuers, the Swing Line Lender and the Lenders party
hereto acknowledge that obligations of the Parent Borrower and the Guarantors
under the ABL Facilities (and certain obligations related thereto) are, and that
Permitted Credit Facilities Refinancing Indebtedness and Permitted Alternative
Incremental Facilities Indebtedness (and certain obligations related thereto)
may be, secured by Liens on assets of the Parent Borrower and the Guarantors
that constitute Collateral.  The L/C Issuers, the Swing Line Lender and the
Lenders party hereto hereby irrevocably (i) authorize the Administrative Agent
to enter into an amendment and restatement of the Intercreditor Agreement and to
execute and deliver the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement in the form of Exhibit I-1, I-2 or I-3, as applicable,
to the Restated Credit Agreement, in each case with such ministerial changes
made thereto as are reasonably satisfactory to the Administrative Agent and are
not materially adverse to the Lenders, and any amendment or other modification
to any such intercreditor agreement contemplated by the terms thereof, in each
case without any further consent, authorization or other action by an L/C
Issuer, the Swing Line Lender or any Lender, (ii) agree that, upon such
amendment and restatement or the execution and delivery of any such
intercreditor agreement, each L/C Issuer, the Swing Line Lender and each Lender
will be bound by the provisions thereof as if it were a signatory thereto and
will take no actions contrary to the provisions thereof and (iii) agree that
none of the L/C Issuers, the Swing Line Lender, the Lenders or any other Secured
Party shall have any right of action whatsoever against the Administrative Agent
as a result of any action taken by the Administrative Agent pursuant to this
paragraph or in accordance with the terms of any such intercreditor agreement.


(f)           Notwithstanding anything to the contrary in the Existing Credit
Agreement, prepayment of Loans and reduction of Commitments pursuant to Section
4(b)(v) hereof shall not be subject to the requirements set forth in Sections
2.05(a)(i) and 2.06(a) of the Existing Credit Agreement with respect to the
timing of notice with respect to, and minimum and multiple amounts of, such
prepayment and reduction.


SECTION 6.           Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.


SECTION 7.           Governing Law.


(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND THE
APPELLATE COURTS THEREOF.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED THERETO.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN
THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC
TRANSMISSION) IN SECTION 10.02 OF THE RESTATED CREDIT AGREEMENT.  NOTHING IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 
-6-

--------------------------------------------------------------------------------

 

SECTION 8.           Headings.  Section headings used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.


[Remainder of page intentionally left blank]

 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 

 
CLEAR CHANNEL COMMUNICATIONS, INC.
         
By:
/s/ Thomas W. Casey
   
Name:
Thomas W. Casey
   
Title:
Executive Vice President & Chief Financial Officer
         
CLEAR CHANNEL CAPITAL I, LLC
         
By:
/s/ Thomas W. Casey
   
Name:
Thomas W. Casey
   
Title:
Executive Vice President & Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.,
 
as Administrative Agent
         
By:
/s/ Kirkwood Roland
   
Name:
Kirkwood Roland
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK GLOBAL MARKETS INC.,
 
as Amendment Arranger
         
By:
/s/ Kirkwood Roland
   
Name:
Kirkwood Roland
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS LENDING PARTNERS LLC,
 
as Amendment Arranger
         
By:
/s/ Douglas Tansey
   
Name:
Douglas Tansey
   
Title:
Authorized Representative

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
By:
     
Abrams Capital Partners I, LP
 
Abrams Capital Partners II, LP
 
Great Hollow International, L.P.
 
Whitecrest Partners, LP
 
Riva Capital Partners IT, LP
         
By: Abrams Capital Management, LP, the investment manager for each Lender
         
By: Abrams Capital Management, LLC, the general partner of the investment
manager
         
By:
/s/ David Abrams
   
Name:
David Abrams
   
Title:
Managing Member
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Landmark III CDO Limited
 
Landmark IV CDO Limited
 
Landmark V CDO Limited
 
Landmark VIII CLO LTD
 
Landmark IX CDO LTD
 
Greyrock CDO LTD
         
Aladdin Flexible Investment Fund SPC for
 
Account of Series 2008-01
                     
By:
/s/ Pallo Blum-Tucker
   
Name:
Pallo Blum-Tucker
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Landmark III CDO, Limited
 
Landmark IV CDO, Limited
 
Landmark V CDO, Limited
 
Landmark VIlI CLO, Limited
 
Landmark IX CDO, Limited
 
Greyrock CDO, Limited
         
Aladdin Flexible Investment Fund SPC for
 
Account of Series 2008-01
         
By: Aladdin Capital Management LLC
             
By:
/s/ Pallo Blum-Tucker
   
Name:
Pallo Blum-Tucker
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Allen Global Partners LP
                     
By:
/s/ Tal Gurion
   
Name
Tal Gurion
   
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Allen Global Partners Offshore
                     
By:
/s/ Tal Gurion
   
Name
Tal Gurion
   
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
AG Diversified Credit
 
Strategies Master, L.P.
             
By:
AG Diversified Credit Strategies GF, LLC,
   
its General Partner
         
By:
Angelo, Gordon & Co., L.P., its Manager
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
AG Global Debt Strategy Partners, L.P.
             
By:
Angelo, Gordon & Co., L.P., its Fund Advisor
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
James River Insurance Company
                     
By:
Angelo, Gordon & Co., L.P.,
   
as Investment Manager
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
or any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
JRG Reinsurance Company, Ltd.
                     
By:
Angelo, Gordon & Co., L.P.,
   
as Investment Manager
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Northwoods Capital IV, Limited
                     
By:
ANGELO, GORDON & CO., L.P.
   
AS COLLATERAL MANAGER
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Northwoods Capital V, Limited
                     
By:
ANGELO, GORDON & CO., L.P.
   
AS COLLATERAL MANAGER
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Northwoods Capital VI, Limited
                     
By:
ANGELO, GORDON & CO., L.P.
   
AS COLLATERAL MANAGER
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
       
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Northwoods Capital VII, Limited
                     
By:
Angelo, Gordon & Co., L.P.
   
as Collateral Manager
 
 
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Northwoods Capital VIII, Limited
                     
By:
Angelo, Gordon & Co., L.P.
   
as Collateral Manager
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Silver Oak Capital, LLC
             
By:
/s/ Thomas M. Fuller
   
Name:
Thomas M. Fuller
   
Title:
Authorized Signature
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
Summer Hill Fixed Income AG, LLC
             
By:
Angelo, Gordon & Co., L.P.
   
its Investment Manager
         
By:
/s/ Bruce Martin
   
Name:
Bruce Martin
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
LEVERAGESOURCE V, SARL
         
By:
/s/ Joseph Moroney
   
Name:
JOSEPH MORONEY
   
Title:
Class A Manager
         
By:
/s/ Martin Sinninghe Damste
   
Name:
Martin Sinninghe Damste
   
Title:
Class B Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
LEVERAGESOURCE V, SARL
         
By:
/s/ Joseph Moroney
   
Name:
JOSEPH MORONEY
   
Title:
Class A Manager
         
By:
/s/ Martin Sinninghe Damste
   
Name:
Martin Sinninghe Damste
   
Title:
Class B Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
ACLF Co-Investment Fund,LP
         
By:
Apollo Credit Liquidity Management, L.P.,
   
its investment manager
         
By:
/s/ Joseph Moroney
   
Name:
Joseph Moroney
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Apollo Credit Liquidity (CCU-CS)
 
Borrower I, LLC
         
By:
Apollo Credit Liquidity Management, L.P.,
   
its investment manager
         
By:
/s/ Joseph Moroney
   
Name:
Joseph Moroney
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
LEVERAGESOURCE X, LLC
         
By:
/s/ Joseph Moroney
   
Name:
Joseph Moroney
   
Title:
Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
AVENUE CLO, FUND, LIMITED
 
AVENUE CLO II, LIMITED
 
AVENUE CLO III, LIMITED
             
By:
/s/ SRIRAM BALAKRISHNAN
   
Name:
SRIRAM BALAKRISHNAN
   
Title:
PORTFOLIO MANAGER
         
For any Person requiring a second signature block
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Bain Capital (CCD)
 
By:
Bain Capital (CCD) MP, LLC,
   
its managing partner
                     
By:
/s/ Ian Loring
   
Name:
Ian Loring
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
BANK OF AMERICA, N.A.
         
By:
/s/ Erik S. Grossman
   
Name:
Erik S. Grossman
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
         
BARCLAYS BANK PLC
         
By:
/s/ Steve Stancarone
   
Name:
Steve Stancarone
   
Title:
AVP
         
For any Person requiring a second signature block:
         
By:
       
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Barclays Bank PLC
         
By:
/s/ Steve Stancarone
   
Name:
Steve Stancarone
   
Title:
AVP
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Cornell University
         
By:
/s/ Steve Stancarone
   
Name:
Steve Stancarone
   
Title:
AVP
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Blackstone Special Funding (Ireland)
 
By: GSO Capital Partners LP as Manager
         
By:
/s/ Marisa J. Beeney
   
Name:
Marisa J. Beeney    
Title:
Authorized Signatory          
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.
         
By:
BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.
           
Its Investment Advisor
         
By:
/s/ Michael Abatemarco
   
Name:
Michael Abatemarco
   
Title:
Associate

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
BLUE MOUNTAIN CLO II LTD.
         
By:
BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.
           
Its Collateral Manager
         
By:
/s/ Michael Abatemarco
   
Name:
Michael Abatemarco
   
Title:
Associate

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
BLUEMOUNTAIN CLO III LTD.
         
By:
BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.
           
Its Collateral Manager
         
By:
/s/ Michael Abatemarco
   
Name:
Michael Abatemarco
   
Title:
Associate:

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
BLUEMOUNTAIN CLO LTD.
         
By:
BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.
           
Its Collateral Manager
         
By:
/s/ Michael Abatemarco
   
Name:
Michael Abatemarco
   
Title:
Associate:

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
BLUEMOUNTAIN DISTRESSED MASTER FUND L.P.
         
By:
BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.
           
Its Investment Advisor
         
By:
/s/ Michael Abatemarco
   
Name:
Michael Abatemarco
   
Title:
Associate:

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
BLUEMOUNTAIN LONG/SHORT CREDIT MASTER FUND L.P.
         
By:
BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.
           
Its Investment Advisor
         
By:
/s/ Michael Abatemarco
   
Name:
Michael Abatemarco
   
Title:
Associate:

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
BLUEMOUNTAIN TIMBERLINE LTD.
         
By:
BLUEMOUNTAIN CAPITAL MANAGEMENT LLC.
           
Its Investment Advisor
         
By:
/s/ Michael Abatemarco
   
Name:
Michael Abatemarco
   
Title:
Associate:

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Brigade Credit Fund I, LTD.
 
By: BRIGADE CAPITAL MANAGEMENT, LLC
 
As Collateral Manager
         
By:
/s/ Ben Pollack
   
Name:
Ben Pollack
   
Title:
Associate
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Brigade Leveraged Capital Structures Fund, LTD.
 
By: BRIGADE CAPITAL MANAGEMENT, LLC
 
As Collateral Manager
         
By:
/s/ Ben Pollack
   
Name:
Ben Pollack
   
Title:
Associate
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Euclid Master Fund, LTD.
 
By: BRIGADE CAPITAL MANAGEMENT, LLC
 
As Collateral Manager
         
By:
/s/ Ben Pollack
   
Name:
Ben Pollack
   
Title:
Associate
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Canpartners Investments IV, LLC
         
By:
/s/ Jonathan M. Kaplan
   
Name:
Jonathan M. Kaplan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Canyon Distressed Opportunity Master Fund, L.P.
 
a Cayman Islands exempted limited partnership
         
By:
Canyon Capital Advisors LLC, a Delaware limited liability company, its
Investment Advisor
         
By:
/s/ Jonathan M. Kaplan
   
Name:
Jonathan M. Kaplan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Canyon Special Opportunities Master Fund (Cayman), Ltd.
 
An exempted Company incorporated in the
 
Cayman Islands with limited liability
 
 
     
By:
Canyon Capital Advisors LLC,
   
its Investment Advisor
         
By:
/s/ Jonathan M. Kaplan
   
Name:
Jonathan M. Kaplan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Permal Canyon Fund Ltd.
         
By:
Canyon Capital Advisors LLC,
   
its Investment Advisor
         
By:
/s/ Jonathan M. Kaplan
   
Name:
Jonathan M. Kaplan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CVI GVF (Lux) Master S.a.r.1.
 
By: CarVal Investors, LLC its attorney-in-fact
         
By:
/s/ Brett Stenberg
   
Name:
Brett Stenberg
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
CVI GVF CLO 1 LTD
  By: CVI GVF CLO Delaware, LLC
its attorney-in-fact
 
By:
CarVal Investors, LLC 
its attorney-in-fact
   
 
  By: /s/ Brett Stenberg     Name:
Brett Stenberg
    Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
CCP Credit Acquisition Holdings, LLC (with any Person that is an L/C, Issuer
executing this signature page both in its capacity as a Lender and as an L/C
Issuer)
          By: /s/  Jeffrey Gelfand      Name:  Jeffrey Gelfand     Title:  
 Authorized Signatory           For any Person requiring a second signature
block:            By:       Name:       Title:  

                                                       
 
 
 

--------------------------------------------------------------------------------

 
 

 
Centerbridge Special Credit Partners, LP (with any Person that is an L/C, Issuer
executing this signature page both in its capacity as a Lender and as an L/C
Issuer)
         
By:
/s/ Jeffrey Gelfand
   
Name:
Jeffrey Gelfand
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
 
   
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
          CITIBANK, N.A.           
By:
/s/ Brian Blessing
   
Name:
Brian Blessing
   
Title:
Attorney-in-Fact
         
For any Person requiring a second signature block:
         
By:
 
   
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
      CITIBANK, N.A., as a Lender, Swing Line Lender and L/C Issuer      
By:
/s/ [Illegible]
   
Name:
 
   
Title:
Managing Director & VP
         
For any Person requiring a second signature block:
         
By:
 
   
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
CITIBANK, N.A.
     
By:
/s/  Brian Blessing
   
Name:
Brian Blessing
   
Title:
Attorney-In-Fact
         
For any Person requiring a second signature block:
         
By:
 
   
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
SOL LOAN FUNDING LLC.
     
By:
/s/  Name: Lynette Thompson
   
Name:
Lynette Thompson
   
Title:
Director
         
For any Person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
SOL LOAN FUNDING LLC.
     
By:
/s/ Lynette Thompson
   
Name:
Lynette Thompson
   
Title:
Director
         
For any Person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
  Primus CLO I, Ltd.   Primus CLO II, Ltd.  
By:
CypressTree Investment Management, LLC, its Subadviser
         
By:
/s/ Stephen J. Vaccaro
   
Name:
Stephen J. Vaccaro
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Contrarian Funds, LLC
 
By:
Contrarian Capital Management, LLC,
as manager
         
By:
/s/ Michael J. Restifo
   
Name:
Michael J. Restifo
   
Title:
CFO/Member

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Credit Suisse Loan Funding, LLC
     
By:
/s/ Robert Healey
   
Name:
Robert Healey
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
/s/ Ian Landlow
   
Name:
Ian Landlow
    Title: Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Credit Suisse AG Cayman Islands Branch
     
By:
/s/ Judith E. Smith
   
Name:
Judith E. Smith
   
Title:
Managing Director
         
For any Person requiring a second signature block:
         
By:
/s/ Sonja Gazahi
   
Name:
Sonja Gazahi
    Title:
Associate

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
  BLT 32 LLC          
By:
/s/ Robert Healy
   
Name:
Robert Healy
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C, Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Caterpillar Inc. Master Retirement Trust
     
By: DDJ Capital Management, LLC, on behalf of Caterpillar Inc. Master Retirement
Trust, in its capacity as investment manager
         
By:
/s/ David J. Breazzano
   
Name:
David J. Breazzano
   
Title:
President
         
DDJ High Yield Fund
         
By:
DDJ Capital Management, LLC,
its attorney-in-fact
   
 
    By: /s/ David J. Breazzano     
Name:
 David J. Breazzano*     Title:  President          
*The execution of this agreement shall not bind the Trustee, Manager or any Unit
Holder of DDJ High Yield Fund and recourse shall be limited to the Trust
Property (each such term as defined in the trust agreement governing the DDJ
High Yield Fund). 
      Stitching Pensioenfonds Hoogovens      
By:
DDJ Capital Management, LLC, on behalf of Stitching Pensioenfonds Hoogovens,
in its capacity as Manager

      By: /s/ David J. Breazzano     Name: David J. Breazzano*     Title:
President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Caterpillar Inc. Master Retirement Trust
     
By: DDJ Capital Management, LLC, on behalf of Caterpillar Inc. Master Retirement
Trust, in its capacity as investment manager
         
By:
/s/ David J. Breazzano
   
Name:
David J. Breazzano
   
Title:
President
         
DDJ Value Partners, L.P.
         
By:
DDJ/GP Value, LLC, its General Partner
  By: DDJ Capital Management, LLC, Manager         By: /s/ David J. Breazzano   
 
Name:
 David J. Breazzano*     Title:  President           Stitching Pensioenfonds
Hoogovens      
By:
DDJ Capital Management, LLC, on behalf of Stitching Pensioenfonds Hoogovens,
in its capacity as Manager

      By: /s/ David J. Breazzano     Name: David J. Breazzano*     Title:
President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Houston Municipal Employees Pension System
     
By: DDJ Capital Management, LLC, in its capacity as manager
         
By:
/s/ David J. Breazzano
   
Name:
David J. Breazzano
   
Title:
President
         
Stitching Bewaarder Interpolis Pensioenem Global High Yield Pool
         
By:
Syntrus Achmea Asset Management,
as asset manager
        By:
DDJ Capital Management, LLC,
as subadviser
   
 
    By: /s/ David J. Breazzano     
Name:
 David J. Breazzano*     Title:  President          
Stitching Pensioenfonds voor Fysiotherapeuten
     
By:
DDJ Capital Management, LLC, in its capacity as investment manager
     

  By: /s/ David J. Breazzano     Name: David J. Breazzano     Title: President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Houston Municipal Employees Pension System
     
By: DDJ Capital Management, LLC, in its capacity as manager
         
By:
/s/ David J. Breazzano
   
Name:
David J. Breazzano
   
Title:
President
         
Stitching Bewaarder Interpolis Pensioenem Global High Yield Pool
         
By:
Syntrus Achmea Asset Management,
as asset manager
        By:
DDJ Capital Management, LLC,
as subadviser
   
 
    By: /s/ David J. Breazzano     
Name:
 David J. Breazzano*     Title:  President          
Stitching Pensioenfonds voor Fysiotherapeuten
     
By:
DDJ Capital Management, LLC, in its capacity as investment manager
     

  By: /s/ David J. Breazzano     Name: David J. Breazzano     Title: President

 
 
 

--------------------------------------------------------------------------------

 
 

 
National Railroad Retirement Investment Trust
     
By: DDJ Capital Management, LLC, in its capacity as manager
         
By:
/s/ David J. Breazzano
   
Name:
David J. Breazzano
   
Title:
President
         
Russell Global Credit Strategies Fund
          By:
DDJ Capital Management, LLC, in its capacity as Money Manager
   
 
    By: /s/ David J. Breazzano     
Name:
David J. Breazzano     Title: President

 
 
 

--------------------------------------------------------------------------------

 
 

 
National Railroad Retirement Investment Trust
     
By: DDJ Capital Management, LLC, in its capacity as manager
         
By:
/s/ David J. Breazzano
   
Name:
David J. Breazzano
   
Title:
President
         
Russell Global Credit Strategies Fund
          By:
DDJ Capital Management, LLC, in its capacity as Money Manager
   
 
    By: /s/ David J. Breazzano    
Name:
David J. Breazzano     Title: President

 
 
 

--------------------------------------------------------------------------------

 
 

 
UAW Retiree Medical Benefits Trust
         
By:
State Street Bank and Trust Company, solely in its Capacity as Trustee for UAW
Retiree Medical Benefits Trust,as directed by DDJ Capital Management, LLC, and
not in its individual capacity 
         
By:
/s/ Timothy B. Stone
   
Name:
Timothy B. Stone
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
UAW Retiree Medical Benefits Trust
         
By:
State Street Bank and Trust Company, solely in its Capacity as Trustee for UAW
Retiree Medical Benefits Trust, as directed by DDJ Capital Management, LLC, and
not in its individual capacity 
         
By:
/s/ Timothy B. Stone
   
Name:
Timothy B. Stone
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Group Advisor Funds- Delaware Diversified Income Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Group Foundation Funds - Delaware Aggressive Allocation Portfolio
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Group Foundation Funds - Delaware Conservative Allocation Portfolio
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Group Foundation Funds - Delaware Moderate Allocation Portfolio
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Optimum Trust-Optimum Fixed Income Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware VIP Trust - Delaware VIP Diversified Income Series
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Lincoln Variable Insurance Products Trust- LVIP Delaware Foundation Aggressive
Allocation
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Lincoln Variable Insurance Products Trust- LVIP Delaware Foundation Conservative
Allocation
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Lincoln Variable Insurance Products Trust- LVIP Delaware Foundation Moderate
Allocation
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Diversified Income Trust
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
US High Yield Bond Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
SEI Institutional Investments Trust- High Yield Bond Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
SEI Institutional Investments Trust- High Yield Bond Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Investments Dividend & Income Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Pooled Trust - The High-Yield Bond Portfolio
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
    Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Enhanced Global Dividend and Income Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Group Income Funds- Delaware High-Yield Opportunities Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
The Lincoln National Life Insurance Company Separate Account 20
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware VIP Trust - Delaware VIP High Yield Series
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Delaware Enhanced Global Dividend and Income Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
LVIP Delaware Diversified Floating Rate Fund
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Stichting Pensioenfonds voor Huisartsen
         
By:
/s/ Adam Brown
   
Name:
Adam Brown
   
Title:
Vice President
         
For any person requiring a second signature block:
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
DWS Floating Rate Plus Fund
 
By:  Deutsche Investment Management Americas, Inc., Investment Advisor
         
By:
/s/ Eric S. Meyer
   
Name:
Eric S. Meyer, Managing Director
         
For any Person requiring a second signature block:
         
By:
/s/ Abdoulaya Thiam
   
Name:
Abdoulaya Thiam
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
     
DWS HIGH INCOME FUND
 
DWS HIGH INCOME PLUS FUND
 
DWS HIGH INCOME VIP
 
DWS HIGH INCOME TRUST
 
DWS MULTI MARKET INCOME TRUST
 
DWS STRATEGIC INCOME FUND
 
DWS STRATEGIC INCOME TRUST
 
DWS STRATEGIC INCOME VIP
 
DWS HIGH INCOME OPPORTUNITIES FUND
     
By: Deutsche Investment Management Americas, Inc. as Investment Adviser to the
Fund
         
By:
/s/ Gary A. Russell
   
Gary A. Russell, Managing Director
         
For any Person requiring a second signature block:
         
By:
/s/ Abdoulaya Thiam    
Name:
Abdoulaya Thiam    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
DEUTSCHE BANK AG NEW YORK BRANCH
By: DB Services New Jersey, Inc.
         
By:
/s/ [Illegible]
   
Name:
    Title:            
For any Person requiring a second signature block:
         
By:
/s/ Angeline Quintana    
Name:
Angeline Quintana
   
Title:
Assistant Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
DEUTSCHE BANK AG NEW YORK BRANCH
By: DB Services New Jersey, Inc.
         
By:
/s/ [Illegible]
   
Name:
    Title:            
For any Person requiring a second signature block:
         
By:
/s/ Angeline Quintana    
Name:
Angeline Quintana
   
Title:
Assistant Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Elliott Associates L.P.
         
By:
/s/ Elliott Greenberg
    Name:
Elliott Greenberg
    Title:
Director of Operations
         
For any Person requiring a second signature block:
         
By:
     
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Elliott Associates L.P.
         
By:
/s/ Elliott Greenberg
    Name:
Elliott Greenberg
    Title:
Director of Operations
         
For any Person requiring a second signature block:
         
By:
     
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Kensington International L.P.
         
By:
/s/ Elliott Greenberg
    Name:
Elliott Greenberg
    Title:
Director of Operations
         
For any Person requiring a second signature block:
         
By:
     
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

  Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)           Manchester
Securities Corp          
By:
/s/ Elliott Greenberg
   
Name:
Elliott Greenberg
   
Title:
Director of Operations
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

  Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)      
Springfield Associates LLC
         
By:
/s/ Elliott Greenberg
   
Name:
Elliott Greenberg
   
Title:
Director of Operations
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

  Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)      
Eos Sensor Loans Master Fund LTD
         
By:
/s/ Steven M. Friedman
   
Name:
Steven M. Friedman
   
Title:
Director
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

  Name of Lender: Fidelity Central Investment Portfolios LLC: Fidelity Floating
Rate Central Investment Portfolio  
 
 
By:
/s/ Jeffrey Christian
    Name: Jeffrey Christian    
Title:
Deputy Treasurer
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

  Name of Lender: Fidelity Advisor Series Fidelity Advisor Floating Rate High
Income Fund      
By:
/s/ Jeffrey Christian
    Name: Jeffrey Christian    
Title:
Deputy Treasurer
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

  Name of Lender: Fidelity Advisor Series I Fidelity Advisor High Income Fund  
   
By:
/s/ Jeffrey Christian
    Name: Jeffrey Christian    
Title:
Deputy Treasurer
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: Fidelity Central Investment Portfolios LLC: Fidelity High Income
Central Investment Portfolio 1
     
By:
/s/ Jeffrey Christian
    Name: Jeffrey Christian    
Title:
Deputy Treasurer
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: Fidelity Fixed-Income Trust Fidelity Strategic Dividend & Income
Fund
     
By:
/s/ Jeffrey Christian
    Name: Jeffrey Christian    
Title:
Deputy Treasurer
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: Fidelity Income Fund: Fidelity Total Bond Fund
     
By:
/s/ Jeffrey Christian
    Name: Jeffrey Christian    
Title:
Deputy Treasurer
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: Variable Insurance Products Fund: High Income Portfolio
     
By:
/s/ Jeffrey Christian
    Name: Jeffrey Christian    
Title:
Deputy Treasurer
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: General Motors Hourly - Rate Employees Pension Trust 7NJM
         
By: State Street Bank and Trust Company, as Trustee for the General Motors
Hourly Rate Employee Pension Trust
 
 
 
By:
/s/ Aaron J. Poulin
   
Name:
Aaron J. Poulin
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: General Motors Hourly - Rate Employees Pension Trust 7N1J
         
By: State Street Bank and Trust Company, as Trustee for the General Motors
Hourly Rate Employee Pension Trust
 
 
 
By:
/s/ Aaron J. Poulin
   
Name:
Aaron J. Poulin
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: General Motors Hourly - Rate
 
Employees Pension Trust 7NJN
         
By: State Street Bank and Trust Company, as Trustee for the General Motors
Hourly Rate Employee Pension Trust
 
 
 
By:
/s/ Aaron J. Poulin
   
Name:
Aaron J. Poulin
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: General Motors Hourly - Rate Employees Pension Trust 7NIL
         
By: State Street Bank and Trust Company, as Trustee for the General Motors
Hourly Rate Employee Pension Trust
 
 
 
By:
/s/ Aaron J. Poulin
   
Name:
Aaron J. Poulin
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: Commonwealth of Massachusetts Pension Reserves Investment
Management Board
         
By: Pyramis Global Advisors Trust Company as Investment Manager
 
 
 
By:
/s/ David Censorio
    Name: David Censorio    
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender: Commonwealth of Massachusetts Pension Reserves Investment
Management Board
         
By: Pyramis High Yield Bond Commingled Pool
 
By: Pyramis Global Advisors Trust Company as Trustee
     
By:
/s/ David Censorio
    Name: David Censorio    
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
General Motors Hourly-Rate Employees Pension Trust
         
By: State Street Bank and Trust Company, as Trustee for the General Motors
Hourly Rate Employee Pension Trust (Account 7N1H), and not in its individual
capacity, as directed by DDJ Capital Management, LLC, as Investment Manager
     
By:
/s/Aaron J. Poulin
    Name:
Aaron J. Poulin
   
Title:
Vice President
         
General Motors Salaried Employees Pension Trust
      By: State Street Bank and Trust Company, as Trustee for the General Motors
Salaried Employee Pension Trust (Account 7N1I), and not in its individual
capacity, as directed by DDJ Capital Management, LLC, as Investment Manager    
     
By:
/s/ Aaron J. Poulin    
Name:
Aaron J. Poulin    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
General Motors Hourly-Rate Employees Pension Trust
         
By: State Street Bank and Trust Company, solely in its capacity as Trustee for
General Motors Hourly Rate Employees Pension Trust (Account 7N1H), and not in
its individual capacity, as directed by DDJ Capital Management, LLC, as
Investment Manager
     
By:
/s/Aaron J. Poulin
    Name:
Aaron J. Poulin
   
Title:
Vice President
         
General Motors Salaried Employees Pension Trust
      By: State Street Bank and Trust Company, solely in its capacity as Trustee
for General Motors Salaried Employees pension Trust (Account 7N1H), and not in
its individual capacity, as directed by DDJ Capital Management, LLC,
as  Investment Manager          
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender:  Pyramis Floating Rate High Income Commingled Pool, By: Pyramis
Global Advisors Trust Company as Trustee
     
By:
/s/David Censorio
    Name: David Censorio    
Title:
VP
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
      First Trust Senior Floating Rate Income Fund II       By: First Trust
Advisors L.P. its investment manager or its investment advisor      
By:
/s/William A. Housey, Jr.                         
    Name:
William A. Housey, Jr.
   
Title:
Senior Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Franklin Custodian Funds, Inc. Franklin Income Fund
     
By:
/s/ Edward D. Perks               
    Name:
Edward D. Perks
   
Title:
SVP - Portfolio Manager & Dir. Core/Hybrid Portfolio Management
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Franklin Templeton Variable Insurance Products Trust - Franklin Income
Securities Fund
     
By:
/s/Edward D. Perks               
    Name:
Edward D. Perks
   
Title:
SVP - Portfolio Manager & Dir. Core/Hybrid Portfolio Management
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
ING Franklin Income Portolio
     
By:
/s/Edward D. Perks               
    Name:
Edward D. Perks
   
Title:
SVP - Portfolio Manager & Dir. Core/Hybrid Portfolio Management
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Met Investors Series Trust - Met/Franklin Income Portfolio
     
By:
/s/Edward D. Perks               
    Name:
Edward D. Perks
   
Title:
SVP - Portfolio Manager & Dir. Core/Hybrid Portfolio Management
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:    

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer- executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Mutual Shares Fund,
Mutual Quest Fund,
Mutual Beacon Fund,
Mutual Global Discovery Fund,
Mutual Shares Securities Fund,
Mutual Global Discovery Securities Fund,
Mutual Beacon Fund (Canada),
Mutual Discovery Fund (Canada),
Franklin Mutual Recovery Fund,
ING Franklin Mutual Shares Portfolio,
EQ/Mutual Large Cap Equity Portfolio,
JNL Franklin Templeton Mutual Shares Fund,
John Hancock Trust _. Mutual Shares Trust,
John Hancock Funds II-John Hancock Mutual Shares Fund
MET/Frankiin Mutual Shares Portfolio, and
AZL/Mutual Shares Strategy
 
 
  each as a Lender       By: Franklin Mutual Advisers, LLC, each Lender's
investment advisor      
By:
/s/Bradley Takahashi
    Name:
Bradley Takahashi
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Ascension Health
 
by Goldman Sachs Asset Management, L.P.
  solely as its investment advisor and not as principal      
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
California State Teachers’ Retirement System
by Goldman Sachs Asset Management, L.P.
solely as its investment advisor and not as principal
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Factory Mutual Insurance Company
by Goldman Sachs Asset Management, L.P.
solely as its investment manager and not as principal
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
First Plaza Group Trust II
by Goldman Sachs Asset Management, L.P.
solely as its investment advisor and not as principal
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS CREDIT PARTNERS L.P.
(with any Person that is an L/C Issuer executing this signature page both in its
capacity as a Lender and as an L/C Issuer):
 
 
 
By:
/s/Lauren Day
    Name:
Lauren Day
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS LENDING PARTNERS LLC
     
By:
/s/Lauren Day
    Name:
Lauren Day
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
 
Goldman Sachs Trust on behalf of the Goldman Sachs High Yield Fund by Goldman
Sachs Asset Management, L.P. as investment advisor
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
  Lyondell Master Trust
by Goldman Sachs Asset Management, L.P.
solely as its investment advisor and not as principal
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
 
MeadWestvaco Corporation Master Retirement Trust
by Goldman Sachs Asset Management, L.P.
solely as its investment advisor and not as principal
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
  ORIZABA, LP
by Goldman Sachs Asset Management, L.P.
solely as its investment advisor and not as principal
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
  The Regents of the University of California
by Goldman Sachs Asset Management, L.P.
solely as its investment advisor and not as principal
     
By:
/s/Casey Lankenau            
    Name:
Casey Lankenau
   
Title:
Vice President
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
  GPC 83, LLC
P&S Credit Management, LLC
     
By:
/s/Greg Pearson  
    Name:
Greg Pearson
   
Title:
CFO
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
  Gracie Credit Opportunities Master Fund, LP
P&S Credit Management, LLC
     
By:
/s/Greg Pearson  
    Name:
Greg Pearson
   
Title:
CFO
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
GSO CCU Financing Borrower LLC
By:  GSO Capital Partners LP as Investment Manager
 
 
 
By:
/s/Marisa J. Beeney
    Name:
Marisa J. Beeney
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
      Highfields Capital I LP  
 
 
By:
/s/Joseph F. Mazzella
    Name:
Joseph F. Mazzella
   
Title:
Managing Director & General Counsel
      Highfields Capital Management LP,       the Management Company          
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Highfields Capital II LP
 
 
 
By:
/s/Joseph F. Mazzella
    Name:
Joseph F. Mazzella
   
Title:
Managing Director & General Counsel
      Highfields Capital Management LP,       the Management Company          
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Highfields Capital III LP
 
 
 
By:
/s/Joseph F. Mazzella
    Name:
Joseph F. Mazzella
   
Title:
Managing Director & General Counsel
      Highfields Capital Management LP,       the Management Company          
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Ice Global Value Loans Master Fund Ltd.
 
 
 
By:
/s/ [Illegible]
    Name:
[Illegible]
   
Title:
Sr. Analyst
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
      Phoenix CLO I, LTD.   By: ING Alternative Asset Management LLC,    
as its investment manager
       
By:
/s/ Mohamed Basma
   
Name:
Mohamed Basma
   
Title:
Vice President
       

 
Phoenix CLO II, LTD.
  By: ING Alternative Asset Management LLC,     as its investment manager      
 
By:
/s/ Mohamed Basma
    Name:
Mohamed Basma
   
Title:
Vice President

     
Phoenix CLO III, LTD.
  By: ING Alternative Asset Management LLC,     as its investment manager      
 
By:
/s/ Mohamed Basma
    Name:
Mohamed Basma
   
Title:
Vice President

     
IBM Personal Pension Plan Trust
  By: ING Alternative Asset Management LLC,     as its investment manager      
 
By:
/s/ Mohamed Basma
    Name:
Mohamed Basma
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender:  Fernwood Associates LLC
  By: Intermarket Corporation        
By:
/s/David Forer
    Name:
David Forer
   
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender:  Fernwood Foundation Fund LLC
  By: Intermarket Corporation        
By:
/s/David Forer
    Name:
David Forer
   
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender:  Fernwood Restructurings Limited
     
By:
/s/David Forer
    Name:
David Forer
   
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
 
DIVERSIFIED CREDIT PORTFOLIO, LTD.
  By: INVESCO Senior Secured Management, Inc.     as Investment Adviser        
By:
/s/Kevin Egan        
    Name:
Kevin Egan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
  Invesco Van Kampen Dynamic Credit Opportunities Fund   By:  Invesco Senior
Secured Management, Inc.     as Sub-Adviser        
By:
/s/Kevin Egan        
    Name:
Kevin Egan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
 
 
 
Invesco Floating Rate Fund
  By: Invesco Senior Secured Management, Inc.     as Sub-Adviser        
By:
/s/ Kevin Egan        
    Name:
Kevin Egan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block
         
By:
 
   
Name:
 
    Title:  



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
          Invesco Prime Income Trust   By: Invesco Senior Secured Management,
Inc     as Sub-Adviser         By: /s/ Kevin Egan     Name:  Kevin Egan    
Title:  Authorized Signatory           For any Person requiring a second
signature block:           By:       Name:       Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
          Invesco Van Kampen Senior Income Trust   By: Invesco Senior Secured
Management, Inc     as Sub-Adviser         By: /s/ Kevin Egan              
Name:  Kevin Egan        Title:  Authorized Signatory           For any Person
requiring a second signature block:           By:       Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 


 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
          Invesco Van Kampen Senior Loan Fund   By: Invesco Senior Secured
Management, Inc     as Sub-Adviser         By: /s/ Kevin
Egan                                                       Name:  Kevin Egan    
Title:  Authorized Signatory           For any Person requiring a second
signature block:           By:       Name:       Title:  


 
 

--------------------------------------------------------------------------------

 



 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
      Invesco Funds III - Invesco Senior Loan Fund  
By:  Invesco Asset Management S.A., as Investment Manager
       
 
By:
/s/ Kevin Egan     Name:  Kevin Egan     Title: Authorized Signatory          
For any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
John Hancock Trust - Income Trust
       
 
By:
/s/ Edward D. Perks     Name:  Edward D. Perks     Title:
SVP - Portfolio Manager & Dir.
Core/Hybrid Portfolio Management
          For any Person requiring a second signature block:       By:      
Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 


 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
ADVANCED SERIED TRUST-AST HIGH YIELD PROTFOLIO
       
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Advanced Series Trust:  Ast J.P. Morgan Strategic Opportunities Portfolio
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
California Public Employees’ Retirement System
   
 
By:
/s/ Michael Good     Name:  Michael Good     Title: Vice President           For
any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
CFIM Hybrid Tri-Asset Fund
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Consumer Program Administrators Inc.
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan Distressed Debt Opportunities Master Fund, Ltd.
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan Leveraged Loans Master Fund L.P.
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan High Yield Fund
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan Core Plus Bond Fund
   
 
By:
/s/William Morgan     Name:  William Morgan     Title: Managing Director        
  For any Person requiring a second signature block:       By:       Name:      
Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan Income Builder Fund
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan Strategic Income Opportunities Fund
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan Strategic Income Opportunities Fund
   
 
By:
/s/ Michael Good     Name:  Michael Good     Title: Vice President           For
any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 

 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Louisiana State Employees’ Retirement System
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Managers High Yield Fund
   
 
By:
/s/ Michael Good     Name:  Michael Good     Title: Vice President           For
any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
SEI Institutional Managed Trust - High Yield Bond Fund
   
 
By:
/s/ Michael Good     Name:  Michael Good     Title: Vice President           For
any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Ocean Road Investment Partners LP
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Pacholder High Yield Fund, Inc.
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Southern Ute Permanent Fund
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  



 
 

--------------------------------------------------------------------------------

 



 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
National Railroad Retirement Investment Trust
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Titanium Trading Partners, LLC
   
 
By:
/s/William Morgan     Name:  William Morgan     Title: Managing Director        
          For any Person requiring a second signature block:       By:      
Name:       Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J.P. Morgan Chase Bank, N.A.
   
 
By:
/s/Thomas D. Sawyer III                                           Name:  Thomas
D. Sawyer III     Title: Authorized Signatory           For any Person requiring
a second signature block:       By:       Name:       Title:  



 
 

--------------------------------------------------------------------------------

 



 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
AON Investment Consulting Inc.
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Principal Funds Inc. - High Yield Fund I
   
 
By:
/s/William Morgan     Name:  William Morgan     Title: Managing Director        
  For any Person requiring a second signature block:       By:       Name:      
Title:  



 
 

--------------------------------------------------------------------------------

 



 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Commingled Pension Trust Fund (Distressed Debt Opportunities) of JP Morgan Chase
Bank, N.A.
   
 
By:
/s/ William Morgan     Name:  William Morgan     Title: Managing Director      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Commingled Pension Trust Fund (High Yield) of JP Morgan Chase Bank, N.A.
      By: /s/William Morgan     Name:  William Morgan     Title: Managing
Director           For any Person requiring a second signature block:       By:
      Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
J. P. Morgan Whitefriars Inc.
      By: /s/Virginia R. Conway     Name:  Virginia R. Conway     Title:
Attorney-in-Fact



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
LP MA1, Ltd
 
 
    By: /s/David Sabath     Name:  David Sabath     Title: Authorized Signatory
          For any Person requiring a second signature block:        By:      
Name:       Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
SEG Latigo Master Fund, Ltd.
   
 
By:
/s/David Sabath     Name:  David Sabath     Title: Authorized Signatory        
  For any Person requiring a second signature block:       By:       Name:      
Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
SEG LP MA2, LP
   
 
By:
/s/ David Sabath     Name:  David Sabath     Title: Authorized Signatory        
  For any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Clearcom Holdings II, L.P.
   
 
By:
/s/ Michael Soloman     Name:  Michael Soloman     Title: Partner           For
any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
American States Insurance Company
   
 
By:
/s/ Sheila A. Finnerty     Name:  Sheila A. Finnerty     Title: Authorized
Signatory           For any Person requiring a second signature block:       By:
      Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Employers Insurance Company of Wausau
   
 
By:
/s/ Sheila A. Finnerty     Name:  Sheila A. Finnerty     Title: Authorized
Signatory           For any Person requiring a second signature block:       By:
      Name:       Title:  



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
General Insurance Company of America
   
 
By:
/s/ Sheila A. Finnerty     Name:  Sheila A. Finnerty     Title: Authorized
Signatory           For any Person requiring a second signature block:       By:
      Name:       Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Liberty Mutual Insurance Company
   
 
By:
/s/ Sheila A. Finnerty     Name:  Sheila A. Finnerty     Title: Authorized
Signatory           For any Person requiring a second signature block:       By:
      Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Peerless Insurance Company
   
 
By:
/s/Sheila A. Finnerty     Name:  Sheila A. Finnerty     Title: Authorized
Signatory           For any Person requiring a second signature block:       By:
      Name:       Title:  



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Longacre Acquisition LLC
     
By:
Longacre Fund Management LLC, Its Manager
   
 
By:
/s/ Steven Weissman     Name:  Steven Weissman     Title: Manager           For
any Person requiring a second signature block:       By:       Name:      
Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Golden Knight II CLO, Ltd.
     
By:
Lord Abbett & Co LLC as Collateral Manager
   
 
By:
/s/ Elizabeth Mace     Name:  Elizabeth Mace     Title: Portfolio Manager      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Lord Abbett Bond Debenture Fund
   
 
By:
/s/ Elizabeth Mace     Name:  Elizabeth Mace     Title: Portfolio Manager      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Lord Abbett Bond Debenture Fund, Inc.
   
 
By:
/s/ Elizabeth Mace     Name:  Elizabeth Mace     Title: Portfolio Manager      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Lord Abbett Investment Trust - Lord Abbett Floating Rate Fund
      By: /s/ Elizabeth Mace     Name:  Elizabeth Mace     Title: Portfolio
Manager           For any Person requiring a second signature block:       By:  
    Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Illinois State Board of Investment
     
By:
McDonnell Investment Management LLC, as Manager
   
 
By:
/s/ Kathleen A. Zarn     Name:  Kathleen A. Zarn     Title: Vice President      
    For any Personrequiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
McDonnell Bank Loan Select Master Fund, a Class of the McDonnell Bank Loan
Select Series Trust I
     
By:
McDonnell Investment Management, LLC, as Investment Manager
   
 
By:
/s/ Kathleen A. Zarn     Name:  Kathleen A. Zarn     Title: Vice President      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
McDonnell Loan Opportunity, Ltd.
     
By:
McDonnell Investment Management, LLC as Investment Manager
   
 
By:
/s/ Kathleen A. Zarn     Name:  Kathleen A. Zarn     Title: Vice President      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  


 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Wind River CLO I Ltd.
     
By:
McDonnell Investment Management LLC, as Manager
   
 
By:
/s/ Kathleen A. Zarn     Name:  Kathleen A. Zarn     Title: Vice President      
    For any Person requiring a second signature block:       By:       Name:    
  Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is a L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer):
     
Mackay Shields Defensive Bond Arbitrage Fund LTD
      Arkansas Public Employees Retirement System       MacKay Short Duration
Alpha Fund       New York Life Insurance Company (Guaranteed Products)       New
York Life Insurance Company, GP - Portable Alpha       MacKay Shields Core Plus
Opportunities Fund Ltd       Arkansas Judicial Retirement System       MainStay
Diversified Income Fund, a series of the MainStay Funds      
By:
MacKay Shields LLC, as Investment Adviser and not individually
   
 
By:
/s/ Dan Roberts     Name:  Dan Roberts     Title: Sr. Managing Director

           
 
 

--------------------------------------------------------------------------------

 
 

 
Caspian Alpha Long Credit Fund, L.P.
         
By:
     
Mariner Investment Group, as Investment Advisor
          By: /s/David Corleto    
Name:
David Corleto
   
Title:
Principal, Mariner Investment Group, as Investment Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
Caspian Capital Partners, L.P.
         
By:
     
Mariner Investment Group LLC, as Investment Advisor
          By: /s/David Corleto    
Name:
David Corleto
   
Title:
Principal, Mariner Investment Group, as Investment Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
Caspian Corporate Loan Fund, LLC
         
By:
     
Mariner Investment Group LLC, as Investment Advisor
          By: /s/David Corleto    
Name:
David Corleto
   
Title:
Principal, Mariner Investment Group, as Investment Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
Caspian Select Credit Master Fund, Ltd.
         
By:
     
Mariner Investment Group LLC, as Investment Advisor
          By: /s/David Corleto    
Name:
David Corleto
   
Title:
Principal, Mariner Investment Group, as Investment Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
Caspian Solitude Master Fund, L.P.
         
By:
     
Mariner Investment Group LLC, as Investment Advisor
         
By:
/s/ David Corleto
   
Name:
David Corleto
   
Title:
Principal, Mariner Investment Group, as Investment Manager

 
 
 

--------------------------------------------------------------------------------

 
 

 
Mariner LDC
         
By:
     
Mariner Investment Group LLC, as Investment Advisor
          By: /s/David Corleto    
Name:
David Corleto
   
Title:
Principal, Mariner Investment Group, as Investment Manager
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Trilogy Portfolio Co. LLC
          By: /s/ Paul S. Greenberg    
Name:
Paul S. Greenberg
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
McDonnell Bank Loan Select Master Fund, a Class of the McDonnell Bank Loan
Select Series Trust I
         
By:
McDonnell Investment Management, LLC. as Investment Manager
          By: /s/ Kathleen A. Zarn    
Name:
Kathleen A. Zarn
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C  Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Illinois State Board of Investment
         
By:
McDonnell Investment Management, LLC. as Manager
          By: /s/ Kathleen A. Zarn    
Name:
Kathleen A. Zarn
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C  Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
McDonnell Loan Opportunity Ltd.
         
By:
McDonnell Investment Management LLC, as Investment Manager
          By: /s/ Kathleen A. Zarn    
Name:
Kathleen A. Zarn
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Wind River CLO I LTD.
         
By:
McDonnell Investment Management LLC, as Manager
         
By:
/s/ Kathleen A. Zarn    
Name:
Kathleen A. Zarn
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Morgan Stanley Senior Funding, Inc.
         
By:
/s/ Adam Savarese    
Name:
Adam Savarese
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
By:
/s/ Penny Mekouras    
Name:
Penny Mekouras
   
Title:
Authorized Signatory for Morgan Stanley Senior Funding

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
SOF Investments, L.P.
         
By:
/s/ Marcello Liguori    
Name:
Marcello Liguori
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
LightPoint CLO III, Ltd.
         
By:
Neuberger Berman Fixed Income LLC as collateral manager
         
By:
/s/ Colin Donlan    
Name:
Colin Donlan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
LightPoint CLO IV, Ltd.
         
By:
Neuberger Berman Fixed Income LLC as collateral manager
         
By:
/s/ Colin Donlan    
Name:
Colin Donlan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
LightPoint CLO V, Ltd.
         
By:
Neuberger Berman Fixed Income LLC as collateral manager
         
By:
/s/ Colin Donlan    
Name:
Colin Donlan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
LightPoint CLO VII, Ltd
         
By:
Neuberger Berman Fixed Income LLC as collateral manager
         
By:
/s/ Colin Donlan    
Name:
Colin Donlan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
LightPoint CLO VIII, Ltd.
 
 
 
By:
Neuberger Berman Fixed Income LLC as collateral manager
         
By:
/s/ Colin Donlan    
Name:
Colin Donlan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
Neuberger Berman Strategic Income Fund
         
By:
/s/ Colin Donlan    
Name:
Colin Donlan
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
      Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
State Street Bank and Trust Company, as Trustee for the General Motors Salaried
Employees Pension Trust
         
By:
/s/ Mark London    
Name:
Mark London
   
Title:
Assistant Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
      Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
State Street Bank and Trust Company, as Trustee for the General
Motors Hourly-Rate Employees Pension Trust
         
By:
/s/ Mark London    
Name:
Mark London
   
Title:
Assistant Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
      Title:  

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
      Oaktree FF Investment Fund, L.P.      
By:
     
Oaktree FF Investment Fund GP, L.P.
 
Its:
 
General Partner
     
By:
 
Oaktree FF Investment Fund GP Ltd,
 
Its:
  General Partner       By:  
Oaktree Capital Management, L.P.
 
Its:
 
Director
          By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Managing Director
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
      Oaktree Huntington Investment Fund, L.P.      
By:
     
Oaktree Huntington Investment Fund GP, L.P.
 
Its:
 
General Partner
     
By:
 
Oaktree Huntington Investment Fund GP, Ltd.
 
Its:
  General Partner       By:  
Oaktree Capital Management, L.P.
 
Its:
 
Director
          By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Managing Director
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Oaktree Opportunities Fund VIII Delaware, L.P.
     
By:
     
Oaktree Huntington Investment Fund GP, L.P.
 
Its:
 
General Partner
         
By:
 
Oaktree Huntington Investment Fund GP Ltd.
 
Its:
  General Partner       By:  
Oaktree Capital Management, L.P.
 
Its:
 
Director
          By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Managing Director
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Oaktree Huntington Investment Fund, L.P.
     
By:
     
Oaktree Huntington Investment Fund GP, L.P.
 
Its:
 
General Partner
         
By:
 
Oaktree Huntington Investment Fund GP Ltd.
 
Its:
  General Partner       By:  
Oaktree Capital Management, L.P.
 
Its:
 
Director
          By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Managing Director
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Oaktree Value Opportunities Fund Holdings, L.P.
     
By:
     
Oaktree Value Opportunities Fund GP, L.P.
 
Its:
 
General Partner
         
By:
 
Oaktree Value Opportunities Fund GP Ltd.
 
Its:
  General Partner       By:  
Oaktree Capital Management, L.P
 
Its:
 
Director
          By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Managing Director
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Oaktree Opportunities Fund VIII (Parallel),L.P.
     
By:
     
Oaktree Opportunities Fund VIII GP, L.P.
 
Its:
 
General Partner
         
By:
 
Oaktree Opportunities Fund VIII GP Ltd.
 
Its:
  General Partner       By:  
Oaktree Capital Management, L.P
 
Its:
 
Director
          By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Managing Director
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
OCM Opportunities Fund  VII Delaware, L.P.
     
By:
     
OCM Opportunities Fund VII Delaware GP Inc.
 
Its:
 
General Partner
     
 
 
 
 
 
              By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Authorized Signatory
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 OCM Opportunities Fund  VIIb Delaware, L.P.
     
By:
     
Oaktree Fund GP, LLC
 
Its:
 
General Partner
     
By:
 
Oaktree Fund  GPI, LP.
 
Its:
 
Managing Member
          By: /s/ Kenneth Liang    
Name:
Kenneth Liang
   
Title:
Authorized Signatory
         
By:
/s/ Robert O’Leary    
Name:
Robert O’Leary    
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Pacific Life Insurance Company
          By: /s/ James P. Leasure    
Name:
James P. Leasure
   
Title:
Assistant Vice President
         
By:
/s/ Joseph J. Tortorelli    
Name:
Joseph J. Tortorelli
   
Title:
Assistant Secretary

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
BLT 8 LLC
          By: /s/ Robert Healey    
Name:
Robert Healey
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Paulson Credit Opportunities Master Ltd.
          By: /s/ Stuart Morzer    
Name:
Stuart Morzer
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Oceana Master Fund Ltd.
          By: /s/ Richard Newcomb    
Name:
Richard Newcomb
   
Title:
Attorney-In-Fact

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Pentwater Growth Fund Ltd.
          By: /s/ Richard Newcomb    
Name:
Richard Newcomb
   
Title:
Attorney-In-Fact

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
EQ Advisors Trust - EQ/Franklin Income Portfolio
          By: /s/ Edward D. Perks    
Name:
Edward D. Perks
   
Title:
SVP - Portfolio Manager & Dir.
Core/Hybrid Portfolio Management
          For any Person requiring a second signature block:          
By:
     
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Rosedale CLO Ltd.
      By:  
Princeton Advisory Group, Inc. the Collateral Manager
          By: /s/ Ashish Sood    
Name:
Ashish Sood
   
Title:
Analyst
          For any Person requiring a second signature block:          
By:
     
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Vela Dollar Funding Ltd.
          By: /s/Sinisa Krnic    
Name:
Sinisa Krnic
   
Title:
Director
          For any Person requiring a second signature block:          
By:
     
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Vela Dollar Funding Limited
          By: /s/Sinisa Krnic    
Name:
Sinisa Krnic
   
Title:
Director
      For any Person requiring a second signature block:          
By:
     
Name:
 
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
The Putnam Advisory Company, LLC on Behalf of IG Putnam High Yield Income Fund
          By: /s/ Suzanne Deshaies    
Name:
Suzanne Deshaies
   
Title:
VP

 
 
 

--------------------------------------------------------------------------------

 
 

 
The Putnam Advisory Company, LLC on Behalf of Interpolis Pensioenen Global High
Yield Pool
          By: /s/ Suzanne Deshaies    
Name:
Suzanne Deshaies
   
Title:
VP

 
 
 

--------------------------------------------------------------------------------

 
 

 
Maxim Putnam High Yield Bond Portfolio of Maxim Series Fund
     
By:
Putnam Investment Management, LLC
          By: /s/ Kevin Parnell    
Name:
Kevin Parnell
   
Title:
Supervisor

 
 
 

--------------------------------------------------------------------------------

 
 

  Putnam Diversified Income Trust       By: /s/ Beth Mazor    
Name:
Beth Mazor
   
Title:
V. P.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam Diversified Income Trust (Cayman) Master Fund
     
By:
The Putnam Advisory Company, LLC
          By: /s/ Angela Patel    
Name:
Angela Patel
   
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam Floating Rate Income Fund
          By: /s/ Beth Mazor    
Name:
Beth Mazor
   
Title:
V. P.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam High Yield Advantage Fund
          By: /s/ Beth Mazor    
Name:
Beth Mazor
   
Title:
V. P.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam High Yield Trust
          By: /s/ Beth Mazor    
Name:
Beth Mazor
   
Title:
V. P.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam Master Intermediate Income Trust
          By: /s/ Beth Mazor    
Name:
Beth Mazor
   
Title:
V. P.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam Premier Income Trust
          By: /s/ Beth Mazor    
Name:
Beth Mazor
   
Title:
V. P.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam Variable Trust - PVT Diversified Income Fund
      By: /s/ Beth Mazor    
Name:
Beth Mazor
   
Title:
V. P.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Putnam Variable Trust - PVT High Yield Fund
     
By:
/s/ Beth Mazor                      
   
Name:
Beth Mazor                      
   
Title:
V P



 
 

--------------------------------------------------------------------------------

 
 

 
The Putnam Advisory Company, LLC on Behalf of Stichting Pensioenfonds Voor
Fysiotherapeuten
         
By:
/s/ Suzanne Deshaies                 
   
Name: 
Suzanne Deshaies                   
   
Title:
V P



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
         
By:
/s/ Joseph Sileo                   
   
Name: 
Joseph Sileo                
   
Title:
SUP
      The Royal Bank of Scotland, plc

 

 
For any Person requiring a second signature block:
 
 
         
By:
/s/ Joseph Sileo                   
   
Name: 
Joseph Sileo                
   
Title:
SUP
       The Royal Bank of Scotland, plc

 
 
 

--------------------------------------------------------------------------------

 
 

 
Royal Bank of Canada
         
By:
/s/ Suzanne Kaicher                 
   
Name: 
 Suzanne Kaicher              
   
Title:
Attorney-In-Fact

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
      Redwood Master Fund, Ltd          
By:
/s/ Rich Bariela     
   
Name: 
Rich Bariela        
   
Title:
Principal, Redwood Capital Mgmt, LLC, as Investment Manager

 

 
For any Person requiring a second signature block:
         
By:
                
   
Name: 
             
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Mountain View Funding CLO 2006-I, Ltd.
     
By:
     
Seix Investment Advisors LLC, as Collateral Manager
     
Mountain View CLO II Ltd
      By:      
Seix Investment Advisors LLC, as Collateral Manager
     
Mountain View CLO III Ltd
      By:      
Seix Investment Advisors LLC, as Collateral Manager
     
Seix Credit Opportunities Fund Financing I, Ltd
     
By:
Seix Investment Advisors LLC, as Investment Manager
      Ridgeworth Funds - Seix Floating Rate High Income Fund      
By:
Seix Investment Advisors LLC, as Sub-Adviser
      Rochdale Fixed Income Opportunities Portfolio          
By:
Seix Investment Advisors LLC, as Sub-Adviser
         
By:
/s/ George Goudelias
   
Name:
George Goudelias
   
Title:
Managing Director



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
 
Protean CBNA Loan Funding LLC
         
By:
  Citibank, N.A          
By:
/s/ Emily Chong
   
Name:
Emily Chong
   
Title:
Director
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
 
SPCP Group, LLC
 
 
 
By:
/s/ David Steinmetz
   
Name:
David Steinmetz
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
 
Black Mountain Funding LLC
 
 
 
By:
/s/ Tara E. Kenny
   
Name:
Tara E. Kenny
   
Title:
Assistant Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
 
Solus Core Opportunities Master Fund Ltd
 
 
  By:  
Solus Alternative Asset Management LP Its Investment Advisor
     
By:
/s/ Chris Bondy
   
Name:
Chris Bondy
   
Title:
Executive Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
 
 
 
Virginia Retirement System
 
 
  By:  
Solus Alternative Asset Management LP Its Investment Advisor
     
By:
/s/ Chris Bondy
   
Name:
Chris Bondy
   
Title:
Executive Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
       Stone Lion Portfolio, L.P. Stone Lion Capital Partners L.P. Investment
Manager      
By:
     
SL Capital Partners LLC
      Its:  
General Manager
      By:      
Stone Lion Capital LLC, Managing Member
         
By:
/s/ Claudia Borg
   
Name:
Claudia Borg
   
Title:
General Counsel
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
       Municipal Employees’ Annuity and Benefit Fund of Chicago (Symphony)      
   
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 Municipal Employees’ Annuity and Benefit Fund of Chicago (Symphony)
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 Nuveen Floating Rate Income Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Nuveen Floating Rate Income Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Nuveen Floating Rate Income Opportunity Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 Nuveen Floating Rate Income Opportunity Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 Nuveen Multi-Strategy Income and Growth Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Nuveen Multi-Strategy Income and Growth Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 Nuveen Multi-Strategy Income and Growth Fund 2
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 Nuveen Multi-Strategy Income and Growth Fund 2
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
 Nuveen Senior Income Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Nuveen Senior Income Fund
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO I, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO I, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO II, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO II, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO III, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO III, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO IV, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO V, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony CLO VI, Ltd
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony Credit Opportunity Master Fund, Ltd.
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Symphony Credit Opportunity  Fund, L.P
         
By:
     
Symphony Asset Management LLC
     
By:
/s/ Scott Caraher
   
Name:
Scott Caraher
   
Title:
PM
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Great-West Investors, L.P
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Putnam Investments Employees’ Securities Company III, LLC
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
THL Coinvestment Partners, L.P
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
THL Operating Partners, L.P
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Thomas H. Lee Equity Fund VI, L.P
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Thomas H. Lee Parallel Fund VI, L.P
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Thomas H. Lee Parallel (DT) Fund VI, L.P
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
This consent is made by the following Lender acting through the undersigned
investment advisor
     
By:
  T. Rowe Price High Yield Fund, Inc          
By:
/s/ Brian Burns
   
Name:
Brian Burns    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
This consent is made by the following Lender acting through the undersigned
investment advisor
     
By:
  T. Rowe Price Institutional Floating Rate Fund          
By:
/s/ Brian Burns
   
Name:
Brian Burns    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
This consent is made by the following Lender acting through the undersigned
investment advisor
     
By:
  T. Rowe Price Institutional High Yield Fund          
By:
/s/ Brian Burns
   
Name:
Brian Burns    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
This consent is made by the following Lender acting through the undersigned
investment advisor
     
By:
 
T. Rowe Price Associates, Inc., as investment advisor
      By:  
Board of Pensions of the Evangelical Lutheran Church in America
         
By:
/s/ Brian Burns
   
Name:
Brian Burns    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
This consent is made by the following Lender acting through the undersigned
investment advisor
     
By:
 
T. Rowe Price Associates, Inc., as investment advisor
      By:  
IAM National Pension Fund
         
By:
/s/ Brian Burns
   
Name:
Brian Burns    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
This consent is made by the following Lender acting through the undersigned
investment advisor
     
By:
 
T. Rowe Price Associates, Inc., as investment sub-advisor
      By:  
John Hancock Funds II - Spectrum Income Fund
         
By:
/s/ Brian Burns
   
Name:
Brian Burns    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
This consent is made by the following Lender acting through the undersigned
investment advisor
     
By:
 
T. Rowe Price Associates, Inc., as investment sub-advisor
      By:  
Lucent Technologies Inc.  Master Pension Trust
         
By:
/s/ Brian Burns
   
Name:
Brian Burns    
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
THL (CCD) GP
     
By:
/s/ Charles P. Holden
   
Name:
Charles P. Holden
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Shubelike LLC
      By:   The Royal Bank of Scotland plc as attorney-in-fact      
By:
/s/ Matthew S. Rosencrans
   
Name:
Matthew S. Rosencrans
   
Title:
Vice President
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Tiger Funding
     
By:
/s/ Liza Rahmat
   
Name:
Liza Rahmat
   
Title:
Authorized Signatory
         
For any Person requiring a second signature block:
         
By:
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Gallatin CLO II 2005-1, Ltd
      By:  
UrsaMine Credit Advisors, LLC as its Collateral Manager
         
By:
/s/ Niall Rosenzweig    
Name:
Niall Rosenzweig    
Title:
Principal

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Gallatin CLO III 2007-1, Ltd As Assignee
      By:  
UrsaMine Credit Advisors, LLC as its Collateral Manager
 
 
 
By:
/s/ Niall Rosenzweig    
Name:
Niall Rosenzweig    
Title:
Principal

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Grayston CLO II 2004-1, Ltd
      By:  
UrsaMine Credit Advisors, LLC as its Collateral Manager
         
By:
/s/ Niall Rosenzweig    
Name:
Niall Rosenzweig    
Title:
Principal

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
USAA High Yield Opportunities Fund
         
By:
/s/ Matthew Freund    
Name:
Matthew Freund    
Title:
SVP Investment Portfolio  Management

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Wells Fargo Bank, N.A., as Successor by Merger to Wachovia Bank, National
Association
         
By:
/s/ Lenard Weiner    
Name:
Lenard Weiner    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Wells Fargo Bank, N.A., as Successor by Merger to Wachovia Bank, National
Association
         
By:
/s/ Lenard Weiner    
Name:
Lenard Weiner    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Wells Fargo Bank, National Association
         
By:
/s/ Lenard Weiner    
Name:
Lenard Weiner    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name of Lender (with any Person that is an L/C Issuer executing this signature
page both in its capacity as a Lender and as an L/C Issuer)
     
Wells Fargo Bank, National Association
         
By:
/s/ Lenard Weiner    
Name:
Lenard Weiner    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of May 13, 2008,
as Amended and Restated as of February 23, 2011


among


CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,


the Subsidiary Co-Borrowers party hereto,


the Foreign Subsidiary Revolving Borrowers party hereto,


CLEAR CHANNEL CAPITAL I, LLC,
as Holdings,


CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
     
DEFINITIONS AND ACCOUNTING TERMS
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Other Interpretive Provisions
69
SECTION 1.03.
Accounting Terms
69
SECTION 1.04.
Rounding
69
SECTION 1.05.
References to Agreements, Laws, Etc.
69
SECTION 1.06.
Times of Day
69
SECTION 1.07.
Additional Alternative Currencies
69
SECTION 1.08.
Currency Equivalents Generally
70
SECTION 1.09.
Change in Currency
71
SECTION 1.10.
Pro Forma Calculations
71
SECTION 1.11.
Funding Through Applicable Lending Offices
72
 
ARTICLE II
     
THE COMMITMENTS AND CREDIT EXTENSIONS
     
SECTION 2.01.
The Loans
73
SECTION 2.02.
Borrowings, Conversions and Continuations of Loans
74
SECTION 2.03.
Letters of Credit
76
SECTION 2.04.
Swing Line Loans
86
SECTION 2.05.
Prepayments
88
SECTION 2.06.
Termination or Reduction of Commitments
94
SECTION 2.07.
Repayment of Loans
95
SECTION 2.08.
Interest
95
SECTION 2.09.
Fees
96
SECTION 2.10.
Computation of Interest and Fees
97
SECTION 2.11.
Evidence of Indebtedness
97
SECTION 2.12.
Payments Generally
97
SECTION 2.13.
Sharing of Payments
99
SECTION 2.14.
Incremental Credit Extensions
99
SECTION 2.15.
Designation of Foreign Subsidiary Revolving Borrower, Termination of
Designations
102
SECTION 2.16.
Extensions of Term Loans and Revolving Credit Commitments
103
SECTION 2.17.
Defaulting Lenders
106
 
ARTICLE III
     
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
     
SECTION 3.01.
Taxes
107
SECTION 3.02.
Illegality
111
SECTION 3.03.
Inability To Determine Rates
111

 
 
-i-

--------------------------------------------------------------------------------

 
 
SECTION 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
111
SECTION 3.05.
Funding Losses
113
SECTION 3.06.
Matters Applicable to All Requests for Compensation
113
SECTION 3.07.
Replacement of Lenders Under Certain Circumstances
113
SECTION 3.08.
Survival
115
 
ARTICLE IV
     
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
SECTION 4.01.
Conditions to Initial Credit Extension
115
SECTION 4.02.
Conditions to Subsequent Credit Extensions
116
 
ARTICLE V
     
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01.
Existence, Qualification and Power; Compliance with Laws
116
SECTION 5.02.
Authorization; No Contravention
117
SECTION 5.03.
Governmental Authorization
117
SECTION 5.04.
Binding Effect
117
SECTION 5.05.
Financial Statements; No Material Adverse Effect
117
SECTION 5.06.
Litigation
118
SECTION 5.07.
Labor Matters
118
SECTION 5.08.
Ownership of Property; Liens
118
SECTION 5.09.
Environmental Matters
118
SECTION 5.10.
Taxes
119
SECTION 5.11.
ERISA Compliance, Etc
119
SECTION 5.12.
Subsidiaries
120
SECTION 5.13.
Margin Regulations; Investment Company Act
120
SECTION 5.14.
Disclosure
120
SECTION 5.15.
Intellectual Property; Licenses, Etc
120
SECTION 5.16.
Solvency
121
SECTION 5.17.
Subordination of Junior Financing
121
SECTION 5.18.
Special Representations Relating to FCC Authorizations, Etc.
121
     
ARTICLE VI
     
AFFIRMATIVE COVENANTS
 
SECTION 6.01.
Financial Statements
122
SECTION 6.02.
Certificates; Other Information
123
SECTION 6.03.
Notices
126
SECTION 6.04.
Payment of Obligations
126
SECTION 6.05.
Preservation of Existence, Etc.
126
SECTION 6.06.
Maintenance of Properties
126
SECTION 6.07.
Maintenance of Insurance
127
SECTION 6.08.
Compliance with Laws
127
SECTION 6.09.
Books and Records
127
SECTION 6.10.
Inspection Rights
127

 
 
-ii-

--------------------------------------------------------------------------------

 
 
SECTION 6.11.
Covenant To Guarantee Obligations and Give Security
128
SECTION 6.12.
Compliance with Environmental Laws
131
SECTION 6.13.
Further Assurances and Post Closing Deliveries
131
SECTION 6.14.
Designation of Subsidiaries
132
SECTION 6.15.
Interest Rate Protection
133
SECTION 6.16.
License Subsidiaries
133
     
ARTICLE VII
     
NEGATIVE COVENANTS
 
SECTION 7.01.
Liens
133
SECTION 7.02.
Investments
137
SECTION 7.03.
Indebtedness
141
SECTION 7.04.
Fundamental Changes
148
SECTION 7.05.
Dispositions
151
SECTION 7.06.
Restricted Payments
153
SECTION 7.07.
Change in Nature of Business
156
SECTION 7.08.
Transactions with Affiliates
156
SECTION 7.09.
Burdensome Agreements
158
SECTION 7.10.
Use of Proceeds
159
SECTION 7.11.
Accounting Changes
159
SECTION 7.12.
Prepayments, Etc. of Indebtedness
159
SECTION 7.13.
Equity Interests of Certain Restricted Subsidiaries and Unrestricted
Subsidiaries
160
SECTION 7.14.
Financial Covenant
161
     
ARTICLE VIII
     
EVENTS OF DEFAULT AND REMEDIES
 
SECTION 8.01.
Events of Default
161
SECTION 8.02.
Remedies upon Event of Default
163
SECTION 8.03.
Application of Funds
164
SECTION 8.04.
Right to Cure
165
     
ARTICLE IX
     
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
SECTION 9.01.
Appointment and Authorization of the Administrative Agent
165
SECTION 9.02.
Delegation of Duties
166
SECTION 9.03.
Liability of Agents
167
SECTION 9.04.
Reliance by the Administrative Agent
168
SECTION 9.05.
Notice of Default
168
SECTION 9.06.
Credit Decision; Disclosure of Information by Agents
168
SECTION 9.07.
Indemnification of Agents
169
SECTION 9.08.
Withholding Tax
169
SECTION 9.09.
Agents in Their Individual Capacities.
170
SECTION 9.10.
Successor Administrative Agent
171
SECTION 9.11.
Administrative Agent May File Proofs of Claim
172

 
 
-iii-

--------------------------------------------------------------------------------

 
 
SECTION 9.12.
Collateral and Guaranty Matters
172
SECTION 9.13.
Other Agents; Arrangers and Managers
173
SECTION 9.14.
Appointment of Supplemental Administrative Agents
173
SECTION 9.15.
Intercreditor Agreement
174
SECTION 9.16.
Administrative Agent as Holder of Security Interests Granted by Foreign
Subsidiary Revolving Borrowers
174
 
ARTICLE X
     
MISCELLANEOUS
 
SECTION 10.01.
Amendments, Etc.
175
SECTION 10.02.
Notices and Other Communications; Facsimile Copies
177
SECTION 10.03.
No Waiver; Cumulative Remedies
178
SECTION 10.04.
Attorney Costs and Expenses
179
SECTION 10.05.
Indemnification by the Borrowers
179
SECTION 10.06.
Payments Set Aside
180
SECTION 10.07.
Successors and Assigns
180
SECTION 10.08.
Confidentiality
184
SECTION 10.09.
Treatment of Information
185
SECTION 10.10.
Setoff
186
SECTION 10.11.
Interest Rate Limitation
186
SECTION 10.12.
Counterparts
187
SECTION 10.13.
Integration
187
SECTION 10.14.
Survival of Representations and Warranties
187
SECTION 10.15.
Severability
187
SECTION 10.16.
GOVERNING LAW
187
SECTION 10.17.
WAIVER OF RIGHT TO TRIAL BY JURY
188
SECTION 10.18.
Binding Effect
188
SECTION 10.19.
Judgment Currency
188
SECTION 10.20.
Lender Action
189
SECTION 10.21.
USA PATRIOT Act
189
SECTION 10.22.
No Advisory or Fiduciary Responsibility
189
SECTION 10.23.
No Personal Liability
190
SECTION 10.24.
Limitations on Foreign Loan Parties
190
SECTION 10.25.
FCC
190
SECTION 10.26.
Effectiveness of Merger
190
SECTION 10.27.
Effectiveness of Restatement
191



SCHEDULES1
 
1.01A
[Reserved]

_________________________________
 
1
To the extent a Schedule or Annex is [Reserved], the corresponding Schedule in
the Existing Credit Agreement shall continue to apply.

 
 
-iv-

--------------------------------------------------------------------------------

 
 
1.01B
[Reserved]

1.01C
[Reserved]

1.01D
[Reserved]

1.01E
[Reserved]

1.01G
[Reserved]

2.01A
[Reserved]

5.11(b)
[Reserved]

5.12
[Reserved]

5.18
[Reserved]

6.11(h)
[Reserved]

7.01(b)
[Reserved]

7.02(g)
[Reserved]

7.03(b)
[Reserved]

7.05(o)
[Reserved]

7.05(p)
[Reserved]

7.08
[Reserved]

7.09
[Reserved]

10.02
[Reserved]

 
Annex I
[Reserved]

 
EXHIBITS2
 
A
[Reserved]

B
[Reserved]

C-1
[Reserved]

C-2
[Reserved]

C-3
[Reserved]

C-4
[Reserved]

C-5
[Reserved]

C-6
[Reserved]

C-7
[Reserved]

D
[Reserved]

E
[Reserved]

F-1
[Reserved]

F-2
[Reserved]

F-3
[Reserved]

F-4
[Reserved]

G-1
[Reserved]

G-2
[Reserved]

G-3
[Reserved]

G-4
[Reserved]

G-5
[Reserved]

H-1
[Reserved]

___________________________________
 
2
To the extent an Exhibit is [Reserved], the corresponding Exhibit in the
Existing Credit Agreement shall continue to apply.

 
 
-v-

--------------------------------------------------------------------------------

 
 
H-2
[Reserved]

H-3
[Reserved]

H-4
[Reserved]

H-5
[Reserved]

H-6
[Reserved]

H-7
[Reserved]

H-8
[Reserved]

I-1
Form of Intercreditor Agreement

I-2
Form of First Lien Intercreditor Agreement

I-3
Form of Second Lien Intercreditor Agreement

J
[Reserved]

K
[Reserved]

L
[Reserved]

 
 
-vi-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 13, 2008, as amended and
restated as of February 23, 2011, among CLEAR CHANNEL COMMUNICATIONS, INC., a
Texas corporation (“Parent Borrower”), CLEAR CHANNEL CAPITAL I, LLC, a Delaware
limited liability company (“Holdings”), the Subsidiary Co-Borrowers (as defined
below), the Foreign Subsidiary Revolving Borrowers (as defined below) from time
to time party hereto, CITIBANK, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, and each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”).


PRELIMINARY STATEMENTS


The Parent Borrower, Holdings, the Subsidiary Co-Borrowers, the Foreign
Subsidiary Revolving Borrowers, the Administrative Agent and the Lenders are
party to that certain Credit Agreement dated as of May 13, 2008 (together with
all Exhibits and Schedules thereto and as amended through the date hereof, the
“Existing Credit Agreement”).


The proceeds of the Term Loans and the Revolving Credit Loans made available
under the Existing Credit Agreement have been used for the purposes set forth
therein.  The proceeds of Revolving Credit Loans and Swing Line Loans made after
the Restatement Date and Letters of Credit issued on or after the Restatement
Date will be used for (i) working capital needs of the Parent Borrower and its
Subsidiaries, (ii) general corporate purposes of the Parent Borrower and its
Subsidiaries and (iii) any other purpose not prohibited by this Agreement,
including Restricted Payments and repayments of the Retained Existing Notes on
their respective maturity dates.


Pursuant to the Amendment Agreement, the Parent Borrower, Holdings, the
Administrative Agent, the Swing Line Lender, the L/C Issuers and the Required
Lenders have agreed to amend and restate the Existing Credit Agreement in the
form hereof.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


Definitions and Accounting Terms


Defined Terms.  As used in this Agreement, the following terms shall have the
meanings set forth below:


“ABL Administrative Agent” means Citibank in its capacity as administrative
agent and collateral agent under the ABL Credit Agreement, or any successor
administrative agent and collateral agent under the ABL Credit Agreement.


“ABL Credit Agreement” means that certain asset-based revolving credit agreement
dated as of the Execution Date, among the Parent Borrower, Holdings, the
subsidiary borrowers party thereto, the lenders party thereto and Citibank, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, replaced or refinanced from time to time.


“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

 
-1-

--------------------------------------------------------------------------------

 

“ABL Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.


 “Activities” has the meaning specified in Section 9.09(b).


“Additional Cash from Revolver Draw” means if (a) the Initial Revolving
Borrowing exceeds $80,000,000 and (b) the Equity Contribution is less than
$3,500,000,000, the excess of the Initial Revolving Borrowing over $80,000,000.


“Additional Lender” has the meaning specified in Section 2.14(a).


“Additional Non-Principal Properties Certificate” shall mean a certificate of a
Responsible Officer of the Parent Borrower delivered to the Administrative Agent
in accordance with Section 6.11(d) or 6.11(e), setting forth, as of the time of
delivery of such certificate, a list of any new Additional Non-Principal
Properties Collateral.


“Additional Non-Principal Properties Collateral” means any assets of the Parent
Borrower or any U.S. Guarantor identified as “Additional Non-Principal
Properties Collateral” in an Additional Non-Principal Properties Certificate,
which assets the Parent Borrower has determined, in its discretion, do not
constitute “Principal Properties” under (and as defined in and determined in
accordance with) the Retained Existing Notes Indenture.


“Additional Principal Properties Certificate” shall mean a certificate of a
Responsible Officer of the Parent Borrower delivered to the Administrative Agent
in accordance with Section 6.11(d), setting forth, as of the time of delivery of
such certificate, a list of any new Additional Principal Properties Collateral
and a calculation of the Principal Properties Collateral Amount.


“Additional Principal Properties Collateral” means any assets of the Parent
Borrower or any U.S. Guarantor identified as “Additional Principal Properties
Collateral” in an Additional Principal Properties Certificate.


“Administrative Agent” means Citibank, in its capacity as administrative agent
and collateral agent under the Loan Documents, or any successor administrative
agent and collateral agent, it being understood that Citibank may designate any
of its Affiliates, including, without limitation, Citicorp International plc, as
administrative agent for the Alternative Currency Revolving Credit Facility and
that such Affiliate shall be considered an Administrative Agent for all purposes
hereunder.


“Administrative Agent Claim” has the meaning specified in Section 9.16(i).


“Administrative Agent Dutch Claim” has the meaning specified in Section 9.16(a).


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Parent Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 
-2-

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents, their respective lending affiliates or any
entity acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Parent Borrower or any of their respective Subsidiaries.


“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.


“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Co-Documentation Agents, the Supplemental Administrative Agents (if any) and
the Arrangers.


“Agent’s Group” has the meaning specified in Section 9.09(b).


“Aggregate Commitments” means the Commitments of all the Lenders.


“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.


“Agreement Currency” has the meaning specified in Section 10.19.


“Aloha Trust” means The Aloha Trust Station Trust, LLC, a Delaware limited
liability company.


“Alternative Currency” means Euros, Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved by the Administrative Agent, the
Alternative Currency Revolving Credit Lenders and the Alternative Currency L/C
Issuers in accordance with Section 1.07.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.


“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Lender, such Lender’s funding of its participation in
any Alternative Currency L/C Borrowing in accordance with its Pro Rata
Share.  All Alternative Currency L/C Advances shall be denominated in Dollars.


“Alternative Currency L/C Borrowing” means an extension of credit resulting from
a drawing under any Alternative Currency Letter of Credit that has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing.  All Alternative Currency L/C Borrowings shall be
denominated in Dollars.


“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.

 
-3-

--------------------------------------------------------------------------------

 

“Alternative Currency L/C Issuer” means Citibank, Deutsche Bank AG New York
Branch and any other Lender that becomes an Alternative Currency L/C Issuer in
accordance with Section 2.03(l) or 10.07(j), in each case, in its capacity as an
issuer of Alternative Currency Letters of Credit hereunder, or any successor
issuer of Alternative Currency Letters of Credit hereunder.


“Alternative Currency L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit (whether or not (i) such maximum amount
is then in effect under any such Alternative Currency Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Alternative
Currency Letter of Credit or (ii) the conditions to drawing can then be
satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Alternative Currency Letters of Credit, including all Alternative Currency L/C
Borrowings.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Alternative Currency L/C Sublimit” means an amount equal to $100,000,000.


“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
Dollars or an Alternative Currency and issued pursuant to Section 2.03(a)(i)(B).


“Alternative Currency Revolving Commitment Increase” shall have the meaning
specified in Section 2.14(a).


“Alternative Currency Revolving Commitment Increase Lender” has the meaning
specified in Section 2.14(a).


“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of Alternative Currency Revolving Credit Loans of the same Type, denominated in
the same currency and having the same Interest Period made by each of the
Alternative Currency Revolving Credit Lenders pursuant to Section 2.01(b).


“Alternative Currency Revolving Credit Commitment” means, as to each Alternative
Currency Revolving Credit Lender, its obligation to (a) make Alternative
Currency Revolving Credit Loans to the Parent Borrower and the Foreign
Subsidiary Revolving Borrowers pursuant to Section 2.01(b)(ii) and (b) purchase
participations in Alternative Currency L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth,
opposite such Lender’s name on Schedule 2.01A under the caption “Alternative
Currency Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate Dollar Amount of Alternative Currency Revolving Credit Commitments of
all Alternative Currency Revolving Credit Lenders shall be $144,603,801.50 on
the Restatement Date after giving effect to the Commitment Reduction, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Alternative Currency Revolving
Commitment Increase.


“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender, the sum of the Outstanding Amount of such
Alternative Currency Revolving Credit Lender’s Alternative Currency Revolving
Credit Loans and its Pro Rata Share of the Alternative Currency L/C Obligations
at such time.

 
-4-

--------------------------------------------------------------------------------

 

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit Commitments
at such time.


“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.


“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(b)(ii).


“Alternative Currency Revolving Credit Note” means a promissory note of the
Parent Borrower and the Foreign Subsidiary Revolving Borrowers, payable to any
Alternative Currency Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-7 to the Existing Credit Agreement,
evidencing the aggregate Indebtedness of such Borrower to such Alternative
Currency Revolving Credit Lender resulting from the Alternative Currency
Revolving Credit Loans made by such Alternative Currency Revolving Credit
Lender.


“Amendment Agreement” means the Amendment and Restatement Agreement dated as of
February 15, 2011, among the Parent Borrower, Holdings, the Administrative
Agent, the Swing Line Lender, the L/C Issuers and the Lenders party thereto.


“AMFM” means AMFM Operating Inc., a Delaware corporation.


“AMFM Notes” means the 8% Senior Notes due 2008 of AMFM.


“AMFM Notes Indenture” means that certain Indenture dated as of November 17,
1998 among AMFM (formerly known as Chancellor Media Corporation of Los Angeles),
the guarantors thereto, and The Bank of New York, as trustee, as supplemented by
the First Supplemental Indenture dated as of August 23, 1999, as further
supplemented by the Second Supplemental Indenture dated as of November 19, 1999
and as further supplemented by the Third Supplemental Indenture dated as of
January 18, 2000, as may be amended, supplemented or modified from time to time.


“Annual Financial Statements” means the consolidated balance sheets of the
Parent Borrower as of each of December 31, 2007, 2006 and 2005, and the related
consolidated statements of income, stockholders’ equity and cash flows for the
Parent Borrower for the fiscal years then ended.


“Applicable Rate” means a percentage per annum equal to:


(a)           with respect to Tranche A Term Loans (i) until delivery of
financial statements for the first full fiscal quarter commencing on or after
the Closing Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans,
3.40% and (B) for Base Rate Loans, 2.40% and (ii) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):


Applicable Rate
Pricing Level
 
Total Leverage Ratio
 
Eurocurrency Rate
 
Base Rate
1
 
<4:1
 
2.90%
 
1.90%
2
 
≥4:1 but <5:1
 
3.025%
 
2.025%
3
 
≥5:1 but <6:1
 
3.150%
 
2.150%
4
 
≥6:1 but <7:1
 
3.275%
 
2.275%
5
 
≥7:1
 
3.40%
 
2.40%


 
-5-

--------------------------------------------------------------------------------

 

(b)           with respect to Tranche B Term Loans (i) until delivery of
financial statements for the first full fiscal quarter commencing on or after
the Closing Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans,
3.65% and (B) for Base Rate Loans, 2.65% and (ii) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):


Applicable Rate
Pricing
Level
 
 
Total Leverage Ratio
 
Eurocurrency
Rate
 
 
Base Rate
1
 
<7:1
 
3.40%
 
2.40%
2
 
≥7:1
 
3.65%
 
2.65%



(c)           with respect to Tranche C Term Loans (i) until delivery of
financial statements for the first full fiscal quarter commencing on or after
the Closing Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans,
3.65% and (B) for Base Rate Loans, 2.65% and (ii) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):


Applicable Rate
Pricing
Level
 
 
Total Leverage Ratio
 
Eurocurrency
Rate
 
 
Base Rate
1
 
<7:1
 
3.40%
 
2.40%
2
 
≥7:1
 
3.65%
 
2.65%



(d)           with respect to Delayed Draw Term Loans (i) for commitment fees in
respect of (x) the Delayed Draw 1 Term Loan Commitment, 1.825%, and (y) the
Delayed Draw 2 Term Loan Commitment, 1.825%, and (ii) (x) until delivery of
financial statements for the first full fiscal quarter commencing on or after
the Closing Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans,
3.65% and (B) for Base Rate Loans, 2.65%, and (y) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):


Applicable Rate
Pricing
Level
 
 
Total Leverage Ratio
 
Eurocurrency
Rate
 
 
Base Rate
1
 
<7:1
 
3.40%
 
2.40%
2
 
≥7:1
 
3.65%
 
2.65%



(e)           with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees (i) until delivery of financial statements
for the first full fiscal quarter commencing on or after the Closing Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.40%, (B) for Base
Rate Loans, 2.40%, (C) for Letter of Credit fees, 3.40% and (D) for commitment
fees, 0.50% and (ii) thereafter, the following percentages per annum, based upon
the Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 
-6-

--------------------------------------------------------------------------------

 
 
Applicable Rate
Pricing Level
 
Total Leverage Ratio
 
Eurocurrency
Rate and Letter of Credit Fees
 
Base Rate
 
Commitment Fees
1
 
<4:1
 
2.90%
 
1.90%
 
0.375%
2
 
≥4:1 but <5:1
 
3.025%
 
2.025%
 
0.50%
3
 
≥5:1 but <6:1
 
3.15%
 
2.15%
 
0.50%
4
 
≥6:1 but <7:1
 
3.275%
 
2.275%
 
0.50%
5
 
≥7:1
 
3.40%
 
2.40%
 
0.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that if a Compliance Certificate was required to have
been delivered but was not delivered the highest Applicable Rate pertaining to
any pricing level shall apply as of the earlier of (i) 15 days after the day
such Compliance Certificate was required to be delivered and (ii) the day on
which the Required Lenders so require, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply); provided further that if an Event of Default exists,
the highest Applicable Rate pertaining to any pricing level shall apply with
respect to Commitment Fees.


Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined at any time before
the 91st day after the date on which all Loans have been repaid and all
Commitments have been terminated that the Total Leverage Ratio set forth in any
Compliance Certificate delivered to the Administrative Agent is inaccurate for
any reason and the result thereof is that the Lenders received interest or fees
for any period based on an Applicable Rate that is less than that which would
have been applicable had the Total Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the “Applicable Rate” for any day
occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Total Leverage Ratio for such period, and any shortfall in
the interest or fees theretofore paid by the Borrowers for the relevant period
pursuant to Sections 2.08(a) and 2.09(a) as a result of the miscalculation of
the Total Leverage Ratio shall be deemed to be (and shall be) due and payable
upon the date that is five (5) Business Days after notice by the Administrative
Agent to the Parent Borrower of such miscalculation.  If the preceding sentence
is complied with the failure to previously pay such interest and fees shall not
in and of itself constitute a Default and no amounts shall be payable at the
Default Rate in respect of any such interest or fees.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.


“Appropriate Lender” means, at any time, (a) with respect to Commitments or
Loans of any Class, the Lenders of such Class, (b) with respect to any Letters
of Credit, (i) the relevant L/C Issuer and (ii)(x) with respect to any Dollar
Letters of Credit issued pursuant to Section 2.03(a)(i)(A), the Dollar Revolving
Credit Lenders and (y) with respect to any Alternative Currency Letters of
Credit issued pursuant to Section 2.03(a)(i)(B), the Alternative Currency
Revolving Credit Lenders and (c) with respect to the Swing Line Facility, (i)
the Swing Line Lender and (ii) if any Swing Line Loans are outstanding pursuant
to Section 2.04(a), the Dollar Revolving Credit Lenders.

 
-7-

--------------------------------------------------------------------------------

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request
and certificate; provided, however, that, solely with respect to delivery of any
such Communication by any Loan Party to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, swing loan
request, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.05(a) and Section 2.05(b) and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article IV or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.


“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.


“Arrangers” has the meaning assigned to such term in the Existing Credit
Agreement.


“Assignees” has the meaning specified in Section 10.07(b).


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E to the Existing Credit Agreement or any other form
approved by the Administrative Agent.


“Assignment Taxes” has the meaning specified in Section 3.01(f).


“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.


“Attributable Indebtedness” means, on any date, (x) when used with respect to
any Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (y) when used with respect to any sale-leaseback transaction, the
present value (discounted at a rate equivalent to the Parent Borrower’s
then-current weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such sale-leaseback transaction.


“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):


(a)           an amount equal to 50% of Consolidated Net Income of the Parent
Borrower and the Restricted Subsidiaries for the Available Amount Reference
Period (or, in the case such Consolidated Net Income shall be a negative number,
minus 100% of such negative number), provided that the amount in this clause (a)
shall only be available if the Total Leverage Ratio for the Test Period
immediately preceding such incurrence calculated on a pro forma basis for any
Investments made pursuant to Section 7.02(d)(v), 7.02(j)(B)(ii) or 7.02(p)(ii),
any Restricted Payment made pursuant to Section 7.06(l)(ii) or any repayments,
prepayments, redemptions, purchases, defeasance and other payments made pursuant
to Sections 7.12(a)(vii)(2), would be less than or equal to 6.8 to 1.0; plus

 
-8-

--------------------------------------------------------------------------------

 

(b)           [Reserved];


(c)           the amount of any cash capital contributions (other than any Cure
Amount and any Specified Equity Contribution and other than any amount funded
for any cost or expense referenced in clause (a)(vii) of the definition of
“Consolidated EBITDA”) or Net Cash Proceeds from Permitted Equity Issuances (or
issuances of debt securities that have been converted into or exchanged for
Qualified Equity Interests) (other than the Equity Contribution and Net Cash
Proceeds used to make Restricted Payments pursuant to Section 7.06(f) and any
Specified Equity Contribution) received by the Parent Borrower (or any direct or
indirect parent thereof and contributed by such parent as common equity capital
to the Parent Borrower) during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus


(d)           to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Parent Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
made or designated by using the Available Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; plus


(e)           to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Parent Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by the Parent Borrower or any Restricted Subsidiary to such Minority
Investments or Unrestricted Subsidiaries made by using the Available Amount;
plus


(f)           to the extent not (A) included in clause (a) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.05(b)(ii), the aggregate amount
of all Net Cash Proceeds received by the Parent Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary that
was made by using the Available Amount during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; minus


(g)           the aggregate amount of distributions and redemptions by any
Securitization Entity in respect of its Equity Interests of the kind set forth
in the definition of “Restricted Payment,” except to the extent such
distribution or redemption is received by, or substantially concurrently
therewith, contributed to, the Parent Borrower or a Restricted Subsidiary, in
each case during the period commencing on the Closing Date and ending on the
Reference Date; minus

 
-9-

--------------------------------------------------------------------------------

 

(h)           the aggregate amount of (A) any Investments made pursuant to
Section 7.02(d)(v), Section 7.02(j)(B)(ii) and Section 7.02(p)(ii), (B) any
Restricted Payment made pursuant to Section 7.06(l)(ii), and (C) any repayments,
prepayments, redemptions, purchases, defeasance and other payments made pursuant
to Section 7.12(a)(vii)(2), in each case during the period commencing on the
Closing Date and ending on the Reference Date (and, for purposes of this clause
(h), without taking account of the intended usage of the Available Amount on
such Reference Date).


“Available Amount Reference Period” means, with respect to any Reference Date,
the period (taken as one accounting period) commencing on April 1, 2008 and
ending on the last day of the most recent fiscal quarter or fiscal year, as
applicable, for which financial statements required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b), and the related Compliance Certificate
required to be delivered pursuant to Section 6.02(a), have been delivered to the
Administrative Agent.


“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor statute.


“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.”  The “prime rate” is a rate set by the
Administrative Agent based upon various factors, including the Administrative
Agent’s costs and desired return, general economic conditions and other factors
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Basel II” has the meaning specified in Section 3.04(a).


“BBA LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”


“Borrowers” means the Parent Borrower, the Subsidiary Co-Borrowers and the
Foreign Subsidiary Revolving Borrowers.


“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.


“Broadcast Licenses” means the main station license issued by the FCC or any
foreign Governmental Authority and held by the Parent Borrower or any of its
Restricted Subsidiaries for any Broadcast Station operated by the Parent
Borrower or any of its Restricted Subsidiaries.


“Broadcast Stations” means each full-service AM or FM radio broadcast station or
full-service television broadcast station now or hereafter owned and operated by
the Parent Borrower or any of its Restricted Subsidiaries.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or in the jurisdiction where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located;
provided that:

 
-10-

--------------------------------------------------------------------------------

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;


(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euros, any fundings, disbursements,
settlements and payments in Euros in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euros to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;


(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euros,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and


(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euros in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euros, or
any other dealings in any currency other than Dollars or Euros to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.


“Canadian Dollars” and “Cdn.” each mean the lawful money of Canada.


“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including amounts expended
or capitalized under Capitalized Leases) by the Parent Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Parent Borrower
and the Restricted Subsidiaries.


“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.


“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.


“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.


“Cash Collateral” has the meaning specified in Section 2.03(g).

 
-11-

--------------------------------------------------------------------------------

 

“Cash Collateral Account” means a blocked account at Citibank (or any successor
Administrative Agent) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent.


“Cash Collateralize” has the meaning specified in Section 2.03(g).


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:


(a)           Dollars;


(b)           (i) Canadian Dollars, Sterling, Euros or any national currency of
any participating member state of the EMU or (ii) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;


(c)           securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;


(d)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000;


(e)           repurchase obligations for underlying securities of the types
described in clauses (c) and (d) entered into with any financial institution
meeting the qualifications specified in clause (d) above;


(f)           commercial paper rated at least P-1 by Moody’s or at least A-1 by
S&P and in each case maturing within 12 months after the date of creation
thereof and Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 12
months or less from the date of acquisition;


(g)           marketable short-term money market and similar funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in
each case maturing within 24 months after the date of creation thereof;


(h)           Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;


(i)           solely for the purpose of determining if an Investment therein is
allowed under this Agreement and not for the calculation of the Secured Leverage
Ratio and the Total Leverage Ratio, readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; and

 
-12-

--------------------------------------------------------------------------------

 

(j)           investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (i) above.


In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (i) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (i) and in this paragraph.


“Cash for Post-Closing Expenses” means (x) the aggregate amount of estimated
post-closing expenses specified on Schedule 1.01B, less (y) the amount of such
post-closing expenses paid or satisfied prior to the Closing Date (it being
understood that the Parent Borrower may reduce any such estimated post-closing
expense based on its good faith estimate of the actual amount of such
post-closing expense as of the Closing Date).


“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.


“Cash Management Obligations” means obligations owed by the Parent Borrower or
any Subsidiary to any Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Parent Borrower in writing to
the Administrative Agent as “Cash Management Obligations.”


“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.


“Casualty Event” means any event that gives rise to the receipt by the Parent
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.


“CC UK” means Clear Channel UK Limited, a limited company formed under the laws
of England and Wales.


“CCO Cash Management Arrangements” means the cash management arrangements
established by the Parent Borrower and CCOH pursuant to the CCO Intercompany
Agreements.


“CCO Intercompany Agreements” means (a) the Master Agreement dated as of
November 16, 2005 between the Parent Borrower and CCOH as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.12(c) and (b) the Corporate Services Agreement dated as of November
16, 2005 between Clear Channel Management Services, L.P. and CCOH, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.12(c).


“CCOH” means Clear Channel Outdoor Holdings, Inc., a Delaware corporation.

 
-13-

--------------------------------------------------------------------------------

 

“CCOH Indentures” means the Indentures, dated as of December 23, 2009, among
Clear Channel Worldwide Holdings, Inc., CCOH, Clear Channel Outdoor, Inc., the
other guarantors party thereto and U.S. Bank National Association, as trustee.


“CCOH 90% Investment” means the first Investment in Equity Interests of CCOH
which results in the U.S. Loan Parties owning at least 90% of the then
outstanding Equity Interests in CCOH.


“CCU Cash Management Notes” means (a) the Revolving Promissory Note dated
November 10, 2005, issued by CCOH to the Parent Borrower pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) and (b) the Revolving Promissory Note dated
November 10, 2005, issued by the Parent Borrower to CCOH pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) (the “Parent Borrower Obligor Cash Management
Note”).


“CCU Notes” means the CCU Cash Management Notes and the CCU Term Note.


“CCU Term Note” means the $2.5 billion Senior Unsecured Term Promissory Note
dated as of August 2, 2005 made by Clear Channel Outdoor, Inc. to CCOH,
subsequently endorsed to the Parent Borrower, as amended on August 2, 2005, as
the same may be amended, supplemented, modified, extended, renewed, restated or
replaced from time to time in accordance with Section 7.12(c).


“Change of Control” means the earliest to occur of:


(a)           (i) at any time prior to the consummation of a Qualifying IPO, the
Permitted Holders ceasing to own, in the aggregate, directly or indirectly,
beneficially and of record, at least a majority of the then outstanding voting
power of the Voting Stock of Parent or the Sponsors ceasing to have the right or
the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Parent; or


(ii)           at any time upon or after the consummation of a Qualifying IPO,
the acquisition by (A) any Person (other than one or more Permitted Holders) or
(B) Persons (other than one or more Permitted Holders) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than the
greater of (x) thirty-five percent (35%) of the then outstanding voting power of
the Voting Stock of Parent and (y) the percentage of the then outstanding voting
power of Voting Stock of Parent owned, in the aggregate, directly or indirectly,
beneficially and of record, by the Permitted Holders,


unless, in the case of clause (a)(ii) above, the Sponsors have, at such time,
the right or the ability by voting power, contract or otherwise to elect or
designate for election at least a majority of the board of directors of Parent;
or

 
-14-

--------------------------------------------------------------------------------

 

(b)           any “Change of Control” (or any comparable term) under the ABL
Credit Agreement, the New Senior Notes Indenture or any other Indebtedness with
an aggregate principal amount in excess of the Threshold Amount; or


(c)           subject to Section 7.04, the Parent Borrower ceases to be a direct
wholly-owned Subsidiary of Holdings or Holdings ceases to be a direct or
indirect wholly-owned Subsidiary of Parent, provided that a “Change of Control”
under this clause (c) shall not be deemed to have occurred solely as a result of
options held by certain employees in the United Kingdom to purchase shares of
the Parent Borrower that remain outstanding after the Closing Date so long as
such options are terminated by no later than 60 days after the Closing Date.


“Citibank” means Citibank, N.A.


“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders, Tranche A Term Loan Lenders, Tranche B Term Loan Lenders, Tranche C
Term Loan Lenders, Delayed Draw 1 Term Loan Lenders, Delayed Draw 2 Term Loan
Lenders, Extension Term Lenders, Extension Revolving Credit Lenders or Lenders
under any additional tranche created pursuant to an Incremental Amendment, (b)
when used with respect to Commitments, refers to whether such Commitments are
Dollar Revolving Credit Commitments, Alternative Currency Revolving Credit
Commitments, Tranche A Term Loan Commitments, Tranche B Term Loan Commitments,
Tranche C Term Loan Commitments, Delayed Draw 1 Term Loan Commitments or Delayed
Draw 2 Term Loan Commitments, Extension Revolving Credit Commitments or
Commitments with respect to any additional tranche created pursuant to an
Incremental Amendment and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are Dollar
Revolving Credit Loans, Alternative Currency Revolving Credit Loans, Tranche A
Term Loans, Tranche B Term Loans, Tranche C Term Loans, Delayed Draw 1 Term
Loans, Delayed Draw 2 Term Loans, Extension Term Loans, Loans made under an
Extension Revolving Credit Commitment or Loans made under an additional tranche
created pursuant to an Incremental Amendment.


“Closing Date” means the “Closing Date” as defined in the Merger Agreement.


“Code” means the U.S. Internal Revenue Code of 1986, and the Treasury
regulations promulgated thereunder, as amended from time to time.


“Co-Documentation Agents” has the meaning assigned thereto in the Existing
Credit Agreement.


“Co-Investors” means, collectively, (a) Highfields Capital I LP, Highfields
Capital II LP, Highfields Capital III LP, Highfields Capital Management LP, FMR
LLC, Fidelity Management & Research Company, Strategic Advisers, Inc., Pyramis
Global Advisors Trust Company and any other Persons who, directly or indirectly,
own Equity Interests of Parent on the Closing Date, and any of their respective
Affiliates and funds or partnerships managed or advised by any of them or their
respective Affiliates and (b) the Management Stockholders.


“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.


“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 
-15-

--------------------------------------------------------------------------------

 

(a)           the Administrative Agent shall have received each Collateral
Document to the extent required to be delivered pursuant to Section 6.11 or
6.13, subject in each case to the limitations and exceptions of this definition,
duly executed by each Loan Party thereto;


(b)           all Obligations shall have been unconditionally guaranteed (the
“U.S. Guarantees”) by Holdings, the Parent Borrower (in the case of Obligations
of the Foreign Subsidiary Revolving Borrowers) and each Restricted Subsidiary
that is a wholly-owned Material Domestic Subsidiary and not an Excluded
Subsidiary (each, a “U.S. Subsidiary Guarantor” and each unconditional guarantee
thereby, a “U.S. Subsidiary Guarantee”) (each of Holdings, the Parent Borrower
(to the extent set forth above), and the U.S. Subsidiary Guarantors, a “U.S.
Guarantor”);


(c)           all Obligations of the Foreign Subsidiary Revolving Borrowers (the
“Foreign Obligations”) shall have been unconditionally guaranteed (the “Foreign
Subsidiary Guarantees” and, together with the U.S. Subsidiary Guarantees, the
“Subsidiary Guarantees”) by each Foreign Subsidiary Revolving Borrower (in the
case of Obligations of such Foreign Subsidiary Revolving Borrower and of all
other Foreign Subsidiary Revolving Borrowers) and CC UK and each subsequently
formed or acquired wholly-owned Material Foreign Subsidiary (other than an
Excluded Subsidiary) of CC UK organized under the laws of England and Wales
(each, a “Foreign Subsidiary Guarantor” and, together with the U.S. Subsidiary
Guarantors, the “Subsidiary Guarantors” and, together with all U.S. Guarantors,
the “Guarantors”);


(d)           all guarantees issued or to be issued in respect of any Permitted
Additional Notes (i) shall be subordinated to the Obligations to the same extent
as the guarantees issued on the Closing Date in respect of the New Senior Notes
are subordinated to the Obligations and (ii) shall provide for their automatic
release upon a release of the corresponding U.S. Guarantee;


(e)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the Parent Borrower and
(ii) all Equity Interests and intercompany debt of each Retained Existing Notes
Indenture Unrestricted License Subsidiary that is a wholly-owned Material
Domestic Subsidiary subject to any limitations and requirements under
Communications Laws;


(f)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations shall have been secured by a perfected
security interest in, and Mortgages on, (i) the Non-Principal Properties
Collateral and (ii) the Principal Properties Collateral; provided that to the
extent any portion of the Collateral includes Principal Properties Collateral,
until the Existing Notes Condition shall have been satisfied, the maximum
principal amount of Obligations secured by Principal Properties Collateral shall
be limited to the Principal Properties Permitted Amount; provided, however, that
if any Retained Existing Notes become required to be secured by a Lien on any
Collateral constituting Principal Properties Collateral as a result of a breach
by the Parent Borrower or any Restricted Subsidiary of the covenant set forth in
the last paragraph of Section 7.01 of this Agreement, then the amount of
Obligations that are secured by such Collateral shall equal the full amount of
the Obligations;


(g)           the Foreign Obligations shall have been secured by a perfected
security interest in, and Mortgages on, substantially all tangible and
intangible assets of such Foreign Subsidiary Revolving Borrower and each Foreign
Subsidiary Guarantor (including accounts, inventory, equipment, investment
property, contract rights, intellectual property, other general intangibles,
Material Real Property and proceeds of the foregoing), in each case, (i) with
the priority required by the Collateral Documents, (ii) subject to exceptions
and limitations consistent with those set forth in the Collateral Documents as
in effect on the Closing Date (to the extent appropriate in the applicable
jurisdiction), and (iii) to the extent permitted by applicable Laws and provided
that it would not result in material adverse tax consequences to Holdings and
its Subsidiaries, in each case of this clause (iii) as determined in the good
faith judgment of the Parent Borrower;

 
-16-

--------------------------------------------------------------------------------

 

(h)           the Obligations shall have been secured by a perfected security
interest in the Receivables Collateral, subject to the terms of the Receivables
Collateral Security Agreement and the Intercreditor Agreement;


(i)           to the extent a security interest in and Mortgages on any Material
Real Property is required under clause (f) or (g) above or clause (j) below or
Section 6.11 (each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (it being understood that if a mortgage tax will be owed on
the entire amount of the indebtedness evidenced hereby, then the amount secured
by the Mortgage shall be limited to 110% of the Fair Market Value of the
property at the time the Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such Fair Market Value), (ii)
fully paid American Land Title Association Lender’s Extended Coverage (except
for standard exclusions from coverage that constitute Permitted Liens) title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) issued by a nationally recognized title
insurance company reasonably acceptable to the Administrative Agent in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 110% of the Fair Market Value of the real properties covered
thereby), insuring the Mortgages to be valid subsisting Liens on the property
described therein, free and clear of all Liens other than Permitted Liens, and
providing endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request (it being understood that the Parent Borrower shall not
be required to provide or obtain (or to update, supplement or replace any
existing), abstracts, appraisals (unless required by any Law), property
conditions reports, environmental assessment reports or deletion of zoning
endorsements), legal opinions, addressed to the Administrative Agent and the
Secured Parties, reasonably acceptable to the Administrative Agent as to such
matters as the Administrative Agent may reasonably request, (iv) a completed
“life of the loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property duly executed and
acknowledged by the appropriate Loan Parties, (v) fixture filings and (vi) other
documents as the Administrative Agent may reasonably request; and


(j)           upon the satisfaction of the Existing Notes Condition, the
Obligations shall be, no later than 60 days after the date of such satisfaction,
secured by a perfected security interest in, and Mortgages on, substantially all
tangible and intangible assets of the Parent Borrower and each U.S. Subsidiary
Guarantor (including Equity Interests and intercompany debt, accounts,
inventory, equipment, investment property, contract rights, intellectual
property, other general intangibles, Material Real Property and proceeds of the
foregoing), in each case, (i) prior to all Liens other than Permitted Liens,
(ii) subject to exceptions and limitations consistent with those set forth in
the Collateral Documents as in effect on the Closing Date (to the extent
appropriate in the applicable jurisdiction), and (iii) to the extent permitted
by applicable Laws (it being understood and agreed that, unless the Existing
Notes Condition has been satisfied pursuant to clause (ii) of the definition
thereof, any Existing Notes that shall then be outstanding shall be permitted to
be equally and ratably secured by such assets under this clause (j) to the
extent required by the terms of the Retained Existing Notes Indenture).

 
-17-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:


(A)           the foregoing definition shall not require the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance or taking other actions with respect to, (i) any fee owned
real property (other than Material Real Properties) and any leasehold rights and
interests in real property, (ii) commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $15,000,000, (iii)
pledges and security interests prohibited by Law (other than to the extent such
prohibition is expressly deemed ineffective under the Uniform Commercial Code or
other applicable law notwithstanding such prohibition), (iv) except as set forth
in clause (j) above, intercompany indebtedness between the Parent Borrower and
the Restricted Subsidiaries or between any Restricted Subsidiaries (other than,
solely to the extent required to be pledged pursuant to clause (e) above,
intercompany indebtedness issued by any Retained Existing Notes Indenture
Unrestricted License Subsidiary), (v) equity or debt securities of any Affiliate
of the Parent Borrower to the extent a pledge of such equity or debt securities
would result in additional financial reporting requirements under Rule 3-16
under Regulation S-X promulgated under the Exchange Act, (vi) except as set
forth in clause (j) above, margin stock and Equity Interests in any Person
(other than Equity Interests in the Parent Borrower and, solely to the extent
required to be pledged pursuant to clause (e) above, Retained Existing Notes
Indenture Unrestricted License Subsidiaries), (vii) any FCC Authorizations to
the extent (but only to the extent) that at such time the Administrative Agent
may not validly possess a security interest therein pursuant to the applicable
Communications Laws, but the Collateral shall include, to the maximum extent
permitted by law, all rights incident or appurtenant to the FCC Authorizations
(except to the extent requiring approval of any Governmental Authority,
including by the FCC) and the right to receive all proceeds derived from or in
connection with the sale, assignment or transfer of the FCC Authorizations,
(viii) any particular assets if, in the reasonable judgment of the
Administrative Agent evidenced in writing, determined in consultation with the
Parent Borrower, the burden, cost or consequences (including any material
adverse tax consequences) of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or taking other actions in
respect of such assets is excessive in relation to the benefits to be obtained
therefrom by the Lenders under the Loan Documents or (ix) permitted agreements,
leases and licenses (other than FCC Authorizations which are addressed in (vii)
above) to the extent the assignment of which is prohibited by the terms thereof
or would result in the termination of such agreements, leases and licenses
(other than to the extent such prohibition is expressly deemed ineffective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition);


(B)           the foregoing definition shall not require the perfection of
pledges of, or security interests in, motor vehicles and other assets subject to
certificates of title, cash, deposit accounts, letter-of-credit rights, fixtures
(other than fixtures relating to any Mortgaged Property) or investment property
(other than Equity Interests in the Parent Borrower and, solely to the extent
required to be pledged pursuant to clause (e) above, Equity Interests of, and
intercompany notes issued by, Retained Existing Notes Indenture Unrestricted
License Subsidiaries and other than as set forth in clause (j) above), except to
the extent the perfection of such pledges and security interests is achieved by
the filing of a financing statement that is filed in the office of the Secretary
of State of the State of jurisdiction in which the applicable Loan Party is
“located” (within the meaning of the Uniform Commercial Code);

 
-18-

--------------------------------------------------------------------------------

 

(C)           the Administrative Agent in its discretion may grant extensions of
time for the creation or perfection of security interests in, and Mortgages on,
or obtaining of title insurance or surveys or taking other actions with respect
to, particular assets (including extensions beyond the Closing Date or the date
referenced in clause (j) above) or any other compliance with the requirements of
this definition where it reasonably determines in writing, in consultation with
the Parent Borrower, that the creation or perfection of security interests and
Mortgages on, or obtaining of title insurance or surveys or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents;


(D)           Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents and, to the extent appropriate
in the applicable jurisdiction, as agreed between the Administrative Agent and
the Parent Borrower in writing; and


(E)           all Collateral and security interests contemplated or required by
this definition, this Agreement or any Collateral Document shall be limited so
as not to require the grant of equal and ratable security to, or for the benefit
of, the holders of any Retained Existing Notes under the Retained Existing Notes
Indenture, and neither the Parent Borrower nor any Guarantor shall be required
to grant a security interest in any Collateral if the effect of such grant would
result in any obligation to grant equal and ratable security to or for the
benefit of the Holders of any Retained Existing Notes.


Notwithstanding any of the foregoing, the Parent Borrower may cause any
Restricted  Subsidiary to take all actions necessary under this definition of
“Collateral and Guarantee Requirement” to become a U.S. Subsidiary Guarantor, in
the case of such Restricted Subsidiary organized in the United States, or a
Foreign Subsidiary Guarantor, in the case of such Restricted Subsidiary
organized outside the United States, in which case such Restricted Subsidiary
shall be treated as a U.S. Subsidiary Guarantor or Foreign Subsidiary Guarantor,
as applicable, hereunder for all purposes.


Notwithstanding anything to the contrary herein or in any other Loan Document,
if any intended Guaranty cannot be provided on or prior to the date required
under Section 6.13(b) or with respect to any intended Collateral, if the
creation or perfection of the Administrative Agent’s security interest in such
intended Collateral may not be accomplished on or prior to the date required
under Section 6.13(b) (other than the pledge and perfection of domestic assets
of the Parent Borrower and the Guarantors with respect to which a lien may be
perfected solely by the filing of a financing statement under the Uniform
Commercial Code) after use of commercially reasonable efforts to do so or
without undue delay, burden or expense, then such Guaranty or Collateral shall
not be required to be delivered under Section 6.13(b) if the Parent Borrower
agrees to deliver or cause to be delivered such documents and instruments, and
take or cause to be taken such other actions as may be required to perfect such
security interests, (i) in the case of any intended Guaranty, within 20 days
after the Closing Date and (ii) in the case of any intended Collateral, the time
period for delivery applicable upon the acquisition of intended Collateral
pursuant to Section 6.11 (in each case subject to extension by the
Administrative Agent in its discretion).


“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.11 or Section 6.13, the Guaranties,
the Intercreditor Agreement, the First Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement, the Loss Sharing Agreement and each of the other
agreements, instruments or documents that creates or purports to create a Lien
or Guarantee in favor of the Administrative Agent for the benefit of the Secured
Parties.

 
-19-

--------------------------------------------------------------------------------

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.


“Commitment Reduction” has the meaning assigned to such term in the Amendment
Agreement.


“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A to the Existing
Credit Agreement.


“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including, without
limitation, any financial statement, financial and other report, notice, request
and certificate.


“Communications Laws” means the Communications Act of 1934, as amended, and the
FCC’s rules, regulations, published orders and published and promulgated policy
statements, all as may be amended from time to time.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D to the Existing Credit Agreement.


“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures for such period on a consolidated basis and otherwise determined in
accordance with GAAP.


“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:


(a)           increased (without duplication) by the following:


(i)           provision for taxes based on income or profits or capital,
including federal, state, franchise, excise and similar taxes and foreign
withholding taxes of such Person and its Restricted Subsidiaries paid or accrued
during such period, to the extent the same were deducted (and not added back) in
computing such Consolidated Net Income; plus


(ii)           total interest expense of such Person and its Restricted
Subsidiaries determined in accordance with GAAP for such period and, to the
extent not reflected in such total interest expense, any losses with respect to
obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate risk, net of interest income and
gains with respect to such obligations, plus bank fees and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed), to the extent in each case the same were deducted (and not added
back) in calculating such Consolidated Net Income; plus

 
-20-

--------------------------------------------------------------------------------

 

(iii)           Consolidated Depreciation and Amortization Expense of such
Person and its Restricted Subsidiaries for such period to the extent deducted
(and not added back) in computing Consolidated Net Income; plus


(iv)           any fees, expenses or charges related to any Investment,
acquisition, asset disposition, recapitalization, the incurrence, repayment or
refinancing of Indebtedness (including such fees, expenses or charges related to
the offering of the New Senior Notes, the ABL Facilities, the Loans and any
credit facilities), issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument, including (i) the offering,
any amendment or other modification of the New Senior Notes, the ABL Facilities,
the Loans or any credit facilities and any amendment or modification of the
Existing Notes and (ii) commissions, discounts, yield and other fees and charges
(including any interest expense) related to the ABL Facilities or any Qualified
Securitization Financing, and including, in each case, any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed, and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
No. 141(R)) and losses associated with FASB Interpretation No. 45), and in each
case, deducted (and not added back) in computing Consolidated Net Income; plus


(v)           the amount of any restructuring charge or reserve deducted (and
not added back) in such period in computing Consolidated Net Income, including
any restructuring costs incurred in connection with acquisitions after Closing
Date, costs related to the closure and/or consolidation of facilities, retention
charges, systems establishment costs, conversion costs and excess pension
charges and consulting fees incurred in connection with any of the foregoing;
provided that the aggregate amount added pursuant to this clause (v) shall not
exceed 10% of LTM Cost Base in any four-quarter period; plus


(vi)           the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-wholly-owned Subsidiary of such Person and its Restricted Subsidiaries
to the extent deducted (and not added back) in such period in computing such
Consolidated Net Income; plus


(vii)           any other non-cash charges of such Person and its Restricted
Subsidiaries, including any (A) write-offs or write-downs, (B) equity-based
awards compensation expense, (C) losses on sales, disposals or abandonment of,
or any impairment charges or asset write-off related to, intangible assets,
long-lived assets and investments in debt and equity securities, (D) all losses
from investments recorded using the equity method and (E) other non-cash
charges, non-cash expenses or non-cash losses reducing Consolidated Net Income
for such period (provided that if any such non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to the extent paid, and excluding amortization of a
prepaid cash item that was paid in a prior period), in each case to the extent
deducted (and not added back) in computing Consolidated Net Income; plus


(viii)           the amount of cost savings projected by the Parent Borrower in
good faith to be realized as a result of specified actions taken during such
period or expected to be taken (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions,
provided that (A) such amounts are reasonably identifiable and factually
supportable, (B) such actions are taken, committed to be taken or expected to be
taken within 18 months after the Closing Date, (C) no cost savings shall be
added pursuant to this clause (viii) to the extent duplicative  of any expenses
or charges that are otherwise added back in computing Consolidated EBITDA with
respect to such period and (D) the aggregate amount of cost savings added
pursuant to this clause (viii) shall not exceed $100,000,000 for any period
consisting of four consecutive quarters; plus

 
-21-

--------------------------------------------------------------------------------

 

(ix)           so long as no Default or Event of Default has occurred and is
continuing, the amount of management, monitoring, consulting and advisory fees
(including transaction fees) and indemnities and expenses paid or accrued in
such period under the Sponsor Management Agreement or otherwise to the Sponsors
and deducted (and not added back) in such period in computing such Consolidated
Net Income; plus


(x)           any costs or expense incurred by the Parent Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Parent Borrower
or net cash proceeds of an issuance of Equity Interests of the Parent Borrower
(other than Disqualified Equity Interests and other than from the proceeds of
the exercise of the Cure Right); plus


(xi)           Securitization Fees to the extent deducted in calculating
Consolidated Net Income for such period; plus


(b)           decreased by (without duplication):


(i)           any non-cash gains increasing Consolidated Net Income of such
Person and its Restricted Subsidiaries for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period; plus


(ii)           the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary of such Person and its Restricted Subsidiaries to
the extent such minority interest income is included in Consolidated Net Income;
and


(c)           increased or decreased (without duplication) by, as applicable, in
each case to the extent excluded or included, as applicable, in determining
Consolidated Net Income for such period:


(i)           any net unrealized gain or loss (after any offset) of such Person
or its Restricted Subsidiaries resulting in such period from Swap Contracts and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations;


(ii)           any net gain or loss (after any offset) of such Person or its
Restricted Subsidiaries resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net gain or
loss resulting from Swap Contracts for currency exchange risk) and any foreign
currency translation gains or losses; and

 
-22-

--------------------------------------------------------------------------------

 

(iii)           any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto) or expenses,
Transaction Expenses, severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans.


“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,


(a)           the cumulative effect of a change in accounting principles during
such period shall be excluded,


(b)           any net after-tax income (loss) from disposed or discontinued
operations (other than the Permitted Disposition Assets to the extent included
in discontinued operations prior to consummation of the disposition thereof) and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,


(c)           any net after-tax effect of gains or losses (less all fees,
expenses and charges) attributable to asset dispositions or abandonments or the
sale or other disposition of any Equity Interests of any Person other than in
the ordinary course of business, as determined in good faith by the Parent
Borrower, shall be excluded,


(d)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Parent Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in Cash Equivalents (or
cash to the extent converted into Cash Equivalents) to the Parent Borrower or a
Restricted Subsidiary thereof in respect of such period,


(e)           effects of adjustments (including the effects of such adjustments
pushed down to the Parent Borrower and the Restricted Subsidiaries) in such
Person’s consolidated financial statements pursuant to GAAP (including the
inventory, property and equipment, software, goodwill, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof) resulting from the application of purchase accounting in relation to
the Transactions or any consummated acquisition or the amortization or write-off
of any amounts thereof, net of taxes, shall be excluded,


(f)           any net after-tax effect of income (loss) from the early
extinguishment or conversion of (i) obligations under any Swap Contracts, (ii)
Indebtedness or (iii) other derivative instruments shall be excluded,


(g)           any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,


(h)           any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs shall be excluded, and any cash charges associated with the rollover,
acceleration or payout of Equity Interests by management of the Parent Borrower
or any of its direct or indirect parents in connection with the Transactions,
shall be excluded,

 
-23-

--------------------------------------------------------------------------------

 

(i)           accruals and reserves that are established or adjusted within
twelve months after the Closing Date that are so required to be established as a
result of the Transactions or changes as a result of adoption or modification of
accounting policies in accordance with GAAP shall be excluded,


(j)           solely for the purpose of determining the Available Amount
pursuant to clause (a) of the definition thereof, the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Parent Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted in to cash) to the Parent Borrower or a Restricted Subsidiary thereof
in respect of such period, to the extent not already included therein,


(k)           any expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Parent Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded, and


(l)           to the extent covered by insurance and actually reimbursed, or, so
long as the Parent Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is in fact reimbursed within 365 days of
the date of such determination (with a deduction in the applicable future period
for any amount so added back to the extent not so reimbursed within such 365
days), expenses, charges or losses with respect to liability or casualty events
or business interruption shall be excluded.


“Consolidated Secured Debt” means, as of any date of determination, (a) the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of Holdings, the Parent
Borrower or any Restricted Subsidiary minus (b) the aggregate amount of cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (l) and (s) and clauses (i) and (ii) of Section 7.01(t)) included in
the consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date.


“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Borrower and the Restricted
Subsidiaries outstanding on such date and set forth on the balance sheet of such
Persons, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition); provided that Consolidated Total Debt shall not include
Indebtedness in respect of (i) any letter of credit or bank guaranty, except to
the extent of unreimbursed amounts thereunder, (ii) obligations under Swap
Contracts and (iii) any non-recourse debt to the extent of the amount in excess
of the fair market value of the assets securing such non-recourse debt.

 
-24-

--------------------------------------------------------------------------------

 

“Consolidated Working Capital” means, at any date, the excess of (i) all amounts
(other than Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries on such date over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and the Restricted Subsidiaries on such date, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations and
revolving loans, swing line loans and letter of credit obligations under the ABL
Facilities, in each case to the extent otherwise included therein, (c) the
current portion of interest, (d) the current portion of current and deferred
income taxes, (e) the current portion of any Capitalized Lease Obligations, (f)
the current portion of any long-term liabilities and (g) income taxes payable
from discontinued operations and in the case of both clauses (i) and (ii),
excluding the effects of adjustments pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition.


“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” has the meaning specified in the definition of “Affiliate.”


“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Parent Borrower and/or other
companies.


“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


“Cure Amount” has the meaning specified in Section 8.04.


“Cure Right” has the meaning specified in Section 8.04.


“Debt Proceeds” means the sum of the proceeds of (a) the Term Loans made on the
Closing Date, (b) the Initial Revolving Borrowing, (c) the proceeds of the
issuance of the New Senior Notes, and (d) the proceeds of the initial borrowings
under the ABL Credit Agreement.


“Debt Repayment” shall mean the repayment, prepayment, repurchase, redemption or
defeasance or tender, in whole or in part, of (a) the Indebtedness of the Parent
Borrower and its Subsidiaries under the “Existing Credit Agreement” (as defined
in the Existing Credit Agreement), (b) the Indebtedness of the Parent Borrower
in respect of the Repurchased Existing Notes and (c) the other Indebtedness
identified on Schedule 7.03(b) and that is repaid, prepaid, repurchased,
redeemed or defeased or tendered on the Closing Date (or such later date as may
be necessary to effect the Debt Repayment contemplated by any tender offer made
on or prior to the Closing Date).

 
-25-

--------------------------------------------------------------------------------

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and
Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.


“Defaulting Lender” means a Lender (i) that has failed for three or more
Business Days to comply with its obligations hereunder to make a Loan, make a
payment to the L/C Issuer in respect of such Lender’s Pro Rata Share of any L/C
Obligations and/or make a payment to the Swing Loan Lender in respect of a Swing
Line Loan (each a “funding obligation”), (ii) that has notified the
Administrative Agent that it will not comply with any such funding obligation
hereunder or has stated publicly that it will generally not comply with its
funding obligations under loan agreements, credit agreement and other similar
agreements, (iii) that has, for three or more Business Days, failed to confirm
in writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) with respect to which a Lender Insolvency Event has occurred
and is continuing (provided that neither the reallocation of funding obligations
provided for in Section 2.17(a) as a result of a Lender's being a Defaulting
Lender nor the performance by a Non-Defaulting Lender of such reallocated
funding obligations will by themselves cause the relevant Defaulting Lender to
become a Non-Defaulting Lender).  The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Parent Borrower provided for in
this definition.


“Delayed Draw Commitment Fee Rate” means the rate per annum as specified in
clause (d) of the definition of “Applicable Rate.”


“Delayed Draw 1 Term Loan” means the term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a)(iv) of the Existing Credit Agreement
or by an Incremental Amendment.  The aggregate amount of Delayed Draw 1 Term
Loans outstanding on the Restatement Date after giving effect to the Voluntary
Prepayment is $568,555,694.52.


“Delayed Draw 1 Term Loan Commitment” means, as to each Delayed Draw Term Loan
Lender, its obligation to make Delayed Draw 1 Term Loans to the Parent Borrower
pursuant to Section 2.01(a)(iv) of the Existing Credit Agreement in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name on Schedule 2.01B under the caption “Delayed Draw 1 Term Loan
Commitment” or in the Assignment and Assumption pursuant to which such Delayed
Draw Term Loan Lender becomes a party hereto, as applicable, as any such amount
may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Delayed Draw Term 1 Loan Commitments as of the Closing
Date is $750,000,000.

 
-26-

--------------------------------------------------------------------------------

 

“Delayed Draw Term Loan 1 Commitment Termination Date” means September 30, 2010.


“Delayed Draw 1 Term Loan Facility” means, at any time, the aggregate Dollar
Amount of the outstanding Delayed Draw 1 Term Loans at such time.


“Delayed Draw 1 Term Loan Lender” means, at any time, a Lender with a Delayed
Draw 1 Term Loan Commitment or an outstanding Delayed Draw 1 Term Loan.


“Delayed Draw 1 Term Loan Note” means a promissory note of the Parent Borrower
payable to any Delayed Draw 1 Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-4 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Delayed
Draw 1 Term Loan Lender resulting from the Delayed Draw 1 Term Loans made by
such Delayed Draw 1 Term Loan Lender.


“Delayed Draw Term Loan Commitment” means the collective reference to the
Delayed Draw 1 Term Loan Commitment and the Delayed Draw 2 Term Loan Commitment.


“Delayed Draw Term Loan Commitment Period” means the time period commencing on
the Closing Date through and including the Delayed Draw Term Loan Commitment
Termination Date.


“Delayed Draw Term Loan Commitment Termination Date” means the Delayed Draw Term
Loan 1 Commitment Termination Date or the Delayed Draw Term Loan 2 Commitment
Termination Date, as applicable.


“Delayed Draw Term Loan Facility” means the collective reference to the Delayed
Draw 1 Term Loan Facility and the Delayed Draw 2 Term Loan Facility.


“Delayed Draw Term Loan Lender” means, at any time, any Lender with (i) a
Delayed Draw 1 Term Loan Commitment or Delayed Draw 2 Term Loan Commitment or
(ii) an outstanding Delayed Draw 1 Term Loan or outstanding Delayed Draw 2 Term
Loan.


“Delayed Draw Term Loans” means the collective reference to the Delayed Draw 1
Term Loans made pursuant to Section 2.01(a)(iv) of the Existing Credit Agreement
and Delayed Draw 2 Term Loans made pursuant to Section 2.01(a)(v) of the
Existing Credit Agreement.  Each Delayed Draw Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan.


“Delayed Draw 2 Term Loan” means the term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a)(v) of the Existing Credit Agreement
or an Incremental Amendment.  The aggregate amount of Delayed Draw 2 Term Loans
outstanding on the Restatement Date after giving effect to the Voluntary
Prepayment is $408,220,162.22.


“Delayed Draw 2 Term Loan Commitment” means, as to each Delayed Draw Term Loan
Lender, its obligation to make Delayed Draw 2 Term Loans to the Parent Borrower
pursuant to Section 2.01(a)(v) of the Existing Credit Agreement in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name on Schedule 2.01B under the caption “Delayed Draw 2 Term Loan
Commitment” or in the Assignment and Assumption pursuant to which such Delayed
Draw Term Loan Lender becomes a party hereto, as applicable, as any such amount
may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Delayed Draw 2 Term Loan Commitments as of the Closing
Date is $500,000,000.

 
-27-

--------------------------------------------------------------------------------

 

“Delayed Draw Term Loan 2 Commitment Termination Date” means the second
anniversary of the Closing Date.


“Delayed Draw 2 Term Loan Facility” means, at any time, the aggregate Dollar
Amount of the outstanding Delayed Draw 2 Term Loans at such time.


“Delayed Draw 2 Term Loan Lender” means, at any time, a Lender with a Delayed
Draw 2 Term Loan Commitment or an outstanding Delayed Draw 2 Term Loan.


“Delayed Draw 2 Term Loan Note” means a promissory note of the Parent Borrower
payable to any Delayed Draw 2 Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-5 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Delayed
Draw 2 Term Loan Lender resulting from the Delayed Draw 2 Term Loans made by
such Delayed Draw 2 Term Loan Lender.


“Designated Amount” means (i) with respect to Clear Channel Broadcasting, Inc.,
$1,815,000,000, (ii) with respect to Capstar Radio Operating Company, Inc.,
$3,731,556,926, (iii) with respect to Citicasters Co., $1,590,000,000 and (iv)
with respect to Premiere Radio Networks, Inc., $173,000,000.


“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the Fair Market Value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).


“Designated 2009 Retained Existing Notes” means the Parent Borrower’s 4.25%
Senior Notes due 2009.


“Designated 2010 Retained Existing Notes” means any 7.65% Senior Notes due 2010
of the Parent Borrower, to the extent not repaid, prepaid, repurchased or
defeased on the Closing Date (or such later date as may be necessary to effect
the Debt Repayment contemplated by any tender offer made on or prior to the
Closing Date).


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction and any sale or issuance
of Equity Interests of a Restricted Subsidiary (but excluding the Equity
Interests of the Parent Borrower)) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided that no transaction or series of related transactions shall be
considered a “Disposition” for purposes of Section 2.05(b)(ii) or Section 7.05
unless the net cash proceeds resulting from such transaction or series of
transactions shall exceed $25,000,000.


“Disposition Prepayment Percentage” has the meaning specified in Section
2.05(b)(ii)(A).


“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable, the termination of the Commitments and
the termination of or backstop on terms satisfactory to the Administrative Agent
in its sole discretion all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part or (c) provides for the scheduled payments of
dividends in cash, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time such Equity Interest is
issued; provided that if such Equity Interests are issued pursuant to a plan for
the benefit of employees of Holdings, the Parent Borrower or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Holdings, the Parent Borrower or the Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or under the terms of the plan under which such Equity Interests are issued and
any stock subscription or shareholder agreement to which such Equity Interests
are subject; provided, further, that any Equity Interests held by any future,
current or former employee, director, officer, manager or consultant (or their
respective Immediate Family Members), of the Parent Borrower, any of its
Subsidiaries, any of its direct or indirect parent companies or any other entity
in which the Parent Borrower or a Restricted Subsidiary has an Investment, in
each case pursuant to any stock subscription or shareholders’ agreement,
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any distributor equity plan or agreement shall not
constitute Disqualified Equity Interest solely because it may be required to be
repurchased by the Parent Borrower or its Subsidiaries.

 
-28-

--------------------------------------------------------------------------------

 

“Disqualified Institutions” means those banks and institutions set forth on
Schedule 1.01E hereto or any Persons who are competitors of the Parent Borrower
and its Subsidiaries as identified to the Administrative Agent from time to
time.


“Divestiture Assets” means the DoJ Divestiture Assets and the FCC Divestiture
Assets.


“DoJ Divestiture Assets” means the “Divestiture Assets” as defined in the DoJ
Consent Orders.


“DoJ Orders” means the Final Judgment and the Hold Separate Stipulation and
Order entered by the United States District Court for the District of Columbia
in the matter of United States of America v. Bain Capital, LLC, Thomas H. Lee
Partners, L.P. and Clear Channel.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Amount” means, at any time:


(a)           with respect to an amount denominated in Dollars, such amount; and


(b)           with respect to an amount denominated in an Alternative Currency,
an equivalent amount thereof in Dollars as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.


“Dollar L/C Advance” means, with respect to each Dollar Revolving Credit Lender,
such Lender’s funding of its participation in any Dollar L/C Borrowing in
accordance with its Pro Rata Share.

 
-29-

--------------------------------------------------------------------------------

 

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit that has not been reimbursed on the applicable
Honor Date or refinanced as a Dollar Revolving Credit Borrowing.


“Dollar L/C Credit Extension” means, with respect to any Dollar Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.


“Dollar L/C Issuer” means Citibank, Deutsche Bank AG New York Branch and any
other Lender that becomes a Dollar L/C Issuer in accordance with Section 2.03(l)
or 10.07(j), in each case, in its capacity as an issuer of Dollar Letters of
Credit hereunder, or any successor issuer of Dollar Letters of Credit hereunder.


“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not (i) such maximum amount is then in effect under any
such Dollar Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Dollar Letter of Credit or (ii) the conditions to
drawing can then be satisfied) plus the aggregate of all Unreimbursed Amounts in
respect of Dollar Letters of Credit, including all Dollar L/C Borrowings.  For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.


“Dollar L/C Sublimit” means an amount equal to $375,000,000.


“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars and
issued pursuant to Section 2.03(a)(i)(A).


“Dollar Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a).


“Dollar Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).


“Dollar Revolving Credit Borrowing” means a borrowing consisting of Dollar
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).


“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the Parent
Borrower pursuant to Section 2.01(b)(i), (b) purchase participations in Dollar
L/C Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01A under the caption “Dollar Revolving Credit Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate Dollar Revolving Credit
Commitments of all Dollar Revolving Credit Lenders shall be $1,783,446,885.17 on
the Restatement Date after giving effect to the Commitment Reduction, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Dollar Revolving Commitment
Increase.

 
-30-

--------------------------------------------------------------------------------

 

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the Outstanding Amount of such Revolving Credit Lender’s
Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.


“Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments at such time.


“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.


“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).


“Dollar Revolving Credit Note” means a promissory note of the Parent Borrower
payable to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-6 to the Existing Credit Agreement,
evidencing the aggregate Indebtedness of the Parent Borrower to such Dollar
Revolving Credit Lender resulting from the Dollar Revolving Credit Loans made by
such Revolving Credit Lender.


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.


“Dutch Loan Party” means any Foreign Loan Party organized under the laws of the
Netherlands.


“Dutch Secured Party Claim” means any amount which a Dutch Loan Party owes to a
Secured Party under or in connection with the Loan Documents.


“ECF Percentage” has the meaning specified in Section 2.05(b)(i).


“Eligible Assignee” means any assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that
under no circumstances shall (i) any Loan Party or any of its Subsidiaries or
(ii) any Disqualified Institution be an Assignee.


“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environment” means ambient air, indoor air, surface water, drinking water,
groundwater, land surfaces, subsurface strata and natural resources such as
wetlands, flora and fauna.


“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by a Governmental Authority for enforcement, response or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief pursuant to any Environmental Law.

 
-31-

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all Laws relating to the pollution or
protection of the Environment including those relating to the generation,
handling, storage, treatment transport or Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure or threat of exposure
to Hazardous Materials, human health.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Contribution” means, collectively, (a) the direct or indirect
contribution by the Sponsors and certain other investors of an aggregate amount
of cash (the “Cash Contribution”) and (b) the Rollover Equity, in an amount
which, together with (A) the Parent Borrower’s and its Subsidiaries’ cash on
hand and (B) the Debt Proceeds, is sufficient to finance (a) the Merger
Consideration, (b) the Debt Repayment, (c) Transaction Expenses paid on or prior
to the Closing Date, (d) Cash for Post-Closing Expenses and (e) the Additional
Cash from Revolver Draw.  The Equity Contribution will be no less than
$3,000,000,000.  Any portion of the Cash Contribution not directly received by
Merger Sub or used by Parent or Holdings to pay Transaction Expenses will be
contributed to the common equity capital of Merger Sub.


“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Parent Borrower and is treated as a
single employer pursuant to Section 414 of the Code or Section 4001 of ERISA.


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan for
which notice to the PBGC is not waived by regulation; (b) a withdrawal by
Holdings, the Parent Borrower, any Subsidiary or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Holdings, the
Parent Borrower, any Subsidiary or any of their respective ERISA Affiliates from
a Multiemployer Plan, notification of Holdings, the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates concerning the imposition
of Withdrawal Liability or notification that a Multiemployer Plan is insolvent
or is in reorganization within the meaning of Title IV of ERISA; (d) the filing
by Holdings, the Parent Borrower, any Subsidiary or any of their respective
ERISA Affiliates of a notice of intent to terminate a Pension Plan; (e) with
respect to a Pension Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived; (f)
the failure to make by its due date a required contribution under Section 412(m)
of the Code (or Section 430(j) of the Code, as amended by the Pension Protection
Act of 2006) with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (g) the filing pursuant to
Section 412(d) of the Code and Section 303(d) of ERISA (or, after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the Code and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (h) the filing by the PBGC of a
petition under Section 4042 of ERISA to terminate any Pension Plan or to appoint
a trustee to administer any Pension Plan; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to Holdings or the Parent
Borrower.

 
-32-

--------------------------------------------------------------------------------

 

“Escrow Agreement” means the Escrow Agreement, dated as of May 13, 2008, among
Merger Sub, Parent, the Parent Borrower, the financial institutions and other
parties thereto.


“Euro” and “€” mean the lawful single currency of the European Union.


“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; if such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.


“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the applicable
Eurocurrency Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excess Cash Flow” means, for any period, an amount equal to the excess of:


(a)           the sum, without duplication, of:


(i)           Consolidated Net Income of the Parent Borrower for such period,


(ii)           an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,


(iii)           decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions or Dispositions by the Parent
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),

 
-33-

--------------------------------------------------------------------------------

 

(iv)           an amount equal to the aggregate net non-cash loss on
Dispositions by the Parent Borrower and the Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income, and


(v)           cash receipts in respect of Swap Contracts during such fiscal year
to the extent not otherwise included in such Consolidated Net Income; over


(b)           the sum, without duplication, of:


(i)           an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash charges included in clauses (a) through (j) of
the definition of Consolidated Net Income,


(ii)           without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Capital Expenditures or acquisitions
of intellectual property and Capitalized Software Expenditures accrued or made
in cash during such period, except to the extent that such Capital Expenditures
or acquisitions were financed with the proceeds of Indebtedness of the Parent
Borrower or the Restricted Subsidiaries or otherwise other than with internally
generated cash flow of the Parent Borrower and the Restricted Subsidiaries,


(iii)           the aggregate amount of all principal payments of Indebtedness
of the Parent Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases and (B) the
amount of any mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii)
to the extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (X) all other prepayments of Term Loans, (Y) all prepayments of
Revolving Credit Loans and Swing Line Loans and (Z) all prepayments in respect
of any other revolving credit facility, except, in the case of clauses (Y) and
(Z) only, to the extent there is an equivalent permanent reduction in
commitments thereunder) made during such period, except to the extent financed
with the proceeds of other Indebtedness of the Parent Borrower or the Restricted
Subsidiaries or otherwise other than with internally generated cash flow of the
Parent Borrower and the Restricted Subsidiaries,


(iv)           an amount equal to the aggregate net non-cash gain on
Dispositions by the Parent Borrower and the Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,


(v)           increases in Consolidated Working Capital for such period (other
than any such increases arising from acquisitions or Dispositions by the Parent
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),


(vi)           cash payments by the Parent Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Parent Borrower and the Restricted Subsidiaries (other than Indebtedness) to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income and to the extent financed with internally
generated cash flow of the Parent Borrower and the Restricted Subsidiaries,

 
-34-

--------------------------------------------------------------------------------

 

(vii)           without duplication of amounts deducted pursuant to clause
(viii) or (ix) below in prior fiscal years, the amount of Investments made
pursuant to Sections 7.02(b)(iii), 7.02(n) (but excluding such loans and
advances in respect of Sections 7.06(g)(iv) (to the extent the amount of such
Investment would not have been deducted pursuant to this clause if made by the
Parent Borrower or a Restricted Subsidiary) and 7.06(l)(ii)), 7.02(j), 7.02(o),
7.02(p)(i), 7.02(v)(ii) and 7.02(x) made during such period to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of the Parent Borrower and the Restricted Subsidiaries,


(viii)           the amount of Restricted Payments paid during such period
pursuant to Sections 7.06(f), 7.06(g) (other than subclause (iv) (to the extent
the amount of the Investment made pursuant thereto would not have been deducted
pursuant to this definition if made by the Parent Borrower or a Restricted
Subsidiary) thereof), 7.06(h) and 7.06(i) (to the extent that dividends paid
pursuant to Section 7.06(i) would have otherwise been permitted under another
clause of Section 7.06 referenced in this clause (viii)), 7.06(k) and 7.06(l)(i)
(to the extent that dividends pursuant to Section 7.06(l)(i) are used other than
for the purpose of directly or indirectly paying any cash dividend or making any
cash distribution to, or acquiring any Equity Interests of the Parent Borrower
or any direct or indirect parent of the Parent Borrower for cash from, the
Sponsors) and to the extent such Restricted Payments were financed with
internally generated cash flow of the Parent Borrower and the Restricted
Subsidiaries,


(ix)           the aggregate amount of expenditures actually made by the Parent
Borrower and the Restricted Subsidiaries from internally generated cash flow of
the Parent Borrower and the Restricted Subsidiaries during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,


(x)           the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Parent Borrower and the Restricted
Subsidiaries during such period and financed with internally generated cash flow
of the Parent Borrower and the Restricted Subsidiaries that are made in
connection with any prepayment of Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income,


(xi)           without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Parent Borrower or any of the Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions, Capital Expenditures or acquisitions
of intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Parent Borrower following the end of such
period; provided that, to the extent the aggregate amount of internally
generated cash flow actually utilized to finance such Permitted Acquisitions,
Capital Expenditures or acquisitions of intellectual property during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,

 
-35-

--------------------------------------------------------------------------------

 

(xii)           the amount of cash taxes paid or tax reserves set aside or
payable (without duplication) in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, and


(xiii)           cash expenditures in respect of Swap Contracts during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
by applicable Law from guaranteeing the Obligations, or a guarantee by which
would require governmental consent, approval, license or authorization, (d) any
Domestic Subsidiary (i) that is a Subsidiary of a Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code or
(ii) that is treated as a disregarded entity for U.S. federal income tax
purposes if substantially all of its assets consist of the stock of one or more
Foreign Subsidiaries that is a controlled foreign corporation within the meaning
of Section 957 of the Code, (e) AMFM and its Subsidiaries, until AMFM has
completed the Debt Repayment of the AMFM Notes, as a result of which the
covenants in the AMFM Indenture have been defeased or, in the case of a tender
offer and consent solicitation, eliminated in accordance therewith, (f) any
Unrestricted Subsidiary, (g) any Securitization Entity and (h) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Parent Borrower, the
burden, cost or consequences (including any material adverse tax consequences)
of providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.


“Execution Date” means May 13, 2008.


“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.


“Existing Notes” has the meaning specified in the definition of “Retained
Existing Notes.”


“Existing Notes Condition” means (i) the repayment of Existing Notes such that
no more than $500,000,000 aggregate principal amount of Existing Notes remains
outstanding or (ii) the Parent Borrower and its Subsidiaries are no longer
subject to the negative covenants set forth in the Existing Notes Indentures as
a result of a consent solicitation or other discharge or defeasance, as notified
to the Administrative Agent in writing.


“Existing Notes Indentures” means collectively the (i) Retained Existing Notes
Indenture and the (ii) AMFM Notes Indenture.


“Extension” shall have the meaning given to such term in Section 2.16(a).


“Extension Non-Revolving Credit Loan” shall have the meaning given to such term
in Section 2.16(a).


“Extension Revolving Credit Commitment” shall have the meaning given to such
term in Section 2.16(a).


“Extension Revolving Credit Lender” shall have the meaning given to such term in
Section 2.16(a).

 
-36-

--------------------------------------------------------------------------------

 

“Extension Offer” shall have the meaning given to such term in Section 2.16(a).


“Extension Term Lender” shall have the meaning given to such term in Section
2.16(a).


“Extension Term Loans” shall have the meaning given to such term in Section
2.16(a).


“Facility” means any of the Tranche A Term Loans, the Tranche B Term Loans, the
Tranche C Term Loans, the Delayed Draw 1 Term Loans, the Delayed Draw 2 Term
Loans, the Dollar Revolving Credit Facility, the Alternative Currency Revolving
Credit Facility or any additional Class of commitments and/or loans created
pursuant to an Incremental Amendment or an Extension, in each case, as the
context may require, and are referred to collectively as the “Facilities.”


“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Parent Borrower.


“FCC” means the Federal Communications Commission of the United States or any
Governmental Authority succeeding to the functions of such commission in whole
or in part.


“FCC Authorizations” means all Broadcast Licenses and other licenses, permits
and other authorizations issued by the FCC and held by the Parent Borrower or
any of the Restricted Subsidiaries.


“FCC Divestiture Assets” means (a) Broadcast Licenses transferred to the Aloha
Trust pursuant to the FCC Order, (b) any interest in the Aloha Trust and (c) any
assets of the Parent Borrower and its Restricted Subsidiaries relating to the
Stations operated under the Broadcast Licenses referred to in clause (a).


“FCC Order” means the Memorandum Opinion and Order, FCC 08 3, released by the
FCC on January 24, 2008, as amended by the Erratum dated January 30, 2008.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.


“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
between the Administrative Agent and a trustee or collateral agent representing
each series of Permitted Alternative Incremental Facilities Indebtedness and
Permitted Credit Facilities Refinancing Indebtedness (and, in each case,
Permitted Refinancings thereof) secured by Liens on all or a portion of the
Collateral of U.S. Loan Parties that ranks pari passu with the Liens on such
Collateral of U.S. Loan Parties securing the Loan Documents, substantially in
the form of Exhibit I-2, with such ministerial changes made prior to such
intercreditor agreement’s effectiveness that are reasonably satisfactory to the
Administrative Agent and are not materially adverse to the Lenders, as such
agreement may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.


“Foreign Asset Sale” has the meaning specified in Section 2.05(c).

 
-37-

--------------------------------------------------------------------------------

 

“Foreign Lender” has the meaning specified in Section 3.01(b).


“Foreign Loan Parties” means, collectively, the Foreign Subsidiary Revolving
Borrowers and the Foreign Subsidiary Guarantors.


“Foreign Obligations” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”


“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Holdings, the
Parent Borrower or any Subsidiary of the Parent Borrower with respect to
employees employed outside the United States.


“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary.


“Foreign Subsidiary Guarantees” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”


“Foreign Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”


“Foreign Subsidiary Revolving Borrowers” means any Qualified Foreign Subsidiary
as to which an Election to Participate shall be delivered to the Administrative
Agent on or after the Closing Date in accordance with Section 2.15; provided
that the status of any of the foregoing as a Foreign Subsidiary Revolving
Borrower shall terminate if and when an Election to Terminate is delivered to
the Administrative Agent in accordance with Section 2.15.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.


“Funded Debt” means all Indebtedness of the Parent Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.


“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 
-38-

--------------------------------------------------------------------------------

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Granting Lender” has the meaning specified in Section 10.07(h).


“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.


“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”


“Guaranty” means (a) each guaranty made by Holdings, the Parent Borrower, the
U.S. Subsidiary Guarantors and the Foreign Subsidiary Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties on the Closing Date
pursuant to clause (b) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of Exhibit F-1, Exhibit F-2, Exhibit F-3
or Exhibit F-4, as applicable, to the Existing Credit Agreement, and (b) each
other guaranty and guaranty supplement delivered pursuant to Section 6.11, all
guarantees hereunder, the “Guaranties.”


“Hazardous Materials” means materials, chemicals, substances, compounds, wastes,
pollutants and contaminants, in any form, including all explosive or radioactive
substances or wastes, mold, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, in each case regulated pursuant to any
Environmental Law.


“Hedge Bank” means any Person that is an Agent, a Lender, or an Affiliate of any
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing.

 
-39-

--------------------------------------------------------------------------------

 

“Hedging Obligations” means obligations of the Parent Borrower or any Subsidiary
arising under any Secured Hedge Agreement.


“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.


“Holdings Pledge Agreement” means the Pledge Agreement, substantially in the
form of Exhibit G-5 to the Existing Credit Agreement and dated as of the
Execution Date, between Holdings and the Administrative Agent for the benefit of
the Secured Parties.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.


“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide estate
planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor advised fund of which any such individual is
the donor.


“Incremental Amendment” has the meaning specified in Section 2.14(a).


“Incremental Term Loans” has the meaning specified in Section 2.14(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)           the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;


(c)           net obligations of such Person under any Swap Contract;


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business and (ii) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable);


(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;


(f)           all Attributable Indebtedness;

 
-40-

--------------------------------------------------------------------------------

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and


(h)           all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of clause (a) of the
definition of Consolidated Total Debt of such Person and (ii) in the case of the
Parent Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of Indebtedness of
any Person that is not assumed by such Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.


“Indemnified Liabilities” has the meaning specified in Section 10.05.


“Indemnified Taxes” has the meaning specified in Section 3.01(a).


“Indemnitees” has the meaning specified in Section 10.05.


“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Parent Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Parent Borrower and its
Affiliates.


“Information” has the meaning specified in Section 10.08.


“Initial Incremental Amount” has the meaning specified in Section 2.14(a).


“Initial Non-Principal Properties Collateral” means “Collateral,” as defined in
the Non-Principal Properties Security Agreements, which assets the Parent
Borrower has determined do not constitute “Principal Properties” under (and as
defined in and determined in accordance with) the Retained Existing Notes
Indenture.


“Initial Principal Properties Collateral” means “Collateral” as defined in the
Principal Properties Security Agreement.


“Initial Revolving Borrowing” means one or more borrowings of Dollar Revolving
Credit Loans or issuances or deemed issuances of Letters of Credit on the
Closing Date in an amount not to exceed the aggregate amounts specified or
referred to in the definition of “Permitted Initial Revolving Borrowing
Purposes.”


“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreements.


“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
dated as of the Restatement Date between the Administrative Agent, the ABL
Administrative Agent and the other parties thereto, substantially in the form
attached as Exhibit I-1, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.

 
-41-

--------------------------------------------------------------------------------

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan and the Administrative Agent, nine or twelve months (or
such period of less than one month as may be consented to by the Administrative
Agent and each Lender), as selected by the relevant Borrower in its Committed
Loan Notice; provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person.  For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, net
of any return representing a return of capital with respect to such Investment.


“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Parent Borrower.


“IP Rights” has the meaning specified in Section 5.15.

 
-42-

--------------------------------------------------------------------------------

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Parent Borrower (or any of its Subsidiaries) or in
favor of such L/C Issuer and relating to such Letter of Credit.


“Joinder Agreement” means the joinder agreement dated as of the Closing Date,
among the Borrowers and the Administrative Agent, substantially in the form
attached as Exhibit J to the Existing Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time in accordance therewith and
herewith.


“Judgment Currency” has the meaning specified in Section 10.19.


“Junior Financing” has the meaning specified in Section 7.12(a).


“Junior Financing Documentation” means any documentation governing any Junior
Financing.


“Latest Maturity Date” means, at any date of determination, the latest date that
is a Maturity Date applicable to any Loan or Commitment hereunder at such time,
determined after giving effect to any extension of the Maturity Dates hereunder
and assuming, in the case of any Maturity Date that is determined by reference
to the satisfaction or non-satisfaction of any condition, that such Maturity
Date is to occur on the latest of the dates specified therefor.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.


“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.


“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.


“L/C Credit Extensions” means the collective reference to the Dollar L/C Credit
Extensions and the Alternative Currency L/C Credit Extensions.


“L/C Issuer” means the collective reference to each Dollar L/C Issuer and each
Alternative Currency L/C Issuer.


“L/C Obligations” means the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.



 
-43-

--------------------------------------------------------------------------------

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”


“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder or under the
Existing Credit Agreement or any letter of credit set forth on Schedule 1.01G to
the Existing Credit Agreement.  A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.


“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facilities (or, if such day is not a Business Day, the next preceding Business
Day) without giving effect to any Extension unless the applicable L/C Issuer
shall have consented to such Extension.


“License Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Parent Borrower substantially all of the assets of which
consist of Broadcast Licenses and related rights.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.


“LMA” means a time brokerage agreement between a broadcaster-broker and a radio
station licensee pursuant to which the broadcaster-broker supplies programming
and sells commercial spot announcements in discrete blocks of time provided by
the radio station licensee that amount to 15% or more of the weekly broadcast
hours of the radio station licensee’s radio broadcast station.


“Loan” means an extension of credit made by a Lender to a Borrower under Article
II (including such extensions of credit that were made prior to the Restatement
Date and acknowledged in Section 2.01 as of such date) in the form of a Term
Loan, a Revolving Credit Loan or a Swing Line Loan.


“Loan Documents” means, collectively, (i) this Agreement, (ii) the Amendment
Agreement, (iii) the Joinder Agreement, (iv) the Notes, (v) the Guaranties, (vi)
the Collateral Documents, (vii) the Issuer Documents, (viii) the Intercreditor
Agreement, (ix) the First Lien Intercreditor Agreement, if applicable, and (x)
the Second Lien Intercreditor Agreement, if applicable.

 
-44-

--------------------------------------------------------------------------------

 

“Loan Parties” means, collectively, Holdings, the U.S. Loan Parties and the
Foreign Loan Parties.


“Loss Sharing Agreement” means the Loss Sharing Agreement, dated as of the
Closing Date, among the Lenders (it being understood that no Loan Party and no
Borrower is a party to such agreement), as the same may be amended or
supplemented from time to time.


“LTM Cost Base” means, for any Test Period, the sum of (a) direct operating
expenses, (b) selling, general and administrative expenses and (c) corporate
expenses, in each case excluding depreciation, amortization and interest
expense, of the Parent Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.


“Management Stockholders” means the members of management of the Parent Borrower
and its Subsidiaries who are investors in the Parent Borrower or any direct or
indirect parent thereof.


“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01C.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole or (b) the rights and
remedies of the Administrative Agent and the Lenders hereunder.


“Material Adverse Effect on the Company” has the meaning ascribed to such term
in the Merger Agreement (as in effect on the Closing Date).


“Material Domestic Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Domestic Subsidiaries (a) whose total assets at the last day
of the end of the most recently ended fiscal quarter of the Parent Borrower for
which financial statements have been delivered pursuant to Section 6.01 were
equal to or greater than 2.5% of Total Assets at such date or (b) whose gross
revenues for the most recently ended period of four consecutive fiscal quarters
of the Parent Borrower for which financial statements have been delivered
pursuant to Section 6.01 were equal to or greater than 2.5% of the consolidated
gross revenues of the Parent Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Domestic Subsidiaries
that are not Guarantors solely because they do not meet the thresholds set forth
in clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets
as of the end of the most recently ended fiscal quarter of the Parent Borrower
for which financial statements have been delivered pursuant to Section 6.01 or
contribute more than 5.0% of the gross revenues of the Parent Borrower and the
Restricted Subsidiaries for the period of four consecutive fiscal quarters
ending as of the last day of such fiscal quarter, then the Parent Borrower
shall, not later than 45 days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and comply with the provisions of Section
6.11 applicable to such Subsidiaries; provided, however, that, any License
Subsidiary that is a Domestic Subsidiary shall be deemed to be a Material
Domestic Subsidiary if such License Subsidiary would constitute a Material
Domestic Subsidiary if it were assumed that such License Subsidiary had the
revenues associated with the Broadcast Stations operated by the Parent Borrower
and its Domestic Subsidiaries that utilized the Broadcast Licenses owned by such
License Subsidiary.

 
-45-

--------------------------------------------------------------------------------

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Foreign Subsidiaries (a) whose total assets at the end of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements have been delivered pursuant to Section 6.01 were equal to or greater
than 2.5% of Total Assets at such date or (b) whose gross revenues for the most
recently ended period of four consecutive fiscal quarters of the Parent Borrower
for which financial statements have been delivered pursuant to Section 6.01 were
equal to or greater than 2.5% of the consolidated gross revenues of the Parent
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Foreign Subsidiaries that are not Guarantors
solely because they do not meet the thresholds set forth in clauses (a) or (b)
comprise in the aggregate more than 5.0% of Total Assets as of the end of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements have been delivered pursuant to Section 6.01 or contribute more than
5.0% of the gross revenues of the Parent Borrower and the Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
last day of such fiscal quarter, then the Parent Borrower shall, not later than
45 days after the date by which financial statements for such quarter are
required to be delivered pursuant to this Agreement, designate in writing to the
Administrative Agent one or more of such Foreign Subsidiaries as “Material
Foreign Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and comply with the provisions of Section 6.11 applicable to
such Subsidiaries; provided, however, that, any License Subsidiary that is a
Foreign Subsidiary shall be deemed to be a Material Foreign Subsidiary if such
License Subsidiary would constitute a Material Foreign Subsidiary if it were
assumed that such License Subsidiary had the revenues associated with the
Broadcast Stations operated by the Parent Borrower’s Foreign Subsidiaries that
utilized the Broadcast Licenses owned by such License Subsidiary.


“Material Real Property” means any fee owned real property owned by any Loan
Party with a Fair Market Value in excess of $15,000,000 (at the Closing Date or,
with respect to real property acquired after the Closing Date, at the time of
acquisition as reasonably estimated by the Parent Borrower), but solely to the
extent either (a) constituting Non-Principal Properties Collateral or (b)
expressly designated as Principal Properties Collateral to secure the Principal
Properties Permitted Amount.


“Material Subsidiary” means any Material Domestic Subsidiary or Material Foreign
Subsidiary.


“Maturity Date” means (a) with respect to the Revolving Credit Facilities, the
date that is six years after the Closing Date, (b) with respect to the Tranche A
Term Loans, the date that is six years after the Closing Date and (c) with
respect to the Tranche B Term Loans, Delayed Draw Term Loans and Tranche C Term
Loans, the date that is seven years and six months after the Closing Date;
provided that if either such day is not a Business Day, the Maturity Date shall
be the Business Day immediately preceding such day.


“Maximum Rate” has the meaning specified in Section 10.11.


“Merger” has the meaning specified in the preliminary statements to the Existing
Credit Agreement.


“Merger Agreement” means the Agreement and Plan of Merger, dated as of November
16, 2006, by and among the Parent Borrower, Merger Sub, T Triple Crown Finco,
LLC, B Triple Crown Finco, LLC and Parent, as amended by Amendment No. 1 dated
as of April 18, 2007, Amendment No. 2 dated as of May 17, 2007 and Amendment No.
3 dated as of May 13, 2008.

 
-46-

--------------------------------------------------------------------------------

 

“Merger Consideration” means an amount equal to the total funds required to pay
to the holder of each share of issued and outstanding common stock (subject to
certain exceptions as set forth in the Merger Agreement) of the Parent Borrower
(and to the holders of certain outstanding options to purchase, and outstanding
restricted stock units with respect to, shares of common stock of the Parent
Borrower (after deduction for any applicable exercise price)), other than shares
the holders of which have elected to convert into common stock of Parent, an
aggregate amount per share equal to the Cash Consideration (as defined Merger
Agreement).


“Merger Sub” has the meaning specified in the preliminary statements to this
Agreement.


“Minority Investment” means any Person other than a Subsidiary in which the
Parent Borrower or any Restricted Subsidiary owns any Equity Interests.


“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.16(b).


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”


“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”


“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates makes or is obligated to
make contributions, or with respect to which the Parent Borrower or any
Subsidiary would reasonably be expected to incur liability.


“NCR Stations” means the Stations listed on Schedule 1.01D.


“Net Cash Proceeds” means:
 
 
-47-

--------------------------------------------------------------------------------

 
 
(a)           with respect to the Disposition of any asset (other than an asset
constituting Receivables Collateral) by the Parent Borrower or any of the
Restricted Subsidiaries or any Casualty Event with respect to an asset not
constituting Receivables Collateral, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash and Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of the Parent Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents, Permitted Alternative
Incremental Facilities Indebtedness (and any Permitted Refinancing thereof) and
Permitted Credit Facilities Refinancing Indebtedness (and any Permitted
Refinancing thereof)), (B) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) incurred by the Parent Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes or
distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid or estimated
to be payable in connection therewith (including withholding taxes imposed on
the repatriation of any such Net Cash Proceeds), (D) in the case of any
Disposition or Casualty Event by a non-wholly-owned Restricted Subsidiary, the
pro rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly-owned
Restricted Subsidiary as a result thereof and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Parent Borrower or any Restricted Subsidiary after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); provided that
no net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $75,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b)           (i) with respect to the incurrence or issuance of any Indebtedness
by the Parent Borrower or any Restricted Subsidiary or any Permitted Equity
Issuance by the Parent Borrower or any direct or indirect parent of the Parent
Borrower or any Qualified Securitization Financing by Holdings or any of its
direct wholly-owned Subsidiaries, or Parent Borrower or any of its Subsidiaries,
the excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (B)(x) taxes or distributions
made pursuant to Section 7.06(g)(i) paid or estimated to be payable in
connection therewith (including withholding taxes imposed on the repatriation of
any cash received in connection with such incurrence or issuance) and (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Parent
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance and (ii) with respect to any Permitted Equity Issuance by any direct or
indirect parent of the Parent Borrower, the amount of cash from such Permitted
Equity Issuance contributed to the capital of the Parent Borrower.


“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.


“New Senior Cash-Pay Notes” means $980,000,000 aggregate principal amount of the
Parent Borrower’s 10.75% senior notes due 2016, and any exchange notes in
respect thereof.


“New Senior Notes” means, collectively, (i) the New Senior Cash-Pay Notes and
(ii) the New Senior Toggle Notes.

 
-48-

--------------------------------------------------------------------------------

 

“New Senior Notes Indenture” means the Indenture, dated July 30, 2008, by and
among BT Triple Crown Merger Co., Inc., Law Debenture Trust Company of New York,
Deutsche Bank Trust Company Americas and the Parent Borrower (as the
successor-in-interest to BT Triple Crown Merger Co., Inc.), as supplemented by
the Supplemental Indenture, dated July 30, 2008, by and among Holdings, certain
subsidiaries of the Parent Borrower party thereto and Law Debenture Trust
Company of New York, as further supplemented by the Supplemental Indenture,
dated December 9, 2008, between CC Finco Holdings, LLC and Law Debenture Trust
Company of New York, as may be amended, supplemented or modified from time to
time.


“New Senior Toggle Notes” means $1,330,000,000 aggregate principal amount of the
Parent Borrower’s 11.0%/11.75% senior toggle notes due 2016, and any exchange
notes in respect thereof, and any increases in the principal amount of New
Senior Toggle Notes (or related exchange notes) in lieu of the payment of cash
interest in accordance with the terms thereof.


“Non-Consenting Lender” has the meaning specified in Section 3.07(d).


“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.


“Non-Loan Party” means any Subsidiary of the Parent Borrower that is not a Loan
Party.


“Non-Principal Properties Collateral” means the Initial Non-Principal Properties
Collateral and Additional Non-Principal Properties Collateral.


“Non-Principal Properties Security Agreements” means the Non-Principal
Properties Security Agreements, substantially in the form of Exhibit G-2 and
Exhibit G-3 to the Existing Credit Agreement, each dated as of the Execution
Date, among the Loan Parties party thereto and the Administrative Agent for the
benefit of the Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.


“Non-Principal Property” means any assets that do not constitute “Principal
Properties” under (and as defined in and determined in accordance with) the
Retained Existing Notes Indenture.


“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note, a Tranche C
Term Loan Note, a Delayed Draw 1 Term Loan Note, a Delayed Draw 2 Term Loan
Note, a Dollar Revolving Credit Note or an Alternative Currency Revolving Credit
Note, as the context may require.


“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) Hedging Obligations and (z) Cash Management
Obligations.  Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents (and any of their Subsidiaries to
the extent they have obligations under the Loan Documents) include the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document.

 
-49-

--------------------------------------------------------------------------------

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Original Revolving Credit Commitment Class” has the meaning specified in
Section 2.16(a).


“Original Term Loan Class” has the meaning specified in Section 2.16(a).


“Other Taxes” has the meaning specified in Section 3.01(f).


“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit taking effect on such date.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.


“Parent” means CC Media Holdings, Inc. (formerly BT Triple Crown Capital
Holdings III, Inc.).


“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.


“Parent Borrower Obligor Cash Management Note” has the meaning specified in the
definition of “CCU Cash Management Notes.”


“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 
-50-

--------------------------------------------------------------------------------

 

“Participant” has the meaning specified in Section 10.07(e).


“Participant Register” has the meaning specified in Section 10.07(e).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the U.S. Pension Protection Act of 2006, as amended.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is either (i) sponsored or maintained by
Holdings, the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
or (ii) to which Holdings, the Parent Borrower, any Subsidiary or any of their
ERISA Affiliates contributes or has an obligation to contribute or with respect
to which the Parent Borrower or any Subsidiary would reasonably be expected to
incur liability.


“Permits” means any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Parent Borrower’s business under its organizational documents
or under any loan treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.


“Permitted Acquisition” has the meaning specified in Section 7.02(j).


“Permitted Additional Notes” means unsecured notes issued by the Parent Borrower
and guaranteed on a subordinated unsecured basis by one or more Guarantors,
provided that (a) the terms of such notes provide for customary subordination of
the guarantees of such notes by each Guarantor to the Obligations (and in any
event the terms of such subordination shall be no less favorable to the Lenders
than the terms of the subordination set forth in the New Senior Notes Indenture)
and do not provide for any scheduled repayment, mandatory redemption, sinking
fund obligation or other payment prior to six months after the Maturity Date for
the Class of Term Loans being repaid with the proceeds of such Permitted
Additional Notes, other than customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights upon an event of default and (b) the covenants, events of default,
guarantees and other terms for such notes (provided that such notes shall have
interest rates and redemption premiums determined by the Board of Directors of
the Parent Borrower to be market rates and premiums at the time of issuance of
such notes), taken as a whole, are determined by the Board of Directors of the
Parent Borrower to be market terms on the date of issuance and in any event are
not materially more restrictive on the Parent Borrower and the Restricted
Subsidiaries, or materially less favorable to the Lenders, than the terms of the
New Senior Notes Indenture and do not require the maintenance or achievement of
any financial performance standards other than as a condition to taking
specified actions, provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Parent
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

 
-51-

--------------------------------------------------------------------------------

 

“Permitted Additional Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Additional Notes.


“Permitted Alternative Incremental Facilities Indebtedness” has the meaning
specified in Section 7.03(i).


“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Parent Borrower or any of its Restricted
Subsidiaries and another Person.


“Permitted Credit Facilities Refinancing Indebtedness” has the meaning specified
in Section 7.03(g).


“Permitted Disposition Assets” means (a) the Specified Assets and (b) the assets
permitted to be Disposed of pursuant to clauses (k), (o), (p) and (t) of Section
7.05.


“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Parent Borrower or any direct or indirect parent of the Parent
Borrower (to the extent the Net Cash Proceeds thereof are contributed to the
common equity capital of the Parent Borrower), in each case to the extent not
prohibited hereunder and neither in connection with the exercise of the Cure
Right or which is for the funding of costs or expenses referenced in clause
(a)(vii) of the definition of “Consolidated EBITDA”.


“Permitted Holder” means any Sponsor or Co-Investor; provided that for purposes
of determining ownership by Permitted Holders of Voting Stock of Parent,
Co-Investors shall be deemed to own the lesser of (x) the percentage of the
voting power of the Voting Stock of Parent actually owned by them at such time
and (y) 25% of the voting power of the Voting Stock of Parent, and shall only be
deemed to be a Permitted Holder to such extent.


“Permitted Initial Revolving Borrowing Purposes” means (a) one or more
Borrowings of Dollar Revolving Credit Loans in an aggregate amount of up to
$600,000,000 to (i) finance the Transactions or (ii) finance working capital
needs of the Parent Borrower or the Restricted Subsidiaries and (b) the issuance
of Letters of Credit (i) in replacement of, or as a backstop for, letters of
credit of the Parent Borrower or the Restricted Subsidiaries outstanding on the
Closing Date or (ii) to finance working capital needs of the Parent Borrower or
the Restricted Subsidiaries.


“Permitted Liens” has the meaning specified in Section 7.01.
 
 
-52-

--------------------------------------------------------------------------------

 

 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder
(provided that, in the case of a Permitted Refinancing pursuant to Section
7.03(t), the existing commitments under the ABL Facilities shall be deemed to be
$783,500,000), (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), at the time thereof, no Event of Default
shall have occurred and be continuing, (d) if such Indebtedness being modified,
refinanced, refunded, renewed or extended is Junior Financing or Retained
Existing Notes, (i) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole; provided that a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended and
does not include guarantees by any other Person who is not an obligor of such
Indebtedness being modified, refinanced, refunded, renewed or extended; provided
that, notwithstanding this clause (d), so long as no Default or Event of Default
is continuing or would result therefrom, Retained Existing Notes with a stated
final maturity (as of the Closing Date) prior to the Maturity Date of the
Tranche A Term Loans (and if at such time all Tranche A Term Loans have been
repaid in full, the Maturity Date of the Tranche B Term Loans) may be refinanced
with Indebtedness that constitutes Permitted Additional Notes, and (e) in the
case of any Permitted Refinancing in respect of the ABL Facilities, such
Permitted Refinancing is secured only by all or any portion of the collateral
securing the ABL Facilities (but not by any other assets) pursuant to one or
more security agreements subject to the Intercreditor Agreement (or another
intercreditor agreement containing terms that are at least as favorable to the
Secured Parties as those contained in the Intercreditor Agreement).

“Permitted Senior Secured Notes” has the meaning specified in Section 7.03(g).


“Permitted Unsecured Notes” has the meaning specified in Section 7.03(g).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“PIK Interest Amount” means the aggregate principal amount of all increases in
outstanding principal amount of New Senior Toggle Notes and issuances of
additional New Senior Toggle Notes or “PIK Notes” (as defined in the New Senior
Notes Indenture or any similar document) in connection with an election by the
Parent Borrower to pay interest in kind.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by the Parent Borrower or any Subsidiary or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.


“Platform” has the meaning specified in Section 6.02.

 
-53-

--------------------------------------------------------------------------------

 

“Pledged Debt” has the meaning specified in the Security Agreements.


“Pledged Equity” has the meaning specified in the Security Agreements.


“primary obligor” has the meaning specified in the definition of “Guarantee.”


“Principal L/C Issuer” means each of Citibank and Deutsche Bank AG New York
Branch.


“Principal Properties” means each radio broadcasting, television broadcasting or
outdoor advertising property located in the United States owned or leased by the
Parent Borrower or any Subsidiary (as defined in the Retained Existing Notes
Indenture) that is a “Principal Property” under (and as defined in and
determined in accordance with) the Retained Existing Notes Indenture.


“Principal Properties Certificate” shall mean a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent at the time
of delivery of the financial statements set forth in Section 6.01(a), setting
forth, as of the end of such fiscal year, a calculation of the Principal
Properties Collateral Amount.


“Principal Properties Collateral” means the Initial Principal Properties
Collateral and any Additional Principal Properties Collateral.


“Principal Properties Collateral Amount” means, as of any date of determination,
the aggregate Fair Market Value of the Principal Properties, determined by the
Parent Borrower (acting reasonably and in good faith), that are the subject of
Liens securing the Obligations.


“Principal Properties Permitted Amount” means, as of any date of determination,
as determined in accordance with the Retained Existing Notes Indenture, an
amount equal to 15% of the total consolidated stockholders’ equity (including
preferred stock) of the Parent Borrower as shown on the audited consolidated
balance sheet contained in the latest annual report to stockholders of the
Parent Borrower.


“Principal Properties Security Agreement” means the Principal Properties
Security Agreement, substantially in the form of Exhibit G-1 to the Existing
Credit Agreement, dated as of the Execution Date, among the Loan Parties party
thereto and the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith and herewith.


“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).


“Pro Forma Financial Statements” has the meaning specified in Section
5.05(a)(ii).


“Projections” has the meaning specified in Section 6.01(c).


“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Tranche A Term Loans, Tranche B Term Loans, Tranche C Term
Loans, Delayed Draw 1 Term Loans or Delayed Draw 2 Term Loans, as applicable, of
such Lender at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Tranche A Term
Loans, Tranche B Term Loans, Tranche C Term Loans, Delayed Draw 1 Term Loans or
Delayed Draw 2 Term Loans, as applicable, at such time; provided that, in the
case of a Revolving Credit Facility, if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 
-54-

--------------------------------------------------------------------------------

 

“Public Lender” has the meaning specified in Section 6.02.


“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.


“Qualified Foreign Subsidiary” means (x) any wholly-owned Restricted Subsidiary
of the Parent Borrower or (y) so long as CCOH is a Subsidiary of the Parent
Borrower, any wholly-owned Restricted Subsidiary of CCOH (other than, in each
case, any Excluded Subsidiary) that, in each case,  (i) is organized or
incorporated under the laws of any of the following jurisdictions:  (a) England
and Wales, (b) Canada or (c) The Netherlands and (ii) has satisfied the
Collateral and Guarantee Requirement as a Foreign Subsidiary Borrower.


“Qualified Securitization Financing” means any transaction or series of
transactions that may be entered into by Holdings or any of its direct
wholly-owned Subsidiaries, the Parent Borrower or any of its Restricted
Subsidiaries pursuant to which such Person may, directly or indirectly, sell,
convey or otherwise transfer to (a) one or more Securitization Entities or (b)
any other Person (in the case of a transfer by a Securitization Entity), or may
grant a security interest in, any Securitization Assets of CCOH or any of its
Subsidiaries (other than any assets that have been transferred or contributed to
CCOH or its Subsidiaries by the Parent Borrower or any other Restricted
Subsidiary of the Parent Borrower) that are customarily granted in connection
with asset securitization transactions similar to the Qualified Securitization
Financing entered into of a Securitization Entity that meets the following
conditions:  (a) the board of directors of the Parent Borrower shall have
determined in good faith that such Qualified Securitization Financing (including
the terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Parent Borrower and the
Securitization Entity, (b) all sales of Securitization Assets and related assets
to the Securitization Entity are made at Fair Market Value, (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms (as determined in
good faith by the Parent Borrower), (d) giving effect on a pro forma basis for
such Qualified Securitization Financing in accordance with Section 1.10, for the
Test Period immediately preceding such transaction (i) the Total Leverage Ratio
would be less than the lesser of (x) 8.0 to 1.0 and (y) the Total Leverage Ratio
for such Test Period before giving effect to such transaction, (ii) the Secured
Leverage Ratio would be less than the lesser of (x) the ratio required for pro
forma compliance with Section 7.14 and (y) the Secured Leverage Ratio for such
Test Period before giving effect to such transaction and (iii) the ratio of
Consolidated Total Debt of the Parent Borrower and U.S. Guarantors to
Consolidated EBITDA of the Parent Borrower and its Restricted Subsidiaries is
less than 6.5 to 1.0 and (e) the Administrative Agent shall have received an
officers’ certificate of a Responsible Officer of the Parent Borrower certifying
that all of the requirements of clauses (a) through (d) have been
satisfied.  The grant of a security interest in any Securitization Assets of the
Parent Borrower or any of the Restricted Subsidiaries (other than a
Securitization Entity) to secure Indebtedness under this Agreement prior to
engaging in any securitization transaction shall not be deemed a Qualified
Securitization Financing.


“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

 
-55-

--------------------------------------------------------------------------------

 

“Receivables Collateral” means all the “Intercreditor Collateral” as defined in
the Intercreditor Agreement.


“Receivables Collateral Security Agreement” means the Receivables Collateral
Security Agreement, substantially in the form of Exhibit G-4 to the Existing
Credit Agreement, dated as of the Execution Date, among the Loan Parties party
thereto and the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith and herewith.


“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of Citibank or such other banks as may be appointed by the
Administrative Agent in consultation with the Parent Borrower.


“Reference Date” has the meaning specified in the definition of “Available
Amount.”


“Refinanced Term Loans” has the meaning specified in Section 10.01.


“Register” has the meaning specified in Section 10.07(d).


“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).


“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Parent
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Parent Borrower or a Restricted Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon the
receipt by the Parent Borrower or a Restricted Subsidiary of the securities of
such Person, such Person would become a Restricted Subsidiary.


“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.


“Replacement Term Loans” has the meaning specified in Section 10.01.


“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.


“Repurchased Existing Notes” means (i) the 7.65% Senior Notes due 2010 of the
Parent Borrower and (ii) the AMFM Notes, in each case to the extent repaid,
prepaid, repurchased or defeased on the Closing Date (or such later date as may
be necessary to effect the Debt Repayment contemplated by any tender offer made
on or prior to the Closing Date).


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.


“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (ii) the aggregate unused
Commitments under such Facility; provided that the unused Commitments of, and
the portion of the Total Outstandings under such Facility held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders.

 
-56-

--------------------------------------------------------------------------------

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, or
treasurer or other similar officer or Person performing similar functions of a
Loan Party and, as to any document delivered on the Closing Date, any secretary
or assistant secretary of a Loan Party.  Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.  Unless
otherwise specified, all references in this Agreement to a “Responsible Officer”
shall refer to a Responsible Officer of the Parent Borrower.


“Restatement Date” means the “Amendment and Restatement Effective Date” as such
term is defined in the Amendment Agreement.


“Restricted Foreign Subsidiary” means any Restricted Subsidiary that is not a
Domestic Subsidiary.


“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest of the Parent Borrower or any of its Restricted Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Parent Borrower’s
stockholders, partners or members (or the equivalent Persons thereof).


“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.


“Restricting Information” has the meaning specified in Section 10.09(a).


“Retained Existing Notes” means (a) the Parent Borrower’s (i) 6.625% Senior
Notes due 2008, (ii) 4.25% Senior Notes due 2009, (iii) 4.5% Senior Notes due
2010, (iv) 6.25% Senior Notes due 2011, 4.4% Senior Notes due 2011, (v) 5.0%
Senior Notes due 2012, (vi) 5.75% Senior Notes due 2013, 5.5% Senior Notes due
2014, (vii) 4.9% Senior Notes due 2015, (viii) 5.5% Senior Notes due 2016, (ix)
6.875% Senior Debentures due 2018 and (x) 7.25% Debentures Due 2027 and (b) any
7.65% Senior Notes due 2010 of the Parent Borrower and 8% Senior Notes due 2008
of AMFM to the extent not repaid, prepaid, repurchased or defeased on the
Closing Date (or such later date as may be necessary to effect the Debt
Repayment contemplated by any tender offer made on or prior to the Closing Date)
(the “Retained Existing Notes” and, together with the Repurchased Existing
Notes, the “Existing Notes”).

 
-57-

--------------------------------------------------------------------------------

 

“Retained Existing Notes Indenture” means the Senior Indenture dated as of
October 1, 1997 among the Parent Borrower and The Bank of New York, as trustee
(with The Bank of New York Trust Company, N.A. as current trustee), as
supplemented by the Second Supplemental Indenture dated as of June 16, 1998, as
further supplemented by the Third Supplemental Indenture dated as of June 16,
1998, as further supplemented by the Eleventh Supplemental Indenture dated as of
January 9, 2003, as further supplemented by the Twelfth Supplemental Indenture
dated as of March 17, 2003, as further supplemented by the Thirteenth
Supplemental Indenture dated as of May 1, 2003, as further supplemented by the
Fourteenth Supplemental Indenture dated as of May 21, 2003, as further
supplemented by the Sixteenth Supplemental Indenture dated as of December 9,
2003, as further supplemented by the Seventeenth Supplemental Indenture dated as
of September 20, 2004, as further supplemented by the Eighteenth Supplemental
Indenture dated as of November 22, 2004, as further supplemented by the
Nineteenth Supplemental Indenture dated as of December 16, 2004, as further
supplemented by the Twentieth Supplemental Indenture dated as of March 21, 2006
and as further supplemented by the Twenty-first Supplemental Indenture dated as
of August 15, 2006, as may be amended, supplemented or modified from time to
time.


“Retained Existing Notes Indenture Debt” means “Debt” under (and as defined in)
the Retained Existing Notes Indenture.


“Retained Existing Notes Indenture Restricted Subsidiary” means any Restricted
Subsidiary that is not an “Unrestricted Subsidiary” under (and as defined in)
the Retained Existing Notes Indenture.


“Retained Existing Notes Indenture Sale-Leaseback Transaction” means any
“Sale-Leaseback Transaction” under (and as defined in) the Retained Existing
Notes Indenture.


“Retained Existing Notes Indenture Unrestricted License Subsidiary” means any
License Subsidiary that (a) is created or acquired after the Closing Date and
(b) constitutes an “Unrestricted Subsidiary” under (and as defined in) the
Retained Existing Notes Indenture.


“Revaluation Date” means (a) with respect to any Alternative Currency Revolving
Credit Loan, each of the following:  (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall reasonably determine or the Required Facility Lenders
under the Alternative Currency Revolving Credit Facility shall reasonably
require; and (b) with respect to any Alternative Currency Letter of Credit, each
of the following:  (i) each date of issuance of a Letter of Credit denominated
in an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount) and (iii) such additional dates as the Administrative
Agent or the Alternative Currency L/C Issuer shall reasonably determine or the
Required Facility Lenders under the Alternative Currency Revolving Credit
Facility shall reasonably require.


“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).


“Revolving Commitment Increase Lender” has the meaning specified in Section
2.14(a).


“Revolving Credit Borrowing” means the collective reference to a Dollar
Revolving Credit Borrowing and an Alternative Currency Revolving Credit
Borrowing.


“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.

 
-58-

--------------------------------------------------------------------------------

 

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.


“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.


“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.


“Rollover Equity” means the value of all Equity Interests of existing
shareholders (including management) of the Parent Borrower (prior to giving
effect to the Merger) that are converted into Equity Interests of Parent (valued
based upon the cash consideration payable in the Merger) in connection with the
Merger and the value of all Equity Interests of Parent issued to or otherwise
directly or indirectly acquired by, any existing shareholders and management of
the Parent Borrower (prior to giving effect to the Merger) in connection with
the Transactions.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement between the Administrative Agent and a trustee or collateral agent
representing each series of Permitted Alternative Incremental Facilities
Indebtedness and Permitted Credit Facilities Refinancing Indebtedness (and, in
each case, any Permitted Refinancing thereof) secured by Liens on all or a
portion of the Collateral of U.S. Loan Parties that are junior to the Liens on
such Collateral of U.S. Loan Parties securing the Loan Documents, substantially
in the form of Exhibit I-3, with such ministerial changes made prior to such
intercreditor agreement’s effectiveness that are reasonably satisfactory to the
Administrative Agent and that are not materially adverse to the Lenders, as such
agreement may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.


“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(f) that is entered into by and between any U.S. Loan Party or any
Subsidiary and any Hedge Bank and designated in writing by the Parent Borrower
to the Administrative Agent as a “Secured Hedge Agreement.”


“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to (b)
Consolidated EBITDA of the Parent Borrower for such Test Period.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Hedge Bank, each Cash Management Bank, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

 
-59-

--------------------------------------------------------------------------------

 

“Secured Party Claim” means any amount which a Foreign Subsidiary Revolving
Borrower owes to a Secured Party under or in connection with the Loan Documents.


“Securities Act” means the Securities Act of 1933, as amended.


“Securitization Assets” means any properties, assets and revenue streams
associated with the Americas Outdoor Advertising segment of the Parent Borrower
and its Subsidiaries that are subject to a Qualified Securitization Financing
and the proceeds thereof.


“Securitization Entity” means a Restricted Subsidiary or direct or indirect
wholly-owned Subsidiary of Holdings (other than the Parent Borrower), or another
Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Holdings or any of its direct or indirect wholly-owned
Subsidiaries, makes an Investment and to which the Parent Borrower or any of its
Restricted Subsidiaries, directly or indirectly, sells, conveys or otherwise
transfers Securitization Assets and related assets that engages in no activities
other than in connection with the ownership and financing of Securitization
Assets, all proceeds thereof and all rights (contingent and other), collateral
and other assets relating thereto, and any business or activities incidental or
related to such business, and which is designated by the board of directors of
the Parent Borrower or such other Person as provided below) as a Securitization
Entity and (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by Holdings, the Parent
Borrower or any other Subsidiary of Holdings, other than another Securitization
Entity (excluding guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Holdings, the Parent Borrower or any other
Subsidiary of the Parent Borrower, other than another Securitization Entity, in
any way other than pursuant to Standard Securitization Undertakings or (iii)
subjects any property or asset of Holdings, the Parent Borrower or any other
Subsidiary of the Parent Borrower, other than another Securitization Entity,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which none
of Holdings, the Parent Borrower or any other Subsidiary of the Parent Borrower,
other than another Securitization Entity, has any material contract, agreement,
arrangement or understanding other than on terms which the Parent Borrower
reasonably believes to be no less favorable to Holdings, the Parent Borrower or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Parent Borrower, (c) to which none of Holdings, the
Parent Borrower or any other Subsidiary of the Parent Borrower, other than
another Securitization Entity, has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results and (d) if such Securitization Entity is not a Restricted
Subsidiary of the Parent Borrower, (i) to the extent permitted by the terms of
the Qualified Securitization Financing, Holdings shall have pledged the Equity
Interests of such Securitization Entity to the Administrative Agent and the
Administrative Agent shall be reasonably satisfied that the Obligations shall
have been secured by a first priority security interest in such Equity Interests
and Holdings shall not permit any other Liens on such Equity Interests and (ii)
Holdings shall not transfer any Equity Interests in such Securitization Entity
to any other Person (other than to Holdings or any of its direct or indirect
wholly-owned Subsidiaries) and shall not permit such Securitization Entity to
issue any additional Equity Interests (other than to Holdings or any of its
direct or indirect wholly-owned Subsidiaries).  Any such designation by the
board of directors of the Parent Borrower or such other Person shall be
evidenced to the Administrative Agent by the delivery to the Administrative
Agent of a certified copy of the resolution of the board of directors of the
Parent Borrower, or such other Person giving effect to such designation and a
certificate executed by a Responsible Officer certifying that such designation
complied with the foregoing conditions.


“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Entity in connection with, any Qualified Securitization Financing.

 
-60-

--------------------------------------------------------------------------------

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by any failure to take
action by or any other event relating to the seller.


“Security Agreement Supplement” has the meaning specified in the Security
Agreements.


“Security Agreements” means, collectively, (i) the Principal Properties Security
Agreement, (ii) the Non-Principal Properties Security Agreements, (iii) the
Receivables Collateral Security Agreement and (iv) the Holdings Pledge
Agreement, each executed by the applicable Loan Parties, together with each
other Security Agreement Supplement executed and delivered pursuant to Section
6.11.


“Similar Business” means any business conducted or proposed to be conducted by
the Parent and its subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


“SPC” has the meaning specified in Section 10.07(h).


“Specified Assets” means assets used in the operation of the NCR Stations.


“Specified Date” means March 27, 2008.


“Specified Equity Contribution” means any cash capital contributions (other than
any Cure Amount, other than any contribution increasing the Available Amount
pursuant to clause (c) of the definition thereof and other than any amount
funded for any cost or expense referenced in clause (a)(vii) of the definition
of “Consolidated EBITDA”) or Net Cash Proceeds from Permitted Equity Issuances
(other than the Equity Contribution and other than any contribution increasing
the Available Amount pursuant to clause (c) of the definition thereof) received
by the Parent Borrower (or any direct or indirect parent thereof and contributed
by such parent as common equity capital to the Parent Borrower) and certified by
a Responsible Officer as a Specified Equity Contribution concurrently with such
contribution or issuance.


“Specified L/C Sublimit” means, with respect to any L/C Issuer, (i) in the case
of Citibank (or any of its Affiliates), (x) in the case of Dollar L/C Credit
Extensions, 50% of the Dollar L/C Sublimit and (y) in the case of Alternative
Currency L/C Credit Extensions, 50% of the Alternative Currency L/C Sublimit,
(ii) in the case of Deutsche Bank AG New York Branch (or any of its Affiliates),
(x) in the case of Dollar L/C Credit Extensions, 50% of the Dollar L/C Sublimit
and (y) in the case of Alternative Currency L/C Credit Extensions, 50% of the
Alternative Currency L/C Sublimit and (iii) in the case of any other L/C Issuer,
(x) in the case of Dollar L/C Credit Extensions, 100% of the Dollar L/C Sublimit
or (y) in the case of Alternative Currency L/C Credit Extensions, 100% of the
Alternative Currency L/C Sublimit, as applicable, or in each case such lower
percentage as is specified in the agreement pursuant to which such Person
becomes an L/C Issuer entered into pursuant to Section 2.03(l) hereof.

 
-61-

--------------------------------------------------------------------------------

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Parent Borrower or any Disposition of a business unit, line of
business or division of the Parent Borrower or a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise.


“Sponsor” means any of Bain Capital LLC and Thomas H. Lee Partners L.P. and any
of their respective Affiliates and funds or partnerships managed or advised by
any or both of them or their respective Affiliates but not including, however,
any portfolio company of any of the foregoing.


“Sponsor Management Agreement” means the Amended and Restated Management
Agreement, dated as of the Execution Date, between certain of the management
companies associated with the one or more of the Sponsors or their advisors, the
Parent Borrower (as successor by merger to BT Triple Crown Merger Co., Inc.), T
Triple Crown Finco, LLC, B Triple Crown Finco, LLC and Parent, as amended,
supplemented, amended and restated, replaced or otherwise modified from time to
time; provided, however, that the terms of any such amendment, supplement,
amendment and restatement or replacement agreement are not, taken as a whole,
less favorable to the Lenders in any material respect than the agreement dated
as of the Execution Date.


“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Alternative Currency L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office; provided that the Administrative Agent or an
Alternative Currency L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Alternative Currency
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided that the
Alternative Currency L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Alternative
Currency Letter of Credit denominated in an Alternative Currency.


“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings (or any direct or indirect
parent company of Holdings) or any of its Subsidiaries that the Parent Borrower
has determined in good faith to be customary in a Securitization Financing.


“Stations” means all radio and television broadcast stations owned by the Parent
Borrower or any of its Restricted Subsidiaries.


“Sterling” and the sign “£” each mean the lawful money of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

 
-62-

--------------------------------------------------------------------------------

 

“Subsidiary Co-Borrowers” means each of the Clear Channel Broadcasting, Inc.,
Capstar Radio Operating Company, Citicasters Co. and Premiere Radio Networks,
Inc.


“Subsidiary Guarantee” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”


“Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”


“Successor Foreign Subsidiary Revolving Borrower” has the meaning specified in
Section 7.04(d)(iii).


“Successor Parent Borrower” has the meaning specified in Section 7.04(d)(i).


“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 
-63-

--------------------------------------------------------------------------------

 

“Swing Line Facility” means the revolving credit sub-facility made available by
the Swing Line Lender pursuant to Section 2.04.


“Swing Line Lender” means Citibank, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments.  The
Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.


“Syndication Agents” has the meaning assigned thereto in the Existing Credit
Agreement.


“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on 4 January 1999.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.


“TARGET Day” means:


(a)           until such time as TARGET is permanently closed down and ceases
operations any day on which both TARGET and TARGET2 are; and


(b)           following such time as TARGET is permanently closed down and
ceased operations, any day on which TARGET2 is,


open for the settlement of payments in euro.


“Taxes” has the meaning specified in Section 3.01(a).


“Tender Offers” means one or more tender offers and consent solicitations by the
Parent Borrower and AMFM to repurchase the Parent Borrower’s outstanding 7.65%
Senior Notes Due 2010 and the outstanding AMFM Notes.


“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01 of the Existing Credit
Agreement or this Agreement.


“Term Commitment” means the collective reference to the Tranche A Term Loan
Commitment, the Tranche B Term Loan Commitment, the Tranche C Term Loan
Commitment and the Delayed Draw Term Loan Commitment.

 
-64-

--------------------------------------------------------------------------------

 

“Term Lender” means, at any time, any Lender that has a (i) Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment, Tranche C Term Loan Commitment,
Delayed Draw 1 Term Loan Commitment or Delayed Draw 2 Term Loan Commitment or
(ii) Tranche A Term Loan, Tranche B Term Loan, Tranche C Term Loan, Delayed Draw
1 Term Loan or Delayed Draw 2 Term Loan at such time.


“Term Loans” means the collective reference to the Tranche A Term Loans made
pursuant to Section 2.01(a)(i) of the Existing Credit Agreement, Tranche B Term
Loans made pursuant to Section 2.01(a)(ii) of the Existing Credit Agreement,
Tranche C Term Loans made pursuant to Section 2.01(a)(iii) of the Existing
Credit Agreement, Delayed Draw 1 Term Loans made pursuant to Section 2.01(a)(iv)
of the Existing Credit Agreement and Delayed Draw 2 Term Loans made pursuant to
Section 2.01(a)(v) of the Existing Credit Agreement.


“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time in respect of which financial statements for each quarter or fiscal year in
such period have been or are required to be delivered pursuant to Section
6.01(a) or (b); provided that, prior to the first date that financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or (b),
the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Parent Borrower ended September 30, 2008.  A Test Period may be
designated by reference to the last day thereof (i.e., the “December 31, 2007
Test Period” refers to the period of four consecutive fiscal quarters of the
Parent Borrower ended December 31, 2007), and a Test Period shall be deemed to
end on the last day thereof.


“Threshold Amount” means $100,000,000.


“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Parent Borrower delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.


“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA of the Parent Borrower for such Test Period.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Tranche A Term Loan” means the term loans made by the Lenders to the Parent
Borrower pursuant to Section 2.01(a)(i) of the Existing Credit Agreement or by
an Incremental Amendment.  Each Tranche A Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan.  The aggregate amount of Tranche A
Term Loans outstanding on the Restatement Date after giving effect to the
Voluntary Prepayment is $1,087,090,292.02.


“Tranche A Term Loan Backstop Amount” means the excess, if any, of (i)
$750,000,000 over (ii) the aggregate principal amount of the initial borrowing
under the ABL Facilities on the Closing Date.


“Tranche A Term Loan Commitment” means, as to each Term Lender, its obligation
to make a Tranche A Term Loan to the Parent Borrower pursuant to Section
2.01(a)(i) of the Existing Credit Agreement in an aggregate amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01B under the
caption “Tranche A Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Tranche A Term Loan Commitments is the Tranche A Term
Loan Commitment Amount.

 
-65-

--------------------------------------------------------------------------------

 

“Tranche A Term Loan Commitment Amount” means the sum of (i) $1,115,000,000 plus
(ii) the Tranche A Term Loan Backstop Amount.


“Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.


“Tranche A Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche A Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-1 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Tranche A
Term Loan Lender resulting from the Tranche A Term Loans made by such Tranche A
Term Loan Lender.


“Tranche B Term Loan” means the term loans made by the Lenders to the Parent
Borrower pursuant to Section 2.01(a)(ii) of the Existing Credit Agreement or by
an Incremental Amendment.  Each Tranche B Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan.  The aggregate amount of Tranche B
Term Loans outstanding on the Restatement Date after giving effect to the
Voluntary Prepayment is $8,735,911,471.67.


“Tranche B Term Loan Commitment” means, as to each Term Lender, its obligation
to make a Tranche B Term Loan to the Parent Borrower pursuant to Section
2.01(a)(ii) to the Existing Credit Agreement in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01B under
the caption “Tranche B Term Loan Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this
Agreement.  The initial aggregate amount of the Tranche B Term Loan Commitments
is $10,700,000,000.


“Tranche B Term Loan Lender” means a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.


“Tranche B Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche B Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-2 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower and the Subsidiary
Co-Borrowers to such Tranche B Term Loan Lender resulting from the Tranche B
Term Loans made by such Tranche B Term Loan Lender.


“Tranche C Term Loan” means the term loans made by the Lenders to the Parent
Borrower pursuant to Section 2.01(a)(iii) of the Existing Credit Agreement or by
an Incremental Amendment.  Each Tranche C Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan.  The aggregate amount of Tranche C
Term Loans outstanding on the Restatement Date after giving effect to the
Voluntary Prepayment is $670,844,991.90.


“Tranche C Term Loan Commitment” means, as to each Term Lender, its obligation
to make a Tranche C Term Loan to the Parent Borrower pursuant to Section
2.01(a)(iii) of the Existing Credit Agreement in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01B under
the caption “Tranche C Term Loan Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this
Agreement.  The initial aggregate amount of the Tranche C Term Loan Commitments
is the Tranche C Term Loan Commitment Amount.

 
-66-

--------------------------------------------------------------------------------

 

“Tranche C Term Loan Commitment Amount” means (i) $705,638,000 minus (ii) the
Net Cash Proceeds received by the Parent Borrower or any wholly-owned Restricted
Subsidiary from the sale of Specified Assets after the Specified Date and on
prior to the Closing Date.


“Tranche C Term Loan Lender” means a Lender with a Tranche C Term Loan
Commitment or an outstanding Tranche C Term Loan.


“Tranche C Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche C Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-3 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Tranche C
Term Loan Lender resulting from the Tranche C Term Loans made by such Tranche C
Term Loan Lender.


“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents.


“Transactions” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the New Senior Notes, (d) the funding of the Term Loans and
the Initial Revolving Borrowing on the Closing Date, (e) the funding of the ABL
Facilities on the Closing Date, if any, (f) the repayment of the “Existing
Credit Agreement” (as defined in the Existing Credit Agreement) on the Closing
Date, (g) the consummation of the Tender Offers on or after to the Closing Date,
(h) the consummation of any other transactions in connection with the foregoing
and (i) the payment of the fees and expenses incurred in connection with any of
the foregoing.


“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan; provided that any Alternative
Currency Revolving Credit Loans denominated in Dollars may only be a
Eurocurrency Rate Loan.


“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent Borrower
designated by the board of directors of the Parent Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date, (b) any
Securitization Entity and (c) any Subsidiary of an Unrestricted Subsidiary, in
each case, until such Person ceases to be an Unrestricted Subsidiary of the
Parent Borrower in accordance with Section 6.14 or ceases to be a Subsidiary of
the Parent Borrower.


“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 
-67-

--------------------------------------------------------------------------------

 

“U.S. Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”


“U.S. Guarantor” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”


“U.S. Lender” has the meaning specified in Section 3.01(d).


“U.S. Loan Parties” means, collectively, the Parent Borrower and the U.S.
Subsidiary Guarantors.


“U.S. Subsidiary Guarantee” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”


“U.S. Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”


“Voluntary Prepayment” has the meaning specified in the Amendment Agreement.


“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.


“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.


“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.           Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:


(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.


(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 
-68-

--------------------------------------------------------------------------------

 

(iii)           The term “including” is by way of example and not limitation.


(iv)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”


(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


(e)           The word “or” is not exclusive.


SECTION 1.03.           Accounting Terms.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein.


SECTION 1.04.           Rounding.  Any financial ratios required to be satisfied
in order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).


SECTION 1.05.           References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.


SECTION 1.06.           Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).


SECTION 1.07.           Additional Alternative Currencies.


(a)           The Parent Borrower may from time to time request that Alternative
Currency Revolving Credit Loans be made and/or Alternative Currency Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency”; provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Alternative Currency Revolving Credit Loans, such
request shall be subject to the approval of the Administrative Agent and each
Alternative Currency Revolving Credit Lender; and in the case of any such
request with respect to the issuance of Alternative Currency Letters of Credit,
such request shall be subject to the approval of the Administrative Agent, each
Alternative Currency Revolving Credit Lender and each Alternative Currency L/C
Issuer.

 
-69-

--------------------------------------------------------------------------------

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten Business Days prior to the date of the desired
Alternative Currency Revolving Credit Borrowing or Alternative Currency L/C
Borrowing (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Alternative Currency
Letters of Credit, each Alternative Currency L/C Issuer, in its or their sole
discretion).  Any such request pertaining to Alternative Currency Revolving
Credit Loans, the Administrative Agent shall promptly notify each Alternative
Currency Revolving Credit Lender thereof; and in the case of any such request
pertaining to Alternative Currency Letters of Credit, the Administrative Agent
shall promptly notify each Alternative Currency L/C Issuer thereof and each of
the Alternative Currency Revolving Credit Lenders.  Each Alternative Currency
Revolving Credit Lender (in the case of any such request pertaining to
Alternative Currency Revolving Credit Loans) or each Alternative Currency L/C
Issuer and each of the Alternative Currency Revolving Credit Lenders (in the
case of a request pertaining to Alternative Currency Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Alternative Currency Revolving Credit Loans or the issuance of
Alternative Currency Letters of Credit, as the case may be, in such requested
currency.


(c)           Any failure by an Alternative Currency Revolving Credit Lender or
an Alternative Currency L/C Issuer, as the case may be, to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Alternative Currency Revolving Credit Lender or
such Alternative Currency L/C Issuer, as the case may be, to permit Alternative
Currency Revolving Credit Loans to be made or Alternative Currency Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Alternative Currency Revolving Credit Lenders consent to making
Alternative Currency Revolving Credit Loans in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Alternative Currency Revolving Credit Borrowings of Alternative
Currency Revolving Credit Loans, and if the Administrative Agent, each
Alternative Currency Revolving Credit Lender and each Alternative Currency L/C
Issuer consent to the issuance of Alternative Currency Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Alternative Currency Letter
of Credit issuances. If the consents required to be obtained by this Section
with respect to an additional currency proposed by the Parent Borrower are not
obtained, the Administrative Agent shall promptly so notify the Parent Borrower.


SECTION 1.08.           Currency Equivalents Generally.


(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Amount as so determined by the Administrative Agent.


(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of an Alternative Currency Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, Eurocurrency Rate Loan or Alternative Currency Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar Amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Alternative
Currency L/C Issuer, as the case may be.

 
-70-

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.


(d)           For purposes of determining compliance with Section 7.14 and
otherwise computing the Total Leverage Ratio and Secured Leverage Ratio, the
equivalent in Dollars of any amount denominated in a currency other than Dollars
will be converted to Dollars (i) with respect to income statement items, in a
manner consistent with that used in calculating Net Income in the Parent
Borrower’s latest financial statements delivered pursuant to Section 6.01(a) or
(b) and (ii) with respect to balance sheet items, in a manner consistent with
that used in calculating balance sheet items in the Parent Borrower’s latest
financial statements delivered pursuant to Section 6.01(a) or (b) and will, in
the case of Indebtedness, reflect the currency translation effects, determined
in accordance with GAAP, of Swap Contracts for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
Dollar equivalent of such Indebtedness.


SECTION 1.09.           Change in Currency.


(a)           Each obligation of the Parent Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the Execution Date shall
be redenominated into Euro at the time of such adoption (in accordance with the
EMU Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Alternative Currency Revolving Credit Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Alternative
Currency Revolving Credit Borrowing, at the end of the then current Interest
Period.


(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.


SECTION 1.10.           Pro Forma Calculations.


(a)           Notwithstanding anything to the contrary herein, the Secured
Leverage Ratio and the Total Leverage Ratio shall be calculated in the manner
prescribed by this Section.

 
-71-

--------------------------------------------------------------------------------

 

(b)           In the event that the Parent Borrower or any Restricted Subsidiary
incurs, assumes, guarantees, redeems, repays, retires or extinguishes any
Indebtedness included in the definitions of Consolidated Secured Debt or
Consolidated Total Debt, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the Test Period for which the Secured Leverage Ratio and the Total Leverage
Ratio, as the case may be, is being calculated but prior to or simultaneously
with the event for which the calculation of any such ratio is made, then the
Secured Leverage Ratio and the Total Leverage Ratio shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee, redemption,
repayment, retirement or extinguishment of Indebtedness, as if the same had
occurred on the last day of the applicable Test Period.


(c)           For purposes of calculating the Secured Leverage Ratio and the
Total Leverage Ratio, Specified Transactions that have been made by the Parent
Borrower or any of its Restricted Subsidiaries during the applicable Test Period
or subsequent to such Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable Test Period.  If since the beginning of any such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Parent Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section, then the Secured Leverage Ratio and the Total Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction occurred at the beginning of the applicable Test Period.


(d)           Notwithstanding the foregoing, when calculating the Secured
Leverage Ratio and Total Leverage Ratio for purposes of determining compliance
with Section 7.14 at the end of a Test Period (excluding determinations of
compliance with such Section on a pro forma basis pursuant to Sections
2.05(b)(ii), 2.14, 6.14 and 7.04), the definition of “Applicable Rate” and
Sections 2.05(b)(i) and 2.05(b)(ii), the events described in Sections 1.10(b)
and 1.10(c) above that occurred subsequent to the end of the Test Period shall
not be given pro forma effect.


(e)           Whenever pro forma effect is to be given to a Specified
Transaction (other than the Transactions), the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of the
Parent Borrower (and may include, for the avoidance of doubt, cost savings,
operating expense reductions and synergies resulting from such Specified
Transaction (other than the Transactions) which is being given pro forma effect
that have been or are expected to be realized and shall be certified in an
officers’ certificate by such responsible financial or accounting officer
delivered to the Administrative Agent); provided that (A) such amounts are
reasonably identifiable and factually supportable, (B) actions to realize such
amounts are taken within 12 months after the date of such Specified Transaction,
(C) no amounts shall be added pursuant to this clause to the extent duplicative
of any amounts that are otherwise added back in computing Consolidated EBITDA
with respect to such period. Notwithstanding the foregoing, calculations of the
Total Leverage Ratio for purposes of the definition of “Applicable Rate” and
Section 2.05(b)(i) and 2.05(b)(ii) shall not include any cost savings, operating
expense reductions or synergies that have not been actually realized.


SECTION 1.11.           Funding Through Applicable Lending Offices.  Any Lender
may, by notice to the Administrative Agent and the Parent Borrower, designate an
Affiliate of such Lender as its applicable Lending Office with respect to any
Alternative Currency Revolving Credit Loans to be made by such Lender to any
Borrower (and, for the avoidance of doubt, a Lender may designate different
applicable Lending Offices to make Loans to the Parent Borrower, on the one
hand, and any Foreign Subsidiary Revolving Borrower, on the other hand, under
the same Alternative Currency Revolving Credit Facility) or make any Alternative
Currency Revolving Credit Loan available to any Borrower by causing any foreign
or domestic branch or Affiliate of such Lender to make such Loans.  In the event
that a Lender designates an Affiliate of such Lender as its applicable Lending
Office for Alternative Currency Revolving Credit Loans to any Borrower under the
Alternative Currency Revolving Credit Facility or makes any Alternative Currency
Revolving Credit Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans, then all
Alternative Currency Revolving Credit Loans and reimbursement obligations to be
funded by such Lender under the Alternative Currency Revolving Credit Facility
to such Borrower shall be funded by such applicable Lending Office or foreign or
domestic branch or Affiliate, as applicable, and all payments of interest, fees,
principal and other amounts payable to such Lender under the Alternative
Currency Revolving Credit Facility shall be payable to such applicable Lending
Office or foreign or domestic branch or Affiliate, as applicable.  Except as
provided in the immediately preceding sentence, no designation by any Lender of
an Affiliate as its applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the applicable Borrower
to pay any principal, interest, fees or other amounts hereunder.

 
-72-

--------------------------------------------------------------------------------

 

ARTICLE II


The Commitments and Credit Extensions


SECTION 2.01.           The Loans.


(a)           The Term Borrowings.    The Parent Borrower and the Term Lenders
acknowledge the making of Tranche A Term Loans, Tranche B Term Loans, Tranche C
Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans, in each
case pursuant to Section 2.01(a) of the Existing Credit Agreement.  The Parent
Borrower and the Term Lenders acknowledge and agree that, to the extent
outstanding on the Restatement Date, the Tranche A Term Loans, the Tranche B
Term Loans, the Tranche C Term Loans, the Delayed Draw 1 Term Loans and the
Delayed Draw 2 Term Loans shall continue to be outstanding as Tranche A Term
Loans, Tranche B Term Loans, Tranche C Term Loans, Delayed Draw 1 Term Loans and
Delayed Draw 2 Term Loans, as applicable, under this Agreement, pursuant to the
terms and conditions of this Agreement and the other Loan Documents.


(ii)           Amounts borrowed under Section 2.01(a) of the Existing Credit
Agreement and repaid or prepaid may not be reborrowed.  Term Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein.


(b)           The Revolving Credit Borrowings.  The Parent Borrower and the
Revolving Credit Lenders acknowledge the making of Dollar Revolving Credit Loans
and Alternate Currency Revolving Credit Loans, in each case pursuant to Section
2.01(b) of the Existing Credit Agreement.  The Parent Borrower and the Revolving
Credit Lenders acknowledge and agree that, to the extent outstanding on the
Restatement Date, the Dollar Revolving Credit Loans and Alternate Currency
Revolving Credit Loans shall continue to be outstanding as Dollar Revolving
Credit Loans and Alternate Currency Revolving Credit Loans, as applicable, under
this Agreement, pursuant to the terms and conditions of this Agreement and the
other Loan Documents.  Subject to the terms and conditions set forth herein, (i)
each Dollar Revolving Credit Lender severally agrees to make loans denominated
in Dollars to the Parent Borrower as elected by the Parent Borrower pursuant to
Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from time to
time, on any Business Day after the Closing Date until the Maturity Date
(provided that each Dollar Revolving Credit Lender agrees to make loans
denominated in Dollars in an aggregate amount not exceeding its Pro Rata Share
of the Initial Revolving Borrowing on the Closing Date), in an aggregate Dollar
Amount not to exceed at any time outstanding the amount of such Lender’s Dollar
Revolving Credit Commitment; provided that after giving effect to any Dollar
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Dollar L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Dollar Revolving Credit Commitment; and (ii) each Alternative Currency
Revolving Credit Lender severally agrees to make loans denominated in Dollars or
an Alternative Currency to the Parent Borrower and the Foreign Subsidiary
Revolving Borrowers as elected by the relevant Borrower pursuant to Section 2.02
(each such loan, an “Alternative Currency Revolving Credit Loan”) from time to
time, on any Business Day after the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Alternative Currency Revolving Credit Commitment; provided that after
giving effect to any Alternative Currency Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Alternative Currency Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Alternative Currency L/C Obligations shall not exceed such Lender’s
Alternative Currency Revolving Credit Commitment.  Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Dollar Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein, and Alternative Currency Revolving Credit Loans (other than
Alternative Currency Revolving Credit Loans denominated in Dollars, which may be
Base Rate Loans or Eurocurrency Rate Loans) must be Eurocurrency Rate Loans, as
further provided herein.

 
-73-

--------------------------------------------------------------------------------

 

(c)           Additional Term Loans and Additional Revolving Credit
Commitments.  Subject to the terms and conditions set forth herein, additional
Classes of Term Loans and Revolving Credit Commitments (together, in the case of
Revolving Credit Commitments, with the related Revolving Credit Loans and/or
participations in Letters of Credit or Swing Line Loans) may be established as
set forth in Sections 2.14 and 2.16.


SECTION 2.02.           Borrowings, Conversions and Continuations of Loans.


(a)           Each Term Borrowing made after the Closing Date, each Revolving
Credit Borrowing (other than Swing Line Borrowings with respect to which this
Section 2.02 shall not apply) made after the Closing Date (or on the Closing
Date in the case of an Initial Revolving Borrowing permitted under clause
(a)(ii) of the definition of “Permitted Initial Revolving Borrowing Purposes”),
each conversion of Term Loans or Revolving Credit Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans, shall be made upon the
relevant Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent (i) not later than 12:00 noon (New York, New York time) (A) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Dollars or any conversion of Base Rate
Loans to Eurocurrency Rate Loans and (B) four (4) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in an Alternative Currency, and (ii) not later than 11:00 a.m. on
the requested date of any Borrowing of Base Rate Loans.  Each telephonic notice
by any Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of such
Borrower.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal Dollar Amount of $1,000,000 or a whole multiple of
the Dollar Amount of $500,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the relevant Borrower is requesting a Delayed Draw 1 Term
Loan, a Delayed Draw 2 Term Loan, Dollar Revolving Credit Borrowing, an
Alternative Currency Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
currency in which the Loans to be borrowed are to be denominated, (v) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, (vi) if applicable, the duration of the Interest
Period with respect thereto, (vii) in the case of Revolving Credit Loans
denominated in Dollars, whether such Revolving Credit Loans are being borrowed
under the Dollar Revolving Credit Facility or the Alternative Currency Revolving
Credit Facility and (viii) in the case of Alternative Currency Revolving Credit
Loans, whether the borrower shall be the Parent Borrower or one of the Foreign
Subsidiary Revolving Borrowers.  If the relevant Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans
(unless the Loan being made or continued is denominated in an Alternative
Currency, in which case it shall be made or continued as a Eurocurrency Rate
Loan with an Interest Period of one month).  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans.  If the
relevant Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period (or fails to give a timely notice requesting a continuation
of Eurocurrency Rate Loans denominated in an Alternative Currency), it will be
deemed to have specified an Interest Period of one (1) month.  If no currency is
specified, the requested Borrowing shall be in Dollars.  Notwithstanding the
foregoing, until the date which is six months after the Closing Date (unless
otherwise agreed by the Administrative Agent), all Eurocurrency Rate Loans may
not have an Interest Period in excess of one (1) month.

 
-74-

--------------------------------------------------------------------------------

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its Pro
Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the relevant Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in an
Alternative Currency described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the respective currency not later than 1:00 p.m., in the case of any
Loan denominated in Dollars, and not later than the Applicable Time in the case
of any Loan denominated in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is on
the Closing Date, Section 4.01), the Administrative Agent shall make all funds
so received available to the relevant Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the relevant
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the relevant Borrower; provided that if, on the date the Committed Loan
Notice with respect to a Borrowing under a Revolving Credit Facility is given by
any Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings and second, to the relevant Borrower as provided above.


(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default, the
Administrative Agent or the Required Facility Lenders may require that no Loans
under the applicable Facility may be converted to or continued as Eurocurrency
Rate Loans, and the Required Facility Lenders under the Alternative Currency
Revolving Credit Facility may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be redenominated
into Dollars in the amount of the Dollar Amount thereof, on the last day of the
then current Interest Period with respect thereto.

 
-75-

--------------------------------------------------------------------------------

 

(d)           The Administrative Agent shall promptly notify the Parent Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Parent Borrower and
the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)           After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, all continuations of Term Loans or Revolving Credit Loans as
the same Type, any Incremental Amendment pursuant to Section 2.14 and any
Extension pursuant to Section 2.16, there shall not be more than thirty (30)
Interest Periods in effect unless otherwise agreed between the Parent Borrower
and the Administrative Agent.


(f)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.


(g)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Pro Rata Share available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the relevant Borrower
on such date a corresponding amount.  If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such Pro Rata Share available to the Administrative Agent, each of such Lender
and such Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
such Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest
error.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower (to the extent such amount is
covered by interest paid by such Lender) the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.


SECTION 2.03.           Letters of Credit.


(a)           The Letter of Credit Commitments.
 
 
-76-

--------------------------------------------------------------------------------

 


(i)           Subject to the terms and conditions set forth herein, (A)(1) each
Dollar L/C Issuer agrees, in reliance upon the agreements of the other Dollar
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Dollar Letters of Credit for the account of the
Parent Borrower (provided that any Dollar Letter of Credit may be for the
benefit of any Subsidiary of the Parent Borrower) and to amend or renew Dollar
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drawings under the Dollar Letters of Credit and (2) the Dollar
Revolving Credit Lenders severally agree to participate in Dollar Letters of
Credit issued pursuant to this Section 2.03 and (B)(1) each Alternative Currency
L/C Issuer agrees, in reliance upon the agreements of the other Alternative
Currency Revolving Credit Lenders set forth in this Section 2.03, (x) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Alternative Currency Letters of
Credit denominated in Dollars or in an Alternative Currency for the account of
the Parent Borrower or any Foreign Subsidiary Revolving Borrower (provided that
any Alternative Currency Letter of Credit may be for the benefit of any
Subsidiary of the Parent Borrower or any Foreign Subsidiary Revolving Borrower)
and to amend or renew Alternative Currency Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (y) to honor drawings under the
Alternative Currency Letters of Credit and (2) the Alternative Currency
Revolving Credit Lenders severally agree to participate in Alternative Currency
Letters of Credit issued pursuant to this Section 2.03; provided that L/C
Issuers shall not be obligated to make L/C Credit Extensions with respect to
Letters of Credit, and Lenders shall not be obligated to participate in Letters
of Credit if, as of the date of the applicable (I) Dollar Letter of Credit, (x)
the Dollar Revolving Credit Exposure of any Lender would exceed such Lender’s
Dollar Revolving Credit Commitment or (y) the Outstanding Amount of all Dollar
L/C Obligations would exceed the Dollar L/C Sublimit and (II) Alternative
Currency Letter of Credit, (x) the Alternative Currency Revolving Credit
Exposure of any Lender would exceed such Lender’s Alternative Currency Revolving
Credit Commitment or (y) the Outstanding Amount of all Alternative Currency L/C
Obligations would exceed the Alternative Currency L/C Sublimit; provided further
that no Letter of Credit shall be issued by any L/C Issuer the stated amount of
which, when added to the Outstanding Amount of L/C Credit Extensions with
respect to such L/C Issuer, would exceed the applicable Specified L/C Sublimit
of such L/C Issuer then in effect.  Each request by the Parent Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Parent Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Parent Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Parent Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii)           An L/C Issuer shall not issue any Letter of Credit if:


(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless otherwise agreed by such L/C Issuer and the
Administrative Agent in their sole discretion; or


(B)           the expiry date of such requested Letter of Credit would occur
after the applicable Letter of Credit Expiration Date, unless (1) each
Appropriate Lender shall have approved such expiry date or (2) the Outstanding
Amount of the L/C Obligations in respect of such requested Letter of Credit has
been Cash Collateralized.


(iii)           An L/C Issuer shall be under no obligation to issue any Letter
of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 
-77-

--------------------------------------------------------------------------------

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is to be denominated in a currency other than
(i) in the case of Dollar Letters of Credit, Dollars and (ii) in the case of
Alternative Currency Letters of Credit, Dollars or an Alternative Currency; or


(D)           any Dollar Revolving Credit Lender, in the case of a Dollar Letter
of Credit, or any Alternative Currency Revolving Credit Lender, in the case of
an Alternative Currency Letter of Credit, is a Defaulting Lender, unless such
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
Parent Borrower to eliminate such L/C Issuer’s risk with respect to the
participation in such Letter of Credit by all such Defaulting Lenders, including
by (1) Cash Collateralizing, (2) reallocating pursuant to Section 2.17(a), or
(3) obtaining a backstop letter of credit from an issuer reasonably satisfactory
to the L/C Issuer to support, each such Defaulting Lender’s Pro Rata Share of
any L/C Obligations in respect of such Letter of Credit.


(iv)           An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(v)           Each L/C Issuer shall act on behalf of the Appropriate Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions and (B) as additionally provided herein with respect to the L/C
Issuers.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Parent Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower.  Such Letter of Credit Application must be received by the relevant
L/C Issuer and the Administrative Agent not later than 12:00 noon at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion.  In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer:  (a) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (b) the amount thereof; (c) the
expiry date thereof; (d) the name and address of the beneficiary thereof; (e)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (f) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (g) the currency in which the
requested Letter of Credit will be denominated and whether such Letter of Credit
shall constitute a Dollar Letter of Credit or an Alternative Currency Letter of
Credit; and (h) such other matters as the relevant L/C Issuer may reasonably
request.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 
-78-

--------------------------------------------------------------------------------

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the relevant L/C
Issuer has received written notice from any Dollar Revolving Credit Lender, in
the case of a Dollar Letter of Credit, or any Alternative Currency Revolving
Credit Lender, in the case of an Alternative Currency Letter of Credit, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Parent Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be.  Immediately upon the issuance of (x) each Dollar
Letter of Credit, each Dollar Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, acquire from the relevant L/C
Issuer a risk participation in such Dollar Letter of Credit in an amount equal
to the product of such Dollar Revolving Credit Lender’s Pro Rata Share times the
amount of such Dollar Letter of Credit and (y) each Alternative Currency Letter
of Credit, each Alternative Currency Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, acquire from the relevant
L/C Issuer a risk participation in such Alternative Currency Letter of Credit in
an amount equal to the product of such Alternative Currency Revolving Credit
Lender’s Pro Rata Share times the amount of such Alternative Currency Letter of
Credit.


(iii)           If the Parent Borrower so requests in any applicable Letter of
Credit Application, the relevant L/C Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon by the relevant L/C Issuer and the Parent Borrower at the time such Letter
of Credit is issued.  Unless otherwise directed by the relevant L/C Issuer, the
Parent Borrower shall not be required to make a specific request to the relevant
L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time until an expiry date not later than the applicable Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) the relevant L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise) or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Nonrenewal Notice Date from the Administrative
Agent or any Dollar Revolving Credit Lender, in the case of a Dollar Letter of
Credit, or any Alternative Currency Revolving Letter of Credit Lender, in the
case of an Alternative Currency Letter of Credit, or the Parent Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 
-79-

--------------------------------------------------------------------------------

 

(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Parent Borrower and the Administrative Agent thereof.  In
the case of an Alternative Currency Letter of Credit denominated in an
Alternative Currency, the Parent Borrower shall reimburse the relevant
Alternative Currency L/C Issuer in such Alternative Currency, unless (A) such
L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars or (B) in the absence of any such requirement
for reimbursement in Dollars, the Parent Borrower shall have notified the
relevant Alternative Currency L/C Issuer promptly following receipt of the
notice of drawing that the Parent Borrower will reimburse such Alternative
Currency L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under an Alternative Currency Letter of Credit denominated
in an Alternative Currency, the relevant Alternative Currency L/C Issuer shall
notify the Parent Borrower of the Dollar Amount of the amount of the drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
third Business Day following the date of any payment by any L/C Issuer under a
Letter of Credit to be reimbursed in Dollars (including all Letters of Credit
denominated in Dollars), or the Applicable Time on the third Business Day
following the date of any payment by any L/C Issuer under an Alternative
Currency Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Parent Borrower shall reimburse such L/C Issuer in
an amount equal to the amount of such drawing in the applicable currency.  If
the Parent Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars or in the
Dollar Amount thereof in the case of an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share
thereof.  In such event, (x) in the case of an Unreimbursed Amount under a
Dollar Letter of Credit, the Parent Borrower shall be deemed to have requested a
Dollar Revolving Credit Borrowing of Base Rate Loans and (y) in the case of an
Unreimbursed Amount under an Alternative Currency Letter of Credit, the Parent
Borrower shall be deemed to have requested an Alternative Currency Revolving
Credit Borrowing of Base Rate Loans in Dollars, in each case to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments under the applicable Revolving Credit Facility of
the Appropriate Lenders, and subject to the conditions set forth in Section 4.02
(other than the delivery of a Committed Loan Notice).  Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.


(ii)           Each Dollar Revolving Credit Lender (including any such Lender
acting as an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the relevant
Dollar L/C Issuer at the Administrative Agent’s Office for payments in an amount
equal to its Pro Rata Share of any Unreimbursed Amount in respect of a Dollar
Letter of Credit not later than 1:00 p.m. on the Business Day specified in such
notice by the Administrative Agent (which may be the same Business Day such
notice is provided if such notice is provided prior to 12:00 noon), whereupon,
subject to the provisions of Section 2.03(c)(iii), each Dollar Revolving Credit
Lender that so makes funds available shall be deemed to have made a Dollar
Revolving Credit Loan that is a Base Rate Loan to the Parent Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
relevant Dollar L/C Issuer.  Each Alternative Currency Revolving Credit Lender
(including any such Lender acting as an L/C Issuer) shall upon any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the relevant Alternative Currency L/C Issuer at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share of any Unreimbursed Amount in respect of an Alternative Currency Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent (which may be the same Business Day such notice is
provided if such notice is provided prior to 12:00 noon), whereupon, subject to
the provisions of Section 2.03(c)(iii), each Alternative Currency Revolving
Credit Lender that so makes funds available shall be deemed to have made an
Alternative Currency Revolving Credit Loan that is a Base Rate Loan in Dollars
to the Parent Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the relevant Alternative Currency L/C Issuer.

 
-80-

--------------------------------------------------------------------------------

 

(iii)           With respect to any Unreimbursed Amount in respect of a Dollar
Letter of Credit that is not fully refinanced by a Dollar Revolving Credit
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Parent Borrower shall be deemed
to have incurred from the relevant Dollar L/C Issuer a Dollar L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which Dollar
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate.  In such event, each Dollar Revolving
Credit Lender’s payment to the Administrative Agent for the account of the
relevant Dollar L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Dollar L/C Borrowing and shall
constitute a Dollar L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.  With respect to any
Unreimbursed Amount in respect of an Alternative Currency Letter of Credit that
is not fully refinanced by an Alternative Currency Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Parent Borrower shall be deemed to have
incurred from the relevant Alternative Currency L/C Issuer an Alternative
Currency L/C Borrowing in the amount of the Unreimbursed Amount in Dollars that
is not so refinanced, which Alternative Currency L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Alternative Currency Revolving Credit
Lender’s payment to the Administrative Agent for the account of the relevant
Alternative Currency L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Alternative Currency L/C
Borrowing and shall constitute an Alternative Currency L/C Advance from such
Lender in satisfaction of its participation obligation under this Section 2.03.


(iv)           Until each Appropriate Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the relevant L/C Issuer.


(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the relevant Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the relevant
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Parent Borrower to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 
-81-

--------------------------------------------------------------------------------

 

(d)           Repayment of Participations.


(i)           If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Appropriate Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Parent Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Appropriate Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  The Obligations of the Revolving
Credit Lenders under this clause (d)(ii) shall survive the payment in full of
the Obligations and the termination of this Agreement.


(e)           Obligations Absolute.  The obligation of the Parent Borrower to
reimburse the relevant L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Parent Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the relevant L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
relevant L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 
-82-

--------------------------------------------------------------------------------

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent Borrower or any
Subsidiary or in the relevant currency markets generally;


(vi)           any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or


(vii)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;


provided that the foregoing shall not excuse any L/C Issuer from liability to
the Parent Borrower to the extent of any direct damages (as opposed to punitive
or consequential damages or lost profits, claims in respect of which are waived
by the Parent Borrower to the extent permitted by applicable Law) suffered by
the Parent Borrower that are caused by acts or omissions of such L/C Issuer
constituting gross negligence or willful misconduct on the part of such L/C
Issuer.


(f)           Role of L/C Issuers.  Each Lender and the Parent Borrower agree
that, in paying any drawing under a Letter of Credit, the relevant L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the L/C Issuers, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) a problem with the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Parent Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided that this assumption is not intended to, and
shall not, preclude the Parent Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(iii) of this Section 2.03(f); provided that anything in such clauses to the
contrary notwithstanding, the Parent Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Parent Borrower, to the extent,
but only to the extent, of any direct, as opposed to lost profits or punitive or
consequential damages suffered by the Parent Borrower that were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 
-83-

--------------------------------------------------------------------------------

 

(g)           Cash Collateral.  If (i) any Event of Default occurs and is
continuing and the Required Lenders require the Parent Borrower to Cash
Collateralize its L/C Obligations pursuant to Section 8.02(c), (ii) an Event of
Default set forth under Section 8.01(f) occurs and is continuing or (iii) for
any reason, any Letter of Credit is outstanding at the time of termination of
the Revolving Credit Commitments and a backstop letter of credit that is
satisfactory to the relevant L/C Issuer in its sole discretion is not in place,
then the Parent Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such Event of Default), and shall do so not later than 2:00 p.m.
on (x) in the case of the immediately preceding clause (i) or (iii), (1) the
Business Day that the Parent Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Parent Borrower
receives such notice and (y) in the case of the immediately preceding clause
(ii), the Business Day on which an Event of Default set forth under Section
8.01(f) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day.  For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Appropriate Lenders, as collateral
for the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders).  Derivatives of such term have
corresponding meanings.  The Parent Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in Cash
Equivalents selected by the Administrative Agent in its sole discretion.  Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer.  To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Parent Borrower.  In the case of clause (i)
or (ii) above, if such Event of Default is cured or waived and no other Event of
Default is then occurring and continuing, the amount of any Cash Collateral
shall be refunded to the Parent Borrower.


(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the relevant L/C Issuer and the Parent Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.


(i)           Letter of Credit Fees.


(i)           The Parent Borrower shall pay to the Administrative Agent for the
account of each Dollar Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Dollar Letter of Credit issued pursuant to
this Agreement equal to (A) the Applicable Rate times the daily maximum amount
then available to be drawn under such Dollar Letter of Credit (whether or not
such maximum amount is then in effect under such Dollar Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Dollar
Letter of Credit), minus (B) the fronting fee set forth in Section 2.03(j)
below.  Such letter of credit fees shall be computed on a quarterly basis in
arrears.  Such letter of credit fees shall be due and payable in Dollars on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Dollar
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Dollar Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 
-84-

--------------------------------------------------------------------------------

 

(ii)           The Parent Borrower shall pay to the Administrative Agent for the
account of each Alternative Currency Revolving Credit Lender in accordance with
its Pro Rata Share a Letter of Credit fee for each Alternative Currency Letter
of Credit issued pursuant to this Agreement equal to (A) the Applicable Rate
times the daily maximum Dollar Amount then available to be drawn under such
Alternative Currency Letter of Credit (whether or not such maximum amount is
then in effect under such Alternative Currency Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Alternative Currency
Letter of Credit), minus (B) the fronting fee set forth in Section 2.03(j)
below.  Such letter of credit fees shall be computed on a quarterly basis in
arrears.  Such letter of credit fees shall be due and payable in Dollars on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such
Alternative Currency Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Alternative Currency Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Parent Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit.  Such fronting fees shall be computed on a quarterly
basis in arrears.  Such fronting fees shall be due and payable on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  In
addition, the Parent Borrower shall pay directly to each L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.


(k)           Conflict with Letter of Credit Application.  Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.


(l)           Addition of an L/C Issuer.


(i)           A Dollar Revolving Credit Lender may become an additional Dollar
L/C Issuer hereunder pursuant to a written agreement among the Parent Borrower,
the Administrative Agent and such Dollar Revolving Credit Lender.  The
Administrative Agent shall notify the Dollar Revolving Credit Lenders of any
such additional Dollar L/C Issuer.


(ii)           An Alternative Currency Revolving Credit Lender may become an
additional Alternative Currency L/C Issuer hereunder pursuant to a written
agreement among the Parent Borrower, the Administrative Agent and such
Alternative Currency Revolving Credit Lender.  The Administrative Agent shall
notify the Alternative Currency Revolving Credit Lenders of any such additional
Alternative Currency L/C Issuer.


(iii)           On the last Business Day of each March, June, September and
December (and on such other dates as the Administrative Agent may request), each
L/C Issuer shall provide the Administrative Agent a list of all Letters of
Credit issued by it that are outstanding at such time together with such other
information as the Administrative Agent may from time to time reasonably
request.


(m)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Parent Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Parent Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Parent Borrower, and that the Parent
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 
-85-

--------------------------------------------------------------------------------

 

SECTION 2.04.           Swing Line Loans.


(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Parent Borrower from time to time on any Business Day
(other than the Closing Date) prior to the Maturity Date with respect to the
Dollar Revolving Credit Facility (without giving effect to any Extension thereof
unless the Swing Line Lender shall have consented to such Extension) in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Dollar Revolving
Credit Loans and Dollar L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Dollar Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan, the
aggregate Outstanding Amount of the Dollar Revolving Credit Loans of any other
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Dollar L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving
Credit Commitment then in effect.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Parent Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Swing Line Loans shall
only be denominated in Dollars.  Immediately upon the making of a Swing Line
Loan, each Dollar Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line
Loan.  Notwithstanding the foregoing, the Swing Line Lender shall not be
obligated to make Swing Line Loans if a Dollar Revolving Credit Lender is a
Defaulting Lender to the extent such Defaulting Lender’s participation in Swing
Line Loans cannot be reallocated to Non-Defaulting Lenders pursuant to Section
2.17(a).


(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Dollar Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a) or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Parent Borrower.

 
-86-

--------------------------------------------------------------------------------

 

(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Parent Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Dollar Revolving Credit Lender make a Base Rate Loan in an amount equal to
such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Dollar Revolving Credit
Commitments and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Parent Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Dollar Revolving Credit Lender shall make an amount equal to its Pro Rata Share
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the date specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Dollar Revolving Credit Lender that so
makes funds available shall be deemed to have made a Dollar Revolving Credit
Loan that is a Base Rate Loan to the Parent Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Dollar Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Dollar Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Dollar Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)           If any Dollar Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Dollar Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Dollar Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.


(iv)           Each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Parent Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Dollar Revolving Credit Lender’s obligation to
make Dollar Revolving Credit Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Parent
Borrower to repay Swing Line Loans, together with interest as provided herein.

 
-87-

--------------------------------------------------------------------------------

 

(d)           Repayment of Participations.


(i)           At any time after any Dollar Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Dollar Revolving Credit Lenders under this
clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Parent Borrower for interest on the Swing
Line Loans.  Until each Dollar Revolving Credit Lender funds its Base Rate Loan
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Parent Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


SECTION 2.05.           Prepayments.


(a)           Optional.


(i)           The Borrowers may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans, as applicable, in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time in the case of Loans denominated in Dollars
or the Applicable Time in the case of Loans denominated in an Alternative
Currency) (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in an
Alternative Currency and (C) on the date of prepayment of Base Rate Loans; (2)
any partial prepayment of Eurocurrency Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only).  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid and the payment amount specified in such notice shall be due
and payable on the date specified therein.  The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of principal of, and interest on, Alternative
Currency Revolving Credit Loans shall be made in the relevant Alternative
Currency (even if the relevant Borrower is required to convert currency to do
so).  Each prepayment of the Loans pursuant to this Section 2.05(a) shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares.

 
-88-

--------------------------------------------------------------------------------

 

(ii)           The Parent Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment and (2) any such prepayment shall be in a minimum principal amount of
$100,000 or a whole multiple of $25,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.  All
Swing Line Loans shall be denominated in Dollars only.


(iii)           Notwithstanding anything to the contrary contained in this
Agreement, the relevant Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed.


(iv)           Voluntary prepayments of Term Loans shall be applied ratably to
outstanding Tranche A Term Loans, Tranche B Term Loans, Tranche C Term Loans,
Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans and, within each such
Class, shall be applied to the remaining scheduled installments of principal of
such particular Class in a manner determined at the discretion of the Parent
Borrower and specified in the notice of prepayment.


(b)           Mandatory.


(i)           Within five (5) Business Days after financial statements have been
(or are required hereunder to be) delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been (or is required hereunder to be)
delivered pursuant to Section 6.02(a), the Parent Borrower shall prepay, subject
to clause (b)(vi) of this Section 2.05, an aggregate principal amount of Term
Loans (allocated among the tranches of Term Loans in accordance with Section
2.05(b)(v)) equal to (A) 50% (such percentage as it may be reduced as described
below, the “ECF Percentage”) of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements (commencing with the fiscal year ended
December 31, 2009) minus (B) the sum of (i) all voluntary prepayments of Term
Loans during such fiscal year and (ii) all voluntary prepayments of Revolving
Credit Loans during such fiscal year to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (i) and (ii), to the extent such
prepayments are not funded with the proceeds of Indebtedness or anything else
other than internally generated cash flow; provided that (x) the ECF Percentage
shall be 25% if the Total Leverage Ratio for the fiscal year covered by such
financial statements as set forth in the Compliance Certificate delivered
pursuant to Section 6.02(a) was less than or equal to 6.0 to 1.0 and greater
than 3.0 to 1.0 and (y) the ECF Percentage shall be 0% if the Total Leverage
Ratio for the fiscal year covered by such financial statements as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a) was less than
or equal to 3.0 to 1.0.

 
-89-

--------------------------------------------------------------------------------

 

(ii)           (A)  If (x) the Parent Borrower or any of its wholly-owned
Restricted Subsidiaries Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d), (e), (f)(ii), (g), (h), (i), (l), (m), (n), (p) (except as set forth in the
proviso thereof) or (q)), or (y) any Casualty Event occurs, which results in the
realization or receipt by the Parent Borrower or any of its wholly-owned
Restricted Subsidiaries of Net Cash Proceeds or (z) the Parent Borrower or any
of its Restricted Subsidiaries disposes of any Specified Assets, in each case,
the Parent Borrower shall prepay on or prior to the date which is ten (10)
Business Days after the date of the realization or receipt of such Net Cash
Proceeds, subject to clause (b)(vi) of this Section 2.05, an aggregate principal
amount of Term Loans (allocated among the tranches of Term Loans in accordance
with Section 2.05(b)(v)) equal to 100% (such percentage as it may be reduced as
described below, the “Disposition Prepayment Percentage”) of all Net Cash
Proceeds realized or received; provided that in the case of clause (x) only, (I)
the Disposition Prepayment Percentage shall be 75% if the Total Leverage Ratio
for the Test Period immediately preceding such Disposition or Casualty Event
calculated on a pro forma basis for such Disposition or Casualty Event in
accordance with Section 1.10 as set forth in the Compliance Certificate
delivered pursuant to Section 6.02(a) was less than or equal to 6.0 to 1.0 and
greater than 3.0 to 1.0 and (II) the Disposition Prepayment Percentage shall be
50% if the Total Leverage Ratio for the Test Period immediately preceding such
Disposition or Casualty Event calculated on a pro forma basis for such
Disposition or Casualty Event in accordance with Section 1.10 as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a) was less than
or equal to 3.0 to 1.0; provided, further, that, except as provided in Section
7.05(f)(i) and (k), no prepayment shall be required pursuant to this Section
2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds that the
Parent Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest in accordance with Section
2.05(b)(ii)(B).


(B)           With respect to any Net Cash Proceeds realized or received by the
Parent Borrower or any wholly-owned Restricted Subsidiary with respect to any
Disposition (other than any Disposition specifically excluded from the
application of this Section 2.05(b)(ii)(B) (including, without limitation, any
Disposition of the Specified Assets)) or any Casualty Event, at the option of
the Parent Borrower, the Parent Borrower may reinvest all or any portion of such
Net Cash Proceeds in assets useful for its business within (x) eighteen (18)
months following receipt of such Net Cash Proceeds or (y) if the Parent Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within eighteen (18) months following receipt thereof, within the later of (1)
eighteen (18) months following receipt thereof and (2) one hundred and eighty
(180) days of the date of such legally binding commitment; provided that if any
Net Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a notice of reinvestment election, and subject to clauses
(b)(vi) and (c) of this Section 2.05, an amount equal to any such Net Cash
Proceeds shall be applied within five (5) Business Days after the Parent
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans as
set forth in this Section 2.05.


(C)           Notwithstanding the foregoing, the Parent Borrower may use a
portion of the Net Cash Proceeds with respect to any Disposition of Collateral
of U.S. Loan Parties to prepay or repurchase Permitted Senior Secured Notes
issued in respect of Permitted Alternative Incremental Facilities Indebtedness
or Permitted Credit Facilities Refinancing Indebtedness, and that are secured by
such Collateral on a pari passu basis with the Loans, to the extent the
indenture therefor requires the Parent Borrower to prepay or make an offer to
purchase Permitted Senior Secured Notes with the net proceeds of such
Disposition of Collateral of U.S. Loan Parties, in each case in an amount not to
exceed the product of (x) the amount of such Net Cash Proceeds multiplied by (y)
a fraction, the numerator of which is the outstanding principal amount of the
Permitted Senior Secured Notes with respect to which such a requirement to
prepay or make an offer to purchase exists and the denominator of which is the
sum of the outstanding principal amount of such Permitted Senior Secured Notes
and the outstanding principal amount of Term Loans on the date of such
prepayment.  Any Net Cash Proceeds from such Disposition of Collateral of a U.S.
Loan Party so used to prepay or repurchase such Permitted Senior Secured Notes
issued in respect of Permitted Alternative Incremental Facilities Indebtedness
or Permitted Credit Facilities Refinancing Indebtedness shall reduce the amount
of Net Cash Proceeds required to be applied to prepay Term Loans in accordance
with this Section 2.05(b).

 
-90-

--------------------------------------------------------------------------------

 

(iii)           If the Parent Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03 (other than clause (s)(i) or clause (z)(i) thereof) or
Holdings or any of its Subsidiaries (including, without limitation, the Parent
Borrower or any of its Restricted Subsidiaries) incurs any Qualified
Securitization Financing, the Parent Borrower shall prepay, subject to clause
(b)(vi) of this Section 2.05, an aggregate principal amount of Term Loans
(allocated among the tranches of Term Loans in accordance with Section
2.05(b)(v)) equal to 100% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds.


(iv)           If the Administrative Agent notifies the Parent Borrower at any
time that the Alternative Currency Revolving Credit Exposure at such time
exceeds an amount equal to 105% of the aggregate Alternative Currency Revolving
Credit Commitments then in effect, then, within two Business Days after receipt
of such notice, the Parent Borrower shall prepay Alternative Currency Revolving
Loans and/or the Parent Borrower shall Cash Collateralize the Alternative
Currency L/C Obligations in an aggregate amount sufficient to reduce such
Alternative Currency Revolving Credit Exposure as of such date of payment to an
amount not to exceed 100% of the aggregate Alternative Revolving Credit
Commitments then in effect; provided that, subject to the provisions of Section
2.03(g), the Parent Borrower shall not be required to Cash Collateralize the
Alternative Currency L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Alternative Currency Revolving Credit Loans
and Swing Line Loans the Alternative Currency Revolving Credit Exposure exceeds
the aggregate Alternative Currency Revolving Credit Commitments then in
effect.  The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.


(v)           Each prepayment of Term Loans pursuant to Sections 2.05(b)(i) and
(b)(iii) shall be applied first, ratably to outstanding Tranche A Term Loans,
Tranche B Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans,
and within each such Class, such prepayment shall be applied to remaining
scheduled installments of principal pursuant to Section 2.07(a) in direct order
of maturity, and second, to outstanding Tranche C Term Loans, applied to
remaining scheduled installments of principal pursuant to Section 2.07(a) of
such Tranche C Term Loans in direct order of maturity.  Each prepayment of Term
Loans pursuant to Section 2.05(b)(ii) shall be applied first, to outstanding
Tranche C Term Loans, applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) of such Tranche C Term Loans in direct order of
maturity, and second, ratably to outstanding Tranche A Term Loans, Tranche B
Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans, and within
each such Class, such prepayment shall be applied to remaining scheduled
installments of principal pursuant to Section 2.07(a) in direct order of
maturity.  Each such prepayment of Term Loans allocated in accordance with the
prior sentence shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares of such prepayment, subject to clause (vi) of this
Section 2.05(b).


(vi)           The Parent Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Loans required to be made pursuant to
clauses (i) through (iii) and clause (vii) of this Section 2.05(b) at least
three (3) Business Days prior to the date of such prepayment.  Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of the contents of the Parent Borrower’s prepayment
notice and of such Lender’s pro rata share of the prepayment.  With respect to
prepayments pursuant to clause (b)(i), (b)(iii) above or (b)(vii) below and to
the extent of Tranche A Term Loans outstanding after giving effect to such
prepayment, each Tranche B Term Loan Lender and Delayed Draw Term Loan Lender
may reject all or a portion of its pro rata share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Tranche B Term Loans or
Delayed Draw Term Loans required to be made pursuant to clause (i), (iii) or
(vii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Parent Borrower no later than 5:00
p.m. (New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment.  Each Rejection
Notice from a given Tranche B Term Loan Lender and Delayed Draw Term Lender
shall specify the principal amount of the mandatory repayment of Tranche B Term
Loans and Delayed Draw Term Loans, as applicable, to be rejected by such
Lender.  If a Tranche B Term Loan Lender or Delayed Draw Term Loan Lender fails
to deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Tranche B Term Loans or Delayed Draw Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment.  Any Declined Proceeds shall be applied to prepay outstanding
Tranche A Term Loans, applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) in direct order of maturity.

 
-91-

--------------------------------------------------------------------------------

 

(vii)           If the Parent Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness pursuant to Section 7.03(g) or Section 7.03(s)(ii), the
Parent Borrower shall prepay Loans in an aggregate principal amount equal to
100% of all Net Cash Proceeds received by the Parent Borrower or such Restricted
Subsidiary therefrom (which, in the case of Section 7.03(s)(ii), shall be
limited to the amount referred to in clause (C)(2) thereof) on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.  Each prepayment of Loans pursuant to this Section 2.05(b)(vii) shall
be (i) as between Term Loans, on the one hand, and Revolving Credit Loans, on
the other, allocated in the manner determined by the Parent Borrower and (ii) to
the extent so allocated to the Term Loans, applied ratably to the outstanding
Classes of Term Loans (and within each such Class, such prepayment shall be
applied to remaining scheduled installments of principal pursuant to Section
2.07(a) in direct order of maturity) and to the extent so allocated to the
Revolving Credit Loans, shall be applied ratably to the outstanding Classes of
Revolving Credit Loans (with a concomitant permanent reduction of such Class of
Revolving Credit Commitments pursuant to Section 2.06(b)).  Each such prepayment
allocated in accordance with the prior sentence shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares of such prepayment,
subject to clause (vi) of this Section 2.05(b) and Section 2.16.


(c)           Foreign Asset Sales.  Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that Net Cash Proceeds of a Casualty Event or
Disposition by a Restricted Foreign Subsidiary giving rise to a prepayment under
Section 2.05(b)(ii) (a “Foreign Asset Sale”) are prohibited or delayed by
applicable local law from being repatriated to the United States, such portion
of the Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05 but may be retained by the
applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Parent Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans as required pursuant to this Section
2.05 and (ii) to the extent that the Parent Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Asset Sale would have a material adverse tax consequence with respect to such
Net Cash Proceeds, the Net Cash Proceeds so affected may be retained by the
applicable Restricted Foreign Subsidiary, provided that, in the case of this
clause (ii), on or before the date on which any Net Cash Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.05(b)(ii)(B), (x) the Parent Borrower applies an amount
equal to such Net Cash Proceeds to such reinvestments or prepayments as if such
Net Cash Proceeds had been received by the Parent Borrower rather than such
Restricted Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Cash Proceeds had been
repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds are applied
to the repayment of Indebtedness of a Restricted Foreign Subsidiary.

 
-92-

--------------------------------------------------------------------------------

 

(d)           AHYDO Catch-Up Payment.  On the first Interest Payment Date
following the fifth anniversary of the “issue date” (as defined in Treasury
Regulation Section 1.1273-2(a)(2), “Issue Date”) of each Loan made on the
Closing Date, and on each Interest Payment Date thereafter, the Parent Borrower
shall prepay a portion of the principal of such Loan in an amount equal to the
AHYDO Catch-Up Payment with respect to such Loan for such Interest Payment
Date.  On the first Interest Payment Date following the fifth anniversary of the
“Issue Date” of any Delayed Draw 1 Term Loan, and on each Interest Payment Date
thereafter, the Parent Borrower shall prepay a portion of such Delayed Draw 1
Term Loan in an amount equal to the AHYDO Catch-Up Payment with respect to such
Loan for such Interest Payment Date.  On the first Interest Payment Date
following the fifth anniversary of the “Issue Date” of any Delayed Draw 2 Term
Loan, and on each Interest Payment Date thereafter, the Parent Borrower shall
prepay a portion of such Delayed Draw 2 Term Loan in an amount equal to the
AHYDO Catch-Up Payment with respect to such Loan for such Interest Payment
Date.  On the first Interest Payment Date following the fifth anniversary of the
“Issue Date” of any Revolving Credit Loan, and on each Interest Payment Date
thereafter, the Parent Borrower shall prepay a portion of such Revolving Credit
Loan in an amount equal to the AHYDO Catch-Up Payment with respect to such Loan
for such Interest Payment Date.  For the purposes of this Section 2.05(d), the
“AHYDO Catch-Up Payment” for a particular Interest Payment Date with respect to
a particular Loan means the minimum principal prepayment sufficient to ensure
that as of the close of such Interest Payment Date, the aggregate amount which
would be includible in gross income with respect to such Loan before the close
of such Interest Payment Date (as described in Section 163(i)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”)) does not exceed the sum
(described in Section 163(i)(2)(B) of the Code) of (i) the aggregate amount of
interest to be paid under such Loan (including for this purpose any AHYDO
Catch-Up Payments) made before the close of such Interest Payment Date plus (ii)
the product of the issue price of such Loan as defined in Section 1273(b) of the
Code (that is, the first price at which a substantial amount of the Loan is
sold, disregarding for this purpose sales to bond houses, brokers or similar
persons acting in the capacity of underwriters, placement agents or wholesalers)
and its yield to maturity (within the meaning of Section 163(i)(2)(B) of the
Code), with the result that that such Loan is not treated as having “significant
original issue discount” within the meaning of Section 163(i)(1)(C) of the Code;
provided, however, for avoidance of doubt, that if the yield to maturity of such
Loan is less than the amount described in Section 163(i)(1)(B) of the Code, the
AHYDO Catch-Up Payment shall be zero for each Interest Payment Date with respect
to such Loan.  It is the intention of this Section 2.05(d) that each Loan will
not be an “applicable high yield discount obligation” (“AHYDO”) within the
meaning of Section 163(i)(1) of the Code, and this Section shall be interpreted
consistently with such intent.  Each prepayment of a Loan made in accordance
with this Section 2.05(d) shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares of such prepayment.  Each prepayment of a
Term Loan made in accordance with this Section 2.05(d) shall be applied to
remaining scheduled installments of principal pursuant to Section 2.07(a) in
direct order of maturity.  The computations and determinations required under
this Section 2.05(d) shall be made by the Parent Borrower in its good faith
reasonable discretion and shall be binding upon Holders of Term Loans absent
manifest error.


(e)           Interest, Funding Losses, Etc.  All prepayments under this Section
2.05 shall be accompanied by all accrued interest thereon, together with, in the
case of any such prepayment of a Eurocurrency Rate Loan on a date prior to the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

 
-93-

--------------------------------------------------------------------------------

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Parent Borrower may,
in its sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Parent
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05.  Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Parent
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this Section
2.05.


SECTION 2.06.           Termination or Reduction of Commitments.


(a)           Optional.  The Parent Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess thereof
and (iii) if, after giving effect to any reduction of the Commitments, the Swing
Line Sublimit exceeds the amount of the Dollar Revolving Credit Facility, such
sublimit shall be automatically reduced by the amount of such excess.  Except as
provided above, the amount of any such Dollar Revolving Credit Commitment
reduction shall not be applied to the Swing Line Sublimit unless otherwise
specified by the Parent Borrower.  Notwithstanding the foregoing, the Parent
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.


(b)           Mandatory.  The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 (i) in the case of each Tranche A
Term Loan Lender, upon the making of such Tranche A Term Loan Lender’s Tranche A
Term Loans pursuant to Section 2.01(a)(i), (ii) in the case of each Tranche B
Term Loan Lender, upon the making of such Tranche B Term Loan Lender’s Tranche B
Term Loans pursuant to Section 2.01(a)(ii), (iii) in the case of each Tranche C
Term Loan Lender, upon the making of such Tranche C Term Loan Lender’s Tranche C
Term Loans pursuant to Section 2.01(a)(iii) and (iv) in the case of each Delayed
Draw Term Loan Lender, upon the earlier of (x) the making of such Delayed Draw
Term Loan Lender’s Delayed Draw Term Loans pursuant to Section 2.01(a)(iv) in
the full aggregate amount of its Delayed Draw Term Loan Commitment and (y) the
Delayed Draw Term Loan Commitment Termination Date.  The Revolving Credit
Commitments shall terminate on the Maturity Date for the Revolving Credit
Facilities.  On the date any prepayment of Revolving Credit Loans of any Class
is required to be made pursuant to Section 2.05(b)(vii), the Revolving Credit
Commitments of such Class shall automatically and permanently reduce by the
Dollar Amount of the prepayment required to be so made.


(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06.  Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07).  All commitment fees accrued until the
effective date of any termination of the Dollar Revolving Credit Commitments or
Alternative Currency Revolving Credit Commitments, as applicable, shall be paid
on the effective date of such termination.

 
-94-

--------------------------------------------------------------------------------

 

SECTION 2.07.           Repayment of Loans.


(a)           Term Loans.  The Parent Borrower (and, in the case of the Tranche
B Term Loans, the Subsidiary Co-Borrowers on a joint and several basis) shall
repay to the Administrative Agent for the ratable account of the Term Lenders on
the dates set forth on Annex I to the Existing Credit Agreement, or if any such
date is not a Business Day, on the immediately preceding Business Day, an
aggregate principal amount of the Tranche A Term Loans, the Tranche B Term
Loans, the Tranche C Term Loans, the Delayed Draw 1 Term Loans and the Delayed
Draw 2 Term Loans equal to the amount set forth on Annex I to the Existing
Credit Agreement for such date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05), together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment,
and on the applicable Maturity Date, (i) the aggregate principal amount of all
Tranche A Term Loans outstanding on such date, (ii) the aggregate principal
amount of all Tranche B Term Loans outstanding on such date, (iii) the aggregate
principal amount of all Tranche C Term Loans outstanding on such date, (iv) the
aggregate principal amount of all Delayed Draw 1 Term Loans outstanding on such
date and (v) the aggregate principal amount of all Delayed Draw 2 Term Loans
outstanding on such date.


(b)           Revolving Credit Loans.  The Parent Borrower and, in the case of
the Alternative Currency Revolving Credit Loans, the Parent Borrower and the
Foreign Subsidiary Revolving Borrowers, jointly and severally, shall repay to
the Administrative Agent for the ratable account of the Appropriate Lenders on
the Maturity Date for the Revolving Credit Facilities the aggregate principal
amount of all of its Revolving Credit Loans outstanding on such date.


(c)           Swing Line Loans.  The Parent Borrower shall repay each Swing Line
Loan on the Maturity Date for the Dollar Revolving Credit Facility.


(d)           For the avoidance of doubt, all Loans shall be repaid, whether
pursuant to this Section 2.07 or otherwise, in the currency in which they were
made.


SECTION 2.08.           Interest.


(a)           Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan that is an Alternative Currency Revolving Credit Loan of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Dollar Revolving Credit
Loans.  For the avoidance of doubt, each Alternative Currency Revolving Credit
Loan (other than an Alternative Currency Revolving Credit Loan denominated in
Dollars) shall be a Eurocurrency Rate Loan.

 
-95-

--------------------------------------------------------------------------------

 

(b)           The Borrowers shall pay interest on past due amounts hereunder
(whether principal, interest, fees or other amounts) at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


(d)           Interest on each Loan shall be payable in the currency in which
each Loan was made.


SECTION 2.09.           Fees.  In addition to certain fees described in Sections
2.03(i) and (j):


(a)           Commitment Fee.  With respect to each Revolving Credit Facility,
the Parent Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender for such Facility in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate with respect to commitment
fees times the actual daily amount by which the aggregate Revolving Credit
Commitment for such Facility exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans for such Facility and (B) the Outstanding Amount of L/C
Obligations for such Facility; provided that any commitment fee accrued with
respect to any of the Revolving Credit Commitments under such Facility of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Parent
Borrower so long as such Lender shall be a Defaulting Lender except to the
extent that such commitment fee shall otherwise have been due and payable by the
Parent Borrower prior to such time; provided further that no commitment fee
shall accrue on any of the Revolving Credit Commitments under any Facility of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.  The
commitment fees for a Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears in Dollars on the tenth Business Day following the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date for
such Facility.  The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.


(b)           The Parent Borrower shall pay to the Administrative Agent for the
account of each Delayed Draw Term Loan Lender in accordance with its Pro Rata
Share, a commitment fee for the period from and including the first day of the
Delayed Draw Term Loan Commitment Period to the Delayed Draw Commitment
Termination Date, computed at the Delayed Draw Commitment Fee Rate on the
average daily amount of the unutilized Delayed Draw Term Loan Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on the last day of each March, June, September and December and on the Delayed
Draw Commitment Termination Date or such earlier date as the Delayed Draw Term
Loan Commitments shall terminate as provided herein, commencing on the first
such date to occur after the Closing Date.


(c)           Other Fees.  The Borrowers shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
relevant Borrower and the applicable Agent).

 
-96-

--------------------------------------------------------------------------------

 

SECTION 2.10.           Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the
Administrative Agent’s “prime rate” shall be made on the basis of a year of 365
days or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


SECTION 2.11.           Evidence of Indebtedness.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the relevant
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records.  Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.


(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.


SECTION 2.12.           Payments Generally.


(a)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m. (except with respect to payments in an Alternative Currency) on the
date specified herein.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder in an Alternative Currency shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time on
the dates specified herein.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Amount of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m. (New York, New York time), in the case of payments in
Dollars or (ii) after the Applicable Time in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 
-97-

--------------------------------------------------------------------------------

 

(b)           If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made, unless otherwise specified
herein, on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


(c)           Unless the relevant Borrower has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder for the account of any Lender or an L/C Issuer
hereunder, that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender or L/C Issuer.  If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then such Lender or L/C Issuer shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender or L/C Issuer in Same Day Funds, together with interest thereon
in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender or L/C Issuer to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
applicable Overnight Rate from time to time in effect.


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.


(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the relevant
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.


(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 
-98-

--------------------------------------------------------------------------------

 

(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.


SECTION 2.13.           Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon.  Each Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.


SECTION 2.14.           Incremental Credit Extensions.


(a)           The Parent Borrower may at any time or from time to time after the
Restatement Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more additional tranches of term loans or, if satisfactory to
the Administrative Agent, an increase of an existing tranche of Term Loans (the
“Incremental Term Loans”), (b) one or more increases in the amount of the Dollar
Revolving Credit Commitments (each such increase, a “Dollar Revolving Commitment
Increase”) or (c) one or more increases in the amount of the Alternative
Currency Revolving Credit Commitments (each

 
-99-

--------------------------------------------------------------------------------

 

such increase, an “Alternative Currency Revolving Commitment Increase” and,
together with any Dollar Revolving Commitment Increase, a “Revolving Commitment
Increase”); provided that (i) upon the effectiveness of any Incremental
Amendment referred to below, no Default or Event of Default shall exist, (ii) at
the time that any such Incremental Term Loan is made (and after giving effect
thereto), no Default or Event of Default shall exist and (iii) upon the
effectiveness of any such Incremental Amendment and at the time any such
Incremental Term Loan is made (after giving effect thereto), the Parent Borrower
shall be in pro forma compliance with the covenant set forth in Section 7.14 for
the Test Period then last ended calculated on a pro forma basis for such
Incremental Amendment and/or Incremental Term Loan in accordance with Section
1.10 (and a certificate from the Chief Financial Officer of the Parent Borrower
demonstrating compliance with such Section calculated in reasonable detail shall
be provided to the Administrative Agent).  Each tranche of Incremental Term
Loans and each Revolving Commitment Increase shall be in an aggregate principal
amount that is not less than a Dollar Amount of $100,000,000 (provided that such
amount may be less than a Dollar Amount of $100,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence).  Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans and the Revolving Commitment Increases
shall not exceed (A) the sum of (i) $1,500,000,000 (such amount, the “Initial
Incremental Amount”) plus (ii) the excess, if any, of (x) 0.65 times
Consolidated EBITDA of the Parent Borrower for the Test Period then last ended
prior to the date of determination and calculated on a pro forma basis in
accordance with Section 1.10 over (y) the Initial Incremental Amount plus (iii)
the aggregate amount of principal of Term Loans prepaid pursuant to Sections
2.05(b)(i) and 2.05(b)(iii) since the Closing Date that have not been refinanced
with Indebtedness under this Agreement minus (B) the aggregate amount of
Permitted Alternative Incremental Facilities Indebtedness incurred under Section
7.03(i) (and any refinancing of such Permitted Alternative Incremental
Facilities Indebtedness permitted pursuant to Section 7.03(i), but excluding the
principal amount of any such refinancing indebtedness represented by unpaid
accrued interest and premium on the indebtedness being refinanced plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with the modification, refinancing, refunding, renewal or extension
thereof).  The Incremental Term Loans (a) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans, (b)
shall not mature earlier than the Maturity Date with respect to the Tranche B
Term Loans (without giving effect to any prior Extensions thereof) (except in
the case of an increase of an existing Class of Loans or Commitments, in which
case such Incremental Term Loan or Revolving Commitment Increase shall mature on
the Maturity Date of such Class being increased) and (c) shall be treated
substantially the same as the Tranche B Term Loans (in each case, including with
respect to mandatory and voluntary prepayments), provided that (i) the terms and
conditions applicable to Incremental Term Loans may be materially different from
those of the Term Loans to the extent such differences (other than interest
rates and amortization schedule) are reasonably acceptable to the Administrative
Agent and (ii) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Parent Borrower and the
lenders thereof; provided that the Incremental Term Loans shall not have a
Weighted Average Life to Maturity shorter than that of the Tranche B Term Loans
(without giving effect to any prior Extensions thereof) (except by virtue of
amortization or prepayment of the Term Loans prior to the time of such
incurrence).  Each notice from the Parent Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Revolving Commitment Increases.  Incremental Term
Loans may be made, and Revolving Commitment Increases may be provided, by any
existing Lender (it being understood that no existing Term Lender will have an
obligation to make a portion of any Incremental Term Loan and no existing
Revolving Credit Lender will have an obligation to provide a portion of any
Revolving Commitment Increase), in each case on terms permitted in this Section
2.14 and otherwise on terms reasonably acceptable to the Administrative Agent,
or by any other lender (any such other lender being called an “Additional
Lender”); provided that the Administrative Agent shall have consented (such
consent not to be unreasonably withheld) to such Lender’s or Additional Lender’s
making such Incremental

 
-100-

--------------------------------------------------------------------------------

 

Term Loans or providing such Revolving Commitment Increases if such consent
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional
Lender.  Commitments in respect of Incremental Term Loans and Revolving
Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Credit Lender, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents (including, without
limitation, an accession by each Additional Lender to the Loss Sharing
Agreement), executed by the Parent Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  The Incremental Amendment may, without the consent of any other Lenders
or Loan Parties, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the provisions of this
Section.  The effectiveness of (and, in the case of any Incremental Amendment
for an Incremental Term Loan, the borrowing under) any Incremental Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the effective date of such Incremental Amendment)
and such other conditions as the parties thereto shall agree.  The Parent
Borrower shall use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement; provided
that (i) to the extent the proceeds of Incremental Term Loans and Revolving
Commitment Increases are being used to refinance Retained Existing Notes, such
refinancing occurs no earlier than the final maturity date of such Retained
Existing Notes, and (ii) any amount of Incremental Term Loans in excess of the
Initial Incremental Amount may be used (x) only to refinance Retained Existing
Notes on their final maturity date or (y) if, after the Restatement Date but no
more than nine months prior to the date of incurrence of such Incremental Term
Loans or effectiveness of such Revolving Commitment Increase, the Parent
Borrower shall have repaid any Retained Existing Notes on their final maturity
date (other than with proceeds of Incremental Term Loans, Revolving Commitment
Increases or Permitted Alternative Incremental Facilities Indebtedness, in each
case incurred other than under the Initial Incremental Amount), to the extent of
the amount so repaid, for working capital and other general corporate purposes
(except where such Retained Existing Notes were refinanced with the proceeds of
Indebtedness incurred pursuant to Section 7.03(b), in which case the proceeds of
such Incremental Term Loans or Revolving Commitment Increases shall be used to
permanently repay or prepay such Indebtedness).  Upon each increase in (A) the
Dollar Revolving Credit Commitments pursuant to this Section 2.14, (x) each
Dollar Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Dollar Revolving Commitment Increase (each a “Dollar
Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Dollar Revolving Credit Lender’s participations
hereunder in outstanding Dollar Letters of Credit and Swing Line Loans such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Dollar Letters of Credit and (ii) participations hereunder in Swing
Line Loans held by each Dollar Revolving Credit Lender (including each such
Dollar Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Dollar Revolving Credit Commitments of all Dollar Revolving Credit
Lenders represented by such Dollar Revolving Credit Lender’s Revolving Credit
Commitment and (y) if, on the date of such increase, there are any Dollar
Revolving Credit Loans outstanding, such Dollar Revolving Credit Loans shall on
or prior to the effectiveness of such Dollar Revolving Commitment Increase be
prepaid from the proceeds of additional Dollar Revolving Credit Loans made
hereunder (reflecting such increase in Dollar Revolving Credit Commitments),
which prepayment shall be accompanied by accrued interest on the Dollar
Revolving Credit Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.05 and (B) the Alternative Currency Revolving Credit
Commitments pursuant to this Section 2.14, (x) each Alternative Currency
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be

 
-101-

--------------------------------------------------------------------------------

 

deemed to have assigned to each Lender providing a portion of the Alternative
Currency Revolving Commitment Increase (each an “Alternative Currency Revolving
Commitment Increase Lender” and, together with each Dollar Revolving Commitment
Increase Lender, the “Revolving Commitment Increase Lenders”), and each such
Alternative Currency Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Alternative
Currency Revolving Credit Lender’s participations hereunder in outstanding
Alternative Currency Letters of Credit such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in Alternative Currency Letters
of Credit held by each Alternative Currency Revolving Credit Lender (including
each such Alternative Currency Revolving Commitment Increase Lender) will equal
the percentage of the aggregate Alternative Currency Revolving Credit
Commitments of all Alternative Currency Revolving Credit Lenders represented by
such Alternative Currency Revolving Credit Lender’s Revolving Credit Commitment
and (y) if, on the date of such increase, there are any Alternative Currency
Revolving Credit Loans outstanding, such Alternative Currency Revolving Credit
Loans shall on or prior to the effectiveness of such Alternative Currency
Revolving Commitment Increase be prepaid from the proceeds of additional
Alternative Currency Revolving Credit Loans made hereunder (reflecting such
increase in Alternative Currency Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Alternative Currency Revolving
Credit Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.05.  The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.


(b)           This Section 2.14 shall supersede any provisions in Section 2.13
or 10.01 to the contrary.


SECTION 2.15.           Designation of Foreign Subsidiary Revolving Borrower,
Termination of Designations.


(a)           The Parent Borrower may from time to time designate any Qualified
Foreign Subsidiary as an additional Foreign Subsidiary Revolving Borrower for
purposes of this Agreement by delivering to the Administrative Agent (i) written
notice of election to become a Foreign Subsidiary Revolving Borrower (an
“Election to Participate”) duly executed on behalf of such Qualified Foreign
Subsidiary and the Parent Borrower, (ii) any document reasonably required by the
Administrative Agent for such Qualified Foreign Subsidiary to satisfy all
requirements with respect to a Foreign Subsidiary Revolving Borrower set forth
in the definition of “Collateral and Guarantee Requirement” and Section 6.11
(without giving effect to any grace periods), including, without limitation,
legal opinions, officer’s and secretary’s certificates and mortgages and
perfection of Liens on personal property and (iii) all documentation and other
information with respect to such Subsidiary required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.


(b)           The Parent Borrower may terminate the status of any Subsidiary as
a Foreign Subsidiary Revolving Borrower for purpose of making further
Alternative Currency Revolving Credit Borrowings hereunder this Agreement by
delivering to the Administrative Agent a written notice of election to terminate
such status as a Foreign Subsidiary Revolving Borrower (an “Election to
Terminate”) duly executed on behalf of such Subsidiary and the Parent Borrower;
provided, at the time of such Election to Terminate, such Subsidiary shall have
no Alternative Currency Revolving Credit Loans or Alternative Currency Letters
of Credit outstanding.  After the delivery of such Election to Terminate such
Subsidiary shall be relieved of its obligations under this Agreement as a
Foreign Subsidiary Revolving Borrower, but after the delivery of such Election
to Terminate such Subsidiary shall still be deemed to be a Foreign Subsidiary
Guarantor under this Agreement and the delivery of such an Election to Terminate
shall not affect the obligations of any other Foreign Subsidiary Revolving
Borrower under this Agreement or any other Loan Document or thereafter incurred
by any other Foreign Subsidiary Revolving Borrower.

 
-102-

--------------------------------------------------------------------------------

 

(c)           If the cost to any Lender of making or maintaining any Loan to a
Foreign Subsidiary Revolving Borrower is increased (or the amount of any sum
received or receivable by any Lender or its lending office is reduced) by an
amount deemed by such Lender to be material, by reason of the fact that such
Foreign Subsidiary Revolving Borrower is incorporated in, or conducts business
in, a jurisdiction outside the United States, such Foreign Subsidiary Revolving
Borrower shall indemnify such Lender for such increased cost or reduction within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent) (excluding for purposes of this Section 2.15(c) any such increased costs
resulting from (i) changes in the basis of taxation of overall net income or
overall gross income (including branch profits), and franchise (and similar)
taxes imposed in lieu of net income taxes, by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a lending office, (ii) reserve
requirements contemplated by Section 3.04(c) (as to which Section 3.04(c) shall
govern) and (iii) the requirements of the Bank of England and the Financial
Services Authority or the European Central Bank reflected in the Mandatory Cost
(as to which Section 3.04(a) shall govern)).  A certificate of such Lender
claiming compensation under this Section 2.15(c) and setting forth the
additional amount or amounts to be paid to it hereunder in reasonable detail
shall be conclusive in the absence of manifest error.


(d)           Each Lender will promptly notify the Parent Borrower, the relevant
Foreign Subsidiary Revolving Borrower and the Administrative Agent of any event
or circumstance of which it has knowledge that will entitle such Lender to
compensation pursuant to Section 2.15(c).  If any Lender requests compensation
under Section 2.15(c), then such Lender will, if requested by the Parent
Borrower, use commercially reasonable efforts to designate another lending
office for any Loan or Letter of Credit affected by such event; provided that
such efforts are made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage.


SECTION 2.16.           Extensions of Term Loans and Revolving Credit
Commitments.


(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Parent Borrower to all Lenders of a Class of Term Loans or a Class
of Revolving Credit Commitments, in each case on a pro rata basis and on the
same terms to each such Lender, the Parent Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of any
Class of Term Loans and/or Class of Revolving Credit Commitments and otherwise
modify the terms of such Term Loans and/or such Revolving Credit Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or such Revolving Credit Commitments (and related outstandings),
modifying the amortization schedule in respect of such Lender’s Term Loans
and/or, in the case of a Revolving Credit Commitment, converting outstanding
Revolving Credit Loans (and the related Revolving Credit Commitments) into
Revolving Credit Loans that may not be reborrowed upon prepayment (“Extension
Non-Revolving Credit Loans”)) (each, an “Extension”) ,so long as the following
terms are satisfied:  (i) no Default shall have occurred and be continuing at
the time an Extension Offer is delivered to the Lenders, (ii) the Revolving
Credit Commitment of any Revolving Credit Lender (an “Extension Revolving
Lender”) extended pursuant to an Extension (an “Extension Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) or, in the case of an
Extension Non-Revolving Credit Loan, a Revolving Credit Loan, in each case with
the same terms as the applicable original Revolving Credit Commitments (and
related outstandings) or applicable Revolving Credit Loan being extended (the
“Original Revolving

 
-103-

--------------------------------------------------------------------------------

 

Credit Commitment Class”); provided that (A) the Parent Borrower and the
Extension Revolving Lenders shall determine (1) the Maturity Date with respect
to such new Class of Extension Revolving Credit Commitments or Extension
Non-Revolving Credit Loans (and the terms of which Extension Revolving Credit
Commitment or Extension Non-Revolving Credit Loans may require that any
Revolving Commitment Increase, Incremental Term Loan or Permitted Alternative
Incremental Facilities Indebtedness entered into on or after the date of such
Extension matures on or after the Maturity Date of such Extension Revolving
Credit Commitment or Extension Non-Revolving Credit Loans) which shall not
precede the Maturity Date of the applicable Original Revolving Credit Commitment
Class, (2) the interest rate or rates applicable to the Revolving Credit Loans
of such new Class of Extension Revolving Credit Commitments or to any Extension
Non-Revolving Credit Loans, (3) the fees applicable to the Extension Revolving
Credit Commitments, Revolving Credit Loans and Extension Non-Revolving Credit
Loans of such new Class and (4) the initial Interest Period or Interest Periods
applicable to Revolving Credit Loans of such new Class of Extension Revolving
Credit Commitment or to any Extension Non-Revolving Credit Loans, (B) so long as
the applicable Original Revolving Credit Commitment Class remains outstanding
all borrowings (other than in the case of Extension Non-Revolving Credit Loans)
and all prepayments (other than in the case of Extension Non-Revolving Credit
Loans or in connection with a reduction of Revolving Credit Commitments under
the Original Revolving Credit Commitment Class not accompanied by a
corresponding reduction of the corresponding Class of Extension Revolving Credit
Commitments) shall be made ratably between such Original Revolving Credit
Commitment Class and the corresponding Class of Extension Revolving Credit
Commitments (on a pro rata basis among the Lenders of each such Class), (C) no
reduction of a Class of Extension Revolving Credit Commitment and no prepayment
of an Extension Non-Revolving Credit Loan shall be made unless the corresponding
Original Revolving Credit Commitment Class is ratably reduced (in each case on a
pro rata basis among the Lenders of each such Class of Commitment); provided
that, notwithstanding anything to the contrary contained herein (including,
without limitation, the provisions of Section 2.05(b)(vii)), at the election of
the Parent Borrower, an Original Revolving Credit Commitment Class may be
reduced (including on account of a prepayment with the Net Cash Proceeds of any
Indebtedness incurred or issued pursuant to Section 7.03(g) or Section
7.03(s)(ii)) prior to the reduction of the corresponding Class of Extension
Revolving Credit Commitments or Extension Non-Revolving Credit Loans, as
applicable; provided, further, that a Lender under such Original Revolving
Credit Commitment Class may reject all or a portion of its pro rata share of
such prepayment or reduction, in which case such Lender and the Parent Borrower
will follow the procedures set forth in Section 2.05(b)(vi) as if such rejected
prepayment or reduction was “Declined Proceeds” and (D) such Extension Revolving
Credit Commitments or Extension Non-Revolving Credit Loans may, beginning with
the first fiscal quarter in which the financial covenant in Section 7.14 no
longer applies, be subject to such financial covenants as the Parent Borrower
and the applicable Extension Revolving Lenders shall agree, (iii) the Term Loans
of any Term Lender (an “Extension Term Lender”) extended pursuant to any
Extension (“Extension Term Loans”) shall have the same terms as the Class of
Term Loans subject to such Extension Offer (the “Original Term Loan Class”),
except that (A) the final maturity date of any Extension Term Loans may be
delayed to later dates (but shall be no earlier than the Maturity Date of the
corresponding Original Term Loan Class) and such Extension Term Loans may
require that any Incremental Term Loan, Revolving Commitment Increase or
Permitted Alternative Incremental Facilities Indebtedness entered into on or
after the date of such Extension matures on or after the Maturity Date of such
Extension Term Loans, (B) all or any of the scheduled amortization payments of
principal of the Extension Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Original
Term Loan Class, (C) the Weighted Average Life to Maturity of any Extension Term
Loans may be longer (but shall be no shorter) than the remaining Weighted
Average Life to Maturity of the corresponding Original Term Loan Class, (D) the
interest rate or rates applicable to such new Class of Extension Term Loans may
be different than those applicable to Term Loans of such Original Term Loan
Class, (E) the fees and premiums applicable to such new Class of Extension Term
Loans may be different than those applicable to Term Loans of such Original Term
Loan Class, (F) voluntary prepayments of a Class of Extension Term Loans shall
not be made unless the applicable Original Term

 
-104-

--------------------------------------------------------------------------------

 

Loan Class is ratably reduced (in each case on a pro rata basis among the
Lenders of each such Class of Term Loans); provided that, notwithstanding
anything to the contrary contained herein (including, without limitation, the
provisions of Section 2.05(b)(vii)), at the election of the Parent Borrower,
Term Loans under the Original Term Loan Class may be voluntarily prepaid or
prepaid pursuant to Section 2.05(b)(vii) prior to the prepayment of the
corresponding Class of Extension Term Loans; provided, further, that a Lender
under such Original Term Loan Class may reject all or a portion of its pro rata
share of such prepayment, in which case such Lender and the Parent Borrower will
follow the procedures set forth in Section 2.05(b)(vi) as if such rejected
prepayment was “Declined Proceeds” and (G) such Extension Term Loans may,
beginning with the first fiscal quarter in which the financial covenant in
Section 7.14 no longer applies, be subject to such financial covenants as the
Parent Borrower and the applicable Extension Term Lenders shall agree, (iv) all
documentation in respect of such Extension shall be consistent with the
foregoing, and (v) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Parent Borrower.  Any Extension Term Loans shall constitute
a separate Class of Term Loans from the related Original Term Loan Class, and
any Extension Revolving Credit Commitments and Extension Non-Revolving Credit
Loans, as applicable, shall constitute a separate Class of Revolving Credit
Commitments from the related Original Revolving Credit Commitment
Class.  Following any such Extension Offer, the Administrative Agent shall
notify the applicable Lenders thereof, each of whom shall, in its sole
discretion, determine whether or not to accept such Extension Offer.  In the
event that the aggregate principal amount of Term Loans under the Original Term
Loan Class or Revolving Credit Commitments or Revolving Credit Loans under the
Original Revolving Credit Commitment Class, as applicable, in respect of which
applicable Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer exceeds the amount of Extension Term
Loans, Extension Revolving Credit Commitments or Extension Non-Revolving Credit
Loans, as applicable, requested to be extended pursuant to the Extension Offer,
Term Loans, Revolving Credit Commitments or Revolving Credit Loans, as
applicable, subject to Extension  shall be amended to Extension Term Loans,
Extension Revolving Credit Commitments or Extension Non-Revolving Credit Loans,
as applicable, on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate principal amount of
Term Loans, Revolving Credit Commitments or Revolving Credit Loans, as
applicable, included in each such election to participate in such Extension.


(b)           With respect to all Extensions accepted by the relevant Lenders
and consummated by the Parent Borrower pursuant to this Section 2.16, (i) such
Extensions shall not constitute voluntary or mandatory payments or prepayments
for purposes of Sections 2.05 and 2.06 and (ii) no Extension Offer is required
to be in any minimum amount or any minimum increment; provided that the Parent
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and which may be waived by the Parent Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable Classes be tendered.  The Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.16 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extension Term Loans and/or Extension
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.05, 2.06 and 2.13) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.16.


(c)           The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Parent Borrower as may be necessary in order to establish new Classes in respect
of Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section 2.16.  In connection with any Extensions the respective Loan Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any Mortgage that has a maturity date prior to the then Latest
Maturity Date so that such maturity date is extended to the then Latest Maturity
Date (or such later date as may be advised by local counsel to the
Administrative Agent).

 
-105-

--------------------------------------------------------------------------------

 

(d)           In connection with any Extension, the Parent Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16.


(e)           Notwithstanding the foregoing provisions of this Section 2.16 and,
for the avoidance of doubt, (A) no consent of any Lender or the Administrative
Agent shall be required to effectuate any Extension other than the consent of
each Lender agreeing to such Extension with respect to one or more of its Term
Loans and/or Revolving Credit Commitments (or a portion thereof) and (B) no
Lender shall have such Lender’s Commitment or Loans extended without the written
consent of such Lender.


SECTION 2.17.           Defaulting Lenders.


(a)           Reallocation.  Notwithstanding anything to the contrary herein, if
a Lender (in the case of clause (i) below, other than any Lender that did not
execute the Amendment Agreement on or prior to the Restatement Date) becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit participation
pursuant to Section 2.03 and Swing Line Loan participation pursuant to Section
2.04 of such Defaulting Lender:


(i)           the Letter of Credit participations pursuant to Section 2.03 and
Swing Line Loan participations pursuant to Section 2.04, in each case, of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitments of such Class; provided that (a)
the Outstanding Amount of each Non-Defaulting Lender’s Revolving Credit Loans
and L/C Obligations (with the aggregate amount of such Lenders' risk
participations and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender) may not in any event exceed the Revolving
Credit Commitment of such Class of such Non-Defaulting Lender as in effect at
the time of such reallocation and (b) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Parent Borrower, the Administrative Agent, the L/C Issuers, the
Swing Line Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and


(ii)           to the extent that any portion (the “unreallocated portion”) of
any Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03
and Swing Line Loan participation pursuant to Section 2.04 cannot be so
reallocated by reason of the first proviso in clause (i) above, or otherwise
(including that such Defaulting lender did not execute the Amendment Agreement
on or prior to the Restatement Date) the Parent Borrower will, not later than
two Business Days after demand by the Administrative Agent (at the direction of
the L/C Issuer and/or the Swing Line Lender, as the case may be), (1) Cash
Collateralize the obligations of the Parent Borrower to the L/C Issuer in
respect of such Letter of Credit participation pursuant to Section 2.03, in an
amount equal to the aggregate amount of the unreallocated portion of such Letter
of Credit participation pursuant to Section 2.03, or (2) in the case of such
Swing Line Loan participation pursuant to Section 2.04, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (3) make other
arrangements satisfactory to the Administrative Agent, and to the L/C Issuer and
the Swing Line Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender.

 
-106-

--------------------------------------------------------------------------------

 

(b)           Fees.  Anything herein to the contrary notwithstanding, during
such period as a Lender (other than any Lender that did not execute the
Amendment Agreement on or prior to the Restatement Date) is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.03(i) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees); provided that in
the case of any such Defaulting Lender that was or is a Lender (x) to the extent
that a portion of the Letter of Credit participations pursuant to Section 2.03
and Swing Line Loan participations pursuant to Section 2.04 of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.17(a),
such fees under Section 2.03(i) that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.


(c)           Cure.  If the Parent Borrower, the Administrative Agent, the L/C
Issuers and the Swing Line Lender agree in writing in their discretion that a
Lender (other than any Lender that did not execute the Amendment Agreement on or
prior to the Restatement Date) that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, as the case may be, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein), such Lender
will, to the extent applicable, purchase such portion of outstanding Loans of
the other Lenders and/or make such other adjustments as the Administrative Agent
may determine to be necessary to cause the total Revolving Credit Commitments,
Revolving Credit Loans, Letter of Credit participations pursuant to Section 2.03
and Swing Line Loan participations pursuant to Section 2.04 of the Lenders to be
on a pro rata basis in accordance with their respective Commitments, whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender (and such Commitments and Loans of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Parent Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.


(d)           Notices.  The Administrative Agent will promptly send to each
Lender and L/C Issuer a copy of any notice to the Parent Borrower provided for
in this Section 2.17.


ARTICLE III


Taxes, Increased Costs Protection and Illegality


SECTION 3.01.           Taxes.
 
 
-107-

--------------------------------------------------------------------------------

 


(a)           Except as required by law (as determined in the good faith
discretion of any applicable withholding agent), any and all payments by any
Borrower or any Guarantor to or for the account of any Agent or any Lender
(which term shall, for the avoidance of doubt, include, for the purposes of
Section 3.01, any L/C Issuer) under any Loan Document shall be made free and
clear of, and without deduction for, any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, imposed by any Governmental Authority
(“Taxes”).  If a Borrower or a Guarantor or the Administrative Agent is required
by law (as determined in the good faith discretion of any applicable withholding
agent) to deduct any Indemnified Taxes (as defined below) or Other Taxes (as
defined below) from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable by such Borrower or such Guarantor
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.01(a)), each of such Agent and such Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Borrower or
such Guarantor or the Administrative Agent shall make such deductions, (iii)
such Borrower or such Guarantor shall pay the full amount deducted to the
relevant taxing authority, and (iv) within thirty (30) days after the date of
such payment (or, if receipts or evidence are not available within thirty (30)
days, as soon as practicable thereafter), such Borrower or such Guarantor shall
furnish to such Agent or Lender (as the case may be) the original or a facsimile
copy of a receipt evidencing payment thereof or other documentary evidence of
payment satisfactory to such Agent or Lender.  If any Borrower or any Guarantor
fails to pay any Indemnified Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence, such Borrower or such Guarantor
shall indemnify such Agent and such Lender for any incremental Taxes that may
become payable by such Agent or such Lender arising out of such
failure.  “Indemnified Taxes” refers to any Taxes arising from any payment made
under any Loan Document excluding, in the case of each Agent and each Lender,
(i) net income Taxes imposed by a jurisdiction as a result of any connection
between such Agent or Lender and such jurisdiction other than the connection
arising from executing or entering into any Loan Document or any of the
Transactions contemplated by any Loan Document, (ii) Taxes imposed on or
measured by its net income (including branch profits), franchise (and similar)
taxes imposed in lieu of net income taxes, (iii) any withholding taxes to the
extent imposed at the time a Lender becomes a party hereto (or designates a new
lending office), except (x) to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts or indemnity payments from any Loan
Party with respect to such withholding tax pursuant to Section 3.01 or (y) if
such Foreign Lender is an assignee pursuant to a request by a Borrower and (iv)
any Taxes imposed as a result of the failure of any Lender to comply with either
the provisions of Section 3.01(b) or (c) (in the case of any Foreign Lender) or
the provisions of Section 3.01(d) (in the case of any U.S. Lender).

(b)           To the extent it is legally able to do so, each Agent or Lender
(including an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent on or prior to the
Closing Date (or, if later, on or prior to the date it becomes a party to this
Agreement), an accurate, complete and original signed copy of whichever of the
following is applicable:  (i) Internal Revenue Service Form W-8BEN certifying
that it is entitled to benefits under an income tax treaty to which the United
States is a party that reduces or eliminates U.S. federal withholding tax on
payments of interest; (ii) Internal Revenue Service Form W-8ECI certifying that
the income receivable pursuant to any Loan Document is effectively connected
with the conduct of a trade or business in the United States; (iii) if the
Foreign Lender (A) is not a bank described in Section 881(c)(3)(A) of the Code,
(B) is not a 10-percent shareholder described in Section 871(h)(3)(B) of the
Code, (C) has income receivable pursuant to any Loan Document that is not
effectively connected with the conduct of a trade or business in the United
States and (D) is not a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d) of the Code, a certificate to that effect
in substantially the form attached hereto as Exhibit L and an Internal Revenue
Service Form W-8BEN, certifying that the Foreign Lender is not a United States
person; or (iv) to the extent a Foreign Lender is not the beneficial owner of
any obligation of any Borrower or any Guarantor hereunder (for example, where
the Foreign Lender is a partnership or participating Lender granting a typical
participation), duly completed copies of Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, certificate in substantially the form
attached hereto as Exhibit L Form W-9 or Form W-8IMY from each beneficial owner,
as applicable.

 
-108-

--------------------------------------------------------------------------------

 

(c)           Thereafter and from time to time, each such Foreign Lender shall,
(i) promptly, to the extent it is legally entitled to do so, submit to the
Parent Borrower and the Administrative Agent such additional duly completed and
signed copies of one or more of such forms or certificates (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available to secure an
exemption from or reduction in the rate of U.S. federal withholding tax (A) on
or before the date that any such form, certificate or other evidence previously
delivered expires or becomes obsolete, (B) after the occurrence of a change in
the Foreign Lender’s circumstances requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Parent Borrower and
the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent, and (ii) promptly
notify the Parent Borrower and the Administrative Agent of any change in the
Foreign Lender’s circumstances which would modify or render invalid any
previously claimed exemption or reduction.


(d)           Each Agent or Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to
complete and deliver to the Parent Borrower and the Administrative Agent an
accurate, complete and original signed Internal Revenue Service Form W-9 or
successor form certifying that such Agent or Lender is not subject to United
States backup withholding tax (i) on or prior to the Closing Date (or, if later,
on or prior to the date it becomes a party to this Agreement), (ii) on or before
the date that such form expires or becomes obsolete, (iii) after the occurrence
of a change in the Agent’s or Lender’s circumstances requiring a change in the
most recent form previously delivered by it to the Parent Borrower and the
Administrative Agent and (iv) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent.


(e)           Notwithstanding anything else herein to the contrary, if a Foreign
Lender is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent first becomes a party to this
Agreement, such U.S. federal withholding tax (including additions to tax,
penalties and interest imposed with respect to such U.S. federal withholding
tax) shall be considered excluded from Indemnified Taxes except to the extent
the Foreign Lender’s assignor was entitled to additional amounts or indemnity
payments prior to the assignment or the assignment was pursuant to a request of
a Borrower.  Further, no Borrower shall be required pursuant to this Section
3.01 to pay any additional amount to, or to indemnify, any Lender or Agent, as
the case may be, with respect to Indemnified Taxes to the extent that such
Lender or such Agent becomes subject to such Indemnified Taxes subsequent to the
Closing Date (or, if later, the date such Lender or Agent becomes a party to
this Agreement) solely as a result of a change in the place of organization or
place of doing business of such Lender or Agent or a change in the Lending
Office of such Lender (other than at the written request of a Borrower to change
such Lending Office).


(f)           Each Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption, grant of a Participation, transfer or
assignment to or designation of a new applicable Lending Office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a connection that the
Agent or Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Document or the transactions therein, except for
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Parent Borrower (all such non-excluded taxes
described in this Section 3.01(f) being hereinafter referred to as “Other
Taxes”).

 
-109-

--------------------------------------------------------------------------------

 

(g)           If any Indemnified Taxes or Other Taxes are directly asserted
against any Agent or Lender, such Agent or Lender may pay such Indemnified Taxes
or Other Taxes and the relevant Borrower will promptly pay such additional
amounts so that each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such Indemnified Taxes or Other Taxes been
asserted; whether or not such Taxes or Other Taxes were correctly or legally
asserted; provided that if the relevant Borrower reasonably believes that such
Taxes or Other Taxes were not correctly or reasonably asserted, each such Agent
or Lender will use reasonable efforts to cooperate with such Borrower to obtain
a refund of such Taxes or Other Taxes (which shall be repaid such Borrower in
accordance with Section 3.01(h)) so long as such efforts would not, in the sole
good faith determination of such Agent or Lender, result in any additional
costs, expenses or risks or be otherwise disadvantageous to it.  Payments under
this Section 3.01(g) shall be made within ten (10) days after the date such
Borrower receives written demand for payment from such Agent or Lender.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Agent (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or any
other Agent, shall be conclusive absent manifest error.


(h)           If any Lender or Agent determines, in its sole discretion, that it
is entitled to receive a refund in respect of any Indemnified Taxes or Other
Taxes as to which indemnification or additional amounts have been paid to it by
any Borrower pursuant to this Section 3.01, it shall use its commercially
reasonable efforts to receive such refund and upon receipt of any such refund
shall promptly remit such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the relevant Borrower under this Section
3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund plus any interest included in such refund by the relevant taxing
authority attributable thereto) to such Borrower, net of all reasonable out of
pocket expenses of the Lender or Agent, as the case may be, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund); provided that each Borrower, upon the request of the Lender or
Agent, as the case may be, agrees promptly to return such refund to such party,
together with any interest and penalties charged by the relevant taxing
authority, in the event such party is required to repay such refund to the
relevant taxing authority.  Such Lender or Agent, as the case may be, shall
provide the relevant Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential in its reasonable
discretion).  Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or make available its tax
returns or any other information it reasonably deems confidential or require any
Lender to do anything that would prejudice its ability to benefit from any other
refunds, credits, relief, remission or repayments to which it may be entitled.


(i)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (g) with respect to such Lender it
will, if requested by the relevant Borrower, use commercially reasonable efforts
(subject to legal and regulatory restrictions) to mitigate the effect of any
such event, including by designating another Lending Office for any Loan or
Letter of Credit affected by such event and by completing and delivering or
filing any tax related forms which would reduce or eliminate any amount of
Indemnified Taxes or Other Taxes required to be deducted or withheld or paid by
the relevant Borrower; provided that such efforts are made at the relevant
Borrower’s expense and on terms that, in the reasonable judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage; and provided further that nothing in this
Section 3.01(i) shall affect or postpone any of the Obligations of such Borrower
or the rights of such Lender pursuant to Section 3.01(a) or (g).

 
-110-

--------------------------------------------------------------------------------

 

SECTION 3.02.           Illegality.  If any Lender reasonably determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund any Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the applicable Eurocurrency Rate, then, on notice thereof by
such Lender to the Parent Borrower through the Administrative Agent, any
obligation of such Lender to make or continue any affected Eurocurrency Rate
Loans or to convert Base Rate Loans to such Eurocurrency Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Parent
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Parent Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans and shall upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all then outstanding affected Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the Parent
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.05.  Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.


SECTION 3.03.           Inability To Determine Rates.  If the Required Lenders
determine that by reason of any changes affecting the applicable interbank
eurodollar market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the relevant interbank eurodollar market for
the applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the Execution  Date, the
Administrative Agent will promptly so notify the Parent Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain any
affected Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, in the case of Loans denominated in Dollars, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.


SECTION 3.04.           Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.


(a)           If any Lender reasonably determines that as a result of the
introduction of, or any change in, or in the interpretation of, any Law, in each
case after the Execution Date, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Loans or issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
covered by Section 3.01, or any Taxes excluded from the definition of
Indemnified Taxes under exception (i) thereof to the extent such Taxes are
imposed on or measured by net income or profits or branch profits or franchise
taxes (imposed in lieu of the foregoing taxes) and any Taxes excluded from the
definition of Indemnified Taxes under exceptions (ii) and (iii) thereof, (ii)
reserve requirements contemplated by Section 3.04(c), (iii) the requirements of
the Bank of England and the Financial Services Authority or the European Central
Bank reflected in the Mandatory Cost or that does not represent the cost to such
Lender of complying with the requirements of any applicable Law in relation to
its making, funding or maintaining of Eurocurrency Rate Loans and (iv) the
implementation or application of or compliance with the “International
Convergence of Capital Measurement and Capital Standards, a Revised Framework”
published by the Basel Committee on Banking Supervision in June 2004 in the form
existing on the Execution Date (“Basel II”) or any other law or regulation which
implements Basel II (whether such implementation, application or compliance is
by a government, regulator, the Lenders or any of their Affiliates or the Agents
or any of their Affiliates)), then from time to time within fifteen (15) days
after demand by such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.  At any time that any Eurocurrency Rate Loan is affected by the
circumstances described in this Section 3.04(a), the Borrowers may either (i) if
the affected Eurocurrency Rate Loan is then being made pursuant to a Borrowing,
cancel such Borrowing by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrowers
receive any such demand from such Lender or (ii) if the affected Eurocurrency
Rate Loan is then outstanding and is denominated in Dollars, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert such Eurocurrency Rate Loan into a Base Rate Loan, if applicable.

 
-111-

--------------------------------------------------------------------------------

 

(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy), then from time to time upon
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrowers shall
promptly pay to such Lender such additional amounts as will compensate such
Lender for such reduction after receipt of such demand.


(c)           The Borrowers shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error) and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Parent Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender.  If
a Lender fails to give notice at least fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.


(d)           If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Parent Borrower, use commercially
reasonable efforts to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.04(d) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), (b) or (c).

 
-112-

--------------------------------------------------------------------------------

 

SECTION 3.05.           Funding Losses.  Upon written demand of any Lender (with
a copy to the Administrative Agent) from time to time, which demand shall set
forth in reasonable detail the basis for requesting such amount, each Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense reasonably incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day prior to the last day of the Interest Period for
such Loan; or


(b)           any failure by such Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by such Borrower;


including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.


SECTION 3.06.           Matters Applicable to All Requests for Compensation.


(a)           Any Agent or Lender claiming compensation under this Article III
shall deliver a certificate to the Parent Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error.  In determining such amount, such Agent or Lender may
use any reasonable averaging and attribution methods.


(b)           With respect to any Lender’s claim for compensation under Sections
3.01, 3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Parent Borrower of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.


(c)           If any Lender gives notice to the Parent Borrower (with a copy to
the Administrative Agent) that the circumstances specified in Section 3.02, 3.03
or 3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency
Rate Loans pursuant to this Section 3.06 no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.


SECTION 3.07.           Replacement of Lenders Under Certain Circumstances.


(a)           If at any time (i) any Lender requests reimbursement for amounts
owing pursuant to Section 3.01 or 3.04 as a result of any condition described in
such Sections or any Lender ceases to make Eurocurrency Rate Loans as a result
of any condition described in Section 3.02 or Section 3.04, (ii) any Lender
becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender,
then the Parent Borrower may, on five (5) Business Days’ prior written notice to
the Administrative Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to and in
accordance with Section 10.07(b) (with the assignment fee to be paid by the
Parent Borrower in the case of clauses (i) and (iii) only) all of its rights and
obligations under this Agreement (or, with respect to clause (iii) above, all of
its rights and obligations with respect to the Class of Loans or Commitments
that is the subject of the related consent, waiver or amendment) to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Parent Borrower to find a replacement
Lender or other such Person; and provided further that in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.  No such replacement shall be deemed
to be a waiver of any rights that the Parent Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 
-113-

--------------------------------------------------------------------------------

 

(b)           Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans and (ii) deliver any Notes evidencing such Loans to the
Parent Borrower or Administrative Agent (or a lost or destroyed note indemnity
in lieu thereof).  Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, (B) the assignee Lender shall purchase, at par, all Loans,
accrued interest, accrued fees and other amounts owing to the assigning Lender
as of the date of replacement and (C) upon such payment (regardless of whether
such replaced Lender has executed an Assignment and Assumption or delivered its
Notes to the Parent Borrower or the Administrative Agent), the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.


(c)           Notwithstanding anything to the contrary contained above, any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.


(d)           In the event that (i) the Parent Borrower or the Administrative
Agent has requested that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class or Classes of the Loans and (iii) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

 
-114-

--------------------------------------------------------------------------------

 

SECTION 3.08.           Survival.  All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.


ARTICLE IV


Conditions Precedent to Credit Extensions


SECTION 4.01.           Conditions to Initial Credit Extension.  The obligation
of each Lender to make a Credit Extension hereunder on the Closing Date is
subject to satisfaction of the following conditions precedent:


(a)           The Administrative Agent’s receipt of executed counterparts of (i)
this Agreement, executed by Merger Sub and (ii) the Joinder Agreement, executed
by Holdings, the Parent Borrower and each Subsidiary Co-Borrower, each of which
shall be original or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party.


(b)           Prior to or substantially simultaneously with the initial Credit
Extension on the Closing Date, the Merger shall be consummated pursuant to the
Merger Agreement; provided that none of the following provisions of the Merger
Agreement shall have been amended or waived in any respect materially adverse to
the Lenders without the prior written consent of the Lead Arrangers, not to be
unreasonably withheld:  Sections 2.01, 2.03, 3.01, 6.01(c) (but only to the
extent such amendment or waiver would have been required if the reference
therein to $100 million were replaced with $200 million), 6.01(e), 6.01(f) (but
only to the extent such amendment or waiver would have been required if Clear
Media Limited and its subsidiaries were excluded from such provision), 6.01(g),
6.01(n), 6.01(r), 6.01(t) (to the extent relating to any of the foregoing),
6.13(b), 7.01 or 7.02 (except to the extent any condition set forth therein is
not satisfied solely as a result of a breach of any of the foregoing provisions
of Article VI of the Merger Agreement).


(c)           Prior to or substantially simultaneously with the initial Credit
Extensions on the Closing Date, the Equity Contribution shall have been
consummated.


Upon satisfaction of the foregoing conditions and the disbursement of the Debt
Funding (as defined in the Escrow Agreement) pursuant to Section 5(a)(i) of the
Escrow Agreement, such Debt Funding shall be deemed to constitute an initial
Credit Extension hereunder.  The Parent Borrower may also obtain an Initial
Revolving Borrowing permitted under clause (a)(ii) of the definition of
“Permitted Initial Revolving Borrowing Purposes” by delivery to the
Administrative Agent and, if applicable, the relevant L/C Issuer of a Request
for Credit Extension in accordance with the requirements hereof.  The Lenders
may terminate their obligations to make Loans or other Credit Extensions
hereunder if the foregoing conditions shall not have been satisfied (or waived
pursuant to Section 10.01) at or prior to 11:59 p.m., New York City time, on the
earliest of (i) the twentieth Business Day following the receipt of the
Requisite Shareholder Approval (as defined in the Merger Agreement), (ii) the
twentieth Business Day following the failure to obtain the Requisite Shareholder
Approval at a duly held Shareholders’ Meeting (as defined in the Merger
Agreement) after giving effect to all adjournments and postponements thereof,
(iii) five Business Days following the termination of the Merger Agreement or
(iv) December 31, 2008 (the “Termination Date”); provided, however, that if (A)
the Requisite Shareholder Approval is obtained and (B) any regulatory approval
required in connection with the consummation of the Merger has not been obtained
(or has lapsed and not been renewed) or any waiting period under applicable
antitrust laws has not expired (or has restarted and such new period has not
expired), then the Termination Date shall automatically be extended until the
twentieth Business Day following receipt of all such approvals (or renewals),
but in no event later than March 31, 2009.  If as of the Termination Date there
is a dispute among any of the parties to the Escrow Agreement with respect to
the disposition of any Escrow Funds (as defined in the Escrow Agreement), Merger
Sub may, by written notice to the Administrative Agent, extend the Termination
Date until the fifth Business Day following the final resolution of such dispute
by a court of competent jurisdiction or mutual resolution by the parties to such
dispute; provided, however, that the Termination Date with respect to any Lender
shall occur on the date such Lender withdraws its portion of the Escrow Funds
pursuant to Section 5(f) of the Escrow Agreement.

 
-115-

--------------------------------------------------------------------------------

 

SECTION 4.02.           Conditions to Subsequent Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension after the
Restatement Date (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:


(a)           Except in the case of borrowings of Delayed Draw Term Loans, the
representations and warranties of the Parent Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.


(b)           (i) Except in the case of borrowings of Delayed Draw Term Loans,
no Default shall exist or would result from such proposed Credit Extension or
from the application of the proceeds therefrom and (ii) in the case of
borrowings of Delayed Draw Term Loans, no Default under Section 8.01(a) or (j)
(with respect to Parent Borrower only in the case of Section 8.01(j)) shall
exist or would result from such proposed Credit Extension or from the
application of the proceeds therefrom.


(c)           The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V


Representations and Warranties


Each Borrower represents and warrants to the Administrative Agent and the
Lenders, at the times expressly set forth in Section 4.02, that:


SECTION 5.01.           Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each of its Material Subsidiaries (a) is a Person
duly organized or formed, validly existing and in good standing (to the extent
such concept exists in such jurisdiction) under the Laws of the jurisdiction of
its incorporation or organization, (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing (to the extent such
concept exists in such jurisdiction) under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 
-116-

--------------------------------------------------------------------------------

 

SECTION 5.02.           Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party have been duly authorized by all necessary corporate or other
organizational action.  Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.


SECTION 5.03.           Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, and (iv) informational filings and notifications required to be made
after the consummation of the Merger Agreement.


SECTION 5.04.           Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.


SECTION 5.05.           Financial Statements; No Material Adverse Effect.
 
(a)             The Annual Financial Statements fairly present in all material
respects the financial condition of the Parent Borrower and its Subsidiaries as
of the dates thereof and their results of operations for the periods covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.


(ii)           The unaudited pro forma consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at December 31, 2007 (including the notes
thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations of the Parent Borrower and its Subsidiaries
for the 12 month period ending on such date (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Annual Financial Statements and have been prepared in good faith, based on
assumptions believed by the Parent Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Parent Borrower and its
Subsidiaries as at December 31, 2007 and their estimated results of operations
for the period covered thereby.

 
-117-

--------------------------------------------------------------------------------

 

(b)           As of the Specified Date, except (i) as reflected or reserved
against in the Annual Financial Statements, (ii) for liabilities or obligations
incurred in the ordinary course of business since the date of the Annual
Financial Statements and (iii) for liabilities or obligations arising under the
Merger Agreement, neither the Parent Borrower nor any of its Subsidiaries has
any liabilities or obligations of any nature, whether or not accrued, contingent
or otherwise, that would be required by GAAP to be reflected on a consolidated
balance sheet (or notes thereto) of the Parent Borrower and its Subsidiaries,
other than those which would not have, individually or in aggregate, a Material
Adverse Effect on the Parent Borrower.


(c)           Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.


SECTION 5.06.           Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of any Borrower, overtly
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Parent Borrower or any of
its Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.


SECTION 5.07.           Labor Matters.  Except as would not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any of the Parent Borrower or its Subsidiaries pending
or, to the knowledge of the Parent Borrower, threatened; (b) hours worked by and
payment made based on hours worked to employees of the Parent Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters; and (c) all payments
due from any Borrower or any of its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.


SECTION 5.08.           Ownership of Property; Liens.  Each Loan Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.


SECTION 5.09.           Environmental Matters.


(a)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of any Borrower, threatened Environmental Claim or any other
Environmental Liability.


(b)           None of the Loan Parties or any of their respective Subsidiaries
has treated, stored, transported or disposed of Hazardous Materials at, or
arranged for the disposal or treatment or for transport for disposal or
treatment, of Hazardous Materials from, any currently or formerly owned or
operated real estate or facility in a manner that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 
-118-

--------------------------------------------------------------------------------

 

(c)           Except as would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect, (i) none of the properties
currently or to the knowledge of the Loan Parties and their respective
subsidiaries, formerly owned, leased or operated by the Loan Parties or their
respective Subsidiaries is listed or formally proposed for listing on the
National Priorities List or any analogous foreign, state or local list; (ii)
there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on at or under any property
currently owned or operated by Holdings, any Borrower or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material at or
on any facility, equipment or property currently owned or operated by Holdings,
any Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently, or to the knowledge
of the Loan Parties and their respective Subsidiaries formerly, owned or
operated by any of them and there has been no Release of Hazardous Materials by
the Loan Parties or any of their Subsidiaries at any other location.


(d)           The properties currently owned, leased or operated by the Loan
Parties and their Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute, or constituted a violation of, (ii)
require response or other corrective action under or (iii) could give rise to
Environmental Liability, which violations, actions and liability, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.


(e)           The Loan Parties and their Subsidiaries are not conducting or
financing, either individually or together with other potentially responsible
parties, any investigation or assessment or response or other corrective action
relating to any actual or threatened Release of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law except for
such investigation or assessment or response or action that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


(f)           Except as would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, neither the Loan
Parties nor any of their Subsidiaries has contractually assumed any liability or
obligation under any Environmental Law or is subject to any order, decree or
judgment which imposes any obligation under any Environmental Law.


SECTION 5.10.           Taxes.  Except as would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Parent Borrower and its Subsidiaries have timely filed all federal
and state and other Tax returns and reports required to be filed, and have
timely paid all federal and state and other Taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.


SECTION 5.11.           ERISA Compliance, Etc.


(a)           Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA and the Code.

 
-119-

--------------------------------------------------------------------------------

 

(b)           Except as set forth in Schedule 5.11(b), no ERISA Event has
occurred that when taken together with all other ERISA Events which have
occurred within the one-year period prior to the date on which this
representation is made or deemed made that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.


(c)           Except where noncompliance or the incurrence of an obligation
would not reasonably be expected to result in a Material Adverse Effect, (i)
each Foreign Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and (ii) neither Holdings nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan.


SECTION 5.12.           Subsidiaries.  As of the Specified Date, neither
Holdings nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in Holdings, the Borrowers and the Material Subsidiaries have been
validly issued and are fully paid and nonassessable, and all Equity Interests
owned by Holdings or any other Loan Party are owned free and clear of all
security interests of any Person except (i) those created under the Collateral
Documents or under the ABL Facility Documentation in accordance with the
Intercreditor Agreement and (ii) any nonconsensual Lien that is permitted under
Section 7.01.  As of the Specified Date, Schedule 5.12(a) sets forth the name
and jurisdiction of each Subsidiary, (b) sets forth the ownership interest of
Holdings, the Parent Borrower and any other Subsidiary in each Subsidiary,
including the percentage of such ownership and (c) identifies each Subsidiary
that is a Subsidiary the Equity Interests of which are required to be pledged
pursuant to the Collateral and Guarantee Requirement.


SECTION 5.13.           Margin Regulations; Investment Company Act.


(a)           No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation U.


(b)           Neither the Parent Borrower nor any of the Subsidiaries of the
Parent Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.


SECTION 5.14.           Disclosure.  None of the factual information and data
heretofore or contemporaneously furnished in writing by or on behalf of any Loan
Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make such factual information and
data (taken as a whole), in the light of the circumstances under which it was
delivered, not materially misleading; it being understood that for purposes of
this Section 5.14, such factual information and data shall not include
projections and pro forma financial information or information of a general
economic or general industry nature.


SECTION 5.15.           Intellectual Property; Licenses, Etc.  The Parent
Borrower and its Subsidiaries have good and marketable title to, or a valid
license or right to use, all of their patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how, database
rights, rights of privacy and publicity, licenses and other intellectual
property rights (collectively, “IP Rights”) that are necessary for the operation
of their respective businesses as currently conducted and as proposed to be
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of each Borrower, the operation of the respective
businesses of the Parent Borrower or any of its Subsidiaries as currently
conducted and as proposed to be conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person, except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any IP Rights is pending or, to the
knowledge of any Borrower, threatened in writing against any Loan Party or
Subsidiary, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 
-120-

--------------------------------------------------------------------------------

 

SECTION 5.16.           Solvency.  On the Closing Date after giving effect to
the Transactions, the Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.


SECTION 5.17.           Subordination of Junior Financing.  The Obligations of
each Subsidiary Guarantor are “Designated Senior Debt,” “Senior Debt,” “Senior
Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) with respect to any guaranties of the New Senior Notes under,
and as defined in, the New Senior Notes Indenture.


SECTION 5.18.           Special Representations Relating to FCC Authorizations,
Etc.


(a)           The Parent Borrower or its Restricted Subsidiaries hold all FCC
Authorizations that are necessary or required for the Parent Borrower and its
Restricted Subsidiaries to conduct their business in the manner in which it is
currently being conducted, except where the failure to do so would not
individually or in the aggregate have a Material Adverse Effect.  Schedule 5.18
hereto lists each material FCC Authorization held by the Parent Borrower or any
Restricted Subsidiary as of the Specified Date.  With respect to each Broadcast
License issued by the FCC and listed on Schedule 5.18 hereto, the description
includes the call sign, FCC identification number, community of license and the
license expiration date.


(b)           All material FCC Authorizations held by the Parent Borrower and
its Restricted Subsidiaries are in full force and effect in accordance with
their terms, with such exceptions as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 5.18, as of the Specified Date and except for such matters as would
not individually or in the aggregate have a Material Adverse Effect, (i) neither
the Parent Borrower nor any Restricted Subsidiary has received any notice of
apparent liability, notice of violation, order to show cause or other writing
from the FCC, (ii) there is no proceeding pending or, to the knowledge of the
Parent Borrower, threatened by or before the FCC relating to the Parent Borrower
or any Restricted Subsidiary or any Broadcast Station and (iii) to the knowledge
of the Parent Borrower, no complaint or investigatory proceeding is pending
before the FCC (other than rulemaking proceedings and proceedings of general
applicability to the broadcasting industry or substantial segments
thereof).  The Parent Borrower and the Restricted Subsidiaries have timely filed
all required reports and notices with the FCC and have paid all amounts due in
timely fashion on account of fees and charges to the FCC, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


(c)           Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Parent Borrower and the Restricted Subsidiaries
has obtained and holds all Permits required for any property owned, leased or
otherwise operated by such Person and for the operation of each of its
businesses as presently conducted, (ii) all such Permits are in full force and
effect, and each of the Parent Borrower and the Restricted Subsidiaries has
performed all requirements of such Permits to the extent performance is due,
(iii) no event has occurred which allows or results in, or after notice or lapse
of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit prior to the expiration of any stated term and (iv) none of such Permits
contain any restrictions, either individually or in the aggregate, that are
materially burdensome to the Parent Borrower or any of the Restricted
Subsidiaries, or to the operation of any of their respective businesses or any
property owned, leased or otherwise operated by such Person.

 
-121-

--------------------------------------------------------------------------------

 

(d)           No consent or authorization of, filing with or Permit from, or
other act by or in respect of, any Governmental Authority is required in
connection with delivery, performance, validity or enforceability of this
Agreement and the other Loan Documents, other than (i) the requirement under the
Communications Laws that certain Loan Documents be filed with the FCC following
the closing under the Merger Agreement and (ii) the consents, authorizations and
filings contemplated by the Loan Documents.


ARTICLE VI


Affirmative Covenants


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder that is accrued and payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
L/C Obligations related thereto has been Cash Collateralized or, if satisfactory
to the relevant L/C Issuer in its sole discretion, a backstop letter of credit
is in place), from and after the Closing Date, the Parent Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each of the Restricted Subsidiaries to:


SECTION 6.01.           Financial Statements.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:


(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Parent Borrower (commencing with the
fiscal year ending December 31, 2007), (i) a consolidated balance sheet of the
Parent Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Parent Borrower for such fiscal year, as compared to
amounts for the previous fiscal year;


(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Parent Borrower (commencing with the fiscal quarter ended March 31,
2008), (i) a consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related (A)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (B) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Parent
Borrower and its Subsidiaries in accordance with GAAP, subject only to changes
resulting from normal year-end adjustments and the absence of footnotes and (ii)
a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of the Parent Borrower for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year;

 
-122-

--------------------------------------------------------------------------------

 

(c)           within ninety (90) days after the end of each fiscal year
(commencing with the fiscal year ending December 31, 2008) of the Parent
Borrower, a reasonably detailed consolidated budget for the following fiscal
year as customarily prepared by management of the Parent Borrower for its
internal use (including a projected consolidated balance sheet of the Parent
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and


(d)           simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Loan Parties (which may be in footnote form only) from
such consolidated financial statements.


Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Parent Borrower that holds
all of the Equity Interests of the Parent Borrower or (B) the Parent Borrower’s
or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to a parent of the Parent Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Parent Borrower (or such
parent), on the one hand, and the information relating to the Parent Borrower
and the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.


SECTION 6.02.           Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:


(a)           no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Parent Borrower (which shall
include a reasonably detailed calculation of Consolidated EBITDA);


(b)           not later than the date of delivery of financial statements
referred to in Section 6.01(a), a Principal Properties Certificate;


(c)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or the Parent Borrower files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

 
-123-

--------------------------------------------------------------------------------

 

(d)           promptly after the furnishing thereof, copies of any material
statements or material reports furnished to any holder of any class or series of
debt securities of any Loan Party having an aggregate outstanding principal
amount greater than the Threshold Amount or pursuant to the terms of the ABL
Credit Agreement (other than borrowing base and related certificates), the ABL
Facility Documentation or the New Senior Notes Indenture, in each case, so long
as the aggregate outstanding principal amount thereunder is greater than the
Threshold Amount and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;


(e)           together with the delivery of the financial statements pursuant to
(i) Section 6.01(a), a report setting forth the information required by Section
3.03(c) of each Security Agreement (other than the Holdings Pledge Agreement) or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report and (ii) Section 6.01(a) and Section
6.01(b) (x) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (y) a list of each Subsidiary of the Parent
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date and the date of the last such list;


(f)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Material
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request; and


(g)           upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, the Parent Borrower, any Subsidiary or any of their ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; and (iii)
such other documents or governmental reports or filings relating to any Pension
Plan as the Administrative Agent shall reasonably request.  Promptly following
any reasonable request therefor by the Administrative Agent, on and after the
effectiveness of the Pension Act, copies of (i) any documents described in
Section 101(k) of ERISA that Holdings, the Parent Borrower, any Subsidiary or
any of their ERISA Affiliates obtained during the last twelve months with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that Holdings, the Parent Borrower, any Subsidiary or any of
their ERISA Affiliates obtained during the last twelve months with respect to
any Multiemployer Plan; provided that if such documents or notices have not been
obtained or requested from the administrator or sponsor of the applicable
Multiemployer Plan upon reasonable request by the Administrative Agent, the
applicable Person shall promptly make a request for such documents or notices
from such administrator or sponsor and shall provide copies of such documents
and notices promptly after receipt thereof.


Documents required to be delivered pursuant to Section 6.01 or Section 6.02(a)
or 6.02(c) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that:  (i) upon written request
by the Administrative Agent, the Parent Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Parent Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents or a link thereto and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 
-124-

--------------------------------------------------------------------------------

 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agents and/or the Arrangers will make available to the Lenders
Communications by posting such Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”).  The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Communications
that may be distributed to the Public Lenders and that (w) all such
Communications shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Parent Borrower shall
be deemed to have authorized the Administrative Agent, the Syndication Agents,
the Arrangers and the Lenders to treat such Communications as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Parent Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Communications constitute Information, they shall be treated as set forth
in Section 10.08); (y) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”  Neither
the Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information.  Nothing in this Section 6.02
shall modify or limit a Lender’s obligations under Section 10.08 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.


Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, each of the Lenders and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.


THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE.”  NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM.

 
-125-

--------------------------------------------------------------------------------

 

Each of the Lenders and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.


SECTION 6.03.           Notices.  Promptly after a Responsible Officer obtains
actual knowledge thereof, notify the Administrative Agent:


(a)           of the occurrence of any Default; and


(b)           of (i) any dispute, litigation, investigation or proceeding
between any Loan Party and any Governmental Authority, (ii) the commencement of,
or any material development in, any litigation or proceeding affecting any Loan
Party or any Subsidiary, including pursuant to any applicable Environmental Laws
or in respect of IP Rights, the occurrence of any noncompliance by any Loan
Party or any of its Subsidiaries with, or liability under, any Environmental Law
or Environmental Permit or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Parent Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Parent Borrower has taken and proposes to take with respect thereto.


SECTION 6.04.           Payment of Obligations.  Timely pay, discharge or
otherwise satisfy, as the same shall become due and payable, all of its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (i) any such Tax is being contested in good faith and by appropriate
actions for which appropriate reserves have been established in accordance with
GAAP or (ii) the failure to pay or discharge the same would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.


SECTION 6.05.           Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, (b) take all reasonable
action to maintain all corporate rights and privileges (including its good
standing) to the extent such concept exists in such jurisdiction and (c)
maintain all other material rights and privileges (including, without
limitation, material Broadcast Licenses) except, in the case of (a) (other than
in the case of the Borrowers except to the extent expressly permitted by Section
7.04), (b) or (c) to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect or pursuant to a transaction
permitted by Article VII.


SECTION 6.06.           Maintenance of Properties.  Except if the failure to do
so would not reasonably be expected to have a Material Adverse Effect, maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted and
consistent with past practice.

 
-126-

--------------------------------------------------------------------------------

 

SECTION 6.07.           Maintenance of Insurance.


(a)           Maintain with insurance companies that the Parent Borrower
believes (in the good faith judgment of its management) are financially sound
and reputable at the time the relevant coverage is placed or renewed, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Parent Borrower and the Restricted Subsidiaries) as
are customarily carried under similar circumstances by such other Persons.


(b)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws.


(c)           All such insurance (other than business interruption insurance) as
to which the Administrative Agent shall have reasonably requested to be so
named, shall name the Administrative Agent as loss payee and/or additional
insured, as applicable; provided, however, that the naming of the Administrative
Agent as loss payee is only for the purpose of perfecting the Lien on the
Collateral granted to the Administrative Agent for the benefit of the Secured
Parties to the extent required by the Collateral and Guarantee Requirement.


SECTION 6.08.           Compliance with Laws.


(a)           Comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees of any Governmental Authority
applicable to it or to its business or property, except if the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.


(b)           (i) Operate all of the Broadcast Stations in material compliance
with the Communications Laws and the FCC’s rules, regulations and published
policies promulgated thereunder and with the terms of the Broadcast Licenses,
(ii) timely file all required reports and notices with the FCC and pay all
amounts due in timely fashion on account of fees and charges to the FCC and
(iii) timely file and prosecute all applications for renewal or for extension of
time with respect to all of the FCC Authorizations, except, in each case, for
any failure which would not reasonably be expected to have a Material Adverse
Effect.


SECTION 6.09.           Books and Records.  Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Parent Borrower or such Restricted Subsidiary, as the case may
be.


SECTION 6.10.           Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom (other than the records
of the Board of Directors of such Loan Party or such Restricted Subsidiary) and
to discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to customary access agreements), all at
the reasonable expense of the Parent Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent Borrower; provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Parent Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice.  The
Administrative Agent and the Lenders shall give the Parent Borrower the
opportunity to participate in any discussions with the Parent Borrower’s
independent public accountants.  Notwithstanding anything to the contrary in
this Section 6.10, none of the Parent Borrower or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

 
-127-

--------------------------------------------------------------------------------

 

SECTION 6.11.           Covenant To Guarantee Obligations and Give Security.  At
the Parent Borrower’s expense, take all action necessary or reasonably requested
by the Administrative Agent to ensure that the Collateral and Guarantee
Requirement continues to be satisfied, including:


(a)           (1) upon the formation, acquisition or designation (x) by any U.S.
Loan Party of any existing or new direct or indirect wholly-owned Material
Domestic Subsidiary (other than an Excluded Subsidiary) that is a Restricted
Subsidiary (for the avoidance of doubt, including CCOH and its wholly-owned
Restricted Subsidiaries which are Material Domestic Subsidiaries but not
Excluded Subsidiaries upon CCOH becoming wholly-owned by the Loan Parties) or
(y) by any U.S. Loan Party or Foreign Loan Party of any direct or indirect
wholly-owned Material Foreign Subsidiary (other than an Excluded Subsidiary)
that is a Restricted Subsidiary or (2) upon the designation by any Loan Party of
any Unrestricted Subsidiary that is a direct or indirect wholly-owned Material
Domestic Subsidiary or Material Foreign Subsidiary referred to in the foregoing
clause (x) or (y) (other than an Excluded Subsidiary) as a Restricted Subsidiary
in accordance with Section 6.14:


(i)           within 45 days after such formation, acquisition or designation,
or such longer period as the Administrative Agent may agree in writing in its
discretion:


(A)           (x) cause each such Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent a Guaranty (or supplement
thereto) and (y) cause each such Restricted Subsidiary that is required to grant
a Lien on any Collateral pursuant to the Collateral and Guarantee Requirement to
duly execute and deliver to the Administrative Agent Mortgages with respect to
any Material Real Property, Guaranties, Security Agreement Supplements,
Intellectual Property Security Agreements and other security agreements and
documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Mortgages,
Security Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by, and subject to the limitations and exceptions of, the Collateral and
Guarantee Requirement;

 
-128-

--------------------------------------------------------------------------------

 

(B)           cause each Loan Party that is required to pledge any Equity
Interests or intercompany note held by such Loan Party pursuant to the
Collateral and Guarantee Requirement to deliver any and all certificates
representing Equity Interests and intercompany notes (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock or note powers or other
appropriate instruments of transfer, indorsed in blank to the Administrative
Agent; and


(C)           take, and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary to take, whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;


(ii)           if reasonably requested by the Administrative Agent, within
forty-five (45) days after such request, deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request; and


(iii)           as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property constituting Collateral, any existing title
reports, abstracts, surveys or environmental assessment reports, to the extent
available and in the possession or control of the Parent Borrower; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Parent
Borrower or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Parent Borrower to obtain such consent, such consent cannot be
obtained.


(b)           If after the Closing Date, the Parent Borrower or any Restricted
Subsidiary creates or acquires any License Subsidiary that is a Material
Subsidiary, then the Parent Borrower shall, as soon as practicable (and in any
event within 45 days (as such date may be extended by the Administrative Agent
in its discretion), designate such License Subsidiary as a Retained Existing
Notes Indenture Unrestricted Subsidiary.


(c)           If any Principal Properties Certificate required to be delivered
hereunder demonstrates that the Principal Properties Collateral Amount does not
exceed the Principal Properties Permitted Amount multiplied by 2.5, then the
Parent Borrower shall cause, as soon as practicable (and in any event within 120
days (as such date may be extended in writing by the Administrative Agent in its
discretion) after the date of delivery of such Principal Properties Certificate)
Additional Principal Properties of the Parent Borrower or any U.S. Guarantor, as
selected by the Parent Borrower, having a Fair Market Value, as determined by
the Parent Borrower (acting reasonably and in good faith), that would result in,
after giving effect to grant of a Lien thereon, the aggregate Principal
Properties Collateral Amount being at least 2.5 times the Principal Properties
Permitted Amount, to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and shall take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

 
-129-

--------------------------------------------------------------------------------

 

(d)           If after the Closing Date, the Loan Parties acquire any asset or
group of assets with a Fair Market Value in excess of $25,000,000 (as determined
by the Parent Borrower (acting reasonably and in good faith)) the Parent
Borrower shall within 45 days following the end of the fiscal quarter in which
such acquisition occurred make a determination (acting reasonably and in good
faith) as to whether such asset or group of assets constitutes Non-Principal
Property.  If the Parent Borrower determines that such asset or group of assets
constitutes Non-Principal Property, the Parent Borrower shall notify the
Administrative Agent of such designation by delivery of an Additional
Non-Principal Properties Certificate determining that such Non-Principal
Property constitutes Additional Non-Principal Properties Collateral and, if
requested by the Administrative Agent, the applicable Loan Party will cause such
assets to be subjected to a Lien and Mortgage, if applicable, in favor of the
Administrative Agent for the benefit of the Secured Parties, and will take, and
cause the other applicable Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent as soon as
commercially reasonable but in no event later than 75 days following the end of
the quarter in which such acquisition occurred, unless extended by the
Administrative Agent in writing in its discretion, to grant and perfect the
Liens required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.  Any designation made
by the Parent Borrower in accordance with this paragraph (d) shall be conclusive
in the absence of manifest error.


(e)           If (i) the Parent Borrower or any other Loan Party Disposes of any
Non-Principal Properties Collateral with a Fair Market Value in excess of
$25,000,000 as determined by the Parent Borrower (acting reasonably and in good
faith), and (ii) the Parent Borrower does not give written notice to the
Administrative Agent of its intent to reinvest, in accordance with Section
2.05(b)(ii)(B), the Net Cash Proceeds received from such Disposition in
Additional Non-Principal Properties Collateral that will be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties (in which case the Parent Borrower shall take, or cause the relevant
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect or record such Lien, in each
case to the extent required by, and subject to the limitations and exceptions
of, the Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement), then, as soon as
practicable (in the reasonable judgment of the Parent Borrower) the Parent
Borrower shall use commercially reasonable efforts to (x) designate Additional
Non-Principal Properties Collateral having an equal or greater Fair Market
Value, as determined by the Parent Borrower (acting reasonably and in good
faith), than the Fair Market Value of such Disposed Collateral and (y) cause
such Additional Non-Principal Properties to be subject to a Lien and Mortgage if
applicable, in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.


(f)           No later than 60 days after the satisfaction of the Existing Notes
Condition (unless extended by the Administrative Agent in writing in its
discretion), the Parent Borrower shall, in each case at the Parent Borrower’s
expense, cause the assets of each Borrower and each Subsidiary Guarantor to be
subject to a Lien and Mortgage in favor of the Administrative Agent for the
benefit of the Secured Parties and take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement (it being understood
and agreed that any Existing Notes that, unless the Existing Notes Condition has
been satisfied pursuant to clause (ii) of the definition thereof, shall then be
outstanding shall be permitted to be equally and ratably secured by such assets
under this clause (f) to the extent required by the term of the Retained
Existing Notes Indenture).

 
-130-

--------------------------------------------------------------------------------

 

(g)           Not later than 60 days after the acquisition by any Foreign Loan
Party of any real or personal property with a Fair Market Value in excess of
$25,000,000 as determined by the Parent Borrower (acting reasonably and in good
faith) that is required to be provided as Collateral pursuant to the definition
of “Collateral and Guarantee Requirement,” which property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Administrative Agent for the benefit of the Secured Parties and take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.


(h)           Notwithstanding anything to the contrary in this Agreement, the
Parent Borrower shall not be required to (i) deliver any Mortgages or related
documentation prior to the date that is 120 days after the Closing Date, which
may be extended by the Administrative Agent in its sole discretion, or (ii) take
any action or deliver any document set forth on Schedule 6.11(h) before the time
limit set forth on such Schedule with respect to such action or document, any
such time limit which may be extended by the Administrative Agent acting in its
sole discretion.


SECTION 6.12.           Compliance with Environmental Laws.  Except, in each
case, to the extent that the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a)
comply, and take all reasonable actions to cause any lessees and other Persons
operating or occupying its properties or facilities to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations, properties and
facilities; and (c) in each case to the extent required by applicable
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any response or other corrective action necessary to investigate,
remove and clean up all Hazardous Materials at, on, under, or emanating from any
of its properties and facilities, in accordance with the requirements of all
applicable Environmental Laws.


SECTION 6.13.           Further Assurances and Post Closing Deliveries.


(a)           From time to time duly authorize, execute and deliver, or cause to
be duly authorized, executed and delivered, such additional instruments,
certificates, financing statements, agreements or documents, and take all
reasonable actions (including filing UCC and other financing statements), as the
Administrative Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent for the benefit of the Secured Parties with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Parent Borrower or any other Loan
Party which may be deemed to be part of the Collateral to the extent required by
the Collateral and Guarantee Requirement), in each case subject to the
limitations and exceptions set forth in the Collateral Documents and the
Collateral and Guarantee Requirement.


(b)           Within five Business Days of the Closing Date (unless otherwise
agreed between the Parent Borrower and the Administrative Agent), the Parent
Borrower shall deliver to the Administrative Agent the following documents, each
of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party:

 
-131-

--------------------------------------------------------------------------------

 

(i)            executed counterparts of the Guaranty (subject to the last
paragraph of the definition of Collateral and Guarantee Requirement), executed
by each U.S. Guarantor;


(ii)           a Note executed by the relevant Borrower(s) in favor of each
Lender that has requested a Note at least two Business Days in advance of the
Closing Date;


(iii)           each Collateral Document set forth on Schedule 1.01A required to
be executed on or about the Closing Date as indicated on such schedule (subject
to Section 6.11(h) and the last paragraph of the definition of “Collateral and
Guarantee Requirement”), duly executed by each Loan Party thereto, together
with:


(A)               certificates, if any, representing the Pledged Equity referred
to therein accompanied by undated stock powers executed in blank; and


(B)                Uniform Commercial Code financing statements for filing in
the office of the Secretary of State of the State of each jurisdiction in which
a U.S. Loan Party is “located” (within the meaning of the Uniform Commercial
Code); and


(C)                (i) an opinion from Ropes & Gray LLP, counsel to the Loan
Parties, substantially in the form of Exhibit H-1; (ii) an opinion from New
Jersey and Florida counsel to the Loan Parties, substantially in the form of
Exhibit H-2; (iii) an opinion from Colorado counsel to the Loan Parties,
substantially in the form of Exhibit H-3; (iv) an opinion from Nevada counsel to
the Loan Parties, substantially in the form of Exhibit H-4; (v) an opinion from
Washington counsel to the Loan Parties, substantially in the form of Exhibit
H-5; (vi) an opinion from Texas counsel to the Loan Parties, substantially in
the form of Exhibit H-6; (vii) an opinion from Ohio counsel to the Loan Parties,
substantially in the form of Exhibit H-7; and (viii) an opinion from special FCC
counsel to the Loan Parties, substantially in the form of Exhibit H-8.


SECTION 6.14.           Designation of Subsidiaries.  The board of directors of
the Parent Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) the Parent Borrower shall be
in compliance with Section 7.14 calculated on a pro forma basis for such
designation in accordance with Section 1.10 (and, as a condition precedent to
the effectiveness of any such designation, the Parent Borrower shall deliver to
the Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if, after such designation, it
would be a “Restricted Subsidiary” for the purpose of the ABL Facilities, the
New Senior Notes, any Alternative Incremental Facilities Indebtedness, any
Permitted Credit Facilities Refinancing Indebtedness or any other Junior
Financing or any other Indebtedness of any Loan Party.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Parent Borrower therein at the date of designation in an amount equal to the
Fair Market Value of the Parent Borrower’s investment therein.  The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i)
the incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and (ii) a return on any Investment by the Loan
Parties in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the Fair Market Value at the date of such designation of the
Loan Parties’ (as applicable) Investment in such Subsidiary.

 
-132-

--------------------------------------------------------------------------------

 

SECTION 6.15.           Interest Rate Protection.  No later than 150 days after
the Closing Date, the Parent Borrower shall incur, and for a minimum of 3 years
after the Closing Date maintain, Hedging Obligations such that, after giving
effect thereto, at least 40% of the aggregate principal amount of its
consolidated funded long-term Indebtedness outstanding on the Closing Date
(excluding Revolving Credit Loans) is effectively subject to a fixed or maximum
interest rate.


SECTION 6.16.           License Subsidiaries.


(a)           Use commercially reasonable efforts to ensure that all material
Broadcast Licenses obtained on or after the Closing Date are held at all times
by one or more Retained Existing Notes Indenture Unrestricted License
Subsidiaries; provided, however, such requirement will not apply if holding any
Broadcast License in a Retained Existing Notes Indenture Unrestricted License
Subsidiary (i) is reasonably likely to have material adverse tax, operational or
strategic consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (ii) requires any approval
of the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).


(b)           Ensure that each License Subsidiary engages only in the business
of holding Broadcast Licenses and rights and activities related thereto.


(c)           Ensure that the FCC Authorizations held by each License Subsidiary
are not (i) commingled with the property of any Borrower and any Subsidiary
thereof other than another License Subsidiary or (ii) transferred by such
License Subsidiary to the Parent Borrower or any Restricted Subsidiary (other
than any other License Subsidiary), except in connection with a Disposition
permitted under Section 7.05.


(d)           Ensure that no License Subsidiary has any Indebtedness or other
material liabilities except (a) liabilities arising under the Loan Documents to
which it is a party and (b) trade payables incurred in the ordinary course of
business, tax liabilities incidental to ownership of such rights and other
liabilities incurred in the ordinary course of business, including those in
connection with agreements necessary or desirable to operate a Broadcast
Station, including retransmission consent, affiliation, programming,
syndication, time brokerage, joint sales, lease and similar agreements.


ARTICLE VII


Negative Covenants


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or, if
satisfactory to the relevant L/C Issuer in its sole discretion, a backstop
letter of credit is in place), from and after the Closing Date, the Parent
Borrower shall not, nor shall the Parent Borrower permit any Restricted
Subsidiary to, directly or indirectly:


SECTION 7.01.           Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (collectively, “Permitted Liens”):


(a)           Liens created pursuant to any Loan Document;

 
-133-

--------------------------------------------------------------------------------

 

(b)           Liens existing on the Specified Date, provided that any Lien
securing Indebtedness in excess of (x) $5,000,000 individually or (y)
$10,000,000 in the aggregate (when taken together with all other Liens
outstanding in reliance on this clause (b) that are not set forth on Schedule
7.01(b)) shall only be permitted in reliance on this clause (b) to the extent
that such Lien is listed on Schedule 7.01(b);


(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate actions for which appropriate reserves have
been established in accordance with GAAP;


(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens arise in the ordinary
course of business;


(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any Restricted Subsidiary;


(f)           deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;


(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property that, in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Restricted Subsidiaries and any title exceptions referred to in
Schedule B to the applicable Mortgage Policies;


(h)           Liens arising from judgments or orders for the payment of money
not constituting an Event of Default under Section 8.01(g);


(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (A) such Liens attach concurrently with or within two hundred and
seventy (270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;


(j)             leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;

 
-134-

--------------------------------------------------------------------------------

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(l)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry;


(m)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 7.02(j) or Section
7.02(p) to be applied against the purchase price for such Investment or (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.05;


(n)           Liens on assets of CCOH and its Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(s);


(o)           Liens in favor of a U.S. Loan Party securing Indebtedness
permitted under Section 7.03(d);


(p)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Execution Date (other than
Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e) or (h);


(q)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases or licenses entered into by the Parent Borrower or any of
the Restricted Subsidiaries as tenant, subtenant, licensee or sublicensee in the
ordinary course of business;


(r)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the Parent
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;


(s)           Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;


(t)           Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any of the Restricted Subsidiaries
in the ordinary course of business;

 
-135-

--------------------------------------------------------------------------------

 

(u)           Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;


(v)           Liens securing Permitted Alternative Incremental Facilities
Indebtedness or Permitted Credit Facilities Refinancing Indebtedness, in each
case in the form of Permitted Senior Secured Notes (or any refinancing of any of
the foregoing to the extent permitted by Section 7.03(g) or Section 7.03(i), as
applicable) and any Guarantees in respect of any of the foregoing; provided that
(i) such Liens do not extend to any assets or property other than all or a
portion of the Collateral of the U.S. Loan Parties, (ii) so long as the
Administrative Agent is a party to the Intercreditor Agreement (or any other
intercreditor agreement referred to in Section 7.01(z) or otherwise), the
secured parties under such Permitted Alternative Incremental Facilities
Indebtedness or Permitted Credit Facilities Refinancing Indebtedness, as
applicable, or a trustee, collateral agent, security agent or similar agent on
their behalf, shall have become a party to the Intercreditor Agreement (or such
other intercreditor agreement) and (iii) such Liens shall be granted pursuant to
agreements substantially similar to the Collateral Documents (provided that such
agreements may exclude from the grant of Liens thereunder assets that are not
excluded from the grant of Liens under the Collateral Documents), and the
secured parties thereunder, or a trustee, collateral agent, security agent or
similar agent on their behalf, shall have become a party to the First Lien
Intercreditor Agreement, to the extent such Liens rank pari passu to the Liens
securing the Obligations, or the Second Lien Intercreditor Agreement, to the
extent such Liens are junior in priority to the Liens securing the Obligations
(and such intercreditor agreement shall have been executed and delivered by each
other Person contemplated by the terms thereof to be a party thereto);


(w)           ground leases in respect of real property on which facilities
owned or leased by the Parent Borrower or any of its Subsidiaries are located;


(x)           Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;


(y)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


(z)           Liens on the Receivables Collateral securing Indebtedness and
other obligations under the ABL Credit Agreement and ABL Facility Documentation
(or any Permitted Refinancing in respect thereof); provided such Liens are
subject to the Intercreditor Agreement (or, in the case of any Permitted
Refinancing thereof, another intercreditor agreement containing terms that are
at least as favorable to the Secured Parties as those contained in the
Intercreditor Agreement);


(aa)         Liens granted by any Securitization Entity on any Securitization
Assets or accounts into which collections or proceeds of Securitization Assets
are deposited, in each case arising in connection with a Qualified
Securitization Financing;


(bb)         any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole;

 
-136-

--------------------------------------------------------------------------------

 

(cc)         Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;


(dd)         the modification, replacement, renewal or extension of any Lien
permitted by clause (b), (i) or (p) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03 and otherwise permitted
to be secured under this Section 7.01, and (B) proceeds and products thereof,
and (ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;


(ee)         other Liens securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed $100,000,000
determined as of the date of incurrence; and


(ff)           Liens on property of any Restricted Subsidiary that is not a Loan
Party securing Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 7.03(b), 7.03(f), 7.03(h), 7.03(n), 7.03(o), 7.03(r), 7.03(s), 7.03(cc)
or 7.03(dd).


Notwithstanding the foregoing, (x) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, to secure any Existing Notes, (y) the Parent Borrower shall not, and
shall not permit any Subsidiary (as defined in the Retained Existing Notes
Indenture) to, create, incur, assume or suffer to exist any Lien upon any stock
or indebtedness of any Retained Existing Notes Indenture Restricted Subsidiaries
or any Principal Properties of the Parent Borrower or any Subsidiary (as defined
in the Retained Existing Notes Indenture), whether now owned or hereafter
acquired, securing Retained Existing Notes Indenture Debt (other than (i) Liens
securing the Obligations, (ii) Liens permitted by Section 6.11(f), (iii) Liens
permitted by this Section 7.01 to the extent constituting “Permitted Mortgages”
(as defined in the Retained Existing Notes Indenture) referenced in clause (i)
of the second paragraph of Section 1006 of the Retained Existing Notes
Indenture, (iv) Mortgages (as defined in the Retained Existing Notes Indenture)
upon stock or indebtedness of any corporation existing at the time such
corporation becomes a Subsidiary, or existing upon stock or indebtedness of a
Subsidiary at the time of acquisition of such stock or indebtedness, and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any such Mortgage) and (v) Liens permitted
by Section 7.01(v) and (z) the Parent Borrower shall not, and shall not permit
any Subsidiary (as defined in the Retained Existing Notes Indenture) to, enter
into a Sale-Leaseback Transaction (as defined in the Retained Existing Notes
Indenture) that is not permitted by the first sentence of Section 1007 of the
Retained Existing Notes Indenture.


SECTION 7.02.           Investments.  Make any Investments, except:


(a)           Investments by the Parent Borrower or any of its Restricted
Subsidiaries in assets that were Cash Equivalents when such Investment was made;


(b)           loans or advances to officers, directors and employees of Holdings
(or any direct or indirect parent thereof), the Parent Borrower or any
Restricted Subsidiary (i) for reasonable and customary business-related travel,
entertainment, relocation and other business purposes in the ordinary course of
business or in accordance with previous practice, (ii) in connection with such
Person’s purchase of Equity Interests of Holdings (or any direct or indirect
parent thereof); provided that, to the extent such loans or advances are made in
cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the Parent Borrower in cash and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $20,000,000;

 
-137-

--------------------------------------------------------------------------------

 

(c)           Investments in the CCU Term Note, and any modification,
replacement renewal, reinvestment or extension thereof in accordance with
Section 7.12(c);


(d)           Investments (i) by the Parent Borrower or any Restricted
Subsidiary that is a U.S. Loan Party in the Parent Borrower or any Restricted
Subsidiary that is a U.S. Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in
the Parent Borrower or any Restricted Subsidiary that is a Loan Party, (iv) by
any Foreign Loan Party in any other Foreign Loan Party, (v) by any Loan Party in
any Restricted Subsidiary that is not a U.S. Loan Party; provided that the
aggregate amount of Investments made pursuant to this clause (v) when aggregated
with all Investments made pursuant to Section 7.02(j)(B) shall not exceed at any
time outstanding the sum of  (x) the greater of $500,000,000 and 1.5% of Total
Assets at the time of such Investment and (y) the Available Amount at such time,
and (vi) by the Parent Borrower or any Restricted Subsidiary (A) in any Foreign
Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness or Equity Interests or a combination thereof of such
Foreign Subsidiary or another Foreign Subsidiary so long as such exchange does
not adversely affect the Collateral, (B) in any Foreign Subsidiary, constituting
an exchange of Equity Interests of such Foreign Subsidiary for Indebtedness of
such Foreign Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Foreign Subsidiaries owing to any Loan Party;


(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;


(f)           Investments consisting of Liens, Indebtedness, transactions of the
type subject to Section 7.04, Dispositions, Restricted Payments and prepayments,
redemptions, purchases, defeasances or other satisfactions of Indebtedness
permitted under Sections 7.01, 7.03 (other than Section 7.03(d)), 7.04, 7.05
(other than Sections 7.05(d) or (e)), 7.06 (other than Section 7.06(d)) and
7.12, respectively;


(g)           Investments existing on the Specified Date hereof (other than the
CCU Term Note) or made pursuant to legally binding written contracts in
existence on the Execution Date and set forth on Schedule 7.02(g) and any
modification, replacement, renewal, reinvestment or extension of any of the
foregoing, to the extent permitted; provided that the amount of any Investment
permitted pursuant to this Section 7.02(g) is not increased from the amount of
such Investment on the Specified Date except pursuant to the terms of such
Investment as of the Specified Date or as otherwise permitted by another clause
of this Section 7.02;


(h)           Investments in Swap Contracts permitted under Section 7.03;


(i)           promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;


(j)           the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a wholly-owned Subsidiary of the Parent
Borrower (except to the extent permitted by subclause (B) below), including as a
result of a merger, amalgamation or consolidation; provided that, with respect
to each purchase or other acquisition made pursuant to this Section 7.02(j)
(each, a “Permitted Acquisition”):

 
-138-

--------------------------------------------------------------------------------

 

(A)                to the extent required by the Collateral and Guarantee
Requirement and the Collateral Documents, the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral and
each applicable Loan Party and any such newly created or acquired Subsidiary
(and, to the extent required under the Collateral and Guarantee Requirement, the
Subsidiaries of such created or acquired Subsidiary) shall be Guarantors and
shall have complied with the requirements of Section 6.11, within the times
specified therein (for the avoidance of doubt, this clause (A) shall not
override any provisions of the Collateral and Guarantee Requirement);


(B)                the aggregate amount of Investments made in Persons that do
not become U.S. Loan Parties pursuant to this clause (j), when aggregated with
all Investments made pursuant to Section 7.02(d)(v), shall not exceed at any
time outstanding the sum of (i) the greater of $500,000,000 and 1.5% of Total
Assets at the time of such Permitted Acquisition and (ii) the Available Amount
at such time;


(C)                the acquired property, assets, business or Person is in a
business permitted under Section 7.07;


(D)                immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing;


(E)                 the Parent Borrower shall be in compliance with Section 7.14
for the Test Period ended immediately preceding such purchase or other
acquisition calculated on a pro forma basis for such purchase or other
acquisition in accordance with Section 1.10 and a certificate from the Chief
Financial Officer of the Parent Borrower demonstrating compliance with such
Section calculated in reasonable detail shall be provided to the Administrative
Agent; and


(F)                 the Parent Borrower shall have delivered to the
Administrative Agent, on behalf of the Lenders, no later than five (5) Business
Days after the date on which any such purchase or other acquisition is
consummated, a certificate of a Responsible Officer, certifying that all of the
requirements set forth in this clause (j) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;


(k)           the Transactions;


(l)            Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practices;


(m)           Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;


(n)           loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such direct or
indirect parent) in accordance with Section 7.06(f), (g) or (l) so long as such
amounts are counted as Restricted Payments for purposes of such clauses;

 
-139-

--------------------------------------------------------------------------------

 

(o)           (i) Investments in a Securitization Entity in connection with a
Qualified Securitization Financing; provided that any such Investment in a
Securitization Entity is in the form of a contribution of additional
Securitization Assets or as customary Investments in a Securitization Entity in
connection with a Qualified Securitization Financing, and (ii) distributions or
payments of Securitization Fees and purchases of Securitization Assets pursuant
to a Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;


(p)           other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $900,000,000 and 3.0% of the Total
Assets determined as of the date of such Investment and (ii) the Available
Amount at such time; provided, however, that the foregoing amount may be
increased, to the extent not otherwise included in the determination of the
Available Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any Investment pursuant to this clause (p) (which amount referred to in this
sentence shall not exceed the amount of such Investment valued at the Fair
Market Value of such Investment at the time such Investment was made); provided
further, however, that if the Parent Borrower or any of its Restricted
Subsidiaries make any Investments in Equity Interests of CCOH pursuant to this
clause (p) that is a CCOH 90% Investment, upon CCOH and its wholly-owned
Restricted Subsidiaries which are Material Domestic Subsidiaries and not
Excluded Subsidiaries becoming U.S. Subsidiary Guarantors and otherwise
complying with Section 6.11, such Investments shall be deemed to be have been
made pursuant to Section 7.02(v)(ii) (and Investments made by CCOH and its
Subsidiaries which are U.S. Subsidiary Guarantors shall be deemed to have been
retroactively made by U.S. Loan Parties) and the amount previously utilized in
connection with such Investment under this clause (p) shall be restored;


(q)           advances of payroll payments to employees in the ordinary course
of business;


(r)            Investments to the extent that payment for such Investments is
made solely with Equity Interests of Holdings (or by any direct or indirect
parent thereof);


(s)           Investments held by a Restricted Subsidiary acquired after the
Closing Date in a transaction otherwise permitted under this Section 7.02 or of
a Person merged or amalgamated with or into the Parent Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;


(t)            Guarantees by the Parent Borrower or any of its Restricted
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;


(u)           for the avoidance of doubt to avoid double counting, Investments
made by any Restricted Subsidiary that is not a U.S. Loan Party to the extent
such Investments are financed with the proceeds received by such Restricted
Subsidiary from an Investment made pursuant to clauses (d)(v), (j)(B) or (p) of
this Section 7.02;


(v)           Investments (i) in CCOH and its Restricted Subsidiaries pursuant
to the CCOH Cash Management Arrangements and (ii) in CCOH constituting the
acquisition of outstanding Equity Interests of CCOH not owned by the Parent
Borrower and the Restricted Subsidiaries (whether by tender offer, open market
purchase, merger or otherwise) so long as after giving effect to such
acquisition, CCOH and its wholly-owned Restricted Subsidiaries which are
Material Domestic Subsidiaries and not Excluded Subsidiaries become U.S.
Subsidiary Guarantors hereunder and otherwise comply with Section 6.11;

 
-140-

--------------------------------------------------------------------------------

 

(w)           (i) cash Investments in any Foreign Subsidiary that is a Non-Loan
Party by any U.S. Loan Party to the extent returned in the form of a cash
dividend, distribution or other payment substantially concurrently with such
cash Investment or (ii) non-cash Investments in any Foreign Subsidiary that is a
Non-Loan Party by any U.S. Loan Party in the form of intercompany debt issued to
such U.S. Loan Party in exchange for Equity Interests of another Foreign
Subsidiary that is a Non-Loan Party that was held by such U.S. Loan Party, in
each case, consummated on or before the second anniversary of the Closing Date
in order to effect a corporate restructuring to improve the efficiency of
repatriation of foreign cash flows; and


(x)           Investments in non-wholly-owned Restricted Subsidiaries, joint
ventures (regardless of the legal form) and Unrestricted Subsidiaries not to
exceed in the aggregate at any one time outstanding the greater of $300,000,000
and 1.0% of Total Assets at the time of such Investment.


Notwithstanding the foregoing, until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not directly acquire any material
operating assets or Broadcast Licenses that are not promptly contributed to one
or more Restricted Subsidiaries, other than (i) Equity Interests of Restricted
Subsidiaries which are U.S. Subsidiary Guarantors or (ii) any wireless radio
licenses used for intercompany communications and satellite earth station
authorizations used for reception and transmission of programming or other
communications; provided, however, such requirement will not apply if the
acquisition of such operating assets or Broadcast Licenses by a Restricted
Subsidiary (A) is reasonably likely to have material adverse tax, operational or
strategic consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (B) requires any approval of
the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).


SECTION 7.03.           Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, other than:


(a)           Indebtedness of the Parent Borrower and the Restricted
Subsidiaries under the Loan Documents;


(b)           (i) Indebtedness existing on the Specified Date; provided that any
Indebtedness (other than Indebtedness refinanced on the Closing Date in
connection with the Transactions) that is in excess of (x) $5,000,000
individually or (y) $10,000,000 in the aggregate (when taken together with all
other Indebtedness outstanding in reliance on this clause (b) that is not set
forth on Schedule 7.03(b)) shall only be permitted under this clause (b) to the
extent that such Indebtedness is set forth on Schedule 7.03(b) and any Permitted
Refinancing thereof and (ii) intercompany Indebtedness outstanding on the
Closing Date and any Permitted Refinancing thereof; provided that all such
Indebtedness (other than the Parent Borrower Obligor Cash Management Note) of
any Loan Party owed to any Person that is not a U.S. Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an intercompany note
reasonably satisfactory to the Administrative Agent;


(c)           Guarantees by the Parent Borrower or any of its Restricted
Subsidiaries in respect of Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries otherwise permitted hereunder (except that a Restricted
Subsidiary that is not a U.S. Loan Party may not, by virtue of this Section
7.03(c), Guarantee Indebtedness that such Restricted Subsidiary could not
otherwise incur under this Section 7.03); provided that (A) no Guarantee by any
Restricted Subsidiary of any Junior Financing, any Permitted Credit Facilities
Refinancing Indebtedness or any Permitted Alternative Incremental Facilities
Indebtedness shall be permitted unless such Restricted Subsidiary shall have
also provided a Guaranty of the Obligations substantially on the terms set forth
in the U.S. Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guaranty shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness; provided that, in any
event, any Guaranty of any Permitted Additional Notes shall be subordinated to
the Guarantee of the Obligations on terms at least as favorable to the Lenders
as those contained in the New Senior Notes Indenture on the Closing Date;

 
-141-

--------------------------------------------------------------------------------

 

(d)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries owing to the Parent Borrower or any other Restricted Subsidiary to
the extent constituting an Investment permitted by Section 7.02; provided that
all such Indebtedness of any Loan Party owed to any Person that is not a U.S.
Loan Party (other than the Parent Borrower Obligor Cash Management Note) shall
be unsecured and subordinated to the Obligations pursuant to an intercompany
note reasonably satisfactory to the Administrative Agent;


(e)           (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions, and
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Specified Date or entered into pursuant to subclauses (i) and (ii) of
this clause (e) and, in the case of clauses (i), (ii) and (iii), any Permitted
Refinancing thereof; provided that not more than $150,000,000 in aggregate
principal amount of Indebtedness incurred pursuant to this paragraph (e) shall
be outstanding at any time;


(f)           Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks and
not for speculative purposes and Guarantees thereof;


(g)           (i) Indebtedness of the Parent Borrower in the form of one or more
series of senior unsecured notes or senior subordinated notes (collectively,
“Permitted Unsecured Notes”) and/or one or more series of senior secured notes
that are secured by all or a portion of the Collateral provided by the U.S. Loan
Parties on a pari passu or junior basis with the Loans and other Obligations
(such senior secured notes, the “Permitted Senior Secured Notes”), so long as,
within five Business Days after the receipt of such Net Cash Proceeds, the
Parent Borrower makes a prepayment of Term Loans and/or Revolving Credit Loans
(with, in the case of Revolving Credit Loans, a concomitant permanent reduction
in the Revolving Credit Commitments) pursuant to Section 2.05(b)(vii), in an
aggregate amount equal to 100% of the Net Cash Proceeds of such Indebtedness;
provided that (a) immediately prior and after giving effect thereto, no Default
or Event of Default shall have occurred and is continuing, (b) the stated final
maturity of such Indebtedness is not earlier than 91 days after the Latest
Maturity Date for the Class or Classes of Loans being repaid or Commitments
being reduced with the proceeds thereof, and such stated final maturity is not
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes such 91st day (it being understood that
acceleration or mandatory repayment, prepayment, redemption or repurchase of
such Indebtedness upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition shall not be deemed to
constitute a change in the stated final maturity thereof), (c) such Indebtedness
is not required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, a change in control, an event of loss or an asset
disposition) prior to the date that is 91 days after such Latest Maturity Date
for the Class of Loans being repaid or Commitments being reduced with the
proceeds thereof, provided that, notwithstanding the foregoing, in the case of
Term Loans scheduled amortization payments (however denominated, including
scheduled offers to repurchase) of such Indebtedness shall be permitted so long
as the Weighted Average Life to Maturity of such Indebtedness shall be longer
than the remaining Weighted Average Life to Maturity of the Class or Classes of
Loans being repaid or Commitments being reduced with the proceeds thereof, (d)
such Indebtedness shall not be an obligation (including pursuant to a Guarantee)
of any Person other than the Parent Borrower and the U.S. Subsidiary Guarantors
(or any other Subsidiary that becomes a guarantor of the Obligations on terms
substantially similar to the Guarantee); provided that any Person who
subsequently becomes a guarantor of such Indebtedness shall also become a
guarantor of the Obligations on terms substantially similar to the Guarantee,
(e) if such Indebtedness is secured, (i) such Indebtedness shall not be secured
by any assets or property other than all or a portion of the Collateral of the
U.S. Loan Parties (or any other Subsidiary that becomes a guarantor of the
Obligations), (ii) so long as the Administrative Agent is a party to the
Intercreditor Agreement (or any other intercreditor agreement referred to in
Section 7.01(z) or otherwise), the secured parties under such Indebtedness, or a
trustee, collateral agent, security agent or similar agent on their behalf,
shall have become a party to the Intercreditor Agreement (or such other
intercreditor agreement) and (iii) all security therefor shall be granted
pursuant to agreements substantially similar to the Collateral Documents or as
customary under applicable Law (provided that such agreements may exclude from
the grant of Liens thereunder assets that are not excluded from the grant of
Liens under the Collateral Documents), and the secured parties thereunder, or a
trustee, collateral agent, security agent or similar agent on their behalf,
shall have become a party to the First Lien Intercreditor Agreement, to the
extent such Liens rank pari passu to the Liens securing the Obligations, or the
Second Lien Intercreditor Agreement, to the extent such Liens are junior in
priority to the Liens securing the Obligations (and such intercreditor agreement
shall have been executed and delivered by each other Person contemplated by the
terms thereof to be a party thereto) and (f) such Indebtedness shall not contain
a maintenance financial covenant that is at any time during the term of this
Agreement materially more restrictive to the Parent Borrower than the covenant
set forth in Section 7.14  except to the extent the Parent Borrower shall also
be required to comply during such time with such maintenance financial covenant
hereunder (which requirement to so comply shall not require the consent of any
Lender or Agent hereunder) (such permitted Indebtedness incurred pursuant to
this Section 7.03(g) being referred to as “Permitted Credit Facilities
Refinancing Indebtedness”) and (ii) any Permitted Refinancing thereof so long as
the conditions set forth in clauses (a) through (f) above shall also have been
satisfied;

 
-142-

--------------------------------------------------------------------------------

 

(h)           Indebtedness assumed in connection with any Permitted Acquisition:
provided that such Indebtedness is not incurred in contemplation of such
acquisition, and any Permitted Refinancing of any of the foregoing and so long
as the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to this paragraph (h) does not exceed $250,000,000, determined at the
time of incurrence;


(i)            (i) Indebtedness of the Parent Borrower in the form of Permitted
Unsecured Notes and/or Permitted Senior Secured Notes; provided that (A) at the
time such Indebtedness is incurred (and after giving effect thereto), no Default
or Event of Default shall exist, (B) at the time any such Indebtedness is
incurred (after giving effect thereto), the Parent Borrower shall be in pro
forma compliance with the covenant set forth in Section 7.14 for the Test Period
then last ended calculated on a pro forma basis for such Permitted Alternative
Incremental Facilities Indebtedness in accordance with Section 1.10 (and a
certificate from the Chief Financial Officer of the Parent Borrower
demonstrating compliance with such Section calculated in reasonable detail shall
be provided to the Administrative Agent), (C) the aggregate amount of
Indebtedness incurred under this Section 7.03(i) shall not exceed (I) the sum of
(x) the Initial Incremental Amount plus (y) the excess, if any, of (a) 0.65
times Consolidated EBITDA of the Parent Borrower for the Test Period then last
ended prior to the date of determination and calculated on a pro forma basis in
accordance with Section 1.10 over (b) the Initial Incremental Amount plus (z)
the aggregate amount of principal of Term Loans prepaid pursuant to Sections
2.05(b)(i) and 2.05(b)(iii) since the Closing Date that have not been refinanced
with Indebtedness under this Agreement minus (II) the aggregate amount of
Incremental Term Loans and the Revolving Commitment Increases, in each case
incurred under Section 2.14, (D) the stated final maturity of such Indebtedness
shall not be earlier than 91 days after the Maturity Date with respect to the
Tranche B Term Loans (without giving effect to any prior Ex-

 
-143-

--------------------------------------------------------------------------------

 

tensions thereof), and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes such 91st day after the Maturity Date with respect to the Tranche
B Term Loans (without giving effect to any prior Extensions thereof) (it being
understood that acceleration or mandatory repayment, prepayment, redemption or
repurchase of such Indebtedness upon the occurrence of an event of default, a
change in control, an event of loss or an asset disposition shall not be deemed
to constitute a change in the stated final maturity thereof), (E) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, a change in control, an event of loss or
an asset disposition) prior to the 91st day after the Maturity Date with respect
to the Tranche B Term Loans (without giving effect to any prior Extensions
thereof), provided that, notwithstanding the foregoing, scheduled amortization
payments (however denominated, including scheduled offers to repurchase) of such
Indebtedness shall be permitted so long as the Weighted Average Life to Maturity
of such Indebtedness shall be longer than the remaining Weighted Average Life to
Maturity of the Tranche B Term Loans (without giving effect to any prior
Extensions thereof), (F) such Indebtedness shall not be an obligation (including
pursuant to a Guarantee) of any Person other than the Parent Borrower and the
U.S. Subsidiary Guarantors (or any other Subsidiary that becomes a guarantor of
the Obligations on terms substantially similar to the Guarantee); provided that
any Person who subsequently becomes a guarantor of such Indebtedness shall also
become a guarantor of the Obligations on terms substantially similar to the
Guarantee, (G) the proceeds of such Indebtedness shall be used for any purpose
not prohibited by this Agreement; provided that (i) to the extent such proceeds
are being used to refinance Retained Existing Notes, such refinancing occurs no
earlier than the final maturity date of such Retained Existing Notes, and (ii)
any amount of such Indebtedness in excess of the Initial Incremental Amount may
be used (x) only to refinance Retained Existing Notes on their final maturity
date or (y) if, after the Restatement Date but no more than nine months prior to
the date of incurrence of such Indebtedness, the Parent Borrower shall have
repaid any Retained Existing Notes on their final maturity date (other than with
proceeds of Incremental Term Loans, Revolving Commitment Increases or Permitted
Alternative Incremental Facilities Indebtedness, in each case incurred other
than under the Initial Incremental Amount), to the extent of the amount so
repaid, for working capital and other general corporate purposes (except where
such Retained Existing Notes were refinanced with the proceeds of Indebtedness
incurred pursuant to Section 7.03(b), in which case the proceeds of such
Indebtedness shall be used to permanently repay or prepay such Indebtedness),
(H) if such Indebtedness is secured, (x) such Indebtedness shall not be secured
by any assets or property other than all or a portion of the Collateral of the
U.S. Loan Parties (or any other Subsidiary that becomes a guarantor of the
Obligations), (y) so long as the Administrative Agent is a party to the
Intercreditor Agreement (or any other intercreditor agreement referred to in
Section 7.01(z) or otherwise), the secured parties under such Indebtedness, or a
trustee, collateral agent, security agent or similar agent on their behalf,
shall have become a party to the Intercreditor Agreement (or such other
intercreditor agreement) and (z) all security therefor shall be granted pursuant
to agreements substantially similar to the Collateral Documents or as customary
under applicable Law (provided that such agreements may exclude from the grant
of Liens thereunder assets that are not excluded from the grant of Liens under
the Collateral Documents), and the secured parties thereunder, or a trustee,
collateral agent, security agent or similar agent on their behalf, shall have
become a party to the First Lien Intercreditor Agreement, to the extent such
Liens rank pari passu to the Liens securing the Obligations, or the Second Lien
Intercreditor Agreement, to the extent such Liens are junior in priority to the
Liens securing the Obligations (and such intercreditor agreement shall have been
executed and delivered by each other Person contemplated by the terms thereof to
be a party thereto) and (I) such Indebtedness shall not contain a maintenance
financial covenant that is at any time during the term of this Agreement
materially more restrictive to the Parent Borrower than the covenant set forth
in Section 7.14  except to the extent the Parent Borrower shall also be required
to comply during such time with such maintenance financial covenant hereunder
(which requirement to so comply shall not require the consent of any Lender or
Agent hereunder) (such permitted Indebtedness incurred pursuant to this Section
7.03(i) being referred to as “Permitted Alternative Incremental Facilities
Indebtedness”) and (ii) any Permitted Refinancing thereof so long as the
conditions set forth in clauses (A), (D), (E), (F), (H) and (I) above shall also
have been satisfied;

 
-144-

--------------------------------------------------------------------------------

 

(j)           Indebtedness representing deferred compensation to employees of
the Parent Borrower or any of its Subsidiaries incurred in the ordinary course
of business;


(k)           Indebtedness to current or former officers, directors, managers,
consultants and employees, their Controlled Investment Affiliates or Immediate
Family Members to finance the purchase or redemption of Equity Interests of
Holdings (or any direct or indirect parent thereof) permitted by Section 7.06;


(l)           Indebtedness arising from agreements of the Parent Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided, however, that such Indebtedness is not reflected on the
balance sheet (other than by application of FASB Interpretation No. 45 as a
result of an amendment to an obligation in existence on the Closing Date) of the
Parent Borrower or any Restricted Subsidiary (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l));


(m)           [Reserved];


(n)           Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof;


(o)           Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $1,000,000,000;


(p)           Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;


(q)           Indebtedness incurred by the Parent Borrower or any of its
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business or consistent with past practice,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims;


(r)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Parent Borrower or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;


(s)           (i) Indebtedness of CCOH and its Restricted Subsidiaries, the
proceeds of which are solely used to refinance the CCU Term Note; provided that
the Parent Borrower subsequently applies all of the Net Cash Proceeds from such
repayment of the CCU Term Note to prepayment of Loans in the order specified in
Section 2.05(b)(v) with respect to mandatory prepayments under Section
2.05(b)(iii), (ii) Indebtedness (including Acquired Indebtedness (as defined in
the CCOH Indentures as in effect on the Restatement Date)) of CCOH and its
Restricted Subsidiaries; provided that (A) immediately prior and after giving
effect thereto, no Default or Event of Default shall have occurred and is
continuing, (B) immediately after giving effect thereto, (1) the Senior Leverage
Ratio (as defined in the CCOH Indentures as in effect on the Restatement Date)
of CCOH is no greater than 3.25 to 1.00 and (2) the Consolidated Leverage Ratio
(as defined in the CCOH Indentures as in effect on the Restatement Date) of CCOH
is no greater than 6.50 to 1.00, in each case determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of the most recently ended four fiscal
quarters for which internal financial statements are available; provided that
CCOH and its Restricted Subsidiaries may incur Subordinated Indebtedness (as
defined in the CCOH Indentures as in effect on the Restatement Date) (including
Acquired Indebtedness (as defined in the CCOH Indentures as in effect on the
Restatement Date) that is Subordinated Indebtedness (as defined in the CCOH
Indentures as in effect on the Restatement Date)) if, after giving effect
thereto, the Consolidated Leverage Ratio (as defined in the CCOH Indentures as
in effect on the Restatement Date) of CCOH is no greater than 6.50 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Subordinated Indebtedness had been
incurred and the application of proceeds therefrom had occurred at the beginning
of the most recently ended four fiscal quarters for which internal financial
statements are available, (C) within five (5) Business Days after the receipt of
the Net Cash Proceeds of such Indebtedness, (1) CCOH shall have (x) declared and
paid to the holders of its common stock a pro rata dividend in an aggregate
amount equal to 100% of such Net Cash Proceeds or (y) made an intercompany
subordinated loan (with customary subordination provisions reasonably acceptable
to the Administrative Agent) to the Parent Borrower in an aggregate amount at
least equal to the amount that would have been paid to the Parent Borrower if a
dividend had been declared and paid in accordance with clause (x) above, and (2)
the Parent Borrower shall have made a prepayment of Term Loans and/or Revolving
Credit Loans (with, in the case of Revolving Credit Loans, a concomitant
permanent reduction in the Revolving Credit Commitments) in accordance with
Section 2.05(b)(vii), in an aggregate amount equal to 100% of the amount
received by the Parent Borrower or any of its Subsidiaries as a result of such
dividend or loan and (iii) any Permitted Refinancing of the foregoing; provided
that no Loan Party is an obligor under any such Permitted Refinancing;


 
-145-

--------------------------------------------------------------------------------

 
 
(ii) Indebtedness (including Acquired Indebtedness (as defined in the CCOH
Indentures as in effect on the Restatement Date)) of CCOH and its Restricted
Subsidiaries; provided that (A) immediately prior and after giving effect
thereto, no Default or Event of Default shall have occurred and is continuing,
(B) immediately after giving effect thereto, (1) the Senior Leverage Ratio (as
defined in the CCOH Indentures as in effect on the Restatement Date) of CCOH is
no greater than 3.25 to 1.00 and (2) the Consolidated Leverage Ratio (as defined
in the CCOH Indentures as in effect on the Restatement Date) of CCOH is no
greater than 6.50 to 1.00, in each case determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of the most recently ended four fiscal
quarters for which internal financial statements are available; provided that
CCOH and its Restricted Subsidiaries may incur Subordinated Indebtedness (as
defined in the CCOH Indentures as in effect on the Restatement Date) (including
Acquired Indebtedness (as defined in the CCOH Indentures as in effect on the
Restatement Date) that is Subordinated Indebtedness (as defined in the CCOH
Indentures as in effect on the Restatement Date)) if, after giving effect
thereto, the Consolidated Leverage Ratio (as defined in the CCOH Indentures as
in effect on the Restatement Date) of CCOH is no greater than 6.50 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Subordinated Indebtedness had been
incurred and the application of proceeds therefrom had occurred at the beginning
of the most recently ended four fiscal quarters for which internal financial
statements are available, (C) within five (5) Business Days after the receipt of
the Net Cash Proceeds of such Indebtedness, (1) CCOH shall have (x) declared and
paid to the holders of its common stock a pro rata dividend in an aggregate
amount equal to 100% of such Net Cash Proceeds or (y) made an intercompany
subordinated loan (with customary subordination provisions reasonably acceptable
to the Administrative Agent) to the Parent Borrower in an aggregate amount at
least equal to the amount that would have been paid to the Parent Borrower if a
dividend had been declared and paid in accordance with clause (x) above, and (2)
the Parent Borrower shall have made a prepayment of Term Loans and/or Revolving
Credit Loans (with, in the case of Revolving Credit Loans, a concomitant
permanent reduction in the Revolving Credit Commitments) in accordance with
Section 2.05(b)(vii), in an aggregate amount equal to 100% of the amount
received by the Parent Borrower or any of its Subsidiaries as a result of such
dividend or loan and (iii) any Permitted Refinancing of the foregoing; provided
that no Loan Party is an obligor under any such Permitted Refinancing;
 
(t)           Indebtedness under the ABL Facilities and any Permitted
Refinancing thereof in an aggregate principal amount not to exceed at any time
outstanding  the sum of (x) $1,000,000,000 minus the Tranche A Term Loan
Backstop Amount, plus (y) on and after such time as CCOH and its wholly-owned
Restricted Subsidiaries which are Material Domestic Subsidiaries but not
Excluded Subsidiaries shall become U.S. Subsidiary Guarantors hereunder and
otherwise comply with Section 6.11, additional Indebtedness thereunder not to
exceed an aggregate principal amount of $500,000,000, plus (z) the aggregate
amount of all principal payments of Tranche A Term Loans (except any mandatory
prepayment of Tranche A Term Loans pursuant to Section 2.05(b)(ii)); provided
that the aggregate amount of additional Indebtedness under this clause (z) shall
not exceed the Tranche A Term Loan Backstop Amount;
 
(u)           (i) Indebtedness and Guarantees by U.S. Guarantors in respect of
the New Senior Notes in an aggregate principal amount not to exceed
$2,310,000,000 plus the PIK Interest Amount and (ii) any Permitted Refinancing
thereof;
 
 
(v)
[Reserved];

 
(w)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (u) above and (x) through (dd)
below;

 
-146-

--------------------------------------------------------------------------------

 
 
(x)           Guarantees incurred in the ordinary course of business in respect
of obligations not constituting Indebtedness to suppliers, customers,
franchisees, lessors and licensees;
 
(y)           Indebtedness incurred in the ordinary course of business in
respect of obligations of the Parent Borrower or any Restricted Subsidiary to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services;
 
(z)            (i) Indebtedness in respect of Permitted Additional Notes to the
extent the Net Cash Proceeds therefrom are immediately after the receipt
thereof, used to prepay the Term Loans in accordance with Section 2.05(b)(iii)
and (ii) any Permitted Refinancing of the foregoing;
 
(aa)          Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;
 
(bb)         Indebtedness consisting of obligations of the Parent Borrower and
its Restricted Subsidiaries under deferred compensation to employees or other
similar arrangements incurred by such Person in connection with the
Transactions, any Permitted Acquisition or any other Investment expressly
permitted hereunder;
 
(cc)          Indebtedness incurred by a Securitization Entity in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to Holdings or any of its Subsidiaries or the
Parent Borrower or any of its Subsidiaries (other than another Securitization
Entity); and
 
(dd)         Indebtedness of any Non-Loan Party that is Restricted Subsidiary in
an amount not to exceed $400,000,000 at any one time outstanding.
 
Notwithstanding the foregoing, no Restricted Subsidiary that is not a U.S. Loan
Party will guarantee any Indebtedness for borrowed money of a U.S. Loan Party
unless such Restricted Subsidiary becomes a U.S. Subsidiary Guarantor.  In
addition, notwithstanding the foregoing, (i) Restricted Subsidiaries that are
not U.S. Loan Parties may not incur Indebtedness pursuant to, without
duplication, clauses (h) and (o) of this Section in an aggregate combined
principal amount at any time outstanding in excess of $500,000,000 in each case
determined at the time of incurrence and (ii) until the Existing Notes Condition
shall have been satisfied, (A) the Parent Borrower shall not, and shall not
permit any Restricted Subsidiary to, create, incur, assume or suffer to exist
any Guarantee of the Existing Notes and (B) all Indebtedness (other than the
Parent Borrower Obligor Cash Management Note) owed to the Parent Borrower by any
Subsidiary Guarantor shall be unsecured and subordinated to the Obligations
pursuant to an intercompany note reasonably satisfactory to the Administrative
Agent.
 
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

 
-147-

--------------------------------------------------------------------------------

 
 
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Parent Borrower dated such date
prepared in accordance with GAAP.
 
SECTION 7.04.     Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:
 
(a)           Holdings or any Restricted Subsidiary may merge or consolidate
with the Parent Borrower (including a merger, the purpose of which is to
reorganize the Parent Borrower into a new jurisdiction); provided that (x) the
Parent Borrower shall be the continuing or surviving Person, (y) such merger or
consolidation does not result in the Parent Borrower ceasing to be incorporated
under the Laws of the United States, any state thereof or the District of
Columbia and (z) in the case of a merger or consolidation of Holdings with and
into the Parent Borrower, Holdings shall have no direct Subsidiaries at the time
of such merger or consolidation other than the Parent Borrower and, after giving
effect to such merger or consolidation, the direct parent of the Parent Borrower
shall expressly assume all the obligations of Holdings under this Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and, for the avoidance of doubt, the Equity Interests of the Parent Borrower
shall be pledged as Collateral;
 
(b)           (i) any Restricted Subsidiary that is not a Loan Party may merge
or consolidate with or into any other Restricted Subsidiary of the Parent
Borrower that is not a Loan Party and (ii) any Restricted Subsidiary may
liquidate or dissolve or change its legal form if the Parent Borrower determines
in good faith that such action is in the best interests of the Parent Borrower
and its Restricted Subsidiaries and if not materially disadvantageous to the
Lenders;
 
(c)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Parent Borrower
or another Restricted Subsidiary; provided that if the transferor in such a
transaction is a U.S. Loan Party or a Foreign Loan Party, then the transferee
must be a U.S. Loan Party or Foreign Loan Party, as the case may be;
 
(d)           (i)  so long as no Default exists or would result therefrom and
the Parent Borrower shall be in compliance with Section 7.14 for the Test Period
then last ended calculated on a pro forma basis for such merger or consolidation
in accordance with Section 1.10, the Parent Borrower may merge with any other
Person; provided that (i) the Parent Borrower shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Parent Borrower (any such Person, the
“Successor Parent Borrower”), (A) the Successor Parent Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Parent Borrower shall expressly assume all the obligations of the Parent
Borrower under this Agreement and the other Loan Documents to which the Parent
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty confirmed that its Guarantee of the Obligations shall
apply to the Successor Parent Borrower’s obligations under this Agreement, (D)
each Loan Party, unless it is the other party to such merger or consolidation,
shall have by a supplement to each Security Agreement confirmed that its
obligations thereunder shall apply to the Successor Parent Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Parent Borrower’s
obligations under this Agreement and (F) the Parent Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Parent Borrower will
succeed to, and be substituted for, the Parent Borrower under this Agreement;

 
-148-

--------------------------------------------------------------------------------

 
 
(ii)             so long as no Default exists or would result therefrom and the
Parent Borrower shall be in compliance with Section 7.14 for the Test Period
then last ended calculated on a pro forma basis for such merger or consolidation
in accordance with Section 1.10, (x) any Subsidiary Co-Borrower may merge with
any other Subsidiary Co-Borrower and (y) any Subsidiary Co-Borrower may merge
with any other Person (other than a Subsidiary Co-Borrower); provided that (i)
such Subsidiary Co-Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not such Subsidiary Co-Borrower (any such Person, each a “Successor Subsidiary
Co-Borrower”), (A) the Successor Subsidiary Co-Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Subsidiary
Co-Borrower shall expressly assume all the obligations of the relevant
Subsidiary Co-Borrower under this Agreement and the other Loan Documents to
which such Subsidiary Co-Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee of the
Obligations shall apply to such Successor Subsidiary Co-Borrower’s obligations
under this Agreement, (D) each Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to each Security Agreement
confirmed that its obligations thereunder shall apply to such Successor
Subsidiary Co-Borrower’s obligations under this Agreement, (E) each mortgagor of
a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to such Successor
Subsidiary Co-Borrower’s obligations under this Agreement and (F) the relevant
Subsidiary Co-Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, such Successor Subsidiary Co-Borrower will succeed to, and be
substituted for, the relevant Subsidiary Co-Borrower under this Agreement;
 
(iii)           so long as no Default exists or would result therefrom and the
Parent Borrower shall be in compliance with Section 7.14 for the Test Period
then last ended calculated on a pro forma basis for such merger or consolidation
in accordance with Section 1.10, (x) any Foreign Subsidiary Revolving Borrower
may merge with any other Foreign Subsidiary Revolving Borrower and (y) any
Foreign Subsidiary Revolving Borrower may merge with any other Person (other
than a Foreign Subsidiary Revolving Borrower); provided that (i) such Foreign
Subsidiary Revolving Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not such Foreign Subsidiary Revolving Borrower (any such Person, each a
“Successor Foreign Subsidiary Revolving Borrower”), (A) the Successor Foreign
Subsidiary Revolving Borrower shall be an entity organized or existing under the
laws of the same jurisdiction of organization as such Foreign Subsidiary
Revolving Borrower, (B) the Successor Foreign Subsidiary Revolving Borrower
shall expressly assume all the obligations of the relevant Foreign Subsidiary
Revolving Borrower under this Agreement and the other Loan Documents to which
such Foreign Subsidiary Revolving Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee of the Obligations shall apply to such Successor Foreign Subsidiary
Revolving Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to each Security Agreement confirmed that its obligations thereunder
shall apply to such Successor Foreign Subsidiary Revolving Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to such Successor Foreign Subsidiary
Revolving Borrower’s obligations under this Agreement and (F) the relevant
Foreign Subsidiary Revolving Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, such Successor Foreign Subsidiary Revolving Borrower will succeed
to, and be substituted for, the relevant Foreign Subsidiary Revolving Borrower
under this Agreement;

 
-149-

--------------------------------------------------------------------------------

 
 
(e)           so long as no Default exists or would result therefrom, any
Restricted Subsidiary that is not a Borrower may merge or consolidate with any
other Person (i) in order to effect an Investment permitted pursuant to Section
7.02 or (ii) for any other purpose; provided that (A) the continuing or
surviving Person shall be the Parent Borrower or a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
applicable requirements of Section 6.11; and (B) in the case of subclause (ii)
only, if (1) the merger or consolidation involves a Guarantor and such Guarantor
is not the surviving Person, the surviving Restricted Subsidiary shall expressly
assume all the obligations of such Guarantor under this Agreement and the other
Loan Documents to which such Guarantor is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and (2) the Parent Borrower shall be in compliance with Section 7.14 calculated
on a pro forma basis for such merger or consolidation in accordance with Section
1.10;
 
(f)           the Merger may be consummated; and
 
(g)           so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
 
Notwithstanding the foregoing, (A) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not permit any Restricted Subsidiary
to transfer to the Parent Borrower any material operating assets or Broadcast
Licenses, other than (i) Equity Interests of Restricted Subsidiaries which are
U.S. Subsidiary Guarantors or (ii) any wireless radio licenses used for
intercompany communications and satellite earth station authorizations used for
reception and transmission of programming or other communications; provided that
a Restricted Subsidiary may transfer any such assets to the Parent Borrower if
(x) the failure to do so is reasonably likely to have material adverse tax,
operational or strategic consequences to the Parent Borrower or any Restricted
Subsidiaries (as determined in good faith by the Parent Borrower) or (y)
required by the FCC or any other Governmental Authority (the Parent Borrower
agreeing to use commercially reasonable efforts to obtain a waiver of such
requirement) and (B) the Parent Borrower shall not, transfer or participate any
interests under any CCU Term Note other than to a U.S. Loan Party.

 
-150-

--------------------------------------------------------------------------------

 
 
SECTION 7.05.         Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:
 
(a)           Dispositions of obsolete, worn out, used or surplus property,
whether owned on the Execution Date or thereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of the Parent Borrower and the Restricted Subsidiaries;
 
(b)           Dispositions of inventory, goods held for sale in the ordinary
course of business and immaterial assets (including allowing any registrations
or any applications for registration of any IP Rights to lapse or go abandoned
in the ordinary course of business);
 
(c)            Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such similar replacement property (which replacement property is actually
promptly purchased); provided that to the extent the property being transferred
constitutes Collateral, such replacement property shall be made subject to the
Lien of the Collateral Documents;
 
(d)           Dispositions of property to the Parent Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a U.S. Loan
Party or a Foreign Loan Party (i) the transferee thereof must be a U.S. Loan
Party or a Foreign Loan Party, as the case may be, and to the extent such
property is Collateral, it shall continue to constitute Collateral after such
Disposition, or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02;
 
(e)            Dispositions permitted by Sections 7.02, 7.04, 7.06 and 7.12 and
Liens permitted by Section 7.01;
 
(f)            Dispositions of property (i) owned on the Closing Date that does
not constitute Collateral pursuant to sale-leaseback transactions; provided that
all Net Cash Proceeds thereof shall be applied to prepay Term Loans in
accordance with Section 2.05(b)(ii)(A) and may not be reinvested in the business
of the Parent Borrower or a Restricted Subsidiary in accordance with Section
2.05(b)(ii)(B), and (ii) acquired after the Closing Date that does not
constitute Collateral pursuant to sale-leaseback transactions;
 
(g)           Dispositions of Cash Equivalents;
 
(h)           leases, subleases, licenses or sublicenses (including the
provision of software under an open source license) (other than FCC
Authorizations) and LMAs, in each case in the ordinary course of business and
which do not materially interfere with the business of the Parent Borrower and
the Restricted Subsidiaries, taken as a whole;
 
(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
 
(j)            Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition; (ii) the aggregate Fair Market Value of property Disposed of
pursuant to this clause (j) shall not exceed $900,000,000 since the Closing Date
and (iii) with respect to any Disposition pursuant to this clause (j) for a
purchase price in excess of $50,000,000, the Parent Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on the Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Restricted Subsidiary from such transferee that are converted
by such Restricted Subsidiary into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $300,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;

 
-151-

--------------------------------------------------------------------------------

 
 
(k)           Dispositions of the Specified Assets; provided that the Net Cash
Proceeds in respect thereof shall be applied to prepay Term Loans in accordance
with Section 2.05(b)(ii)(A) and may not be reinvested in the business of the
Parent Borrower or a Restricted Subsidiary in accordance with Section
2.05(b)(ii)(B);
 
(l)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
 
(m)           Dispositions of accounts receivable in connection with the
collection or compromise thereof;
 
(n)           any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;
 
(o)           Dispositions of all or any part of the assets listed on Schedule
7.05(o);
 
(p)           Dispositions of all or any part of the assets listed on Schedule
7.05(p); provided, however, that (i) the first $2,500,000,000 of Net Cash
Proceeds (for the avoidance of doubt, after giving effect to clause (D) of the
definition of “Net Cash Proceeds”, if applicable) of Dispositions pursuant to
this Section 7.05(p) shall be applied to prepay the Term Loans in accordance
with Section 2.05(b)(ii)(A) and may not be reinvested in the business of the
Parent Borrower or a Restricted Subsidiary in accordance with Section
2.05(b)(ii)(B) and (ii) any Net Cash Proceeds in excess of $2,500,000,000 shall
be applied to prepay Term Loans in accordance with Section 2.05(b)(ii)(A) or
reinvested in the business of the Parent Borrower or a Restricted Subsidiary in
accordance with Section 2.05(b)(ii)(B);
 
(q)           Dispositions of Securitization Assets to a Securitization Entity
in connection with a Qualified Securitization Financing;
 
(r)            the unwinding of any Swap Contract;
 
(s)           (i) Permitted Asset Swaps allowable under Section 1031 of the Code
and (ii) other Permitted Asset Swaps with a Fair Market Value not to exceed
$50,000,000 in any calendar year; provided that, in the case of clause (i) or
(ii), the portion of the consideration received in exchange for the disposed
asset in the form of Cash Equivalents shall constitute proceeds of a Disposition
subject to Section 2.05; and

 
-152-

--------------------------------------------------------------------------------

 
 
(t)           Dispositions of the Divestiture Assets and any other asset
required to be Disposed of by the FCC or other Governmental Authorities under
applicable Laws;
 
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(d), 7.05(e), 7.05(i), 7.05(l) and 7.05(m))
shall be for no less than the Fair Market Value of such property at the time of
such Disposition.  To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Parent Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.
 
Notwithstanding the foregoing, (A) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not permit any Restricted Subsidiary
to transfer to the Parent Borrower any material operating assets or Broadcast
Licenses, other than (i) Equity Interests of Restricted Subsidiaries which are
U.S. Subsidiary Guarantors or (ii) any wireless radio licenses used for
intercompany communications and satellite earth station authorizations used for
reception and transmission of programming or other communications; provided that
a Restricted Subsidiary may transfer any such assets to the Parent Borrower if
(x) the failure to do so is reasonably likely to have material adverse tax,
operational or strategic consequences to the Parent Borrower or any Restricted
Subsidiaries (as determined in good faith by the Parent Borrower) or (y)
required by the FCC or any other Governmental Authority (the Parent Borrower
agreeing to use commercially reasonable efforts to obtain a waiver of such
requirement) and (B) the Parent Borrower shall not, transfer or participate any
interests under any CCU Term Note other than to a U.S. Loan Party.
 
SECTION 7.06.        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Parent Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the Parent
Borrower and any of its other Restricted Subsidiaries and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);
 
(b)           (i) the Parent Borrower may redeem in whole or in part any of its
Equity Interests for another class of Equity Interests or rights to acquire its
Equity Interests or with proceeds from substantially concurrent equity
contributions or issuances of new Equity Interests, provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby or
(ii) the Parent Borrower and each of its Restricted Subsidiaries may declare and
make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
 
(c)           Restricted Payments made on the Closing Date to consummate the
Transactions (including any amounts to be paid under, or contemplated by, the
Merger Agreement) and the fees and expenses related thereto owed to Affiliates,
including any payment to holders of Equity Interests of the Parent Borrower
(immediately prior to giving effect to the Transactions) in connection with, or
as a result of, their exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect
thereto;

 
-153-

--------------------------------------------------------------------------------

 
 
(d)           to the extent constituting Restricted Payments, the Parent
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 7.02 (other than
Section 7.02(n)), 7.04 (other than a merger or consolidation of Holdings and the
Parent Borrower) or 7.08 (other than Section 7.08(a) or (j));
 
(e)           repurchases of Equity Interests in Parent, the Parent Borrower or
any of the Restricted Subsidiaries deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
 
(f)            the Parent Borrower may pay (or make Restricted Payments to allow
any direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Parent
Borrower (or of any such direct or indirect parent of the Parent Borrower) by
any future, present or former employee, director, officer, manager or consultant
(or any Controlled Investment Affiliate or Immediate Family Member thereof) of
the Parent Borrower (or any direct or indirect parent of the Parent Borrower) or
any of its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise pursuant to any employee or director
equity plan, employee or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any future, present or former employee, director,
officer, manager or consultant of the Parent Borrower (or any direct or indirect
parent of the Parent Borrower) or any of its Subsidiaries (including, for the
avoidance of doubt, any principal and interest payable on any notes issued by
the Parent Borrower (or of any direct or indirect parent of the Parent Borrower)
in connection with any such repurchase, retirement or other acquisition or
retirement); provided that payments made pursuant to this paragraph (f) may not
exceed in any calendar year $50,000,000 with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$75,000,000 in any calendar year; provided that any cancellation of Indebtedness
owing to the Parent Borrower in connection with and as consideration for a
repurchase of Equity Interests of the Parent Borrower (or any of its direct or
indirect parents) shall not be deemed to constitute a Restricted Payment for
purposes of this clause (f); provided that such amount in any calendar year may
be increased by an amount not to exceed the sum of (1) the amount of Net Cash
Proceeds of Permitted Equity Issuances to employees, directors, officers,
managers or consultants (or any Controlled Investment Affiliate or Immediate
Family Member thereof) of the Parent Borrower (or any direct or indirect parent
thereof) or any of its Subsidiaries that occurs after the Closing Date plus (2)
the net cash proceeds of key man life insurance policies received by the Parent
Borrower or any of its Restricted Subsidiaries after the Closing Date;
 
(g)           the Parent Borrower may make Restricted Payments to Holdings or to
any direct or indirect parent of Holdings:
 
(i)            the proceeds of which will be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) the tax
liability (including additions to tax, penalties and interests with respect
thereto) to each foreign, federal, state or local jurisdiction in respect of
which a consolidated, combined, unitary or affiliated return is filed by
Holdings (or such direct or indirect parent) that includes the Parent Borrower
and/or any of its Subsidiaries, to the extent such tax liability (including
additions to tax, penalties and interest with respect thereto) does not exceed
the lesser of (A) the taxes that would have been payable by the Parent Borrower
and/or its Restricted Subsidiaries as a stand-alone group and (B) the actual tax
liability (including additions to tax, penalties and interest with respect
thereto) of Holdings’ consolidated, combined, unitary or affiliated group (or,
if Holdings is not the parent of the actual group, the taxes that would have
been paid by Holdings, the Parent Borrower and/or the Parent Borrower’s
Restricted Subsidiaries as a stand-alone group), reduced by any such payments
paid or to be paid directly by the Parent Borrower or its Restricted
Subsidiaries;

 
-154-

--------------------------------------------------------------------------------

 
 
(ii)            the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) its operating
costs and expenses incurred in the ordinary course of business and other
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, to the extent attributable to
the ownership or operations of the Parent Borrower and its Restricted
Subsidiaries;
 
(iii)           the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise taxes
and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) legal existence;
 
(iv)           to finance any Investment permitted to be made pursuant to
Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) the
Parent Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Parent Borrower or a Restricted Subsidiary (or U.S. Loan Party if the Investment
would have been required to be made in a U.S. Loan Party under Section 7.02) or
(2) the merger or amalgamation (to the extent not prohibited by Section 7.04) of
the Person formed or acquired into the Parent Borrower or a Restricted
Subsidiary (or U.S. Loan Party if the Investment would have been required to be
made in a U.S. Loan Party under Section 7.02) in order to consummate such
Permitted Acquisition, in each case, in accordance with the applicable
requirements of Section 6.11;
 
(v)           the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) costs, fees and
expenses (other than to Affiliates) related to any equity or debt offering not
prohibited by this Agreement (whether or not successful) and directly
attributable to the operation of the Parent Borrower and its Restricted
Subsidiaries; and
 
(vi)          the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of Holdings or any direct
or indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries, only to the extent such amounts are
deducted, for the avoidance of doubt and notwithstanding anything in this
Agreement to the contrary, in calculating Consolidated EBITDA for any period;
 
(h)           the Parent Borrower or any of its Restricted Subsidiaries may (a)
pay cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisition and (b) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion;
 
(i)            the payment of any dividend or distribution within 60 days after
the date of declaration thereof, if at the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Event of
Default occurred and was continuing;
 
(j)            the declaration and payment of dividends on the Parent Borrower’s
common stock following the first public offering of the Parent Borrower’s common
stock or the common stock of any of its direct or indirect parents after the
Closing Date, of up to 6% per annum of the net proceeds received by or
contributed to the Parent Borrower in or from any such public offering, other
than public offerings with respect to the Parent Borrower’s common stock
registered on Form S-4 or Form S-8;

 
-155-

--------------------------------------------------------------------------------

 
 
(k)           purchases of Equity Interests of CCOH permitted by Section 7.02(p)
or 7.02(v)(ii); and
 
(l)           in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, the
Parent Borrower may make additional Restricted Payments in an aggregate amount,
together with the aggregate amount of repayments, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Sections 7.12(a)(vii), not to exceed the sum of (i) the greater of
$400,000,000 and (ii) the Available Amount at such time.
 
Notwithstanding anything to the contrary contained in Article VII (including
Sections 7.02 and 7.12 and this Section 7.06), the Parent Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly pay any cash dividend or make any cash distribution on or in respect
of the Parent Borrower’s Equity Interests or purchase or otherwise acquire for
cash any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower, for the purpose of directly or indirectly paying
any cash dividend or making any cash distribution to, or acquiring any Equity
Interests of the Parent Borrower or any direct or indirect parent of the Parent
Borrower for cash from, the Sponsors, or guarantee any Indebtedness of any
Affiliate of the Parent Borrower for the purpose of paying such dividend, making
such distribution or so acquiring such Equity Interests to or from the Sponsors,
in each case by means of utilization of the cumulative dividend and investment
credit provided by the use of the Available Amount or the exceptions provided by
Sections 7.02(n) and (p), Sections 7.06(i) and (l) and Section 7.12(a)(vii),
unless (x) at the time and after giving effect to such payment, the Total
Leverage Ratio for the Test Period than last ended is less than 6.0 to 1.0 and
(y) such payment is otherwise in compliance with this Agreement.
 
SECTION 7.07.         Change in Nature of Business.  Engage in any material line
of business substantially different from those lines of business conducted by
the Parent Borrower and the Restricted Subsidiaries on the Closing Date or any
business reasonably related or ancillary thereto or constituting a reasonable
extension thereof.
 
SECTION 7.08.         Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of the Parent Borrower, whether or not in the
ordinary course of business, other than:
 
(a)           transactions between or among the Parent Borrower or any of its
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction,
 
(b)           transactions on terms substantially as favorable to the Parent
Borrower or such Restricted Subsidiary as would reasonably be obtainable by the
Parent Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate,
 
(c)           the Transactions and the payment of fees and expenses related to
the Transactions,
 
(d)           the issuance of Equity Interests to any officer, director,
employee or consultant of the Parent Borrower or any of its Subsidiaries or any
direct or indirect parent of the Parent Borrower in connection with the
Transactions,
 
(e)           if, at the time of such payment and after giving effect to such
payment, no Default or Event of Default shall exist, the payment of management,
consulting, monitoring, advisory, retainer and other fees, indemnities and
expenses to the Sponsors pursuant to the Sponsor Management Agreement (other
than any Sponsor Termination Fees), plus any unpaid management, consulting,
monitoring, advisory and other fees, indemnities and expenses accrued in any
prior year,

 
-156-

--------------------------------------------------------------------------------

 
 
(f)            Investments permitted under Section 7.02,
 
(g)           employment and severance arrangements between the Parent Borrower
or any of its Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements,
 
(h)           the payment of reasonable and customary fees and compensation
consistent with past practice or industry practices and reasonable out-of-pocket
costs to, and indemnities provided on behalf of, directors, officers, employees
and consultants of the Parent Borrower and the Restricted Subsidiaries or any
direct or indirect parent of the Parent Borrower in the ordinary course of
business to the extent attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries,
 
(i)            any agreement, instrument or arrangement as in effect as of the
Specified Date (other than the Sponsor Management Agreement) and set forth on
Schedule 7.08, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders when taken as a whole in any material respect as
compared to the applicable agreement as in effect on the Specified Date as
reasonably determined in good faith by the board of directors of the Parent
Borrower),
 
(j)            Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12,
 
(k)           [Reserved],
 
(l)            transactions in which the Parent Borrower or any of the
Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Parent Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this Section
7.08,
 
(m)           transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Parent Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the Parent
Borrower, or are on terms at least as favorable as would reasonably have been
obtained at such time from an unaffiliated party,
 
(n)           the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of Parent to any Permitted Holder or to any
former, current or future director, manager, officer, employee or consultant (or
any Controlled Investment Affiliate or Immediate Family Member thereof) of the
Parent Borrower, any of its Subsidiaries or any direct or indirect parent
thereof,
 
(o)           payments to or from, and transactions with, any joint venture in
the ordinary course of business, and
 
(p)           investments by the Sponsors in loans or debt securities (other
than any debt securities issued in connection with the Transactions) of the
Parent Borrower or any of its Restricted Subsidiaries so long as (A) the
investment is being offered generally to other investors on the same or more
favorable terms and (B) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of loans or securities (it
being understood and agreed that any purchase by the Sponsors of any loans or
debt securities of the Parent Borrower or any of its Restricted Subsidiaries in
secondary market transactions are not restricted by this Section 7.08).

 
-157-

--------------------------------------------------------------------------------

 
 
SECTION 7.09.         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party (other than Holdings) or (b)
any Loan Party to create, incur, assume or suffer to exist Liens on property of
such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:
 
(i)            (A) exist on the Specified Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (B) to
the extent Contractual Obligations permitted by clause (A) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,
 
(ii)           are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary; provided further that this clause (ii) shall
not apply to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14,
 
(iii)           contracts for the sale of assets that impose restrictions on the
assets to be sold,
 
(iv)           (a) with respect to clause (b) only, arise in connection with any
Lien permitted by Section 7.01(a), (l), (s), (t)(i) or (t)(ii) and relate to the
property subject to such Lien or (b) arise in connection with any Disposition
permitted by Section 7.05,
 
(v)           are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,
 
(vi)          are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing or Retained Existing Notes) and the proceeds and products
thereof,
 
(vii)          are customary provisions contained in any leases, subleases,
licenses, sublicenses, LMAs or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, in each case,
entered into in the ordinary course of business,
 
(viii)         comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), 7.03(h) or
7.03(o)(as limited by the second paragraph of Section 7.03) (with respect to
non-Loan Parties) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness,
 
(ix)           are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of any Restricted Subsidiary,

 
-158-

--------------------------------------------------------------------------------

 
 
(x)            are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business,
 
(xi)           are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business,
 
(xii)          are customary restrictions contained in the ABL Credit Agreement,
the ABL Facility Documentation, the New Senior Notes and any Permitted
Refinancing of any of the foregoing,
 
(xiii)         arise in connection with cash or other deposits permitted under
Section 7.01,
 
(xiv)         are restrictions in any one or more agreements governing
Indebtedness of a Restricted Subsidiary that is not a Loan Party that is
permitted to be incurred by Section 7.03, and
 
(xv)          are customary restrictions contained in the definitive
documentation governing any Permitted Alternative Incremental Facilities
Indebtedness, Permitted Credit Facilities Refinancing Indebtedness, and any
Permitted Refinancing of any of the foregoing; provided that such restrictions,
taken as a whole, shall not be more restrictive to the Parent Borrower and its
Restricted Subsidiaries than the restrictions set forth in this Agreement.
 
SECTION 7.10.         Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.
 
SECTION 7.11.        Accounting Changes.  Make any change in fiscal year except
to, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Parent Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.
 
SECTION 7.12.         Prepayments, Etc. of Indebtedness.
 
(a)            Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any New Senior Notes, any Retained Existing Notes, any Permitted
Additional Notes or any other Indebtedness (or guarantees in respect thereof)
that is subordinated to the Obligations expressly by its terms (other than
Indebtedness among the Parent Borrower and its Restricted Subsidiaries)
(collectively, “Junior Financing”) except:
 
(i)            the refinancing thereof with the Net Cash Proceeds of any
Permitted Refinancing, to the extent not required to prepay any Term Loans
pursuant to Section 2.05(b);
 
(ii)            the refinancing thereof with the Net Cash Proceeds of any
Specified Equity Contribution made substantially contemporaneously with such
prepayment, redemption, purchase, defeasance or other satisfaction;
 
(iii)           prepayments and redemptions of Repurchased Existing Notes;
 
(iv)          on or after September 30, 2015, so long as no Default has occurred
and is continuing, the Parent Borrower or a Restricted Subsidiary may redeem a
portion of the New Senior Toggle Notes in an aggregate principal amount equal to
the product of (x) $30,000,000 and (y) a fraction (which, for the avoidance of
doubt, cannot exceed one), the numerator of which is the aggregate principal
amount of such Indebtedness outstanding on such date for United States federal
income tax purposes and the denominator of which is $1,500,000,000;

 
-159-

--------------------------------------------------------------------------------

 
 
(v)            beginning on the fifth anniversary of the date of issuance of the
New Senior Notes, so long as no Default has occurred and is continuing, the
Parent Borrower or a Restricted Subsidiary may make “AHYDO catch-up” payments on
such Indebtedness;
 
(vi)           the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Parent or any of its direct or indirect
parents;
 
(vii)          so long as no Default is continuing or would result therefrom,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount, together
with the aggregate amount of Restricted Payments made pursuant to Section
7.06(l), not to exceed the sum of (1) the greater of $550,000,000 or 1.75% of
Total Assets at such time and (2) the Available Amount at such time;
 
(viii)         the Parent Borrower may redeem, defease or discharge any AMFM
Notes or Designated 2010 Retained Existing Notes not purchased pursuant to the
tender offers made in connection with the Debt Repayment; and
 
(ix)           the Parent Borrower may prepay, redeem, purchase (including
pursuant to an offer to purchase) the New Senior Notes with the proceeds of any
asset disposition to the extent such proceeds are (i) not required to be used to
prepay the Term Loans in accordance with Section 2.05(b)(ii)(A) and are not used
to voluntarily prepay the Term Loans in accordance with Section 2.05(a) and (ii)
required to be so applied under the New Senior Notes Indenture.
 
(b)           Make any payment in violation of any subordination terms of any
Junior Financing Documentation.
 
(c)           Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation, Existing Notes Indenture, the CCO Cash Management Arrangements,
the CCU Notes or the CCO Intercompany Agreements, in each case without the
consent of the Administrative Agent and the Required Lenders (not to be
unreasonably withheld); it being understood and agreed that any extension of the
CCO Cash Management Arrangements, the CCU Notes or the CCO Intercompany
Agreements, or any change in the interest rate on the CCU Notes approved by the
Board of Directors of the Parent Borrower, will be deemed not to be materially
adverse to the interests of the Lenders.
 
SECTION 7.13.         Equity Interests of Certain Restricted Subsidiaries and
Unrestricted Subsidiaries.
 
(a)           Permit any Subsidiary that is a wholly-owned Restricted Subsidiary
to become a non-wholly-owned Subsidiary, unless (i) such Restricted Subsidiary
continues to be a Guarantor, (ii) in connection with a Disposition of all or
substantially all of the assets or all or a portion of the Equity Interests of
such Restricted Subsidiary permitted by Section 7.05, (iii) as a result of the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary pursuant
to Section 6.14 or (iv) the remaining Investment in such non-wholly-owned
Subsidiary held by the Parent Borrower or any Restricted Subsidiary is a
permitted Investment under Section 7.02 (valued at the Fair Market Value of such
Investment at the time such Investment is deemed made).

 
-160-

--------------------------------------------------------------------------------

 
 
(b)           Until the Existing Notes Condition shall have been satisfied,
permit the Equity Interests of any Unrestricted Subsidiary to be owned by any
Person other than (i) one or more Restricted Subsidiaries; provided that if such
Unrestricted Subsidiary is a Material Domestic Subsidiary, then such Equity
Interests shall only be owned by a U.S. Subsidiary Guarantor, or (ii) other
Unrestricted Subsidiaries whose Equity Interest are owned by Persons permitted
under this Section 7.13(b).
 
SECTION 7.14.         Financial Covenant.  Permit the Secured Leverage Ratio as
of the last day of any Test Period (beginning with the Test Period ending on the
last day of the second full fiscal quarter ending after the Closing Date) to be
greater than the ratio set forth below opposite the last day of such Test
Period:
 
Fiscal Year
 
Q1
 
Q2
 
Q3
 
Q4
2009
 
9.50:1
 
9.50:1
 
9.50:1
 
9.50:1
2010
 
9.50:1
 
9.50:1
 
9.50:1
 
9.50:1
2011
 
9.50:1
 
9.50:1
 
9.50:1
 
9.50:1
2012
 
9.50:1
 
9.50:1
 
9.50:1
 
9.50:1
2013
 
9.50:1
 
9.25:1
 
9.25:1
 
9.00:1
2014
 
9.00:1
 
9.00:1
 
9.00:1
 
8.75:1
2015
 
8.75:1
 
8.75:1
 
—
 
—

 
Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.14
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the Secured Leverage Ratio for the applicable Test Period not be
greater than 9.50 to 1.
 
ARTICLE VIII

 
Events of Default and Remedies
 
SECTION 8.01.          Events of Default.  Each of the events referred to in
clauses (a) through (l) of this Section 8.01 shall constitute an “Event of
Default”:
 
(a)           Non-Payment.  Any Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or
 
(b)           Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a)
(solely with respect to any Borrower), 6.13(b) or Article VII; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Parent Borrower of
written notice thereof from the Administrative Agent; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any material respect when
made or deemed made; or

 
-161-

--------------------------------------------------------------------------------

 
 
(e)           Cross-Default.  Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
the Threshold Amount, (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness (other than any such Indebtedness in
respect of the ABL Facilities), or any other event occurs (other than with
respect to any such Indebtedness in respect of the ABL Facilities and other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; provided further that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Section 8.02 or (C) fails
to observe or perform any other agreement or condition relating to any
Indebtedness in respect of the ABL Facilities, or any other event occurs with
respect to the ABL Facilities, and either (i) the holder or holders of such
Indebtedness (or the ABL Administrative Agent on behalf of such holder or
holders) cause such Indebtedness to become due (automatically or otherwise)
prior to its stated maturity or (ii) such failure has not been cured or waived
within 60 days; or
 
(f)           Insolvency Proceedings, Etc.  Holdings, any Borrower or any
Material Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
 
(g)           Judgments.  There is entered against any Loan Party or any
Material Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage
thereof) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty (60)
consecutive days; or
 
(h)           ERISA.  (i)  An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of Holdings, any Borrower or their respective ERISA
Affiliates under Title IV of ERISA in an aggregate amount which would reasonably
be expected to result in a Material Adverse Effect, (ii) Holdings, any Borrower
or any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to a funded Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms that
would reasonably be expected to result in a Material Adverse Effect; or

 
-162-

--------------------------------------------------------------------------------

 
 
(i)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
 
(j)           Collateral Documents.  (i) Any Collateral Document after delivery
thereof pursuant to the Existing Credit Agreement or Section 6.11 or 6.13 shall
for any reason (other than pursuant to the terms hereof or thereof including as
a result of a transaction permitted under Section 7.04 or 7.05) cease to create,
or any Lien purported to be created by any Collateral Document shall be asserted
in writing by any Loan Party not to be, a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage or (ii) any of the Equity Interests of any
Borrower ceasing to be pledged pursuant to the Security Agreements free of Liens
other than Liens created by the Security Agreements or any nonconsensual Liens
permitted by Section 7.01 or any Liens permitted under Section 7.01(v); or
 
(k)           Junior Financing Documentation.  (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” or “Guaranteed Senior Indebtedness” (or any comparable term) or
“Senior Secured Financing” (or any comparable term) under, and as defined in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount or (ii) the subordination
provisions set forth in any Junior Financing Documentation governing Junior
Financing with an aggregate principal amount of not less than the Threshold
Amount shall, in whole or in part, cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any such Junior Financing,
if applicable; or
 
(l)            Change of Control.  There occurs any Change of Control.
 
SECTION 8.02.         Remedies upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of the
Required Lenders, take any or all of the following actions:
 
(a)           declare Commitments of each Lender and any obligation of the L/C
Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;

 
-163-

--------------------------------------------------------------------------------

 
 
(c)            require that the Parent Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Debtor Relief Laws, the
Commitments of each Lender and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Parent Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
 
SECTION 8.03.         Application of Funds.  Subject to the Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, Hedging Obligations and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them; provided that
any proceeds from the exercise of remedies against collateral that constitutes
Specified Assets shall be allocated to repay Obligations constituting unpaid
principal of the Tranche C Term Loans prior to repayment of any other
Obligations constituting unpaid principal of the Loans and L/C Borrowings,
Hedging Obligations and Cash Management Obligations;
 
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 
-164-

--------------------------------------------------------------------------------

 
 
Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Parent Borrower.
 
SECTION 8.04.        Right to Cure.  Notwithstanding anything to the contrary
contained in this Article VIII, in the event that the Parent Borrower fails to
comply with the requirements of Section 7.14 as of the end of any relevant Test
Period, until the date that is 10 days after the date the financial statements
with respect to such Test Period are required to be delivered pursuant to
Section 6.01, Parent shall have the right to make an equity investment in the
Parent Borrower (other than in the form of Disqualified Equity Interests) in
cash or otherwise make cash common equity contributions to the Parent Borrower
(in each case, with the proceeds of any equity investment made in Parent by the
Sponsors) (the “Cure Right”), and upon receipt by the Parent Borrower of such
cash contributions (the “Cure Amount”), the Parent Borrower’s compliance with
Section 7.14 shall be recalculated giving effect to the following pro forma
adjustments:  (i) EBITDA shall be increased, solely for the purposes of
determining compliance with Section 7.14, including determining compliance with
Section 7.14 as of the end of such Test Period and applicable subsequent periods
that include such fiscal quarter for which the Cure Right is exercised by an
amount equal to the Cure Amount and (ii) if, after giving effect to the
foregoing calculations (but not, for the avoidance of doubt, giving pro forma
effect to any repayment of Indebtedness in connection therewith), the
requirements of Section 7.14 shall be satisfied, then the requirements of
Section 7.14 shall be deemed satisfied as of the end of the relevant Test Period
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of Section 7.14 that had
occurred shall be deemed cured for the purposes of this
Agreement.  Notwithstanding anything herein to the contrary, (x) in each four
fiscal quarter period there shall be a period of at least one fiscal quarter in
which the Cure Right is not exercised, (y) the Cure Amount shall be no greater
than the amount required for purposes of complying with Section 7.14 and (z) the
Cure Amount shall be disregarded for purposes of determining compliance with any
other provision of this Agreement (including, without limitation, any other
provision that requires compliance with Section 7.14 on a pro forma basis).
 
ARTICLE IX

 
Administrative Agent and Other Agents
 
SECTION 9.01.        Appointment and Authorization of the Administrative Agent.
 
(a)           Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  The provisions of this Article (other than
Sections 9.10 and 9.12) are solely for the benefit of the Administrative Agent
and the Lenders, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 
-165-

--------------------------------------------------------------------------------

 
 
(b)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions and (ii) as additionally provided herein with respect to such L/C
Issuer.
 
(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank and/or Cash Management Bank) hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or on
trust for) such Lender and its Affiliates for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including the Intercreditor Agreement, the
First Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement),
as contemplated by and in accordance with the provisions of this Agreement and
the Collateral Documents and acknowledge and agree that any such action by any
Agent shall bind the Lenders.
 
SECTION 9.02.         Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact (including for the purpose of any Borrowing or payment in
Alternative Currencies) as shall be deemed necessary by the Administrative Agent
(other than to a Disqualified Institution) and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  Each such sub agent and the Affiliates of the Administrative Agent
and each such sub agent shall be entitled to the benefits of all provisions of
this Article IX and Sections 10.04 and 10.05 (as though such sub-agents were the
“Administrative Agent” under the Loan Documents) as if set forth in full herein
with respect thereto.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct (as determined
in the final judgment of a court of competent jurisdiction).

 
-166-

--------------------------------------------------------------------------------

 
 
SECTION 9.03.         Liability of Agents.  No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or the
perfection or priority of any Lien or security interest created or purported to
be created by the Collateral Documents, (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or (vi) or
to inspect the properties, books or records of any Loan Party or any Affiliate
thereof.  No Agent-Related Person shall have any duties or obligations to any
Lender or participant except those expressly set forth herein and in the other
Loan Documents, and without limiting the generality of the foregoing, the
Agent-Related Persons:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Person is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that such Person shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose it to liability or that is contrary to any Loan Document or
applicable law; and
 
(c)           shall not be required to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its
Affiliates.
 
No Agent-Related Person be liable (i) to any participant or Secured Party or
their Affiliates for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or such Person shall believe in good faith shall
be necessary under the circumstances) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

 
-167-

--------------------------------------------------------------------------------

 
 
SECTION 9.04.         Reliance by the Administrative Agent.
 
(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.
 
(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
SECTION 9.05.        Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
 
SECTION 9.06.        Credit Decision; Disclosure of Information by Agents.  Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into the Existing Credit Agreement and/or this Agreement, as
applicable, and to extend credit to the Borrowers and the other Loan Parties
thereunder and hereunder.  Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 
-168-

--------------------------------------------------------------------------------

 
 
SECTION 9.07.         Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent and each other Agent-Related Person (to the
extent not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent and each other Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Agent-Related Person’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction; provided that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.07; provided further that any obligation to indemnify an L/C Issuer pursuant
to this Section 9.07 shall be limited to the Lenders of the appropriate Facility
only.  In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Existing Credit Agreement, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrowers, provided that such reimbursement by the Lenders
shall not affect the Borrowers’ continuing reimbursement obligations with
respect thereto.  The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.
 
SECTION 9.08.         Withholding Tax.  To the extent required by any applicable
law, the Agents may withhold from any payment to any Lender an amount equivalent
to any applicable withholding tax.  If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by the Borrowers and without limiting or expanding the
obligation of the Borrowers to do so) for all amounts paid, directly or
indirectly, by the Agent as taxes or otherwise, including any interest,
additions to tax or penalties thereto, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Government Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 
-169-

--------------------------------------------------------------------------------

 
 
SECTION 9.09.         Agents in Their Individual Capacities.
 
(a)           Each Person serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity.  Each Agent and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though such Agent were not an Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.  With respect to its Loans, each
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent or
an L/C Issuer, and the terms “Lender” and “Lenders” include each Agent in its
individual capacity.
 
(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.09 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Parent Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates.  Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lenders
that are not members of the Agent’s Group.  None of the Administrative Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.
 
(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents).  Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Loan Parties or
their Affiliates) or for its own account.

 
-170-

--------------------------------------------------------------------------------

 
 
SECTION 9.10.         Successor Administrative Agent.  The Administrative Agent
may resign as the Administrative Agent upon thirty (30) days’ prior notice to
the Lenders and the Parent Borrower.  If the Administrative Agent resigns under
this Agreement, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be consented to by
the Parent Borrower at all times other than during the existence of an Event of
Default under Section 8.01(f) (which consent of the Parent Borrower shall not be
unreasonably withheld or delayed).  If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Parent Borrower, a successor agent from among the Lenders.  Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, and the term “Administrative Agent” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.  If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 9.10).  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.
 
Any resignation by the Administrative Agent as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
Administrative Agent, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 
-171-

--------------------------------------------------------------------------------

 
 
SECTION 9.11.        Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
SECTION 9.12.         Collateral and Guaranty Matters.  The Lenders irrevocably
agree:
 
(a)           that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released (i)
upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
in which the Outstanding Amount of the L/C Obligations related thereto have been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party (it being understood that in the
event that property that constitutes Collateral is transferred to any Loan
Party, such property shall continue to constitute Collateral under the Loan
Documents), provided that all Liens thereon referred to in Section 7.01(v) shall
have been, or substantially concurrently therewith shall be, similarly released,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders or (iv) if the
property subject to such Lien is owned by a Subsidiary Guarantor, upon release
of such Subsidiary Guarantor from its obligations under its Guaranty pursuant to
clause (c) below;

 
-172-

--------------------------------------------------------------------------------

 
 
(b)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(i); and
 
(c)           that any Subsidiary Guarantor shall be automatically released from
its obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the New Senior Notes, any Junior Financing, any
Permitted Credit Facilities Refinancing Indebtedness or Permitted Alternative
Incremental Facilities Indebtedness.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.12.  In each case as specified in this Section 9.12, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Parent Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release or subordination of such item of Collateral from
the assignment and security interest granted under the Collateral Documents, or
to evidence the release of such Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.12.
 
SECTION 9.13.         Other Agents; Arrangers and Managers.  Except as expressly
provided herein, none of the Lenders or other Persons identified on the facing
page of the Existing Credit Agreement or this Agreement as a “syndication
agent,” “documentation agent,” “joint bookrunner” or “joint lead arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
 
SECTION 9.14.         Appointment of Supplemental Administrative Agents.
 
(a)           It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
 
(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

 
-173-

--------------------------------------------------------------------------------

 
 
(c)           Should any instrument in writing from any Loan Party be required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Parent Borrower or Holdings, as
applicable, shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent.  In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.
 
SECTION 9.15.         Intercreditor Agreement.  The Administrative Agent is
authorized to enter into the Intercreditor Agreement, substantially in the form
of Exhibit I-1, with such ministerial changes made prior to such agreement’s
effectiveness that are reasonably satisfactory to the Administrative Agent and
are not materially adverse to the Lenders, and the parties hereto acknowledge
that the Intercreditor Agreement is binding upon them.  Each Lender (a) hereby
consents to the subordination of the Liens on the Receivables Collateral
securing the Obligations on the terms set forth in the Intercreditor Agreement,
(b) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the Intercreditor Agreement and (c) hereby authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement and
to subject the Liens on the Receivables Collateral securing the Obligations to
the provisions thereof.  The foregoing provisions are intended as an inducement
to the ABL Secured Parties (as such term is defined in the Intercreditor
Agreement) to extend credit to the borrowers under the ABL Credit Agreement and
such ABL Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement.
 
SECTION 9.16.         Administrative Agent as Holder of Security Interests
Granted by Foreign Subsidiary Revolving Borrowers.  With respect to any Foreign
Subsidiary Revolving Borrower:
 
(i)             Each Foreign Subsidiary Revolving Borrower must pay the
Administrative Agent, as an independent and separate creditor, an amount equal
to each Secured Party Claim on its due date (the “Administrative Agent Claim”).
 
(ii)           The Administrative Agent may enforce performance of any
Administrative Agent Claim in its own name as an independent and separate
right.  This includes any suit, execution, enforcement of security, recovery of
guarantees and applications for and voting in respect of any kind of insolvency
proceeding.
 
(iii)           Each Secured Party must, at the request of the Administrative
Agent, perform any act required in connection with the enforcement of any
Administrative Agent Claim. This includes joining in any proceedings as
co-claimant with the Administrative Agent.
 
(iv)          Each Foreign Subsidiary Revolving Borrower irrevocably and
unconditionally waives any right it may have to require a Secured Party to join
in any proceedings as co-claimant with the Administrative Agent in respect of
any Administrative Agent Claim.

 
-174-

--------------------------------------------------------------------------------

 
 
(v)           Discharge by a Foreign Subsidiary Revolving Borrower of a Secured
Party Claim will discharge the corresponding Administrative Agent Claim in the
same amount. Discharge by a Foreign Subsidiary Revolving Borrower of an
Administrative Agent Claim will discharge the corresponding Secured Party Claim
in the same amount.
 
(vi)          The aggregate amount of the Administrative Agent Claims will never
exceed the aggregate amount of the Secured Party Claims.
 
(vii)         A defect affecting an Administrative Agent Claim against a Foreign
Subsidiary Revolving Borrower will not affect any Secured Party Claim. A defect
affecting a Secured Party Claim against a Foreign Subsidiary Revolving Borrower
will not affect any Administrative Agent Claim.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01.      Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Intercreditor Agreement), and no consent to
any departure by any Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Parent
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:
 
(a)           extend or increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);
 
(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 or fee under Section
2.03 or 2.09(a) without the written consent of each Lender directly affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Term Loans shall not constitute a postponement
of any date scheduled for the payment of principal or interest;
 
(c)           reduce the principal of, or the rate of interest or premium
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby, it being understood that any change to the
definition of Total Leverage Ratio or Secured Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate of interest;
provided that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest at the Default Rate;
 
(d)           change any provision of this Section 10.01, the definition of
“Required Lenders” or “Required Facility Lenders” or “Pro Rata Share” or any
provision of the last sentence of Section 2.05(b)(v), 2.06(c) relating to pro
rata sharing, 2.13 or 8.03 without the written consent of each Lender affected
thereby;

 
-175-

--------------------------------------------------------------------------------

 
 
(e)            release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(f)            other than in a transaction permitted under Section 7.04, release
all or substantially all of the aggregate value of the Guaranty, without the
written consent of each Lender;
 
(g)           change the currency in which any Loan is denominated or interest
or fees thereon is paid without the written consent of the Lender holding such
Loans;
 
(h)           waive any condition set forth in Section 4.02 as to any Credit
Extension under any Revolving Credit Facility or under any Delayed Draw Term
Loan Facility without the written consent of the Required Facility Lenders under
such Facility;
 
(i)            change any provision of Section 2.05(a)(iv) or 2.05(b)(v) without
the written consent of the Required Facility Lenders with respect to each of the
Tranche A Term Loan Facility, Tranche B Term Loan Facility, Tranche C Term Loan
Facility, Delayed Draw 1 Term Loan Facility and Delayed Draw 2 Term Loan
Facility; or
 
(j)            amend the definition of “Interest Period” to allow intervals in
excess of six months or shorter than one month without the agreement of each
affected Lender without the written consent of each Lender affected thereby;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Commitments or Loans held
or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders).
 
No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 
-176-

--------------------------------------------------------------------------------

 
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of a particular Class (“Refinanced
Term Loans”) with replacement term loans of such Class (“Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable Rate with respect to such Replacement
Term Loans (or similar interest rate spread applicable to such Replacement Term
Loans) shall not be higher than the Applicable Rate for such Refinanced Term
Loans (or similar interest rate spread applicable to such Refinanced Term Loans)
immediately prior to such refinancing, (c) the final maturity of such
Replacement Term Loans shall not be prior to the final maturity of such
Refinanced Term Loans and the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.
 
The Parent Borrower will not, directly or indirectly, pay or cause to be paid
any consideration, to or for the benefit of any Lender for or as an inducement
to any consent, waiver or amendment of any of the terms or provisions of this
Agreement or any other Loan Document unless such consideration is offered to be
paid to all Lenders and is paid to all Lenders that consent, waive or agree to
amend in the time frame set forth in the documents relating to such consent,
waiver or agreement.
 
SECTION 10.02.       Notices and Other Communications; Facsimile Copies.
 
(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile or electronic transmission).  All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)           if to any Borrower, any other Loan Party, the Administrative
Agent, an L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Parent Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.

 
-177-

--------------------------------------------------------------------------------

 
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered and (E) if delivered by posting to a Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Platform, website or other device (to the extent permitted by
Section 10.02(d) to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other communications to the Administrative Agent, the L/C Issuers and the Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person.  In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.
 
(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile or other electronic
communication (i.e., TIF or PDF or other similar communication).  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.
 
(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Borrower, jointly and
severally, shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower in the
absence of gross negligence or willful misconduct of such Person, as determined
by a final judgment of a court of competent jurisdiction.  All telephonic
notices to the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording.
 
(d)           Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Parent Borrower.  Nothing in this clause (d) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Parent Borrower effect delivery in such manner.
 
SECTION 10.03.       No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 
-178-

--------------------------------------------------------------------------------

 
 
SECTION 10.04.       Attorney Costs and Expenses.  (a) The Parent Borrower
agrees if the Closing Date occurs, to pay or reimburse the Administrative Agent,
the Syndication Agents, the Documentation Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel llp and one local and foreign
counsel in each relevant jurisdiction and (b) each Borrower agrees, jointly and
severally, to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including Attorney Costs but limited to those of one counsel to the
Administrative Agent and the Lenders (and one local counsel in each applicable
jurisdiction and, in the event of any actual conflict of interest, one
additional counsel to the affected parties).  The agreements in this Section
10.04 shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.  All amounts due under this Section 10.04 shall be
paid promptly following receipt by the Parent Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.  If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.
 
SECTION 10.05.       Indemnification by the Borrowers.  Each Borrower shall,
jointly and severally, indemnify and hold harmless the Administrative Agent,
each Lender, the Arrangers and their respective Affiliates, directors, officers,
employees, agents, trustees or advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and Arrangers and one counsel to the other
Lenders (and one local counsel in each applicable jurisdiction for each such
group and, in the event of any actual conflict of interest, one additional
counsel to the affected parties)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property or
facility currently or formerly owned or operated by any Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability arising out of the
activities or operations of any Borrower, any Subsidiary or any other Loan Party
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct, as determined by the final, non-appealable
judgment of a court of competent jurisdiction, of such Indemnitee or of any
affiliate, director, officer, member, employee, agent, trustee or advisor of
such Indemnitee or (y) a breach of any obligations under any Loan Document by
such Indemnitee or of any affiliate, director, officer, employee, agent, trustee
or advisor of such Indemnitee as determined by the final, non-appealable
judgment of a court of competent jurisdiction.  To the extent that the
undertakings to indemnify and hold harmless set forth in this Section 10.05 may
be unenforceable in whole or in part because they are violative of any
applicable law or public policy, the Borrowers shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this Section
10.05 shall be paid within 10 Business Days after written demand therefor.  The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 
-179-

--------------------------------------------------------------------------------

 
 
SECTION 10.06.       Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrowers is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
 
SECTION 10.07.       Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor any Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, and their respective successors and assigns permitted
hereby, Participants to the extent provided in Section 10.07(e) and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement; provided, however,
that the Parent Borrower (both prior to and after the consummation of the
Merger) shall be deemed to be a third-party beneficiary of this Agreement.

 
-180-

--------------------------------------------------------------------------------

 
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this Section
10.07(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed, it being understood that the Parent Borrower shall have the
right to withhold its consent if the Parent Borrower would be required to obtain
the consent of, or make a filing or registration with, a Governmental Agency)
of:
 
(A)           the Parent Borrower, provided that no consent of the Parent
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 8.01(a) or,
solely with respect to any Borrower, Section 8.01(f) has occurred and is
continuing, any Assignee;
 
(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to another Lender, an Affiliate of a Lender or an Approved Fund;
 
(C)           solely in the case of any assignment under any Revolving Credit
Facility under which such Person is a Principal L/C Issuer, each Principal L/C
Issuer at the time of such assignment, provided that no consent of any Principal
L/C Issuer shall be required for an assignment to an Agent or any Affiliate
thereof; and
 
(D)           in the case of any assignment of any of the Dollar Revolving
Credit Facility, the Swing Line Lender; provided that no consent of the Swing
Line Lender shall be required for an assignment of all or any portion of the
Dollar Revolving Credit Loans to another Dollar Revolving Credit Lender.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or such other date on which
such Assignment and Assumption is effective) shall not be less than and shall be
an integral multiple of (x) a Dollar Amount of $5,000,000 (in the case of the
Revolving Credit Facilities) or (y) $1,000,000 (in the case of a Term Loan)
unless each of the Parent Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Parent Borrower shall be
required if an Event of Default under Section 8.01(a) or, solely with respect to
any Borrower, Section 8.01(f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
 
(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

 
-181-

--------------------------------------------------------------------------------

 
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
 
(D)           the Assignee shall comply with Section 3.01(b) and (c) or Section
3.01(d), as applicable.
 
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.
 
(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the relevant Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this clause (c)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.07(e).
 
(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Parent
Borrower, any Agent and, with respect to itself, any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(e)           Any Lender may at any time, without the consent of, or notice to,
the Parent Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to Section
10.07(f), the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01(b) and
(c) or Section 3.01(d), as applicable), 3.04 and 3.05 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.07(c).  To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.10 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary.

 
-182-

--------------------------------------------------------------------------------

 
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless, in the case of Section 3.01, the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent (not to be
unreasonably withheld or delayed).
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Parent Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including their obligations under Section 3.01, 3.04 or 3.05),
except, in the case of Section 3.01, the increase or change results from a
Change in Law after the SPC becomes a SPC and the grant was made with the Parent
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Notwithstanding anything to the contrary
contained herein, any SPC may (i) with notice to, but without prior consent of
the Parent Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
 
(i)             Notwithstanding anything to the contrary contained herein, (1)
any Lender may in accordance with applicable Law create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 
-183-

--------------------------------------------------------------------------------

 
 
(j)             Notwithstanding anything to the contrary contained herein, any
L/C Issuer or the Swing Line Lender may, upon thirty (30) days’ prior notice to
the Parent Borrower and the Lenders, resign as an L/C Issuer or the Swing Line
Lender, respectively; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant L/C Issuer or the Swing
Line Lender shall have identified, in consultation with the Parent Borrower, a
successor L/C Issuer or the Swing Line Lender willing to accept its appointment
as successor L/C Issuer or Swing Line Lender, as applicable.  In the event of
any such resignation of an L/C Issuer or the Swing Line Lender, the Parent
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor L/C Issuer or Swing Line Lender hereunder; provided
that no failure by the Parent Borrower to appoint any such successor shall
affect the resignation of the relevant L/C Issuer or the Swing Line Lender, as
the case may be.  If an L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If the Swing Line Lender resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).
 
SECTION 10.08.       Confidentiality.  Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information, and to not use or disclose
such Information, except that Information may be disclosed (a) to its Affiliates
and its and its Affiliates’ respective managers, administrators, directors,
officers, employees, trustees, investment advisors, partners, advisors, agents
and other representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
shall be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; (c) to any
other party to this Agreement, the Intercreditor Agreement, the First Lien
Intercreditor Agreement or the Second Lien Intercreditor Agreement; (d) subject
to an agreement to be bound by provisions substantially the same as those of
this Section 10.08 (or as may otherwise be reasonably acceptable to the Parent
Borrower), to any pledgee referred to in Section 10.07(g), Eligible Assignee of
or Participant in, or any prospective Eligible Assignee or pledgee of or
Participant in, any of its rights or obligations under this Agreement or to any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, any rating agency, or the CUSIP Service
Bureau or any similar organization; (e) with the written consent of the Parent
Borrower; (f) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
affiliates on a nonconfidential basis from a source other than a Loan Party who
is not known to such Person to be in breach of any obligation of
confidentiality; (g) to any Governmental Authority, examiner, self-regulatory
authority or other regulatory authority (including the National Association of
Insurance Commissioners or any other similar organization) regulating or
purporting to regulate any Lender; or (h) in connection with the administration
of this Agreement or any other Loan Documents or the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder.  In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  For the purposes of this Section 10.08, “Information”
means all information received from or on behalf of any Loan Party or its
Subsidiaries or any Loan Party’s or its Subsidiaries’ directors, officers,
employees, trustees, investment advisors or agents, including accountants, legal
counsel and other advisors, relating to Holdings, the Borrowers or any of their
subsidiaries or their respective businesses, other than any such information
that is publicly available to any Agent or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08; provided
that, in the case of information received from a Loan Party after the Execution
Date, such information is clearly identified at the time of delivery as
confidential or (ii) is delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 
-184-

--------------------------------------------------------------------------------

 
 
 
SECTION 10.09.
Treatment of Information.

 
(a)           Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting
Information”).  Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain Restricting Information.  Each Lender acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person.  Neither the Administrative
Agent nor any of its Affiliates shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its Affiliates be responsible or
liable in any way for any decision a Lender may make to limit or to not limit
its access to Restricting Information.  In particular, none of the
Administrative Agent nor any of its Affiliates (i) shall have, and the
Administrative Agent, on behalf of itself and each of its Affiliates, hereby
disclaims, any duty to ascertain or inquire as to whether or not a Lender has or
has not limited its access to Restricting Information, such Lender’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender’s compliance with applicable laws related thereto or (ii) shall have, or
incur, any liability to any Loan Party or Lender or any of their respective
Affiliates arising out of or relating to the Administrative Agent or any of its
Affiliates providing or not providing Restricting Information to any Lender.
 
(b)           Each Lender acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender’s Administrative Questionnaire.  Each Lender agrees
to notify the Administrative Agent from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission.

 
-185-

--------------------------------------------------------------------------------

 
 
(c)           Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally.  Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender.  None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
 
(d)           The provisions of the foregoing clauses of this Section 10.09 are
designed to assist the Administrative Agent, the Lenders and the Loan Parties,
in complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information.  Neither the Administrative
Agent nor any of its Affiliates warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Affiliates warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.
 
SECTION 10.10.    Setoff.  In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to any
Borrower or any other Loan Party, any such notice being waived by the Borrowers
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing to, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Restricted
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness.  Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates or such L/C Issuer or its Affiliates, as the
case may be, to or for the credit or the account of any Subsidiary of a Loan
Party which is not a “United States person” within the meaning of Section
7701(a)(30) of the Code unless such Subsidiary is not a direct or indirect
subsidiary of Holdings.  Each Lender and L/C Issuer agrees promptly to notify
the Parent Borrower and the Administrative Agent after any such set off and
application made by such Lender or L/C Issuer, as the case may be; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent, each Lender and each L/C
Issuer under this Section 10.10 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender
and such L/C Issuer may have.
 
SECTION 10.11.    Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the relevant Borrower.  In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

 
-186-

--------------------------------------------------------------------------------

 
 
SECTION 10.12.    Counterparts.  Each Loan Document may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to each
Loan Document shall be effective as delivery of an original executed counterpart
of such Loan Document.  The Agents may also require that any such documents and
signatures delivered by facsimile or electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or electronic transmission.
 
SECTION 10.13.    Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.
 
SECTION 10.14.    Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof, and shall
continue in full force and effect as long as any Loan or any other Obligation
(other than Secured Hedge Agreements, Cash Management Obligations and other
Obligations that are not accrued and payable) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit (other than any Letter of Credit that has
been Cash Collateralized or, if satisfactory to the L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place) shall remain
outstanding.
 
SECTION 10.15.     Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and the intent of such illegal, invalid or unenforceable provision shall be
followed as closely as legally possible.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
 
SECTION 10.16.
GOVERNING LAW

 
(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).
 
(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS AND THE APPELLATE COURTS THEREOF.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR
ELECTRONIC TRANSMISSION) IN SECTION 10.02.  NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 
-187-

--------------------------------------------------------------------------------

 
 
SECTION 10.17.    WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
SECTION 10.18.    Binding Effect.  The Existing Credit Agreement became
effective when it was executed by the Borrowers, Holdings and the Administrative
Agent and the Administrative Agent was notified by each Lender, Swing Line
Lender and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer
had executed it and thereafter is binding upon and inures to the benefit of the
Borrowers, Holdings, each Agent and each Lender and their respective successors
and assigns.
 
SECTION 10.19.    Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable Law).

 
-188-

--------------------------------------------------------------------------------

 
 
SECTION 10.20.     Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements or agreements governing Cash Management Obligations (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent.  The provision of this Section
10.20 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.
 
SECTION 10.21.     USA PATRIOT Act.  Each Lender and the Administrative Agent
hereby notifies each Loan Party that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the USA PATRIOT Act.  This notice is given in
accordance with the requirements of the USA PATRIOT Act and is effective as to
the Lenders and the Administrative Agent.
 
SECTION 10.22.    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, each of Holdings and each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Agents, the Arrangers and the
Lenders, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Agents, the Arrangers
and the Lenders is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrowers or any of their
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Agents, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising any Borrower or any of their
Affiliates on other matters) and none of the Agents, the Arrangers or the
Lenders has any obligation to the Borrowers or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrowers and their Affiliates, and none of the
Agents, the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Agents, the Arrangers and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and Holdings and the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.  Each of Holdings and each
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.

 
-189-

--------------------------------------------------------------------------------

 
 
SECTION 10.23.    No Personal Liability.  No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of any Borrower,
Holdings or any Loan Party or any of their direct or indirect parent companies
(other than the Borrowers, Holdings and any other Loan Party) shall have any
liability for any obligations of the Borrowers or the Loan Parties under the
Loans, the Letters of Credit, the Guaranty, the Facilities, this Agreement or
any other Loan Document or for any claim based on, in respect of, or by reason
of such obligations or their creation.  Each Lender hereby waives and releases
all such liability.
 
SECTION 10.24.    Limitations on Foreign Loan Parties.
 
(a)           Any obligation, guarantee or undertaking granted or assumed by any
Loan Party incorporated in England and Wales pursuant to this Agreement
(including but not limited to Section 10.05) and other Loan Documents shall be
deemed not to be undertaken or incurred by such Loan Party to the extent the
same would constitute unlawful financial assistance within the meaning of
Section 151 of the Companies Act 1985 of England and Wales and the provisions of
this Agreement and the other Loan Documents shall be construed accordingly.  For
the avoidance of doubt, this limitation does not apply to any obligation of such
Loan Party as principal debtor under the Alternative Currency Revolving Credit
Facility.
 
(b)           Any obligation, guarantee or undertaking granted or assumed by any
Loan Party incorporated in the Netherlands pursuant to this Agreement (including
but not limited to Section 10.05) and other Loan Documents shall be deemed not
to be undertaken or incurred by such Loan Party to the extent the same would
constitute unlawful financial assistance within the meaning of Article 207(c) or
98(c) of Book 2 of the Dutch Civil Code and the provisions of this Agreement and
the other Loan Documents shall be construed accordingly.  For the avoidance of
doubt, this limitation does not apply to any obligation of such Loan Party as
principal debtor under the Alternative Currency Revolving Credit Facility.
 
SECTION 10.25.    FCC.  Notwithstanding anything to the contrary contained
herein or in any of the Loan Documents, neither the Administrative Agent or the
Lenders, nor any of their agents, will take any action pursuant to the
Collateral Documents that would constitute or result in any assignment of the
FCC Authorizations or any transfer of control thereof, within the meaning of
310(d) of the Communications Act of 1934 or other Communications Law, if such
assignment of license or transfer of control thereof would require thereunder
the prior approval of the FCC, without first obtaining such approval of the FCC.
 
SECTION 10.26.    Effectiveness of Merger.  None of Holdings, the Parent
Borrower, the Subsidiary Co-Borrowers or the Foreign Subsidiary Revolving
Borrowers shall have any rights or obligations hereunder until the consummation
of the Merger and any representations and warranties of the Parent Borrower, the
Subsidiary Co-Borrowers or the Foreign Subsidiary Revolving Borrowers under the
Loan Documents shall not become effective, and no Event of Default may occur,
until such time. Upon consummation of the Merger, and without any further action
by any Person, each of Holdings, the Parent Borrower, the Subsidiary
Co-Borrowers or the Foreign Subsidiary Revolving Borrowers hereby irrevocably
and unconditionally (i) assumes and agrees punctually to pay, perform and
discharge when due each of the Obligations and each and every debt, covenant and
agreement incurred, made or to be paid, performed or discharged by it under the
Loan Documents, (ii) agrees to be bound by all the terms, provisions and
conditions of the Loan Documents applicable to it and (iii) agrees that it will
be responsible for and deemed to have made all of its representations and
warranties set forth in the Loan Documents, whenever made or deemed to have been
made.

 
-190-

--------------------------------------------------------------------------------

 
 
SECTION 10.27.    Effectiveness of Restatement.  This Agreement shall, except as
otherwise expressly set forth herein, supersede the Existing Credit Agreement
from and after the Restatement Date with respect to the transactions hereunder
and with respect to the Loans and Letters of Credit outstanding under the
Existing Credit Agreement as of the Restatement Date.  The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Loan Documents as in effect prior to the Restatement
Date, (b) such Obligations are in all respects continuing with only the terms
being modified as provided in this Agreement and the other Loan Documents, (c)
the Liens and security interests in favor of the Collateral Agent for the
benefit of the Secured Parties securing payment of such Obligations are in all
respects continuing and in full force and effect with respect to al   l
Obligations and (d) all references in the other Loan Documents to the Existing
Credit Agreement shall be deemed to refer without further amendment to this
Agreement.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
-191-

--------------------------------------------------------------------------------